

Exhibit 10.2
EXECUTION COPY



AMENDMENT AGREEMENT


DATED 17 April 2020
Between


COÖPERATIEVE RABOBANK U.A. TRADING AS RABOBANK LONDON


and
COÖPERATIEVE RABOBANK U.A.
and


NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V.


and


COOPERAGE RECEIVABLES FINANCE B.V.


and


STICHTING COOPERAGE RECEIVABLES FINANCE HOLDING


and


GREIF SERVICES BELGIUM BVBA


and
GREIF, INC.
and


THE ORIGINATORS AS DESCRIBED HEREIN


and


TRUST INTERNATIONAL MANAGEMENT (T.I.M.) B.V.









--------------------------------------------------------------------------------



THIS AGREEMENT IS MADE BETWEEN:


(1)COÖPERATIEVE RABOBANK U.A. TRADING AS RABOBANK LONDON a cooperative with
excluded liability (coöperatie met uitgesloten aansprakelijkheid) incorporated
under the laws of The Netherlands, having its corporate seat (statutaire zetel)
in Amsterdam, the Netherlands and its registered office at Croeselaan 18, 3521
CB Utrecht, The Netherlands acting through its office at Thames Court, One
Queenhithe, London, EC4V 3RL, the United Kingdom, acting in its capacity as
liquidity facility provider (the Liquidity Facility Provider);


(2)COÖPERATIEVE RABOBANK U.A., a cooperative with excluded liability (coöperatie
met uitgesloten aansprakelijkheid) incorporated under the laws of The
Netherlands, having its corporate seat (statutaire zetel) in Amsterdam, the
Netherlands and its registered office at Croeselaan 18, 3521 CB Utrecht, The
Netherlands acting in its capacity as facility agent, Main SPV account Bank and
Italian intermediary (the Facility Agent, Main SPV Account Bank, Funding
Administrator, Main SPV Administrator and the Italian Intermediary);


(3)NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V., a private company with limited
liability, (besloten vennootschap met berperkte aansprakelijkheid) having its
corporate seat in Amsterdam, the Netherlands, and having its registered office
at Prins Bernhardplein 200, 1097 JB Amsterdam, The Netherlands acting as lender
(the Lender);


(4)COOPERAGE RECEIVABLES FINANCE B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid), incorporated under the
laws of The Netherlands having its corporate seat (statutaire zetel) in
Amsterdam, The Netherlands and its registered office at Naritaweg 165, 1043 BW
Amsterdam, The Netherlands acting as main SPV (the Main SPV);


(5)STICHTING COOPERAGE RECEIVABLES FINANCE HOLDING, a foundation (stichting)
established under the laws of The Netherlands having its statutory seat
(statutaire zetel) in Amsterdam, The Netherlands and its registered office at
Naritaweg 165 Telestone 8, 1043 BW Amsterdam, The Netherlands (the Shareholder);


(6)GREIF SERVICES BELGIUM BVBA (formerly named Greif Coordination Center BVBA),
a company incorporated under Belgian law, registered with the register of legal
entities (RPM/RPR) under the number 0438.202.052, Commercial Court of Antwerp
(division Antwerp), Belgium, whose registered office is at Beukenlei 24, 2960
Brecht, Belgium acting in its capacity as subordinated lender, onward seller,
originator agent and servicer (Greif CC, Subordinated Lender, Belgian
Intermediary, Originator Agent and Servicer);


(7)GREIF, INC., a corporation incorporated under the laws of the state of
Delaware whose registered office is 425 Winter Road, Delaware, Ohio 43015,
United States of America acting as performance indemnity provider (the
Performance Indemnity Provider);


(8)The entities set out in Part 1 of Schedule 1 (the Originators); and


(9)TRUST INTERNATIONAL MANAGEMENT (T.I.M.) B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under
1



--------------------------------------------------------------------------------



the laws of The Netherlands having its corporate seat (statutaire zetel) in
Amsterdam, The Netherlands and its registered office at Naritaweg 165 Telestone
8, 1043 BW Amsterdam, The Netherlands in its capacity as Main SPV's Director and
Shareholder's Director.


The entities mentioned in, or referred to above under items (1) to (9) are each
a Party and together the Parties.


BACKGROUND


(A)The Parties have entered into a Master Definitions Agreement dated 27 April
2012, as amended and restated on 20 April 2015, 18 April 2017, 21 June 2019 and
27 February 2020 and as further amended and restated on the date hereof (the
Master Definitions Agreement) and into various other Transaction Documents in
connection with a trade receivables securitisation programme (the Programme).
Capitalised terms used in this Agreement, unless otherwise defined herein, shall
have the meanings provided in Clause 1.1 (Interpretation).


(B)The Parties now intend to make the amendments as set out herein on 2020
Effective Date.


(C)The Parties to this Agreement intend that certain of the Transaction
Documents shall be amended as set out herein with effect from (and including)
the 2020 Effective Date.


IT IS AGREED as follows:


1.INTERPRETATION


1.1Words and expressions used in this Agreement, including the recitals hereto,
shall have the meanings and constructions ascribed to them as set out in the
Master Definitions Agreement.


1.2The Common Terms set out in the Master Definitions Agreement apply to this
Agreement and shall be binding on the parties to this Agreement as if set out in
full herein, save where the Common Terms conflict with the provisions of this
Agreement, in which case the provisions of this Agreement shall prevail.


1.3The expression Agreement shall herein mean this Agreement including the
Schedules hereto.


1.4This Agreement expresses and describes Dutch legal concepts in English and
not in their original Dutch terms. Consequently, this Agreement is concluded on
the express condition that all words, terms and expressions used herein shall be
construed and interpreted in accordance with Dutch law.


1.5For the avoidance of doubt the amendments contemplated by this Agreement
shall not have retrospective effect.


2.2020 EFFECTIVE DATE


2



--------------------------------------------------------------------------------



This Agreement shall become effective on the date first set out above (the 2020
Effective Date) provided that the Facility Agent has notified the Main SPV and
the Lender that the conditions precedent set out in Part 5 of Schedule 4 of the
Master Definitions Agreement have been fulfilled to the satisfaction of, or
waived by (as applicable) the Facility Agent on the 2020 Effective Date.


3.AMENDMENTS


3.1The Master Definitions Agreement shall be amended with effect from the 2020
Effective Date so that it reads as if it were restated in the form set out in
Schedule 2 (Amended and Restated Master Definitions Agreement).


3.2The Greif CC Receivables Purchase Agreement shall be amended with effect from
the 2020 Effective Date so that it reads as if it were restated in the form set
out in Schedule 3 (Amended and Restated Greif CC Receivables Purchase
Agreement).


3.3The Italian Originator Receivables Purchase Agreement shall be amended with
effect from the 2020 Effective Date so that it reads as if it were restated in
the form set out in Schedule 4 (Amended and Restated Italian Originator
Receivables Purchase Agreement).


3.4The Portuguese Originator Receivables Purchase Agreement shall be amended
with effect from the 2020 Effective Date so that it reads as if it were restated
in the form set out in Schedule 5 (Amended and Restated Portuguese Originator
Receivables Purchase Agreement).


3.5The Spanish Originator Receivables Purchase Agreement shall be amended with
effect from the 2020 Effective Date so that it reads as if it were restated in
the form set out in Schedule 6 (Amended and Restated Spanish Originator
Receivables Purchase Agreement).


3.6The Applicable Margin shall be amended as set out in the supplemental Funding
Costs Fee Letter with effect from the 2020 Effective Date in the form set out in
Schedule 7 (Supplemental Funding Costs Fee Letter).


3.7Each of the Facility Agent, the Italian Intermediary and Greif CC in its
capacity as the Originators' Agent, the Master Servicer and the Belgian
Intermediary designate this Agreement as a Transaction Document.


4.REPRESENTATIONS, WARRANTIES, COVENANTS AND UNDERTAKINGS


4.1On the 2020 Effective Date, each of the Main SPV and each Greif Transaction
Party which is a party to this Agreement shall hereby reaffirm all covenants,
representations and warranties made by such Party in each of the Transaction
Documents and agree that all such covenants, representations and warranties
shall be deemed to have been remade as of the 2020 Effective Date.


4.2Each of the Parties hereby represents and warrants that this Agreement
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.


3



--------------------------------------------------------------------------------



5.EFFECTIVENESS AND CONTINUITY


5.1All other provisions of the Transaction Documents (other than those amended
by this Agreement) shall continue in full force and effect and are hereby
ratified and confirmed by the Parties hereto.


5.2The Collection Account Pledge Agreements (other than the Belgian Collection
Account Pledge Agreement) shall remain in full force and effect and are hereby
ratified and confirmed by the Parties hereto.


5.3The Belgian Collection Account Pledge Agreement shall remain in full force
and effect and is hereby ratified and confirmed by the Parties hereto. The
Parties also confirm, for the avoidance of doubt, that:


(a)this Agreement shall not operate as a novation of the security created under
the Belgian Collection Account Pledge Agreement; and


(b)the terms "Master Definitions Agreement" and "Servicing Agreement" as
referred to in the Belgian Collection Account Pledge Agreement shall be
construed as a reference to these agreements as amended and/or restated from
time to time (including under this Agreement).


5.4For the avoidance of doubt, the Performance Indemnity Provider confirms for
the benefit of the Beneficiaries (as defined in the Performance Indemnity
Agreement) that all obligations owned by it under the Performance Indemnity
Agreement shall remain in full force and effect notwithstanding the amendments
set out in this Agreement.


6.FURTHER ASSURANCE


6.1Each of Main SPV and each Greif Transaction Party which is a party to this
Agreement shall, at the request of the Facility Agent and at their own expense,
do all such acts and things necessary or desirable to give effect to the
amendments effected or to be effected pursuant to this Agreement.


6.2Each Greif Transaction Party shall promptly, at the request of the Facility
Agent and at their own expense, provide all such information necessary or
desirable for the Facility Agent for any "know your customer" checks required to
be carried out by the Facility Agent in respect of Greif Inc, Greif Italy S.R.L.
and Greif Services Belgium BVBA.


6.3The Greif Transaction Parties shall have this Agreement notarised by a Notary
Public and properly apostilled as soon as possible following the request of the
Funding Administrator (in its sole discretion) but in any event not later than
ten (10) Business Days from the date of such request.


6.4Each Greif Transaction Party shall promptly, at the request of the Facility
Agent and at their own expense, provide all such information necessary or
desirable for the Facility Agent in connection with the upstream legal merger of
Greif France S.A.S.(as original French Seller and disappearing company) with
Greif France Holdings S.A.S. as acquiring company (which subsequently changed
its name into Greif France S.A.S.) and each Greif Transaction Party
4



--------------------------------------------------------------------------------



shall in connection with the aforementioned legal merger and the position of
Greif France S.A.S. under the Transaction Documents and the Programme do all
such acts and things and enter into any documents as specified by the Facility
Agent and which are necessary or desirable in the reasonable opinion of the
Facility Agent.


7.GOVERNING LAW AND JURISDICTION


This Agreement and any non-contractual obligations shall be governed by, and
shall be construed in accordance with, the laws of The Netherlands. The parties
agree that the competent court in Amsterdam, The Netherlands, shall have the
exclusive jurisdiction to settle any disputes which may arise out of or in
connection with this Agreement including any non-contractual obligations arising
out of or in relation to this Agreement.


5




--------------------------------------------------------------------------------



SCHEDULE 1


ORIGINATORS


PART 1
THE ORIGINATORS



No.Originator nameLocation1.Greif Belgium BVBABelgium2.Greif Nederland B.V.The
Netherlands3.Greif Italy S.R.l. (formerly named Greif Plastics Italy S.R.L.
(which was formerly named Fustiplast S.P.A.)) and merged with Greif Italia
S.P.A.)Italy4.Greif France S.A.S. (formerly Greif France Holdings S.A.S. as
acquiring company which merged with Greif France S.A.S.(as original French
Seller and disappearing company) and subsequently changed its name into Greif
France S.A.S.)France5.Greif Packaging Spain S.L.Spain6.Greif Packaging Germany
GmbH (formerly Greif Germany Holding GmbH and merged with Greif Germany
GmbH)Germany7.Greif Packaging Plastics Germany GmbH (formerly Pack2Pack
Deutschland GmbH and merged with Greif Plastics Germany GmbH (formerly named
EarthMinded Germany GmbH (which was formerly named pack2pack Mendig GmbH) and
merged with Greif Plastics Germany GmbH (which was formerly named Fustiplast
GmbH)))Germany8.Greif Portugal S.A.Portugal





PART 2
INACTIVE ORIGINATORS



1.EarthMinded France SAS (formerly named Pack2pack Lille SAS)France2.Greif
Sweden Aktiebolag (merged with Greif Packaging Sweden Aktiebolag)Sweden3.Greif
UK Ltd.England

6




--------------------------------------------------------------------------------



SCHEDULE 2


AMENDED AND RESTATED MASTER DEFINITIONS AGREEMENT


7




--------------------------------------------------------------------------------



AGREED FORM






AMENDED AND RESTATED
MASTER DEFINITIONS AGREEMENT


ORIGINALLY DATED 27 APRIL 2012
AS AMENDED AND RESTATED ON 20 APRIL 2015 AND AS FURTHER AMENDED AND RESTATED ON
18 APRIL 2017, 21 JUNE 2019 AND 17 APRIL 2020


COÖPERATIEVE RABOBANK U.A. TRADING AS RABOBANK LONDON


and
COÖPERATIEVE RABOBANK U.A.
and


NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V.


and


COOPERAGE RECEIVABLES FINANCE B.V.


and


STICHTING COOPERAGE RECEIVABLES FINANCE HOLDING


and


GREIF SERVICES BELGIUM BVBA


and
GREIF, INC.
and


THE ORIGINATORS AS DESCRIBED HEREIN


and


TRUST INTERNATIONAL MANAGEMENT (T.I.M.) B.V.









--------------------------------------------------------------------------------



This MASTER DEFINITIONS AGREEMENT is made


BETWEEN:


(1)COÖPERATIEVE RABOBANK U.A. TRADING AS RABOBANK LONDON, a cooperative with
excluded liability (coöperatie met uitgesloten aansprakelijkheid) incorporated
under the laws of The Netherlands, having its corporate seat (statutaire zetel)
in Amsterdam, the Netherlands and its registered office at Croeselaan 18, 3521
CB Utrecht, The Netherlands acting through its office at Thames Court, One
Queenhithe, London, EC4V 3RL, the United Kingdom, acting in its capacity as
liquidity facility provider (the Liquidity Facility Provider);


(2)COÖPERATIEVE RABOBANK U.A., a cooperative with excluded liability (coöperatie
met uitgesloten aansprakelijkheid) incorporated under the laws of The
Netherlands, having its corporate seat (statutaire zetel) in Amsterdam, the
Netherlands and its registered office at Croeselaan 18, 3521 CB Utrecht, The
Netherlands acting in its capacity as Italian intermediary, Main SPV account
bank, funding administrator, Main SPV administrator and facility agent (the
Italian Intermediary, Main SPV Account Bank, Funding Administrator, Main SPV
Administrator, Reporting Entity and Facility Agent);


(3)NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V., a private company with limited
liability, (besloten vennootschap met berperkte aansprakelijkheid) having its
corporate seat in Amsterdam, the Netherlands, and having its registered office
at Prins Bernhardplein 200, 1097 JB Amsterdam, The Netherlands, acting as lender
(the Lender);


(4)COOPERAGE RECEIVABLES FINANCE B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid), incorporated under the
laws of The Netherlands having its corporate seat (statutaire zetel) in
Amsterdam, The Netherlands and its registered office at Naritaweg 165, 1043 BW
Amsterdam, The Netherlands acting as main SPV (the Main SPV);


(5)STICHTING COOPERAGE RECEIVABLES FINANCE HOLDING, a foundation (stichting)
established under the laws of The Netherlands having its statutory seat
(statutaire zetel) in Amsterdam, The Netherlands and its registered office at
Naritaweg 165 Telestone 8, 1043 BW Amsterdam, The Netherlands in its capacity as
Shareholder (the Shareholder);


(6)GREIF SERVICES BELGIUM BVBA (formerly named Greif Coordination Center BVBA),
a company incorporated under Belgian law, registered with the register of legal
entities (RPM/RPR) under the number 0438.202.052, Commercial Court of Antwerp,
Belgium, whose registered office is at Beukenlei 24, 2960 Brecht, Belgium acting
in its capacity as subordinated lender, onward seller, originator agent and
servicer (Greif CC, the Subordinated Lender, the Belgian Intermediary, the
Originator Agent and the Master Servicer); and


(7)GREIF, INC., a corporation incorporated under the laws of the state of
Delaware whose registered office is 425 Winter Road, Delaware, Ohio 43015,
United States of America acting as performance indemnity provider (the
Performance Indemnity Provider);


(8)The entities set out in Schedule 1 (the Originators); and
1

--------------------------------------------------------------------------------





(9)TRUST INTERNATIONAL MANAGEMENT (T.I.M.) B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of The Netherlands having its corporate seat (statutaire zetel)
in Amsterdam, The Netherlands and its registered office at Naritaweg 165
Telestone 8, 1043 BW Amsterdam, The Netherlands in its capacity as main SPV's
director and shareholder's director (the Main SPV's Director and the
Shareholder's Director or the Director).


WHEREAS:


(A)The Greif Group has initiated a trade receivables securitisation programme
with Rabobank International pursuant to which:


(i)each Originator will sell, assign and transfer Receivables to an Intermediary
in accordance with the relevant Originator Receivables Purchase Agreement; and


(ii)each Intermediary will on-sell, assign and transfer those Receivables
acquired by it to the Main SPV in accordance with the relevant Intermediary
Receivables Purchase Agreement; and


(iii)the Main SPV may further create a security right over the receivables it
acquires from the Greif CC in favour of the Funding Administrator (for the
benefit of the Lender) in accordance with the Nieuw Amsterdam Receivables
Financing Agreement.


(B)In connection with the Programme, the parties have agreed that certain
definitions and common provisions in the Transaction Documents will be set out
in this master definitions agreement.


1.DEFINITIONS AND INTERPRETATION


1.1Definitions


The parties hereto agree that this is the Master Definitions Agreement for the
purposes of the Transaction Documents, and that the following expressions have
the following meanings in the Transaction Documents, unless the context
otherwise requires:


2020 Amendment Agreement means the amendment agreement dated [●] 2020 between,
amongst others, the Master Servicer and the Facility Agent.


2020 Effective Date has the meaning given thereto in the 2020 Amendment
Agreement;


Accession Conditions Precedent means the conditions precedent listed in Schedule
4 Part 3 to the Master Definitions Agreement;


Administration Agreement means the administration agreement dated on or about
the date of this Agreement between the Main SPV, the Facility Agent, the Main
SPV Account Bank and the Main SPV Administrator;


2

--------------------------------------------------------------------------------



Advance means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan;


Adverse Claim means any ownership interest, charge, encumbrance, proprietary or
security interest, right of retention, retention of title, lien or privilege or
other right or claim in, over or on any person's assets or properties in favour
of any other person (but excluding the rights of a Debtor under any Contract in
respect of the use or possession of goods the subject of such Contract and the
rights and interests of the Main SPV, the Funding Administrator, the Lender and
the Facility Agent under the Transaction Documents);


Alternate Rate means, for any Tranche during any Tranche Period, a rate per
annum equal to the sum of the Applicable Margin in respect of a Eurocurrency
Tranche plus the Eurocurrency Rate for such Tranche Period;


Anti-Corruption Laws means the US Foreign Corrupt Practices Act 1977, the UK
Bribery Act 2010, the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions and any other applicable law or
regulation relating to bribery, anti-corruption, money laundering or tax
evasion.


Applicable Conversion Rate means, for the purpose of conversion on any day on
which such conversion is required to be made pursuant to any Transaction
Document of any amount denominated in an Approved Currency other than the Base
Currency into the Base Currency, the spot rate of exchange as displayed on the
appropriate page of the Reuters Screen or Bloomberg Screen, equal to the mid
closing rates released on the immediately preceding Business Day as determined
by the Funding Administrator on the day on which any such calculation is to be
made pursuant to such Transaction Document;


Applicable Margin has the meaning thereto as set out in the Funding Costs Fee
Letter;


Approved Currency means EUR, NOK, SEK, DKK and GBP;


Approved Jurisdiction means Belgium, Denmark, England and Wales, Finland,
France, Germany, Italy, The Netherlands, Norway, Portugal, Republic of Ireland,
Spain, Sweden and Switzerland;


Assignment and Acceptance means an assignment and acceptance agreement entered
into by the Main SPV, an Eligible Assignee and the Facility Agent pursuant to
which such Eligible Assignee may become a party to the Nieuw Amsterdam
Receivables Financing Agreement;


Attributable Debt means as of the date of determination thereof, without
duplication, (a) in connection with a Sale and Leaseback Transaction, the net
present value (discounted according to GAAP at the cost of debt implied in the
lease) of the obligations of the lessee for rental payments during the then
remaining term of any applicable lease and (b) the principal balance outstanding
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing product to which such Person is a party,
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease in accordance with GAAP;


3

--------------------------------------------------------------------------------



Available Collections means, in respect of a Purchased Receivable, an amount in
the Approved Currency in which such Purchased Receivable is denominated equal to
any Collections credited to the Master Collection Account which have not been
reinvested or transferred to the Main SPV Operating Account (including, for the
avoidance of doubt, any cash payments due in connection with Deemed Collections)
in each case, allocated to that Purchased Receivable in accordance with the
Cleared Invoice Allocation;


Available Facility means, at any time, in relation to the Facility:


(a)the lower of (i) the Commitment and (ii) the Funding Base at that time;


(b)minus:


(i)the aggregate of all Advances and any other sum due but unpaid under the
Nieuw Amsterdam Receivables Financing Agreement (including interest) after set
off of any payment received from Debtors at that time in the Master Collection
Account; and


(ii)in relation to any proposed Advances, the amount of any other Advances that
are due to be made under the Facility on or before the proposed Drawdown Date.


Backup Servicer means the Person appointed by the Main SPV, the Funding
Administrator and the Facility Agent as backup servicer in accordance with the
terms of the Servicing Agreement;


Belgian Collection Account Pledge Agreement means the bank account pledge
agreement dated on or about the Closing Date between Greif CC as pledgor and the
Main SPV as pledge and creating, inter alia, a right of pledge of over the
Belgian Master Collection Account;


Belgian Master Collection Account means the master collection account held by
Greif CC set out in Schedule 1 to the Servicing Agreement and any other master
collection account that the Master Servicer may open from time to time with an
account bank (subject to the prior written approval of the Facility Agent);


Base Currency means euro;


Belgian Intermediary means Greif CC in its capacity as purchaser under the Greif
CC Receivables Purchase Agreement;


Belgian Originators means the Originators that are located in Belgium as set out
in Schedule 1, and Belgian Originator means any of them as the context may
require;


Belgian Receivables means the Receivables originated by a Belgian Originator and
governed by Belgian law;


Beneficial Owner shall have the meaning assigned thereto in Rule 13d-3 of the
SEC under the Exchange Act as in effect on the date hereof;
4

--------------------------------------------------------------------------------





Bloomberg Screen means a page of the Bloomberg service or of any other medium
for the electronic display of data as may be previously approved in writing by
the Funding Administrator and the Main SPV;


Business Day or business day means:


(a)in relation to the delivery of a notice or report under the Transaction
Documents, a day other than a Saturday, Sunday or public holiday in either the
country from which the notice or report is being sent or the country to which
the notice or report is being delivered; and


(b)for any other purpose, a day (other than Saturday or Sunday) on which banks
are open for business in The Netherlands and Belgium, and


(i)in relation to any date for payment or purchase of a currency other than the
Base Currency, a day (other than Saturday or Sunday) on which banks are open for
business in the principal financial centre of the country of that currency; or


(ii)in relation to any date for payment in the Base Currency, the purchase of
the Base Currency, or any conversion into or from the Base Currency, any day on
which the TARGET2 System (or any successor thereto) is operating credit or
transfer instructions in respect of payments in Euro;


Capitalized Lease means, at the time any determination thereof is to be made,
any lease of property, real or personal, in respect of which the present value
of the minimum rental commitment is capitalized on the balance sheet of the
lessee in accordance with GAAP;


Capitalized Lease Obligation means, at the time any determination thereof is to
be made, the amount of the liability in respect of a Capitalized Lease which
would at such time be so required to be capitalized on the balance sheet of the
lessee in accordance with GAAP;


CET means Central European Time;


Change in Law means:


(a)the adoption of any Law after the date of this Master Definitions Agreement;


(b)any change in the Requirement of Law or in the interpretation, application or
implementation thereof after the date of this Master Definitions Agreement; or


(c)compliance by the Lender or the Facility Agent, by any lending office of the
Lender or by such Lender's or the Facility Agent's holding company, if any, with
any request, guideline or directive (whether or not having the force of law) of
any Official Body made or issued after the date of the Master Definitions
Agreement;


Change of Control means:


5

--------------------------------------------------------------------------------



(a)in respect of Main SPV, the failure of the Shareholder to own, free and clear
of any Adverse Claim and on a fully diluted basis, 100% of the outstanding
shares of Voting Stock of Main SPV; and


(b)in respect of any Greif Transaction Party (other than the Performance
Indemnity Provider):


(A)the Performance Indemnity Provider ceases for any reason to have the power,
directly or indirectly, to direct or cause the direction of the management or
policies of such Greif Transaction Party, whether through the ownership of
Voting Stock, by contract, or otherwise; or


(B)the Performance Indemnity Provider ceases for any reason to have the right,
directly or indirectly, to elect all or the majority of the board of directors
(or other Persons performing similar functions) of that Greif Transaction Party;
or


(C)the acquisition of, or otherwise obtaining control of, by any Person or
group, (including any group acting for the purpose of acquiring, holding or
disposing of securities, in a single transaction or in a related series of
transactions, by way of merger, consolidation or other business combination), of
50% or more of the total voting power of its Voting Stock then outstanding other
than in circumstances where following such acquisition, the Performance
Indemnity Provider directly or indirectly owns or controls 100% of the total
voting power of such Greif Transaction Party's Voting Stock; and


(c)in respect of the Performance Indemnity Provider:


(A)any "person" or "group" (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) (other than the Permitted Investors) is or becomes (as a
result of the acquisition or issuance of securities, by merger or otherwise) the
Beneficial Owner, directly or indirectly, of more than 35% of the voting power
with respect to the election of directors of all then outstanding voting Equity
Interests of the Performance Indemnity Provider (other than as a result of a
public primary registered equity offering by the Performance Indemnity Provider
of new shares issued by the Performance Indemnity Provider in such offering),
whether as a result of the issuance of securities of the Performance Indemnity
Provider, any merger, consolidation, liquidation or dissolution of the
Performance Indemnity Provider, any direct or indirect transfer of securities by
the Permitted Investors or otherwise (for purposes of this clause (A), the
Permitted Investors will be deemed to beneficially own any voting Equity
Interests of a specified corporation held by a parent corporation so long as the
Permitted Investors beneficially own, directly or indirectly, in the aggregate a
majority of the total voting power of the voting Equity Interests of such parent
corporation);


(B)during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the board of directors of the
6

--------------------------------------------------------------------------------



Performance Indemnity Provider (together with any new directors whose election
or appointment by such board or whose nomination for election by the
stockholders of the Performance Indemnity Provider was approved by a vote of not
less than a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board of directors of the Performance Indemnity Provider then in
office; or


(C)the sale, transfer, assignment, lease, conveyance or other disposition,
directly or indirectly, of all or substantially all the assets of the
Performance Indemnity Provider and its Subsidiaries (other than Soterra LLC),
considered as a whole (other than a disposition of such assets as an entirety or
virtually as an entirety to a wholly owned Subsidiary or one or more Permitted
Investors or a Person of which one or more of the Permitted Investors own more
than 50% of the voting power) shall have occurred, or the Performance Indemnity
Provider merges, consolidates or amalgamates with or into any other Person
(other than one or more Permitted Investors; provided that the Performance
Indemnity Provider is the surviving entity) or any other Person (other than one
or more Permitted Investors or a Person of which one or more of the Permitted
Investors own more than 50% of the voting power; and provided, further, that the
Performance Indemnity Provider is the surviving entity) merges, consolidates or
amalgamates with or into the Performance Indemnity Provider, in any such event
pursuant to a transaction in which the outstanding voting Equity Interests of
the Performance Indemnity Provider are reclassified into or exchanged for cash,
securities or other property, other than any such transaction where: (i) the
outstanding voting Equity Interests of the Performance Indemnity Provider are
reclassified into or exchanged for other voting Equity Interests of the
Performance Indemnity Provider or for voting Equity Interests of the surviving
corporation, and (ii) the holders of the voting Equity Interests of the
Performance Indemnity Provider immediately prior to such transaction own,
directly or indirectly, not less than a majority of the voting Equity Interests
of the Performance Indemnity Provider or the surviving corporation immediately
after such transaction and in substantially the same proportion as before the
transaction.


CIBOR means:


(a)the applicable Screen Rate; or


(b)(if no Screen Rate is available for DKK) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Funding
Administrator at its request quoted by the Reference Banks to leading banks in
the Relevant Interbank Market, at 11:00 a.m. London time on the relevant date
for offering deposits in DKK for one month,


and, if any such rate is below zero, CIBOR will be deemed to be zero;


7

--------------------------------------------------------------------------------



Cleared Invoice Allocation means, in respect of the allocation of Collections,
the allocation of funds received in respect of the Purchased Receivables from
the relevant Debtors depending on the method of payment as follows:


(a)in the case of bank transfers, if an automatic allocation to the relevant
invoice can be made, Collections are allocated automatically to the relevant
invoice on the date of upload of the bank statement corresponding to the date of
receipt;


(b)in the case of bank transfers, if an automatic allocation to the relevant
invoice cannot be made, Collections are allocated on the date on which the
manual allocation to the relevant invoice has been completed; and


(c)in the case of Instruments of Debt that are cheques, bills of exchange and
promissory notes received by the credit department of any of the Originators,
Belgian Intermediary or the Master Servicer, Collections are allocated on the
date on which such Instrument of Debt is delivered to the relevant bank;


Closing Date means 30 April 2012;


Collection means, with respect to a Purchased Receivable, all amounts received
in respect of such Purchased Receivable (including any amount allocable to the
VAT portion of such Receivable) including the following:


(a)cash collections (where relevant including principal, interest, late payment
and similar charges);


(b)all other cash proceeds (including proceeds of the enforcement of Related
Rights) with respect to such Purchased Receivable;


(c)all Instruments of Debt;


(d)all other amounts received or recovered in respect of such Purchased
Receivable whether as a result of any claim, resale, redemption, other disposal
or enforcement of any claim or judgment relating thereto or otherwise;


(e)the amount of any Deemed Collections (for the avoidance of doubt including
any Dilutions) in respect of such Purchased Receivable; and


(f)all recoveries of VAT from any relevant tax authority relating to any
Defaulted Receivable;


Collection Accounts means, in relation to each Originator, the accounts and the
account banks where such accounts are held, each as set out in Schedule 1 to the
Servicing Agreement and any other collection account that an Originator may open
from time to time with an account bank (subject to the prior written approval of
the Facility Agent) and, in relation to the Master Servicer, the Master
Collection Accounts;


8

--------------------------------------------------------------------------------



Collection Account Pledge Agreements means the Belgian Collection Account Pledge
Agreement, the Danish Collection Account Pledge Agreement and the English
Collection Account Pledge Agreement;


Commercial Paper means commercial paper, money markets notes and other short
term promissory notes issued by the Lender;


Commitment means, with respect to the Lender


(a)during the Revolving Period EUR 100,000,000 for each Investment Date, as such
amount may be reduced or increased by any Assignment and Acceptance entered into
by the Lender in accordance with the terms of the Nieuw Amsterdam Receivables
Financing Agreement; and


(b)after the Revolving Period ends, zero.


Common Terms means the provisions set out in Clauses 2 to 26 of this Agreement;


Concentration Limits means


(a)the Maximum Debtor Limit;


(b)the Maximum Jurisdiction Limit; and


(c)a 10 per cent. limit on aggregate Eligible Receivables included in the Net
Receivables Balance with original terms greater than 180 days but less than or
equal to 365 days,


and Concentration Limit means any of them as the context may require;


Concentration Jurisdiction means France, Italy, the Netherlands, England and
Wales, Belgium, Spain, Germany, Sweden, Switzerland, Portugal, Denmark, Finland,
Norway and the Republic Ireland;


Conditions Precedent means the Initial Conditions Precedent, the Ongoing
Conditions Precedent, the Accession Conditions Precedent and the Restructuring
Conditions Precedent;


Contract means each purchase order or supply agreement or contract pursuant to
which an Originator supplies goods and/or services to a Debtor and which gives
rise to a Receivable;


Contractual Dilution means, with respect to any Receivable, any reduction,
cancellation or adjustment in the Unpaid Balance of such Receivable as a result
of volume rebates, volume discounts or early payment discounts, in each case,
arising pursuant to the Contract related to such Receivable;


CP Rate means, for any Tranche Period for any Tranche, which the Lender has
financed or refinanced, (i) directly through the issuance of Commercial Paper
corresponding to such Tranche, or (ii) indirectly through the issuance of
Commercial Paper, part of the proceeds of which is allocated by the Funding
Administrator to fund or maintain such Tranche, the per
9

--------------------------------------------------------------------------------



annum rate equivalent to the weighted average cost (as determined by the Funding
Administrator), and which shall include (without duplication) the fees and
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by the Lender, costs associated with funding
and maintaining any Currency Hedge Agreement denominated in a currency other
than the currency of such Commercial Paper, other borrowings by the Lender and
any other costs and expenses associated with the issuance of Commercial Paper
directly to fund or maintain such Tranche or related to the issuance of
Commercial Paper (part of the proceeds of which are allocated to fund or
maintain such Tranche) that are, in either case, allocated, in whole or in part,
by the Lender or the Funding Administrator to fund or maintain such Tranche;
provided that if any component of any such rate is a discount rate, in
calculating the CP Rate for such Tranche for such Tranche Period, the Funding
Administrator shall for such component use the rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum;


Credit and Collection Policies means the credit and collection policies of each
of the Originators as attached to each of the Receivables Purchase Agreements,
and Credit and Collection Policy means any one of them as the context may
require;


Cross Default means


(a)any Financial Indebtedness of any member of the Greif Group which is a Greif
Transaction Party is not paid when due nor within any originally applicable
grace period;


(b)any Financial Indebtedness of any member of the Greif Group which is a Greif
Transaction Party is declared to be or otherwise becomes due and payable prior
to its specified maturity as a result of an actual or potential default or event
of default or credit review event or any similar event (however described);


(c)any member of the Greif Group which is a Greif Transaction Party fails to pay
any amount payable by it under any present or future guarantee for, or indemnity
in respect of, any moneys borrowed or raised;


(d)any creditor of any member of the Greif Transaction Party becomes and remains
entitled to declare any Financial Indebtedness of any member of the Greif Group
which is a Greif Transaction Party due and payable prior to its specified
maturity as a result of an actual or potential default or event of default or
credit review event or any similar event (however described),


provided that no Cross Default Event will occur if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (a) to (d) above is less than USD 50,000,000 (or its equivalent in
any other Approved Currency as reasonably determined by the Funding
Administrator);


Currency Hedge Agreement means a currency swap or exchange agreement (including
any spot or forward currency exchange agreement) or any other similar
arrangement, however denominated, entered into by or on behalf of the Lender for
hedging purposes, as
10

--------------------------------------------------------------------------------



any of the foregoing may be amended, restated, supplemented or otherwise
modified from time to time;


Cut-off Date means the last day of each month;


Danish Collection Account Pledge Agreement means, if executed, any bank account
pledge agreement between Greif CC as pledgor and the Main SPV as pledgee and
creating, inter alia, a right of over the Danish Master Collection Account;


Danish Master Collection Account means the master collection account held by
Greif CC with Danske Bank A/S set out in Schedule 1 to the Servicing Agreement
and any other master collection account that the Master Servicer may open from
time to time with an account bank (subject to the prior written approval of the
Facility Agent);


Data Period means each period from (and excluding) a Cut-off Date and ending on
(and including) the next Cut-off Date;


Days Sales Outstanding means:


(a)the Nominal Amount of Eligible Purchased Receivables originated during the
current month;


(b)divided by the outcome of


(i)the aggregate Nominal Amount of all Purchased Receivables originated over the
prior 12 months;


(ii)divided by 12;


(c)multiplied by 30.


Debtor means a legal person set out in the records of the relevant Originator as
being obliged to make payment for the provision of goods or services evidenced
by a Contract for which an invoice has been issued (or, if different, the person
so obliged) and includes any person obliged to make payment under or in
connection with any Related Rights;


Debtor Notification means a notice of assignment delivered to a Debtor in
accordance with the provisions of the relevant Receivables Purchase Agreement,
as applicable upon the occurrence of a Debtor Notification Event, where relevant
given in accordance with the requirements set out in relevant Transaction
Document;


Debtor Notification Event means (i) the occurrence and continuation of a
Termination Event (other than an Expiration Termination Event) or (ii) the
existence or introduction of any Requirement of Law affecting the validity or
enforceability of the assignment of any Purchased Receivable against the
relevant Debtor;


Deed of Pledge means a deed of pledge in the form set out in Schedule 1 of the
Rights Pledge Agreement;


11

--------------------------------------------------------------------------------



Deemed Collection means, in respect of a Purchased Receivable, a collection
which will be deemed to have been received by the relevant Originator, any
Intermediary or Main SPV, and be payable to either the relevant Intermediary or
the Main SPV or the Funding Administrator (as the case may be) under the
relevant Originator Receivables Purchase Agreement or the relevant Intermediary
Receivables Purchase Agreement in the relevant Approved Currency or converted
into the relevant Approved Currency at the Applicable Conversion Rate in the
amount specified below less any Collections (excluding, for the avoidance of
doubt, the relevant Deemed Collection) received by the Main SPV into the Main
SPV Operating Account, if:


(a)any representation or warranty in respect of such Purchased Receivable proves
to have been not true or incorrect when made;


(b)such Purchased Receivable was purchased by the Main SPV but proves to have
been an Excluded Receivable as at the Purchase Date;


(c)such Purchased Receivable was purchased by the Main SPV although the
Conditions Precedent were not fulfilled (and have not been waived) on the
Purchase Date;


(d)such Purchased Receivable becomes a Disputed Receivable;


(e)the relevant Originator or the Master Servicer grants a time extension,
modifies the Purchased Receivable or otherwise affects the collectability of
such Purchased Receivable other than in accordance with the Credit and
Collection Policies, the Originator Receivables Purchase Agreements and the
Servicing Agreement;


(f)the Nominal Amount of such Purchased Receivable is reduced by reason of any
Dilution;


(g)any Related Rights relating to such Purchased Receivable have to be or are
sold or otherwise enforced by the Master Servicer and the Debtor or another
third party is entitled to all or parts of the proceeds of such enforcement;


(h)the sale and assignment for such Purchased Receivable has not been made in
accordance with the terms of the relevant Originator Receivables Purchase
Agreements or Intermediary Receivables Purchase Agreement; or


(i)any Collection in respect of any Purchased Receivable is made by way of an
Instrument of Debt and such Instrument of Debt is discounted upon its
presentation,


the amount of such Deemed Collection being, in the case of paragraphs (a), (b),
(c),
(e) and (h) above, the Nominal Amount of such Purchased Receivable, or, in the
case of paragraphs (d), (f), (g) or (i) above, the amount by which the Nominal
Amount of such Purchased Receivable has been reduced due to the circumstances
described in such paragraphs, and provided that any other amount that is
designated as a Deemed Collection under the Transaction Documents shall also
constitute a Deemed Collection for the purposes of this definition;


12

--------------------------------------------------------------------------------



Default Rate means for any Tranche during a Tranche Period, a rate per annum
equal to 1.65 per cent. plus the Eurocurrency Rate for such Tranche Period;


Default Ratio means (i) the Nominal Amount of the Eligible Receivables which
have been written off or which are between 91-120 days overdue divided by (ii)
the Nominal Amount of Purchased Receivables originated in the calendar month
that occurred 6 months previously;


Defaulted Receivables means a Receivable: (a) that is more than 91 days overdue
or (b) which, in accordance with the applicable Credit and Collection Policies,
has been written off as uncollectable, if earlier;


Delinquency Ratio means (i) the Nominal Amount of the Eligible Receivables which
are between 61-90 days overdue divided by (ii) the Nominal Amount of Purchased
Receivables originated in the calendar month occurring 5 months previously;


Delinquent Debtor means a Debtor who, together with its affiliates, is the
debtor of Delinquent Receivables or Defaulted Receivables the Nominal Amount of
which is more than 25% of the aggregate Nominal Amount of all Receivables owing
by that Debtor and its affiliates;


Delinquent Receivable means a Receivable that is between 61 and 90 days overdue;


Deposit Account means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit;


Dilution means any reduction or the cancellation, in whole or in part, of the
Nominal Amount of a Purchased Receivable by reason of the occurrence of any of
the following circumstances:


(a)any reduction in the amount payable thereunder resulting from any rebate,
credit note, discount or allowances for prompt payment, for quantity, for return
of goods or as fidelity premium, invoicing error or cancellation or any other
commercial adjustment, granted by any Originator or the Master Servicer other
than in accordance with the relevant Credit and Collection Policies;


(b)to the extent not already covered under (a), any decrease in the amount
thereof or any total or partial cancellation thereof (including in particular
but without limitation, as a result of the exercise of a right of set-off), but
excluding any discharge in accordance with its terms or as a result of the
enforcement of any Related Rights;


(c)the Purchased Receivable becoming or being a Disputed Receivable;


(d)any repurchase of goods by the relevant Originator, the sale of which gave
rise to the Purchased Receivable; or


13

--------------------------------------------------------------------------------



(e)any governmental order, moratorium or other restriction on the transfer of
payments by the Debtor,


excluding, however, any adjustment, decrease in the amount, cancellation or
similar event affecting, in whole or in part, the Nominal Amount of any
Receivable, which is made or occurs following Insolvency Proceedings in respect
of the relevant Debtor;


Dilution Horizon Ratio means the Nominal Amount of Purchased Receivables
originated over the preceding 1 month divided by the current months' Net
Receivables Balance;


Dilution Ratio means the amount of non-cash adjustments which includes returns,
adjustments (including as a result of disputes), (excluding any adjustments to
correct manual errors on invoices that do not reduce the principal amount
thereof), (discounts or retropricing) excluding Contractual Dilutions divided by
all Eligible Receivables originated by the Originators in the previous month;


Dilution Spike means the highest two month rolling average Dilution Ratio
(expressed as a percentage) over the immediately preceding 12 months;


Directors means the Shareholder's Director and the Main SPV's Director;


Disputed Receivable means any Purchased Receivable in respect of which payment
is disputed (in whole or in part, with or without justification) by the Debtor
owing such Receivable, whether by reason of any matter concerning the goods in
respect of which the original invoice was issued or by reason of any other
matter whatsoever or in respect of which a set-off or counterclaim is being
claimed by such Debtor;


DKK means the lawful currency of Denmark;


Domestic Receivables Securitization means any securitization transaction or
series of securitization transactions that may be entered into by the
Performance Indemnity Provider or any of its Domestic Subsidiaries whereby the
Performance Indemnity Provider or any of its Domestic Subsidiaries sells,
conveys or otherwise transfers any Receivables Facility Assets of the
Performance Indemnity Provider and its Domestic Subsidiaries to a Receivables
Subsidiary or to any unaffiliated Person, on terms customary for securitizations
of Receivables Facility Assets in the United States;


Domestic Subsidiary means any Subsidiary that is organized under the laws of any
political subdivision of the United States;


Drawdown Date means the date of the relevant Advance being made available by the
Lender to the Main SPV;


Drawdown Request means a request for an Advance under the Facility substantially
in the form of Schedule 1 of the Nieuw Amsterdam Receivables Financing
Agreement;


Dutch Civil Code means the Dutch Civil Code (Burgerlijk Wetboek);


14

--------------------------------------------------------------------------------



Dutch Originators means the Originators that are located in The Netherlands as
set out in Schedule 1;


Dutch Receivables means the Receivables originated by a Dutch Originator and
governed by Dutch law;
Dynamic Dilution Reserve means an amount (expressed as a percentage) that is
calculated as follows:


[(SF x ED) + ((DS - ED) x DS/ED)] x DHR


Where:


(a)SF means Stress Factor;


(b)ED means Expected Dilution;


(c)DS means Dilution Spike;


(d)DHR means Dilution Horizon Ratio;


Dynamic Loss Reserve means an amount (expressed as a percentage) that is
calculated as the product of:


(a)the Stress Factor;


(b)the Loss Ratio; and


(c)the Loss Horizon Ratio;


Earnout Obligations means those payment obligations of the Performance Indemnity
Provider and its Subsidiaries to former owners of businesses which were acquired
by the Performance Indemnity Provider or one of its Subsidiaries pursuant to an
acquisition which are in the nature of deferred purchase price to the extent
such obligations are required to be set forth with respect to such payment
obligations on a balance sheet prepared in accordance with GAAP applied in a
manner consistent with past practices;


Effective Date means 21 June 2019 provided that the Facility Agent has notified
the Main SPV and the Lender that the Restructuring Conditions Precedent have
been fulfilled to the satisfaction of, or waived by (as applicable), the
Facility Agent on the Effective Date in accordance with Clause 3.1 of the Nieuw
Amsterdam Receivables Financing Agreement;


Eligibility Criteria means the eligibility criteria set out in Schedule 3;


Eligible Assignee means, with respect to the Lender, any Person (i) that is the
Funding Administrator, the Main SPV, a Programme Support Provider or any
affiliate of such Person that has a short-term debt rating of at least A-1 by
S&P and P-1 by Moody's, (ii) that is managed or sponsored by a Person described
in clause (i) above and that has a short-term debt rating of at least A-1 by S&P
and P-1 by Moody's or (iii) any other Person that has been approved by the
Funding Administrator for the Lender and consented to by the Funding
15

--------------------------------------------------------------------------------



Administrator (such consent not to be unreasonably withheld) and, so long as no
Termination Event has occurred and is continuing, consented by the Master
Servicer (such consent not to be unreasonably withheld or delayed);


Eligible Receivable means a Receivable that meets the relevant Eligibility
Criteria on the relevant determination date;


English Collection Account Pledge Agreement means, if executed, the security
over operating account agreement between Greif CC as company in favour of the
Main SPV as secured party granting security the English Master Collection
Account by way of assignment;


English Master Collection Account means the master collection account held by
Greif CC as set out in Schedule 1 to the Servicing Agreement and any other
master collection account that the Master Servicer may open from time to time
with an account bank (subject to the prior written approval of the Facility
Agent);


Equity Interests means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;


EU Risk Retention Rules means Article 6(1) of the Securitisation Regulation as
it is amended, supplemented, interpreted and/or applied from time to time;


EUR, euro or € means the currency introduced at the commencement of the third
stage of the European Economic and Monetary Union on 1 January 1999 pursuant to
the Treaty establishing the European Communities as amended by the Treaty on
European Union;


EURIBOR means:


(a)the applicable Screen Rate; or


(b)if no such Screen Rate is available, the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Funding
Administrator at its request quoted by the Reference Banks to prime banks in the
Relevant Interbank Market, at 11:00 a.m. London time on the relevant calculation
date for the offering of deposits in EUR for one month,


and, if any such rate is below zero, EURIBOR will be deemed to be zero;


Eurocurrency Rate means, for any Tranche Period, for a Tranche denominated in
(a) EUR, EURIBOR, (b) GBP, LIBOR, (c) SEK, STIBOR, (d) DKK, CIBOR, and (e) NOK,
NIBOR;
16

--------------------------------------------------------------------------------





Eurocurrency Rate Replacement Event means, in relation to a Eurocurrency Rate:


(i) the methodology, formula or other means of determining such Eurocurrency
Rate has, in the opinion of the Facility Agent materially changed;
(ii)
(A)
I.the administrator of such Eurocurrency Rate or its supervisor publicly
announces that such administrator is insolvent; or
II.information is published in any order, decree, notice, petition or filing,
however described, of or filed with a court, tribunal, exchange, regulatory
authority or similar administrative, regulatory or judicial body which
reasonably confirms that the administrator of such Eurocurrency Rate is
insolvent,


provided that, in each case, at that time, there is no successor administrator
to continue to provide such Eurocurrency Rate;


(B)the administrator of such Eurocurrency Rate publicly announces that it has
ceased or will cease, to provide such Eurocurrency Rate permanently or
indefinitely and, at that time, there is no successor administrator to continue
to provide such Eurocurrency Rate;


(C)the supervisor of the administrator of such Eurocurrency Rate publicly
announces that such Eurocurrency Rate has been or will be permanently or
indefinitely discontinued; or


(D)the administrator of such Eurocurrency Rate or its supervisor announces that
such Eurocurrency Rate may no longer be used; or


(iii)the administrator of such Eurocurrency Rate determines that such
Eurocurrency Rate should be calculated in accordance with its reduced
submissions or other contingency or fallback policies or arrangements and
either:


(A)the circumstance(s) or event(s) leading to such determination are not (in the
opinion of the Facility Agent) temporary; or


(B)such Eurocurrency Rate is calculated in accordance with any such policy or
arrangement for a period no less than one week; or


(iv)in the opinion of the Facility Agent, such Eurocurrency Rate is otherwise no
longer appropriate for the purposes of calculating interest under this
Agreement.


If a Eurocurrency Rate Replacement Event has occurred, any amendment or waiver
which relates to:


17

--------------------------------------------------------------------------------



(i)providing for the use of a Replacement Benchmark in place of the applicable
Eurocurrency Rate; and


(ii)


(A)aligning any provision of any Transaction Document to the use of that
Replacement Benchmark;


(B)enabling that Replacement Benchmark to be used for the calculation of
interest under the Transaction Documents (including, without limitation, any
consequential changes required to enable that Replacement Benchmark to be used
for the purposes of the Transaction Documents);


(C)implementing market conventions applicable to that Replacement Benchmark;


(D)providing for appropriate fallback (and market disruption) provisions for
that Replacement Benchmark; or


(E)adjusting the pricing to reduce or eliminate, to the extent reasonably
practicable, any transfer of economic value from one Party to another as a
result of the application of that Replacement Benchmark (and if any adjustment
or method for calculating any adjustment has been formally designated, nominated
or recommended by the Relevant Nominating Body, the adjustment shall be
determined on the basis of that designation, nomination or recommendation),


may be made with the consent of the Facility Agent (or, if at the time of
determination the Replacement Benchmark) is a lower rate than the applicable
Eurocurrency Rate, the Facility Agent and the Servicer.


Eurocurrency Tranche has the meaning set forth in the Nieuw Amsterdam
Receivables Purchase Agreement.


Excess Concentration Amounts means at any time the sum of (without duplication):


(a)the amount by which the aggregate outstanding amount of Eligible Receivables
(calculated in euro) in respect of a Debtor sold by any Originator exceeds the
product of the Maximum Debtor Limit and the Nominal Amount of the Eligible
Receivables; and


(b)the amount by which the aggregate outstanding amount of Eligible Receivables
(calculated in euro) in respect of a Concentration Jurisdiction exceeds the
product of the Maximum Jurisdiction Limit in respect of such Concentration
Jurisdiction and the Nominal Amount of the Eligible Receivables; and
(c)the amount by which the aggregate outstanding amount of Eligible Receivables
with original terms greater than 180 days but less than or equal to 365 days
(calculated in euro) exceeds 10 per cent. of the Nominal Amount of Eligible
Receivables,
18

--------------------------------------------------------------------------------





and any one of them;


Exchange Act means the Securities Exchange Act of 1934, as amended and as
codified in 15 U.S.C. 78a et m., and as hereafter amended;


Excluded Debtor means a Debtor identified on the computer systems of the
relevant Originator and/or Master Servicer:


(a)that is an affiliate of the Greif Group;


(b)that is not acting in an establishment located in any of the following
countries: Belgium, Denmark, England and Wales, Finland, France, Germany, Italy,
The Netherlands, Norway, Portugal, Republic of Ireland, Spain, Sweden and
Switzerland;


(c)that is an individual, sole trader or partnership with a natural person as a
partner;


(d)that is a central or local public administration entity or a government
entity (or a sub-division or affiliate of any of them);


(e)that is insolvent or has entered into insolvency proceedings;


(f)that is located in a jurisdiction in respect of which the Facility Agent has
not previously received a legal opinion confirming the validity of the envisaged
transfer of Receivables to the Belgian Intermediary and Main SPV against a party
located in such jurisdiction; or


(g)that is an Italian Excluded Debtor, a Portuguese Excluded Debtor or a Spanish
Excluded Debtor;


Excluded Receivables means a Receivable owed by an Excluded Debtor;


Expected Dilution means the 12 months rolling average Dilution Ratio (expressed
as a percentage);


Expiration Termination Event means the occurrence and continuation of the event
listed in paragraph (p) of the definition of Termination Event;


Facility means the facility made available under the Nieuw Amsterdam Receivables
Financing Agreement as described in Clause 2 of the Nieuw Amsterdam Receivables
Financing Agreement;


Facility Agent means Rabobank in its capacity as facility agent to the Lender
under the Transaction Documents;


Facility Limit means EUR 100,000,000 for each Investment Date;


19

--------------------------------------------------------------------------------



Facility Maturity Date means 17 April 2021 or such later date as may be agreed
in writing between the Originator's Agent, the Performance Indemnity Provider,
the Lender and the Facility Agent;


Fees means any fees payable pursuant to the Funding Costs Fee Letter;


Final Discharge Date means the date falling after the Termination Date on which
all Advances have been repaid and all programme costs and other fees, costs and
expenses due under the Transaction Documents and the Funding Costs Fee Letter
have been irrevocably paid in full without affecting any obligations or
liabilities of a party existing at that time;


Financial Indebtedness means, as applied to any Person (without duplication),
any indebtedness for or in respect of:


(a)all indebtedness of such Person for borrowed money;


(b)the deferred and unpaid balance of the purchase price of assets or services
(other than trade payables and other accrued liabilities incurred in the
ordinary course of business);


(c)all Capitalized Lease Obligations;


(d)all indebtedness secured by any Lien on any property owned by such Person,
whether or not such indebtedness has been assumed by such Person or is
nonrecourse to such Person;


(e)notes payable and drafts accepted representing extensions of credit whether
or not representing obligations for borrowed money (other than such notes or
drafts for the deferred purchase price of assets or services which does not
constitute Financial Indebtedness pursuant to clause (b) above);


(f)indebtedness or obligations of such Person, in each case, evidenced by bonds,
notes or similar written instruments;


(g)the face amount of all letters of credit and bankers' acceptances issued for
the account of such Person, and without duplication, all drafts drawn thereunder
other than, in each case, commercial or standby letters of credit or the
functional equivalent thereof issued in connection with performance, bid or
advance payment obligations incurred in the ordinary course of business,
including, without limitation, performance requirements under workers
compensation or similar laws;


(h)the net obligations of such Person under Swap Contracts (valued as set forth
in the last paragraph of this definition);


(i)Earnout Obligations;


(j)Attributable Debt of such Person; and


20

--------------------------------------------------------------------------------



(k)all Guarantee Obligations of such Person with respect to outstanding primary
obligations that constitute Financial Indebtedness of the types specified in
clauses (a) through (j) above of Persons other than such Person.


For all purposes hereof, the Financial Indebtedness of any Person shall include
the Financial Indebtedness of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venture partner, unless in any
case such Financial Indebtedness is expressly made non-recourse to such Person,
whether in such Person's Organizational Documents, in the documents relating to
such Financial Indebtedness, by operation of law or otherwise. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.


Floor Reserve Percentage means the sum of (a) Loss Reserve Floor; and (b) the
product (expressed as a percentage) of: (i) Expected Dilution multiplied by (ii)
the Dilution Horizon Ratio;


FMSA means the Dutch Financial Markets Supervision Act (Wet op het financieel
toezicht) as amended from time to time, including any regulations issued
pursuant thereto;


Foreign Receivables Securitization means any securitization transaction or
series of securitization transactions that may be entered into by any Foreign
Subsidiary of Greif Inc. whereby such Foreign Subsidiary of Greif Inc. sells,
conveys or otherwise transfers any Receivables Facility Assets of such Foreign
Subsidiary to a Receivables Subsidiary or to any unaffiliated Person, on terms
customary for securitizations of Receivables Facility Assets in the jurisdiction
of organization of such Foreign Subsidiary;


Foreign Subsidiary means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia


French Originators means the Originators that are located in France as set out
in Schedule 1,


French Receivables means the Receivables originated by a French Originator and
governed by French law;


Funding Administrator means Rabobank, in its capacity as funding administrator
to the Lender under the Transaction Documents;


Funding Base means the Net Receivables Balance multiplied by (100% minus the
Reserve Percentage);


Funding Costs Fee Letter means the then current funding costs fee letter among
the Main SPV, the Performance Indemnity Provider, Greif CC, the Facility Agent
and the Lender (the first being dated on or about the Closing Date) including
any supplements thereto from time to time;


Funding Date has the meaning given to the term Investment Date in this Agreement


21

--------------------------------------------------------------------------------



FX Determination Date means the date which falls one Business Day prior to the
relevant Reporting Date or the Closing Date (as the case may be);


GAAP means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied;


GBP means the lawful currency of Great Britain;


German Originators means the Originators that are located in Germany as set out
in Schedule 1, and German Originator means any of them as the context may
require;


German Receivables means the Receivables originated by a German Originator and
governed by German law;


Global Portfolio means, on any given date, the outstanding nominal value of all
Purchased Receivables excluding the Written-off Receivables;


Governmental Authority means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank);


Greif CC means Greif Services Belgium BVBA a company incorporated under Belgian
law, registered with the register of legal entities (RPM/RPR) under the number
0438.202.052, Commercial Court of Antwerp, Belgium, whose registered office is
at Beukenlei 24, 2960 Brecht, Belgium;


Greif CC Receivables Purchase Agreement means the receivables purchase agreement
so entitled dated on or about the date of this Agreement between Greif CC as
seller and the Main SPV as buyer;


Greif Group means collectively, the Greif Transaction Parties and their
affiliates;


Greif Lender means each lender under the amended and restated credit agreement
between, inter alia, Greif Inc dated 11 February 2019 (the Credit Agreement);


Greif Transaction Parties means Greif, Inc (as the Performance Indemnity
Provider) and each entity which is a direct or indirect subsidiary of Greif,
Inc. entity that is party to a Transaction Document including:


(a)the Originators; and


22

--------------------------------------------------------------------------------



(b)Greif CC in its capacity as Subordinated Lender, Master Servicer, Belgian
Intermediary and Originator's Agent; and


and Greif Transaction Party means any of them as the context may require;


Guarantee Obligations means, as to any Person, without duplication, any direct
or indirect contractual obligation of such Person guaranteeing or intended to
guarantee any Financial Indebtedness or Operating Lease, dividend or other
obligation ("primary obligations") of any other Person (the "primary obligor")
in any manner, whether directly or indirectly, including, without limitation,
any obligation of such Person, whether or not contingent, (a) to purchase any
such primary obligation or any property constituting direct or indirect security
therefor; (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation, or (ii) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; or (d)
otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided that the term Guarantee Obligations
shall not include any endorsements of instruments for deposit or collection in
the ordinary course of business. The amount of any Guarantee Obligation at any
time shall be deemed to be an amount equal to the lesser at such time of (x) the
stated or determinable amount of the primary obligation in respect of which such
Guarantee Obligation is made or (y) the maximum amount for which such Person may
be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation; or, if not stated or determinable, the maximum reasonably
anticipated liability (assuming full performance) in respect thereof;


Inactive Originators means the parties set out in Schedule 1 Part 2;


Indemnified Party shall have the meaning given to it in the Nieuw Amsterdam
Receivables Financing Agreement;


ING Programme means the Greif Group's trade receivables programme as sponsored
by ING Belgium S.A., which was established by, among other things, a Receivables
Purchase Agreement dated 28 October 2004 (as amended from time to time) between
ING Belgium S.A., Greif CC and Greif Belgium BVBA and which is terminated prior
or on the Closing Date;


ING Receivables means the receivables sold by various Greif entities to ING
Belgium S.A. under the ING Programme and which will be repurchased by Greif CC
on the Closing Date;


Initial Conditions Precedent means the conditions precedent listed in Schedule 4
Part 1 to the Master Definitions Agreement;


Insolvency of a Person means the occurrence of an Insolvency Proceeding in
respect of such Person;


Insolvency Law means any Law relating to bankruptcy, insolvency, administration,
receivership, examination, administrative receivership, reorganisation, winding
up or
23

--------------------------------------------------------------------------------



composition, moratorium or adjustment of debts or the rights of creditors
generally (whether by way of voluntary arrangement or otherwise);


Insolvency Proceeding means in connection with a Person, any proceeding that
occurs where that Person:


(a)becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;


(b)makes a general assignment, arrangement or composition with or for the
benefit of its creditors;


(c)institutes a proceeding seeking a judgement of insolvency or bankruptcy or
any other relief under any bankruptcy or insolvency law or other similar law
affecting creditors' rights, or it presents a petition for its winding-up or
liquidation;


(d)has instituted against it proceeding seeking a judgement of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding-up or liquidation and such proceedings or petition is not dismissed by
the relevant competent court within 30 days;


(e)seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all of its assets;


(f)has a secured party take possession of all or substantially all of its assets
or has a distress, diligence, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all of
its assets; or


(g)causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in paragraphs (a) to (e) above;


Insolvency Regulation means Regulation (EU) 2015/484 of the European Parliament
and of the Council of 20 May 2015 on insolvency proceedings;


Insolvency Termination Event means the occurrence and continuation of the event
specified in item (g) of the definition of Termination Event;


Insolvent means any person that is subject to Insolvency Proceedings;


Instrument of Debt means, in respect of any Purchased Receivable, any bill of
exchange, cheque, promissory note and any other instrument of debt issued from
time to time to effect payment of such Purchased Receivable;


Intermediaries means the Belgian Intermediary and the Italian Intermediary, and
Intermediary means either of them, as the context may require;


24

--------------------------------------------------------------------------------



Intermediary Receivables Purchase Agreements means the Italian Intermediary
Receivables Purchase Agreement and the Greif CC Receivables Purchase Agreement
and Intermediary Purchase Agreement means either of them as the context may
require;


Investment Date means each RDR Funding Date and each SRD Funding Date, as
applicable;


Investment Request means a Reporting Date Request and the Special Report Date
Request, as applicable.


Italian Excluded Debtor means as at 27 February 2020, each Debtor designated as
an Italian Excluded Debtor in Schedule 8 and, with effect from each subsequent
Settlement Date, each Debtor designated as an Italian Excluded Debtor in the
Servicer Report provided by the Master Servicer on the Reporting Date
immediately preceding the relevant Settlement Date;


Italian Intermediary means Rabobank International in its capacity as:


(a)purchaser under the Originator Receivables Purchase Agreement between itself
and the Italian Originator; and


(b)seller under Italian Intermediary Receivables Purchase Agreement between
itself and the Main SPV;


Italian Intermediary Receivables Purchase Agreement means the document so
entitled dated on or about the date of this Agreement between the Italian
Intermediary as seller and the Main SPV as buyer;


Italian Originators means the Originators that are located in Italy as set out
in Schedule 1, and Italian Originator means any of them as the context may
require;


Italian Receivables means the Receivables originated by an Italian Originator;


Key Accounts means the accounts as set out in Schedule 5 and Key Account means
any of them as the context may require;


Law means any law, constitution, statute, treaty, regulation, rule, ordinance,
order, injunction, writ, decree or award of any Official Body;


Lender means Nieuw Amsterdam in its capacity as lender under the Nieuw Amsterdam
Receivables Financing Agreement


Lender Assignee means, with respect to any assignment by a Lender, any Person
that:


(a)finances itself, directly or indirectly, through commercial paper, money
market notes, promissory notes or other senior indebtedness;


(b)is managed or administered by the Funding Administrator with respect to the
Lender or any affiliate of the Funding Administrator;
25

--------------------------------------------------------------------------------





(c)is designated by the Funding Administrator to accept an assignment from the
Lender of such Lender's rights and obligations pursuant to Clause 24 of the
Nieuw Amsterdam Receivables Financing Agreement; and


(d)has a short-term debt rating of at least A-1 by S&P and P-1 by Moody's;


Lender Funding Document means any and all funding documents entered into by the
Lender in connection with its Commercial Paper programme, including, for the
avoidance of doubt, the Liquidity Facility Agreement;


Lender Group means a group consisting of the Lender and the Funding
Administrator;


Lender Support Agreement means any and all agreements entered into by a Lender
Support Provider providing for:


(a)the issuance of one or more letters of credit for the account of the Lender;


(b)the issuance of one or more surety bonds for which the Lender is obligated to
reimburse the applicable Lender Support Provider for any drawings thereunder;


(c)the sale by the Lender to any Lender Support Provider of the Investments
funded by the Lender (or portions or participations therein);


(d)the making of loans (including liquidity loans) and/or other extensions of
credit to the Lender; and/or


(e)any other analogous agreement or instrument as may be entered into from time
to time by the Lender,


in each case in connection with the Lender Purchaser's Commercial Paper
programme, together with any letter of credit, surety bond, swap or other
instrument issued thereunder;


Lender Support Provider means with respect to the Lender, any person now or
hereafter extending credit, or having a commitment to extend credit (including
any liquidity facility) to or for the account of, or to make purchases from, the
Lender or issuing a letter of credit, surety bond, swap or other instrument to
support any obligations arising under or in connection with the Lender's
Commercial Paper programme;


Letter of Undertaking means the letter of undertaking among, inter alia, the
Facility Agent, the Lender, the Shareholder, the Directors and dated on or about
the Closing Date;


LIBOR means:


(a)the applicable Screen Rate; or


(b)if no such Screen Rate is available, the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Funding
Administrator at its request quoted by the Reference Banks to prime banks in the
Relevant Interbank
26

--------------------------------------------------------------------------------



Market, at 11:00 a.m. London time on the relevant calculation date for the
offering of deposits in GBP for one month,


and, if any such rate is below zero, LIBOR will be deemed to be zero;


Lien means (a) any judgment lien or execution, attachment, levy, distraint or
similar legal process; and (b) any mortgage, pledge, hypothecation, collateral
assignment, security interest, encumbrance, lien (statutory or otherwise),
charge or deposit arrangement (other than a deposit to a Deposit Account not
intended as security) of any kind or other arrangement of similar effect
(including, without limitation, any conditional sale or other title retention
agreement or lease in the nature thereof, any agreement to give any of the
foregoing, or any sale of receivables with recourse against the seller or any
affiliate of the seller);


Liquidation Fee means for (a) any Tranche Period of the Lender which Yield is
computed by reference to the CP Rate and a reduction of the Advances of the
relevant Tranche is made for any reason or (b) any Tranche Period for which
Yield is computed by reference to the Eurocurrency Rate and a reduction of the
Advances of the relevant Tranche is made for any reason, in each case, on any
day other than the last day of such Tranche Period, the sum of (i) the amount,
if any, by which (A) the additional Yield (calculated without taking into
account any Liquidation Fee or any shortened duration of such Tranche Period or
any Applicable Margin) which would have accrued during such Tranche Period (or,
in the case of clause (a) above, during the period until the maturity of the
underlying commercial paper tranches) on the reductions of the Advances of the
Tranche relating to such Tranche Period had such reductions not occurred,
exceeds (B) the income, if any, received by the Lender which holds such Tranche
from the investment of the proceeds of such reductions of the Advances, plus
(ii) the amount of any costs or expenses incurred in connection with the
termination or reduction of any related Currency Hedge Agreements. A certificate
as to the amount of any Liquidation Fee (including the computation of such
amount) shall be submitted by the Funding Administrator to the Main SPV and
shall be conclusive and binding for all purposes, absent manifest error;


Liquidity Drawn Rate has the meaning given thereto in the applicable Funding
Costs Fee Letter;


Liquidity Facility Agreement means the liquidity facility agreement dated on or
about the Closing Date among, inter alios¸ Rabobank International and Nieuw
Amsterdam in connection with the Programme;


Loss Horizon Ratio means the aggregate Nominal Amount of all Purchased
Receivables originated over the preceding 6 months divided by current month's
Net Receivables Balance;


Loss Ratio means the highest 3 month rolling average of the Default Ratio for
the preceding twelve consecutive calendar months;


Loss Reserve Floor means, at any time, 10 per cent.;


27

--------------------------------------------------------------------------------



Main SPV means Cooperage Receivables Finance B.V., a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid),
incorporated under the laws of The Netherlands, having its corporate seat
(statutaire zetel) in Amsterdam, The Netherlands and its registered office at
Naritaweg 165 Telestone 8, 1043 BW Amsterdam, The Netherlands;


Main SPV Account Bank means Rabobank, and any person appointed as Main SPV
Account Bank under the Administration Agreement;


Main SPV Accounts means the Main SPV Operating Account and any other bank
account that the Main SPV may open from time to time with the Main SPV Account
Bank (subject to the prior written approval of the Facility Agent);


Main SPV Administrator means Rabobank, and any person appointed as administrator
under the Administration Agreement;


Main SPV Available Funds means on any Investment Date all moneys standing to the
credit of the Main SPV Operating Account on that Investment Date and any other
amounts to which the Main SPV is entitled under the Transaction Documents
(including Collections credited to any Master Collection Account) including any
amounts in respect of which it has been agreed in the Transaction Documents that
these amounts can be discharged (subject to the applicable Priority of Payments)
by way of set-off on the relevant Investment Date;


Main SPV Enforcement Event means any default (verzuim) in the proper performance
of the Secured Obligations or any part thereof and provided notice has been
given in accordance with Clause 16 (Notice) of the Common Terms;


Main SPV Management Agreement means the agreement dated on or about the Closing
Date among the Main SPV, the Facility Agent and the Main SPV's Director;


Main SPV Operating Account means the bank account held with the Main SPV Account
Bank, or such other account(s) as may be so designated in accordance with the
provisions of the Administration Agreement;


Main SPV Security Documents means the Rights Pledge Agreement (and any deed of
pledge entered into thereunder from time to time) and the Collection Account
Pledge Agreements;


Main SPV's Director means Trust International Management (T.I.M.) B.V., a
private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of The Netherlands having its
seat (statutaire zetel) in Amsterdam, The Netherlands and its registered office
at Naritaweg 165 Telestone 8, 1043 BW Amsterdam, The Netherlands;


Main SPV Tax Obligations means any liability of the Main SPV with regard to Tax
in an amount not exceeding EUR 100,000 or such higher amount as may be agreed
between Main SPV and the Facility Agent and as notified to the Rating Agencies;


28

--------------------------------------------------------------------------------



Management Agreements means the Letter of Undertaking, the Main SPV Management
Agreement and the Shareholder Management Agreement;


Master Collection Account means each account as set out in Schedule 1 to the
Servicing Agreement and any other master collection account that the Master
Servicer may open from time to time with an account bank (subject to the prior
written approval of the Facility Agent);


Master Definitions Agreement means this master definitions agreement;


Master Servicer means Greif Services Belgium B.V.B.A., in its capacity as master
servicer under the Servicing Agreement;


Master Servicer Event of Default means in respect of the Master Servicer a
default in its obligations under the Servicing Agreement;


Material Adverse Effect means:


(a)a material adverse effect on the legality, validity, enforceability or
termination of any of the Transaction Documents; or


(b)a material adverse effect on the rights or remedies of Main SPV, Facility
Agent or the Lender Group under any of the Transaction Documents to which they
are a party; or


(c)in respect of a Greif Transaction Party, a material adverse effect on:


(i)the ability of such Greif Transaction Party to perform its obligations under
any of the Transaction Documents to which it is party; or


(d)in respect of the Purchased Receivables, a material adverse effect on:


(i)the interests of the Main SPV or the Lender or the Funding Administrator in a
material portion of the Purchased Receivables or the Related Rights or the
Collections with respect thereto; or


(ii)the collectability of a material portion of the Purchased Receivables;


Maximum Debtor Limit means: in respect of a Debtor in respect of Purchased
Receivables as at any date, the limit (as a percentage of the Unpaid Balance of
all Eligible Receivables) set out in the column entitled Concentration Limit
opposite the credit rating by S&P and Moody's of that Debtor set out in the
column entitled Debtor Short-Term Rating (whereby the lowest of the two ratings
shall apply to that Debtor) and further provided that if the short-term rating
set out in the column entitled Debtor Short-Term Rating is unavailable, the
long-term rating set out in the column entitled "Debtor Long-Term Rating" shall
apply:


29

--------------------------------------------------------------------------------




Debtor Short-Term Rating


Debtor Long-Term Rating
Concentration LimitA-1+/P-1AA/Aa2 or Higher10.0%A-1/P-1AA- to A+/ Aa3 to
A110.0%A-2/P-2A to BBB+ / A2 to Baa15.0%A-3/P-3BBB to BBB- / Baa2 to Baa33.3%No
Short Term Rating
Non-Investment Grade or Unrated
2.0%



For any Purchased Receivables that are credit enhanced (e.g., Purchased
Receivables that have the benefit of a letter of credit or credit insurance for
the Unpaid Balance of such Purchased Receivable and that has been validly
assigned to and directly benefit the Main SPV), the party providing such credit
enhancement will be treated as the Debtor in respect of those Purchased
Receivables for the purpose of determining the concentration limits that apply
to such Debtor (and such Purchased Receivables) in accordance with the table
above;


Maximum Amount Outstandings means on any day the lower of (A) the Facility Limit
and (B) the Funding Base on such day calculated in the Base Currency;


Maximum Jurisdiction Limit means, in respect of each Concentration Jurisdiction,
the limit (as a percentage of the Unpaid Balance of all Eligible Receivables)
set out in the column entitled Maximum Jurisdiction Limit opposite the name of
the relevant Concentration Jurisdiction:


Countries
Maximum Jurisdiction LimitFrance / Italy / Netherlands / England and
Wales40.0%Belgium / Spain / Germany / Sweden20.0%Switzerland / Portugal /
Denmark / Finland/Norway10.0%Ireland3.3%Iceland2.0%Aggregate of non-investment
grade countries25.0%



Minimum Retained Amount has the meaning given thereto in Clause 16.2 of the
Nieuw Amsterdam Receivables Financing Agreement;


Moody's means Moody's Investor Service Inc;


Net Receivables Balance means the Unpaid Balance of all Eligible Receivables
less:
(i) Excess Concentration Amounts and (ii) Rebate Reductions.


30

--------------------------------------------------------------------------------



NIBOR means:


(a)the applicable Screen Rate; or


(b)(if no Screen Rate is available for NOK) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Funding
Administrator at its request quoted by the Reference Banks to leading banks in
the Relevant Interbank Market, at 11:00 a.m. London time on the relevant date
for offering deposits in NOK for one month,


and, if any such rate is below zero, OIBOR will be deemed to be zero;


Nieuw Amsterdam means Nieuw Amsterdam Receivables Corporation B.V., a private
company with limited liability, (besloten vennootschap met berperkte
aansprakelijkheid) having its corporate seat in Amsterdam, the Netherlands, and
having its registered office at Prins Bernhardplein 200, 1097 JB Amsterdam, The
Netherlands;


Nieuw Amsterdam Receivables Financing Agreement means the Nieuw Amsterdam
receivables financing agreement dated on or about the date of this Agreement
among the Main SPV, the Funding Administrator, the Facility Agent and the
Lender;


NOK means the lawful currency of Norway;


Nominal Amount means, with respect to any Purchased Receivable, the principal
amount of such Purchased Receivable as reflected in the books and records of the
relevant Originator (including the VAT portion (if any) in relation thereto);


Notice Details means the notice details set out in Clause 16 of the Common
Terms;


Official Body means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, or any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, or any accounting board or authority (whether or not a part of
government) which is responsible for the establishment or interpretation of
national or international accounting principles;


Ongoing Conditions Precedent means the ongoing conditions precedent listed in
Schedule 4 Part 2 to the Master Definitions Agreement;


Onward Sale Agreement means the Intermediary Receivables Purchase Agreements and
Onward Sale Agreement means any of them as the context may require;


Operating Lease of any Person, means any lease (including, without limitation,
leases which may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) by such Person, as lessee, which is not a
Capitalized Lease;


31

--------------------------------------------------------------------------------



Operational Expenses means the operational costs and expenses incurred by (or on
behalf of) the Main SPV (together with any applicable VAT thereon) that are due
and payable to:


(a)the independent accountants, agents and counsel of the Main SPV;


(b)the Directors;


(c)if the Master Servicer is not a Greif Transaction Party, any applicable
Servicing Fees;


(d)if a Backup Servicer has been appointed, the fees and expenses of such Backup
Servicer;


(e)any person in respect of any governmental fee or charge; and


(f)any person in respect of any other fees or expenses pursuant to or in
connection with the Transaction Documents;


Organizational Documents means, with respect to any Person, such Person's
articles or certificate of incorporation, certificate of amalgamation,
memorandum or articles of association, bylaws, partnership agreement, limited
liability company agreement, joint venture agreement or other similar governing
documents and any document setting forth the designation, amount and/or relative
rights, limitations and preferences of any class or series of such Person's
Equity Interests;


Originator's Agent means Greif CC in its capacity as agent to the Originators;


Originators means the parties set out in Schedule 1 Part 1;


Originator Receivables Purchase Agreement means each originator receivables
purchase agreement dated on or about the date of this Agreement between:


(a)an Originator (other than the Italian Originator) and the Belgian
Intermediary; and


(b)the Italian Originator and the Italian Intermediary;


Originator Termination Event means the occurrence and continuation of any of
following events in relation to an Originator: Termination Events listed under
(a), (b) and (c).


Outstandings means, at any time, the equivalents (as calculated by the Funding
Administrator) in euro of the aggregate of all Advances and any other sum due
but unpaid under this Agreement (including accrued interest);


Parallel Debt has the meaning given to it in Clause 2 of the Rights Pledge
Agreement;


Participating Member State means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union;


32

--------------------------------------------------------------------------------



Participant has the meaning given to it in Clause 24.6 of the Nieuw Amsterdam
Receivables Financing Agreement;


Parties or parties means the parties to the relevant Transaction Document, and
each individually a Party or a party;


Performance and Indemnity Agreement means the performance and indemnity
agreement dated on or about the date of this Agreement between among others the
Performance Indemnity Provider, the Main SPV, the Italian Intermediary and the
Facility Agent;


Performance Indemnity Provider means Greif, Inc. it its capacity as performance
indemnity provider under the Performance and Indemnity Agreement;


Permitted Accounts Receivable Securitization means (a) any Domestic Receivables
Securitization and (b) any Foreign Receivables Securitization, in each case,
together with any amendments, restatements or other modifications or
refinancings permitted by this Agreement;


Permitted Investors means (a) All Life Foundation, Dempsey Family Trust, Michael
H. Dempsey Trust, Shannon J. Dempsey, Naomi C. Dempsey Charitable Lead Annuity
Trust, Nob Hill Trust, Henry Coyle Dempsey Trust, Patricia M. Dempsey, Patricia
M. Dempsey Living Trust, Judith D. Hook, Judith D. Hook Living Trust, Mary T.
McAlpin, Mary T. McAlpin Living Trust, Mary T. McAlpin Charitable Remainder
Annuity Trust, John McNamara, Virginia D. Ragan and Virginia D. Ragan Living
Trust; (b) the spouses, heirs, legatees, descendants and blood relatives to the
third degree of consanguinity of any person in clause (a) and any adopted
children and blood relative thereof; (c) the executors and administrators of the
estate of any such person, and any court appointed guardian of any person in
clause (a) or (b); (d) any trust, family partnership or similar investment
entity for the benefit of any such person referred to in the foregoing clause
(a) or (b) or any other Persons (including for charitable purposes), so long as
one or more members of the group consisting of the Permitted Investors have the
exclusive or a joint right to control the voting and disposition of securities
held by such trust, family partnership or other investment entity; and (e) any
employee or retiree benefit plan sponsored by Greif, Inc.;


Person shall be construed as a reference to any person, firm, company,
corporation, Governmental Entity, state or agency of a state or any association
or partnership (whether or not having separate legal personality) of two (2) or
more of the foregoing;


Pledged Account Claims means all claims which the Main SPV has or may have at
any time against the Main SPV Account Bank in relation to monies at any time
owed by the Main SPV Account Bank to the Main SPV in relation to the pledged
accounts or in relation to any monies at any time deposited therein or credited
thereto, or otherwise owed by the Main SPV Account Bank to the Main SPV in
respect thereof.


Pledged Assets means the TD Pledged Rights, the Receivables Pledged Rights and
the Pledged Account Claims;


PMP means professional market party (professionele marktpartij);
33

--------------------------------------------------------------------------------





Portfolio has the meaning given to it in Clause 4.1 of the Nieuw Amsterdam
Receivables Financing Agreement.


Portuguese Excluded Debtor means as at 27 February 2020, each Debtor designated
as a Portuguese Excluded Debtor in Schedule 8 and, with effect from each
subsequent Settlement Date, each Debtor designated as a Portuguese Excluded
Debtor in the Servicer Report provided by the Master Servicer on the Reporting
Date immediately preceding the relevant Settlement Date;


Portuguese Originators means the Originators that are located in Portugal as set
out in Schedule 1, and Portuguese Originator means any of them as the context
may require;


Portuguese Receivables means the Receivables originated by a Portuguese
Originator governed by Portuguese law;


Post-termination Priority of Payments means at any time after the end of the
Revolving Period, the following allocation (including for the avoidance of doubt
any provisions that need to be made to make such payments on the due date
therefor) and payment of any amounts received by the Main SPV as well as the
proceeds of any enforcement proceedings in respect of the Security (including
any amounts standing to the credit of the Main SPV Operating Account):


(a)first towards payment of the Main SPV Tax Obligations owing and unpaid by the
Main SPV (other than Dutch corporate income tax in relation to the amount equal
to the minimum profit referred to below) if any and to the payment of amounts
equal to the minimum profit to be retained by the Main SPV for Dutch tax
purposes for the then current calendar year (which shall be an amount of euro
27,000 for the first year of and an amount of euro 22,000 for any subsequent
years);


(b)second towards payment of accrued and unpaid Usage Fees and Unused Facility
Fees;


(c)third towards payment of the Operational Expenses to the extent such
Operational Expenses are not listed elsewhere in the Post-termination Priority
of Payments (and following a Termination Event, only to the extent included in
the Principal Obligations);


(d)fourth towards repayment of the Advances until reduced to zero;


(e)fifth towards payment of all obligations, liabilities, costs and expenses due
and payable to the Lender or the Funding Administrator or Facility Agent not
listed elsewhere in the Post-termination Priority of Payments;


(f)sixth towards payment of the Servicing Fees to the Master Servicer;


(g)seventh towards payment of any interest due and payable to the Subordinated
Lender under the Subordinated Loan Agreement; and


34

--------------------------------------------------------------------------------



(h)eighth towards payment of any principal due and payable to the Subordinated
Lender under the Subordinated Loan Agreement


to be paid in the relevant Approved Currency (provided that in order to
determine whether a relevant payment can be made, any amount in a currency other
than euro shall be converted into euro using the Applicable Conversion Rate);


Potential Originator Termination Event means the event or circumstance or any
combination of events or circumstances, which, with the lapse of time, the
giving of notice or fulfilment or non-fulfilment of any condition, will result
in a Originator Termination Event;


Potential Termination Event means the event or circumstance or any combination
of events or circumstances, which, with the lapse of time, the giving of notice
or fulfilment or non-fulfilment of any condition, will result in a Termination
Event (other than an Expiration Termination Event);


Pre-termination Priority of Payments means on any Investment Date during the
Revolving Period, the following allocation (including for the avoidance of doubt
any provisions that need to be made to make such payments on the due date
therefor) and payment of the Main SPV Available Funds:


(a)first towards payment of the Main SPV Tax Obligations owing and unpaid by the
Main SPV (other than Dutch corporate income tax in relation to the amount equal
to the minimum profit referred to below) if any, and to the payment of amounts
equal to the minimum profit to be retained by the Main SPV for Dutch tax
purposes for the then current calendar year (which shall be an amount of euro
27,000 for the first year of and an amount of euro 22,000 for any subsequent
years);


(b)second towards payment of accrued and unpaid Usage Fees and Unused Facility
Fees;


(c)third towards payment of the Operational Expenses to the extent such
Operational Expenses not listed elsewhere in the Pre-termination Priority of
Payments;


(d)fourth towards repayment of the Advances until the Advances are reduced to
the applicable Maximum Amount Outstandings on such Investment Date;


(e)fifth towards payment of all obligations, liabilities, costs and expenses due
and payable by the Main SPV or the Main SPV Administrator and which are not
listed elsewhere in the Pre-termination Priority of Payments;


(f)sixth toward payment of the Purchase Price of any Purchased Receivables to
the extent not already previously paid;


(g)seventh towards payment of the Servicing Fees to the Master Servicer;


35

--------------------------------------------------------------------------------



(h)eighth towards payment of any interest payable to the Subordinated Lender
under the Subordinated Loan Agreement, provided that no Termination Event occurs
as a result of such payment; and


(i)ninth towards payment of any principal payable to the Subordinated Lender
under the Subordinated Loan Agreement, provided that no Termination Event occurs
as a result of such payment,


to be paid in the relevant Approved Currency (provided that in order to
determine whether a relevant payment can be made, any amount in a currency other
than euro shall be converted into euro using the Applicable Conversion Rate);


Principal Obligations means any and all payment obligations of the Main SPV owed
to the Secured Creditors under or pursuant to the Transaction Documents (other
than the Parallel Debt), whether present or future, whether actual or
contingent, and whether for principal, interest or costs;


Priority of Payments means the Pre-termination Priority of Payments or the Post-
termination Priority of Payments, as applicable;


Programme Support Provider means, with respect to the Lender and any other
Lender Support Provider pursuant to a Lender Support Agreement entered into with
the Lender;


Programme means the trade receivables securitisation programme contemplated by
the Transaction Documents;


Purchase Date means:


(a)in respect of the French Receivables, the Closing Date and each Investment
Date during the Revolving Period provided that the seller of the relevant French
Receivables own such French Receivables on each such date; and


(b)in respect of all other Receivables, the Closing Date and each Business Day
during the Revolving Period on which the seller of the relevant Receivables owns
the relevant Receivables;


Purchase Price means, in respect of a Purchased Receivable, the Purchase Price
as set out in the relevant Receivables Purchase Agreement;


Purchased Receivables means, on any given date, all Receivables assigned, sold
transferred or purported to be assigned, sold or transferred to the buyer under
the relevant Receivables Purchase Agreement (regardless of whether they are
partly or fully unpaid on each such date);


Rabobank means Coöperatieve Rabobank U.A., a cooperative with excluded liability
(coöperatie met uitgesloten aansprakelijkheid) incorporated under the laws of
The Netherlands, having its registered office at Croeselaan 18, 3521 CB Utrecht,
The Netherlands;


36

--------------------------------------------------------------------------------



Rabobank International means Coöperatieve Rabobank U.A. trading as Rabobank;


Rabobank International, London Branch means Coöperatieve Rabobank U.A trading as
Rabobank London;


Rate Types means Eurocurrency Rate and the CP Rate;


Rating Agencies means on any date the rating agencies then rating Commercial
Paper at the request of the Lender;


Rating Downgrade Event means, in respect of the Performance Indemnity Provider,
if the Performance Indemnity Provider's long-term issuer debt rating:


(a)provided by S&P falls below BB- or if such rating is withdrawn; or


(b)provided by Moody's falls below Ba3 or if such rating is withdrawn;
RDR Funding Date means the 20th day of each calendar month or, if such day is
not a Business Day the immediately following Business Day unless it would
thereby fall in the next calendar month in which case such day or date shall be
brought forward to the immediately preceding Business Day;


Rebate Reductions means in respect of a Receivable and its related Debtor, the
amount accrued of any rebates provided by the relevant Originator in respect of
Contractual Dilutions as recorded in its books and records;


Receivable means any and all indebtedness and payment claims (including the VAT
portion) of an Originator against a Debtor (other than an Excluded Debtor) for
which an invoice has been issued under the underlying Contract, including,
without limitation any account, instrument or general intangible, arising in
connection with, or constituting consideration for, the sale of goods or
rendering of services by that Originator, and includes the obligation to pay any
finance charges, fees and other charges with respect thereto including in
respect of Tax and any of an Originator's claims (and any rights to determine
the legal relationship, including termination rights) arising under the Contract
and includes, unless otherwise specified, any Related Rights and includes, where
the context so requires any Purchased Receivables;


Receivables Facility Assets shall mean all Receivables (whether now existing or
arising in the future) of Greif Inc. or any of its Subsidiaries which are
transferred pursuant to a Permitted Accounts Receivable Securitization, and any
assets related thereto, including without limitation (a) all collateral given by
the respective account debtor or on its behalf (but not by Greif Inc. or any of
its Subsidiaries) securing such Receivables, (b) all contracts and all
guarantees (but not by Greif Inc. or any of its Subsidiaries) or other
obligations directly related to such Receivables, (c) other related assets
including those set forth in the Receivables Documents, and (d) proceeds of all
of the foregoing;


Receivables Facility Attributable Debt means at any date of determination
thereof in connection with any Receivables Documents, the aggregate net
outstanding amount theretofore paid to the applicable seller of Receivables in
respect of the Receivables and
37

--------------------------------------------------------------------------------



related assets sold or transferred by it to an unaffiliated Person or
Receivables Subsidiary (as defined in the Credit Agreement) in connection with
such documents (it being the intent of the parties that the amount of
Receivables Facility Attributable Debt at any time outstanding approximate as
closely as possible the principal amount of Financial Indebtedness which would
be outstanding at such time under any Receivables Documents (as defined in the
Credit Agreement) if the same were structured as a secured lending agreement
rather than a purchase agreement);


Receivables Purchase Agreements means:


(a)the Originator Receivables Purchase Agreements; and


(b)the Intermediary Receivables Purchase Agreements;


and Receivable Purchase Agreement means any of them as the context may require;


Receivables Report means the receivables report (the form and content of which
is to be agreed between the Master Servicer and the Facility Agent) to be
provided by the Master Servicer to the Facility Agent in accordance with Clause
9 of the Servicing Agreement;


Receivables Pledged Rights means any and all present and future rights
(vorderingen) of the Main SPV (including but not limited to rights to repayment
of principal,
payment of interest and payment of other amounts as well as rights to
non-monetary payment) under or in respect of the Purchased Receivables;


Records means, in respect of any Purchased Receivable, all Contracts,
correspondence, notes of dealings and other documents, books, books of account,
registers, records and other information (including, without limitation, tapes,
discs, punch cards and related property and rights) maintained (and recreated in
the event of destruction of the originals thereof) by the relevant Originator
(or Greif CC) with respect to such Receivable and the related Debtor;


Reference Banks means four major banks in the Relevant Interbank Market as may
be appointed by the Funding Administrator;


Related Rights means, with respect to any Receivable:


(a)all security interests, reservations of ownership, liens or other Adverse
Claims from time to time, if any, purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all financing statements and agreements describing any
collateral security securing such Receivables;


(b)all other accessory or ancillary rights as well as any other rights of the
Originators to such Receivable;


(c)all guarantees, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise
(provided
38

--------------------------------------------------------------------------------



that it is understood and agreed that notwithstanding anything herein or in any
other Transaction Document to the contrary, any amounts received by any
Transaction Party in respect of, or otherwise in connection with, such
guarantee, insurance or other agreement or arrangement shall constitute Related
Rights for all purposes of the Transaction Documents);


(d)all Instruments of Debt in respect of such Receivable;


(e)all Records related to such Receivable; and


(f)any and all goods and documentation or title evidencing the shipment or
storage of any goods, the sale of which by the Originator gave rise to such
Receivable,


in each case, including all proceeds at any time howsoever arising out of the
resale, redemption or other disposal of (net of collection costs) such
Receivable, or dealing with, or judgments relating to, any of the foregoing, any
debts represented thereby, and all rights of action against any person in
connection therewith;


Relevant Nominating Body means any applicable central bank, regulator or other
supervisory authority or a group of them, or any working group or committee
sponsored or chaired by, or constituted at the request of, any of them or the
Financial Stability Board.


Relevant Interbank Market means in relation to (i) euro, the Eurozone interbank
market, (ii) GBP, the London interbank market, (iii) DKK, the Copenhagen
interbank market, (iv) NOK, the Oslo interbank market and (v) SEK, the Stockholm
interbank market;


Replacement Benchmark means a benchmark rate which is:


(a)formally designated, nominated or recommended as the replacement for any
Eurocurrency Rate by:


(i)the administrator of such Eurocurrency Rate (provided that the market or
economic reality that such benchmark rate measures is the same as that measured
by such Eurocurrency Rate); or


(ii)any Relevant Nominating Body,


(iii)and if replacements have, at the relevant time, been formally designated,
nominated or recommended under both paragraphs, the Replacement Benchmark will
be the replacement under paragraph (b) below;


(b)in the opinion of the Facility Agent (or, if at the time of determination
such benchmark rate is a lower rate than the applicable Eurocurrency Rate, the
Facility Agent) and the Master Servicer generally accepted in the international
or any relevant domestic syndicated loan markets as the appropriate successor to
any Eurocurrency Rate; or


39

--------------------------------------------------------------------------------



(c)in the opinion of the Facility Agent (or, if at the time of determination
such benchmark rate is a lower rate than the applicable Eurocurrency Rate, the
Facility Agent) and the Master Servicer, an appropriate successor to any
Eurocurrency Rate.


Report means the report in a form acceptable to the Main SPV, the Funding
Administrator and the Facility Agent delivered by the Master Servicer pursuant
to the Servicing Agreement;


Reporting Date means, in respect of a Data Period, a day that is four (4)
Business Days prior to the relevant Settlement Date;


Reporting Date Request has the meaning given to it in Clause 5.1 of the Nieuw
Amsterdam Receivables Financing Agreement.


Reporting Entity means Coöperatieve Rabobank U.A.;


Repossessable Goods means any goods the delivery of which gave rise to a
Receivable, where such goods are subject to retention of rights or similar
rights under applicable law;


Requirement of Law in respect of any Person shall mean any law, treaty, rule,
requirement or regulation;


(a)a notice by or an order of any court having jurisdiction;


(b)a mandatory requirement of any regulatory authority having jurisdiction; or


(c)a determination of an arbitrator or Official Body,


in each case applicable to or binding upon that Person or to which that Person
is subject or with which it is customary for it to comply;


Reserve Percentage means an amount (expressed as a percentage) that is
calculated as the sum of (A) and (B) where:


(A)is the greater of:


(i)the sum of (x) the Dynamic Loss Reserve and (y) the Dynamic Dilution Reserve;
and


(ii)the Floor Reserve Percentage; and


(B)is the Yield Reserve.


Restricted Party means a person, or a person owned or controlled (directly or
indirectly) by a person that is:


(a)listed on any Sanctions List or is otherwise a subject of Sanctions;


40

--------------------------------------------------------------------------------



(b)located in or organised under the laws of a country or territory which is a
subject of country-wide or territory-wide Sanctions or whose government is the
subject of country or territory wide Sanctions (including, without limitation,
at the date of this Agreement, Crimea, Cuba, Iran, Sudan, Syria or North Korea);
or


(c)acting on behalf of any of the persons listed under paragraphs (a) or (b)
above.


Restructuring Conditions Precedent means the conditions precedent listed in
Schedule 4 Part 4 to the Master Definitions Agreement;


Retained Interest has the meaning given thereto in Clause 16.2 of the Nieuw
Amsterdam Receivables Funding Agreement;


Risk Retention Holder has the meaning given thereto in Clause 16.2 of the Nieuw
Amsterdam Receivables Funding Agreement;


Reuters Screen means a page of the Reuters service or of any other medium for
the electronic display of data as may be previously approved in writing by the
Funding Administrator and Main SPV;


Revolving Period means the period commencing on the Effective Date and ending on
the earlier of (a) the occurrence and continuation of a Termination Event, or
(b) the Facility Maturity Date;


Rights Pledge Agreement means the pledge agreement dated on or about the date of
this Agreement between the Main SPV and the Facility Agent and creating, inter
alia, a first ranking right of pledge over its rights under the Transaction
Documents and the Purchased Receivables;


S&P means Standard & Poor's Rating Services, a Standard & Poor's Financial
Services LLC Business;


Sale and Leaseback Transaction means any arrangement, directly or indirectly,
whereby a seller or transferor shall sell or otherwise transfer any real or
personal property and then or thereafter within 180 days lease, or repurchase
under an extended purchase contract, conditional sales or other title retention
agreement, the same or similar property, but excluding the sale of an asset and
the subsequent lease of such asset for a term of less than one year; provided
that such transaction is not for the purpose of financing such asset;


Sanctions means any trade, economic or financial sanctions laws, regulations,
embargoes or restrictive measures administered, enacted or enforced from time to
time by a Sanctions Authority.


Sanctions Authority means:


(a)the Security Council of the United Nations;


(b)the United States of America;


41

--------------------------------------------------------------------------------



(c)the European Union (including all of its member states, including the
Netherlands);


(d)the United Kingdom;


(e)any country in which a member of the Greif Group is incorporated or in, from
or to which it conducts its business; and


(f)the governments and official institutions or agencies of any of paragraphs
(a) through (e) above, including Office of Foreign Assets Control of the United
States Department of Treasury, the Council of the European Union, the United
States Department of State and Her Majesty's Treasury.


Sanctions List means any list of specifically designated persons, entities (or
equivalent) or countries maintained by, or public announcement of Sanctions
designation made by a Sanctions Authority, each as amended, supplemented or
substituted from time to time.


Screen Rate means:


(a)in relation to EURIBOR, the percentage rate per annum determined by the
Banking Federation of the European Union for one month deposits in EUR;


(b)in relation to CIBOR, the percentage rate per annum published by the
information system Reuters on the appropriate page (or any replacement page on
that service) for one month deposits in DKK;


(c)in relation to NIBOR, the percentage rate per annum published by the
information system Reuters on the appropriate page (or any replacement page on
that service) for one month deposits in NOK;


(d)in relation to STIBOR, the percentage rate per annum published by the
information system Reuters on the appropriate page (or any replacement page on
that service) for one month deposits in SEK;


(e)in relation to LIBOR, the British Bankers' Association Interest Settlement
Rate for one month deposits in GBP; and


displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or service ceases to be available, the Funding Administrator may
specify another page or service displaying the appropriate rate;


SEC means the United States Securities and Exchange Commission, or any authority
of the government of the United States, or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to the government of the United States, succeeding to any of the
United States Securities and Exchange Commission's principal functions;


42

--------------------------------------------------------------------------------



Secured Creditors means the Lender, the Facility Agent (as principal), the
Master Servicer, the Backup Servicer, the Main SPV Account Bank, the Main SPV
Administrator, the Directors, the Subordinated Lender and the Funding
Administrator;


Secured Obligations means any and all payment obligations of the Main SPV owed
to the Facility Agent under or pursuant to the Parallel Debt as well as under
any of the Security Agreements;


Secured Property means all the property of the Main SPV which is subject to the
Security;


Securitisation Regulation means Regulation (EU) 2017/2402 of the European
Parliament and of the Council of 12 December 2017 laying down a general
framework for securitisation and creating a specific framework for simple,
transparent and standardised securitisation;


Security means the security interests created over the assets, rights or
receivables of the Main SPV pursuant to the Security Agreements;


Security Agreements means:


(a)the Rights Pledge Agreement; and


(b)the Collection Account Pledge Agreements;


SEK means the lawful currency of Sweden;


Servicer Report has the meaning set out in Clause 9 of Servicing Agreement;


Servicing Agreement means the servicing agreement dated on or about the date of
this Agreement between the Master Servicer, the Main SPV, the Main SPV
Administrator, the Facility Agent and others;


Servicing Fees has the meaning given to it in Clause 4 of the Servicing
Agreement;


Settlement Date or S means (i) during the Revolving Period, each Investment Date
and (ii) following the Revolving Period, each 20th day of the month or, if such
day is not a Business Day the immediately following Business Day unless it would
thereby fall in the next calendar month in which case such day or date shall be
brought forward to the immediately preceding Business Day or, in the event of
the occurrence and continuation of a Termination Event, such additional or more
frequent settlement dates as the Lender and/or the Facility Agent may require,
as notified by any of them in writing to the Originators' Agent;


Shareholder means Stichting Cooperage Receivables Finance, a foundation
(stichting) established under the laws of The Netherlands and holding all of the
outstanding share capital of the Main SPV;


Share Capital Account means the bank account in the name of the Main SPV in
which the share capital of the Main SPV is deposited (from time to time);


43

--------------------------------------------------------------------------------



Shareholder Management Agreement means the shareholder management agreement
dated on or about the date of this Agreement between the Shareholder, the
Shareholder's Director, the Main SPV and the Facility Agent;


Shareholder's Director means Trust International Management (T.I.M.) B.V., a
private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of The Netherlands having its
corporate seat (statutaire zetel) in Amsterdam, The Netherlands and its
registered office at Naritaweg 165 Telestone 8, 1043 BW Amsterdam, The
Netherlands;


Soterra LLC means Soterra LLC, a Delaware limited liability company and a
wholly- owned Subsidiary of the Performance Indemnity Provider;


Spanish Excluded Debtor means as at 27 February 2020, each Debtor designated as
a Spanish Excluded Debtor in Schedule 8 and, with effect from each subsequent
Settlement Date, each Debtor designated as a Spanish Excluded Debtor in the
Servicer Report provided by the Master Servicer on the Reporting Date
immediately preceding the relevant Settlement Date;


Spanish Originators means the Originators that are located in Spain as set out
in Schedule 1, and Spanish Originator means any of them as the context may
require;


Spanish Receivables means the Receivables originated by a Spanish Originator
governed by Spanish law;


Special Report Date means (i) initially the first date designated as a "Special
Report Date" by the Facility Agent and which falls within the period of 30 days
following the date on which a Rating Downgrade Event occurred and (ii)
thereafter, the date falling seven days after the immediately preceding Special
Report Date, provided that no Special Report Date shall occur if the Rating
Downgrade Event is no longer continuing and the Facility Agent and the Master
Servicer have agreed on appropriate arrangements in relation to the provision of
the Reports and funding by the Lender between the last Special Report Date and
the next subsequent RDR Funding Date.


Special Report Date Request has the meaning ascribed in Clause 5.1 of the Nieuw
Amsterdam Receivables Financing Agreement;


SRD Funding Date has the meaning ascribed in Clause 5.1 of the Nieuw Amsterdam
Receivables Financing Agreement;


Standard of Care means the standard of care of a prudent merchant;


Statutory Reserves means, with respect to the Lender any Investment made in any
currency, any currency, maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Bank of England, the Financial Services Authority, the European
Central Bank or other Official Body for any category of deposits or liabilities
customarily used to fund loans in such currency or by reference to which
interest rates applicable to loans in such currency are determined, in each
44

--------------------------------------------------------------------------------



case expressed as a percentage of the Advances in respect of such Investment, as
determined by the Funding Administrator. The Statutory Reserve rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement;


STIBOR means:


(a)the applicable Screen Rate; or


(b)(if no Screen Rate is available for SEK) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Funding
Administrator at its request quoted by the Reference Banks to leading banks in
the Relevant Interbank Market, at 11:00 a.m. London time on the relevant date
for offering deposits in SEK for one month,


and, if any such rate is below zero, STIBOR will be deemed to be zero;


Stress Factor means 2.50;


Subordinated Lender means Greif CC in its capacity as subordinated lender under
the Subordinated Loan Agreement;


Subordinated Loan means collectively, all the Subordinated Loan Advances made
available by the Subordinated Lender to the Main SPV under the Subordinated Loan
Agreement;


Subordinated Loan Advance has the meaning given to it in the Subordinated Loan
Agreement;


Subordinated Loan Agreement means the subordinated loan agreement dated on or
about the date of this Agreement between the Subordinated Lender, the Main SPV,
the Facility Agent and the Main SPV Administrator;


Subordinated Loan Required Advance Amount means in respect of an Investment Date
the sum in each Approved Currency of (a) the positive difference between the
Nominal Amount of all outstanding Purchased Receivables (including the Purchased
Receivables that are to be purchased on such Investment Date) on such Investment
Date in such Approved Currency, less the Investments on such Investment Date in
the Approved Currency and (b) any other amounts due by the Main SPV under the
Nieuw Amsterdam Receivables Financing Agreement in such Approved Currency;


Subsidiary of a Person means a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person; provided that in no event shall the term Subsidiary include any Person
unless and until its financial results are required to be consolidated with
Greif Inc.'s financial results
45

--------------------------------------------------------------------------------



under GAAP. Unless otherwise specified, all references herein to a Subsidiary or
to Subsidiaries shall refer to a Subsidiary or Subsidiaries of Greif Inc.;


Swap Contract means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement; and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a Master Agreement), including any such obligations
or liabilities under any Master Agreement;


Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any affiliate of a
Lender;


Swedish Debt Collection Act means the Swedish Debt Collection Act (Sw.
inkassolagen (1974:192));


Swedish Originators means the Originators that are located in Sweden as set out
in Schedule 1, and Swedish Originator means any of them as the context may
require;


Swedish Personal Data Act means the Swedish Personal Data Act (Sw.
Personuppgiftslagen (Sw. Personuppgiftslagen (1998:204));


Swedish Receivables means the Receivables originated by a Swedish Originator and
governed by Swedish law;


Tax shall be construed so as to include any present or future tax, levy, impost,
duty, charge, fee, deduction or withholding of any nature whatsoever (including
any penalty or interest payable in connection with any failure to pay or any
delay in paying any of the same) imposed or levied by or on behalf of any
relevant jurisdiction or any sub- division of it or by any authority in it
having power to tax, and Taxes, tax, taxes, taxation, taxable and comparable
expressions shall be construed accordingly;


46

--------------------------------------------------------------------------------



TD Pledged Rights means any and all present and future rights (vorderingen) of
the Main SPV (including but not limited to rights to repayment of principal,
payment of interest and payment of other amounts as well as rights to
non-monetary payment) under or in respect of the Transaction Documents against
each of the Transaction Documents Parties (other than the Main SPV and the
Facility Agent);


Termination Date means, following the occurrence and continuation of a
Termination Event (other than an Insolvency Termination Event) the date notified
by the Funding Administrator to the Performance Indemnity Provider, Greif CC and
Main SPV in writing, and upon the occurrence and continuation of an Insolvency
Termination Event, the date on which the relevant Insolvency Termination Event
occurred;


Termination Event means the occurrence of any of the following events:


(a)the Main SPV or any Greif Transaction Party (other than an Originator) fails
to pay any amount due under the Transaction Documents to which it is a party or
to the account designated for such purpose within 2 Business Days of the due
date therefor; or


(b)the Main SPV or any Greif Transaction Party (other than an Originator)
defaults in the performance or observance of any of its other obligations (other
than a failure to perform or comply with obligations, which failure, in the
reasonable opinion of the Facility Agent is not material) under or in respect of
any Transaction Document and such default (a) is, in the reasonable opinion of
the Facility Agent, incapable of remedy or (b) being a default, which is, in the
reasonable opinion of the Facility Agent capable of remedy remains unremedied
for 10 Business Days or such longer period as the Facility Agent may agree after
the Facility Agent has given written notice to the Main SPV or the relevant
Greif Transaction Party (as the case may be);


(c)(i) any representation made or deemed to be made by the Main SPV or any Greif
Transaction Party (other than an Originator) under any or in respect of any of
the Transaction Documents proves to have been incorrect or misleading when made
or deemed to be made (other than a misrepresentation, which, in the reasonable
opinion of the Facility Agent, is not material) and such misrepresentation is
incapable of remedy or (ii) being a misrepresentation which (in the reasonable
opinion of the Facility Agent) is capable of remedy remains unremedied for 10
Business Days or such longer period as the Facility Agent may agree after the
Facility Agent has given written notice to the Main SPV or the relevant Greif
Transaction Party (as the case may be);


(d)the Master Servicer fails to deliver a Report in accordance with the terms of
the Servicing Agreement and such Report is not provided in the form, format and
manner contemplated in the Servicing Agreement within 2 Business Days of the due
date of the delivery of such Report;


(e)any Greif Transaction Party disposes of, or agrees to dispose of Purchased
Receivables representing a material amount, or creates or agrees to create, an
Adverse Claim on Purchased Receivables representing a material amount other than
in accordance with the Transaction Documents;
47

--------------------------------------------------------------------------------





(f)it is or becomes unlawful for the Main SPV or any Greif Transaction Party to
perform any of its material obligations under the Transaction Documents to which
it is a party; or any of the material obligations under the Transaction
Documents ceases to be a legal, valid and binding and enforceable obligation of
any such Transaction Party;


(g)the Main SPV or any Greif Transaction Party: (a) takes corporate action for
its dissolution, liquidation or legal demerger or a substantial part of its
assets are placed under administration; or (b) is or becomes Insolvent;


(h)on a Reporting Date, the three-month rolling average Delinquency Ratio
exceeds 0.020;


(i)on a Reporting Date, the three-month rolling average Dilution Ratio exceeds
0.034;


(j)on a Reporting Date, the three-month rolling average Days Sales Outstanding
exceeds 85;


(k)on any Investment Date, the Funding Base being less than the Outstandings on
such Investment Date and the Subordinated Lender has indicated that it will not
provide a Subordinated Loan to cover the difference;


(l)the occurrence of a Cross Default Event;


(m)the occurrence of a Change of Control Event;


(n)the Main SPV or any Greif Transaction Party repudiates a Transaction Document
to which it is a party or evidences an intention to repudiate such a Transaction
Document;


(o)the second occurrence of an Originator Termination Event in respect of two
(or more) separate Originators; and


(p)the occurrence of the Facility Maturity Date (the Expiration Termination
Event);


Tranche has the meaning specified in Clause 7 of the Nieuw Amsterdam Receivables
Financing Agreement;


Tranche Period means, with respect to any Tranche (a) initially the period
commencing on (and including) the applicable Investment Date and ending on (and
excluding) the next Investment Date and (b) thereafter, each successive period
commencing on (and including) the last day of the immediately preceding Tranche
Period for such Tranche and ending on (and excluding) the next succeeding
Investment Date; provided that:


(a)any Tranche Period which would otherwise end on a day which is not a Business
Day shall be extended to the next succeeding Business Day (provided that if
Yield in respect of such Tranche Period is computed by reference to the
Eurocurrency Rate, and such Tranche Period would otherwise end on a day which is
not a Business Day,
48

--------------------------------------------------------------------------------



and there is no subsequent Business Day in the same calendar month as such day,
such Tranche Period shall end on the next preceding Business Day);


(b)in the case of any Tranche Period of one day (A) if such Tranche Period is
the initial Tranche Period for a Tranche, such Tranche Period shall be the
applicable Investment Date, (B) any subsequently occurring Tranche Period which
is one day shall, if the immediately preceding Tranche Period is more than one
day, be the last day of such immediately preceding Tranche Period and, if the
immediately preceding Tranche Period is one day, be the day next following such
immediately preceding Tranche Period and (C) if such Tranche Period occurs on a
day immediately preceding a day which is not a Business Day, such Tranche Period
shall be extended to the next succeeding Business Day;


(c)in the case of any Tranche Period for any Tranche which commences before the
Termination Date and would otherwise end on a date occurring after the
Termination Date, such Tranche Period shall end on the Termination Date and the
duration of each Tranche Period which commences on or after the Termination Date
shall be as selected by the Funding Administrator on behalf of the Lender; and


(d)any Tranche Period in respect of which Yield is computed by reference to the
CP Rate may be terminated at the election of the Funding Administrator, at any
time, in which case the Tranche allocated to such terminated Tranche Period
shall be allocated to a new Tranche Period commencing on (and including) the
date of such termination and ending on (but excluding) the next Investment Date;


Transaction Documents means:


(a)this Master Definitions Agreement


(b)the Receivables Purchase Agreements;


(c)the Servicing Agreement;


(d)the Management Agreements;


(e)the Administration Agreement;


(f)the Subordinated Loan Agreement;


(g)the Liquidity Facility Agreement;


(h)the Performance and Indemnity Agreement;


(i)the Rights Pledge Agreement;


(j)the Belgian Collection Account Pledge Agreement;


(k)the Danish Collection Account Pledge Agreement;


49

--------------------------------------------------------------------------------



(l)the English Collection Account Pledge Agreement; and


(m)the Funding Cost Fee Letter;


(n)the Transparency Reporting Agreement;


(o)any other document deemed to be a Transaction Document for the purposes of
this Agreement by the Facility Agent (acting on behalf of the Lender), the
Italian Intermediary and Greif CC in its capacity as the Originators' Agent, the
Master Servicer and the Belgian Intermediary;


and Transaction Document means any of them as the context may require;


Transaction Party Obligation means all present and future indebtedness and other
liabilities and obligations (howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, or due or become due) of any
Transaction Party to the Secured Creditors arising under or in connection with
the Nieuw Amsterdam Receivables Financing Agreement or any other Transaction
Document or the transactions contemplated thereby, and shall include the
Outstandings, Yield accrued and to accrue to maturity with respect to all
Tranche Periods at such time, Fees, and all other amounts owed and payable
(whether or not due and payable) by any Transaction Party under or in connection
with the Nieuw Amsterdam Receivables Financing Agreement or any other
Transaction Document (whether in respect of fees, expenses, indemnifications,
breakage costs, increased costs or otherwise), including interest, fees and
other obligations that accrue after the commencement of any bankruptcy,
insolvency or similar proceeding with respect to any Transaction Party (in each
case whether or not allowed as a claim in such proceeding;


Transaction Parties means:


(a)the Originators;


(b)the Originators' Agent;


(c)the Intermediaries;


(d)the Main SPV;


(e)the Main SPV Administrator;


(f)the Main SPV Account Bank;


(g)the Directors;


(h)the Shareholder;


(i)the Lender;


(j)the Funding Administrator;


50

--------------------------------------------------------------------------------



(k)the Facility Agent;


(l)the Master Servicer;


(m)the Performance Indemnity Provider; and


(n)the Subordinated Lender;


and Transaction Party means any of them as the context may require;


Transparency Reporting Agreement means the transparency reporting agreement
dated on or about the date hereof between the Main SPV, the Originators and the
Reporting Entity;


UK Originators means the Originators that are located in England and Wales;


UK Receivables means the Receivables originated by a UK Originator and governed
by English law;


Unpaid Balance means, with respect to any Purchased Receivable at any time, the
unpaid amount of such Purchased Receivable at such time, excluding any finance,
interest, late payment or similar charges owing by an Debtor in respect of such
Purchased Receivable;


Usage Fees has the meaning given to it in the Funding Costs Fee Letter;


Unused Facility Fees has the meaning given to it in the Funding Costs Fee
Letter;


VAT and Value Added Tax means (a) value added tax as levied in accordance with
Council Directive 2006/112/EC of 28 November 2006 on the common system of value
added tax (repealing the Sixth Council Directive 77/388/EEC of 17 May 1977 on
the harmonisation of the laws of Member States relating to turnover taxes) as
implemented in the Member States of the European Union under their respective
value added tax legislation and legislation supplemental thereto; and (b) any
other tax of a similar fiscal nature (including but not limited to goods and
services tax), whether imposed in a Member State of the European Union in
substitution for, or levied in addition to, such tax, or in any other
jurisdiction;


Voting Stock means, with respect to any Person as of any date, the shares of
such Person that is at the time entitled to vote in the election of the board of
directors of such Person;


Written-off Receivable means a Receivable which has been written-off, or
qualifies or would qualify for a write-off, as irrevocable in accordance with
the relevant Credit and Collection Policies;


Yield means, for any Tranche and any Tranche Period, the sum of (without double-
counting):
51

--------------------------------------------------------------------------------



(a)for each day during such Tranche Period on which any amount of such Tranche
is outstanding, the result of the following: image01.gif [image01.gif]
plus


(b)the Liquidation Fee, if any, in respect of such Tranche or part thereof for
such Tranche Period,


where:



YR=the Yield Rate for such Tranche for such day;IA=the outstanding Advance of
such Tranche on such day;Y=360, 365 or 366, as provided in Section 10.2 of the
Nieuw Amsterdam Receivables Financing Agreement;



Yield Rate means, with respect to any Tranche for any day, (a) if such Tranche
is funded on such day by the Lender through the issuance of Commercial Paper
(including any Tranche funded by the Lender which is refinanced, directly or
indirectly, through the issuance of Commercial Paper), the CP Rate plus the
Applicable Margin and (b) otherwise, the Alternate Rate; provided that, and
notwithstanding anything herein to the contrary, at all times that a Termination
Event has occurred and is continuing, the Yield Rate for all Tranches shall be a
rate per annum equal to the Default Rate; and


Yield Reserve means an amount (expressed as a percentage) that is calculated as
the product of:


(a)prevailing 1 month weighted average of EURIBOR, GBP Libor, STIBOR, CIBOR and
NIBOR plus Applicable Margin per annum;


(b)the Stress Factor; and


(c)Days Sales Outstanding divided by 360.


1.2Construction


(a)Except to the extent the context otherwise requires, any reference in any of
the Transaction Documents to:


(i)encumbrance includes any mortgage, charge or pledge or other limited right
securing any obligation of any person, or any other arrangement having a similar
effect;


(ii)indebtedness includes any obligation (whether incurred as principal debtor,
co-debtor, surety or otherwise) for the payment or repayment of money, whether
present or future, actual or contingent;


52

--------------------------------------------------------------------------------



(iii)month means a period beginning in one calendar month and ending in the next
calendar month on the day numerically corresponding to the day of the calendar
month on which it commences or, where there is no date in the next calendar
month numerically corresponding as aforesaid, the last day of such calendar
month, and months and monthly shall be construed accordingly;


(iv)a reference in any agreement or document to a day shall be construed as a
reference to a calendar day;


(v)a reference in any agreement or document to be a party, Party, parties or
Parties shall be construed as a reference to a party or the parties entering
into such agreement or document, but shall also be a reference to any successors
or assignees of such party;


(vi)person includes any individual, firm, company, institution, government,
state or agency of a state or subdivision of a state or any association or
partnership (whether or not having separate legal personality) or two or more of
the foregoing and its successors in title, permitted assigns and permitted
transferees;


(vii)principal shall be construed as the English translation of hoofdsom/montant
principal;


(viii)a reference to a law or a provision of law is a reference to that law or
that provision as extended, applied, amended or re-enacted and includes any
subordinate legislation;


(ix)a reference to an agreement or another document is a reference to that
agreement or other document as amended, supplemented, novated, re-enacted or
restated; and


(x)a time of day is a reference to Amsterdam time.


(b)Headings in a Transaction Document does not affect its interpretation.


(c)Use of the singular shall, where the context requires, include the plural
(and
vice versa).


(d)If a party is obliged to make a payment or deliver a report, a notice or any
other document on a certain day of the month under a Transaction Document and
such day is not a Business Day, then that day shall be postponed to the next day
which is a Business Day unless it would thereby fall into the next calendar
month, in which case such day or date shall be brought forward to the
immediately preceding Business Day.


COMMON TERMS


2.FURTHER ASSURANCE


53

--------------------------------------------------------------------------------



Each Transaction Party designated as an Obligor in any Transaction Document for
the purposes of this Clause shall (at such Transaction Party's cost) do and
execute, or arrange for the doing and executing of, each necessary act, document
and thing reasonably within its power and as may be reasonably requested of it
by the Transaction Party designated as an Obligee in such Transaction Document
for the purposes of this Clause in order to implement and/or give effect to the
Obligor's obligations set out in such Transaction Document.


3.NO RELIANCE


Each Transaction Party agrees that:


(a)it has not entered into any of the Transaction Documents in reliance upon any
representation, warranty or undertaking of any other Transaction Party which is
not expressly set out or referred to in one of the Transaction Documents; and


(b)except in respect of an express representation or warranty under any of the
Transaction Documents, it shall not have any claim or remedy in respect of any
misrepresentation or breach of warranty by any other Transaction Party or in
respect of any untrue statement by any other Transaction Party, regardless of
whether such misrepresentation, breach or untrue statement was made, occurred or
was given prior to the execution of any of the Transaction Documents.


4.NO RESCISSION OR NULLIFICATION


To the extent permitted by applicable law, each Transaction Party excludes and
waives any right pursuant to Sections 6:265 et seq. of the Dutch Civil Code to
rescind (ontbinden), in whole or in part, or nullify (vernietigen) or request
the rescission (ontbinding), in whole or in part, or nullification of, any
Transaction Document to which it is a party.


5.BREACH OF DUTY


Nothing in this Clause shall have the effect of limiting or restricting any
liability of a Transaction Party arising as a result of any gross negligence
(grove schuld), fraud, wilful misconduct (opzet) or breach of any agreement by
such person.


6.FACILITY PARTY TO TRANSACTION DOCUMENTS


6.1Better preservation and enforcement of rights


Except as otherwise specified in a Transaction Document, the Facility Agent has
agreed to become a party to the Transaction Documents to which it is expressed
to be a party for the better preservation and enforcement of its rights under
the Transaction Documents and shall not assume any liabilities or obligations
under any Transaction Document unless such obligation or liability is expressly
assumed by the Facility Agent in such Transaction Document.


6.2Facility Agent has no responsibility


54

--------------------------------------------------------------------------------



The Facility Agent shall not have any responsibility for any of the obligations
of the other Transaction Parties and the other Transaction Parties acknowledge
that the Facility Agent has no such responsibility.


6.3Third party beneficiary stipulation


The Facility Agent shall be entitled to demand performance by any of the
Transaction Parties of their respective obligations owed to any of the other
Transaction Parties under, pursuant to and/or in connection with any of the
relevant Transaction Documents pertaining to the Main SPV, and to otherwise
invoke any such Transaction Document against any of them, whether or not the
Facility Agent is itself a party to such Transaction Document.


7.CHANGE OF TRANSACTION PARTY


Unless provided otherwise, if there is any change in the identity of a
Transaction Party, each of the Transaction Parties shall execute such documents
and take such action as the Facility Agent, the new Transaction Party and the
outgoing Transaction Party may reasonably require for the purposes of vesting in
the new Transaction Party the benefit of any relevant Transaction Documents and
the rights, powers and obligations of the relevant Transaction Party under such
Transaction Documents, and releasing the outgoing Transaction Party from its
future obligations under such Transaction Documents.


8.RESTRICTION ON ENFORCEMENT OF SECURITY, NON-PETITION AND LIMITED RECOURSE


8.1Enforcement


Each of the Transaction Parties agrees that until the date falling one year and
one day after the Final Discharge Date:


(a)only the Facility Agent is entitled to enforce the Security or to take
proceedings against Greif CC and the Main SPV, as applicable, to enforce the
Security or any of the provisions of the Security Agreements, provided that, at
the instruction of the Facility Agent, Main SPV may enforce any security created
pursuant to a Collection Account Pledge Agreement;


(b)no Transaction Party (other than the Facility Agent) nor any person acting on
behalf of such Transaction Party shall have any right to take any proceedings
against the Main SPV to enforce the Security or, save in accordance with the
terms of the relevant Transaction Documents, to direct the Facility Agent to do
so;


(c)no Transaction Party (other than the Facility Agent) nor any person acting on
behalf of such Transaction Party shall have the right to take or join any person
in taking any steps against the Main SPV for the purpose of obtaining payment of
any amount due from the Main SPV to such party; and


(d)it shall not be entitled to take any steps or proceedings which would result
in the Post-termination Priority of Payments not being observed.


55

--------------------------------------------------------------------------------



8.2Limited Recourse


Notwithstanding any provision of any Transaction Document, all obligations of
the Main SPV and the Italian Intermediary to the other Transaction Parties are
limited in recourse as set out below:


(a)each Transaction Party agrees that it will have a right of recourse (whether
directly or indirectly) only in respect of the Secured Property and will not
have any claim, by operation of law or otherwise, against, or recourse to any of
the Main SPV's other assets;


(b)each Transaction Party agrees that it will have a right of recourse
indirectly against the Italian Intermediary only in respect of the amounts
received by the Italian Intermediary from the Main SPV under the Italian
Intermediary Receivables Purchase Agreement and will not have any claim, by
operation of law or otherwise, against, or recourse to any of the Italian
Intermediary's other assets;


(c)sums payable to each Transaction Party in respect of the Main SPV's
obligations to such Transaction Party and the obligations of the Italian
Intermediary to the parties to the Italian Intermediary Receivables Purchase
Agreement shall be limited to the lesser of (a) the aggregate amount of all sums
due and payable by the Main SPV (or the Italian Intermediary for any sums due
under the Italian Intermediary Receivables Purchase Agreement) to such party and
(b) the aggregate amounts received, realised or otherwise recovered by or for
the account of the Facility Agent (and in relation to the Italian Intermediary,
received in accordance with the Italian Intermediary Receivables Purchase
Agreement) in respect of the Secured Property whether pursuant to enforcement of
the Security or otherwise, net of any sums which are payable by the Main SPV in
accordance with the applicable Priority of Payments in priority to or pari passu
with sums payable to such Transaction Party; and


(d)if following final distribution of net proceeds of enforcement of the
Security the Facility Agent certifies, in its sole discretion, that the Main SPV
and/or the Italian Intermediary has insufficient funds to pay in full all of the
Main SPV's obligations to such party, each Transaction Party shall have no
further claim against the Main SPV and/or the Italian Intermediary (as the case
may be) to the extent of such shortfall in respect of any unpaid amounts and
such unpaid amounts shall be deemed to be discharged in full.


8.3Obligations of the Main SPV


The obligations of the Main SPV under the Transaction Documents shall be payable
solely to the extent of funds received from Collections and from any other party
to the Transaction Documents.


8.4Obligations of the Lender


The obligations of the Lender under the Transaction Documents shall be payable
solely to the extent of funds received from Collections, from any other party to
the Transaction Documents, or Lender Support Providers under the Lender Support
Agreements and the
56

--------------------------------------------------------------------------------



Lender Funding Documents in accordance with the terms thereof in excess of any
funds required to pay matured and maturing Commercial Paper.


8.5Non-petition


Each of the Transaction Parties hereby agrees that it shall not, until the
expiry of one
(1) year and one (1) day after the later of (i) the Final Discharge Date and
(ii) the payment in full of all outstanding Commercial Paper or other
indebtedness of the Lender in connection with any of the Lender Support
Agreements, the Lender Funding Documents and the Nieuw Amsterdam Receivables
Funding Agreement (in the case of the Lender and Lender Support Providers) take
any corporate action or other steps or legal proceedings (including Insolvency
Proceedings) for the winding- up, dissolution or re-organisation or for the
appointment of a receiver, administrator, administrative receiver, trustee,
liquidator, sequestrator or similar officer of any of the Main SPV or the Lender
or any Lender Support Providers or of any or all of any revenues or assets of
the Main SPV or the Lender or any Lender Support Providers.


8.6Survival of termination


The obligations arising out of this Clause 8 are continuing and, in particular,
shall survive and remain binding on each Transaction Party for a period of the
one (1) year and one (1) from the earlier of:


a.the date on which all amounts payable by any Greif Transaction Party under or
in connection with this Agreement have been paid in full; and


b.the date on which such Transaction Party otherwise ceases to be a Transaction
Party.


9.PROVISIONS RELATING TO THE SECURITY AGREEMENT


9.1Secured Creditors and Transaction Documents


Each Secured Creditor shall be bound by, and deemed to have notice of, all of
the provisions of the Transaction Documents, which are relevant to such Secured
Creditor as if it was a party to each such Transaction Document.


9.2Notice of pledge under Rights Pledge Agreement


Each Transaction Party (other than Main SPV and the Facility Agent) is hereby
notified of the security interests created by the Main SPV pursuant to the
Rights Pledge Agreement and confirms to have received notice of such security
interests.


9.3Recoveries after Enforcement


Except for monies paid out by the Facility Agent pursuant to the
Post-termination Priority of Payments and unless explicitly provided otherwise
in any Transaction Document, all monies received or recovered by the Secured
Creditors in respect of the Secured Property after delivery of an enforcement
notice (whether by way of set-off, retention, compensation,
57

--------------------------------------------------------------------------------



balancing of accounts or otherwise) shall forthwith be paid to (and pending such
payment held as custodian (bewaarnemer) or on trust for the account of) the
Facility Agent.


10.NO OBLIGATIONS IN CERTAIN CIRCUMSTANCES


10.1No recourse against shareholders and others


No recourse under any obligation, covenant or agreement of the Main SPV, the
Italian Intermediary, the Lender or Conduit Support Providers contained in the
Transaction Documents to which it is expressed to be a party shall be had
against any shareholder, officer or director of any of the Lender, the Italian
Intermediary, the Conduit Support Providers, or the Main SPV as such, by the
enforcement of any assessment or by any proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that the Transaction
Documents to which it is expressed to be a party is a corporate obligation of
the Main SPV, the Italian Intermediary, the Lender or Lender Support Provider
and no liability shall attach to or be incurred by the shareholders, officers,
agents or directors of any of the Main SPV, the Italian Intermediary, the Lender
or the Lender Support Provider as such, or any of them, under or by reason of
any of the obligations, covenants or agreements of the Main SPV, the Italian
Intermediary, the Lender or the Lender Support Provider contained in the
Transaction Documents to which it is expressed to be a party, or implied
therefrom. Any and all personal liability for breaches by the Main SPV, the
Italian Intermediary, the Lender or the Lender Support Provider of any of such
obligations, covenants or agreements, either at law or by statute or
constitution, of every such shareholder, officer, agent or director is hereby
expressly waived by the Transaction Parties.


10.2No liability for obligations of the Main SPV


The Transaction Parties, other than the Main SPV, shall not have any liability
for the obligations of the Main SPV under the Transaction Documents to which it
is expressed to be a party and nothing in the Transaction Documents shall
constitute the giving of a guarantee, an indemnity or the assumption of a
similar obligation by any of such other Transaction Parties in respect of the
performance by the Main SPV of the Principal Obligations.


11.CONFIDENTIALITY


11.1Confidentiality of Information


Each Transaction Party agrees that it shall keep confidential and it will not
disclose to any person, firm or company whatsoever any information relating to
the business, finances or other matters of a confidential nature of any of the
Transaction Parties which it may have obtained as a result of the execution of
any Transaction Document and the transactions contemplated by the Transaction
Documents or of which it may otherwise have become possessed. Information in
respect of Receivables is excluded from this Clause 11.


11.2Non-Application of Confidentiality Provisions


58

--------------------------------------------------------------------------------



The Transaction Parties shall use all reasonable endeavours to prevent any
disclosure referred to in Clause 11.1, provided however that the provisions of
Clause 11.1 hereof shall not apply:


(a)to the disclosure of any information to any person who is a Transaction Party
to any of the Transaction Documents insofar as such disclosure is expressly
permitted by such Transaction Documents;


(b)to the disclosure of any information already known to the Transaction Party
that is the addressee of the information otherwise than as a result of entering
into any of the Transaction Documents;


(c)to the disclosure of any information of or relating to any Transaction Party
with the consent of such Transaction Party;


(d)to the disclosure of any information which is or becomes public knowledge
otherwise than as a result of the breach of any confidentiality obligation of
the disclosing Transaction Party;


(e)to the disclosure by the Funding Administrator or Facility Agent (acting on
its own behalf and, where relevant, acting on behalf of the Lender) of any
information to any prospective Lender or Funding Administrator that has agreed
to keep such information confidential in accordance with this Clause 11 or in
accordance with a standard loan market confidentiality undertaking;


(f)to the extent that the disclosing Transaction Party is required to disclose
the same pursuant to any Requirement of Law, or a direction or requirement of
any entity exercising executive, legislative, judicial, regulatory, or
administrative functions of, or pertaining to, government, with whose directions
or requirements a disclosing Transaction Party is accustomed to comply;


(g)to the extent that the disclosing Transaction Party needs to disclose the
same for the exercise, protection or enforcement of any of its rights under or
in relation to the Transaction Documents or, in the case of the Facility Agent
or the Funding Administrator or Main SPV Administrator, for the purpose of
discharging, in such manner as it thinks fit, its duties or obligations under or
in connection with the Transaction Documents in each case to such persons as
require to be informed of such information for such purposes;


(h)to the extent that the disclosing Transaction Party needs to disclose the
same to any of its employees provided that before any such disclosure each
Transaction Party shall make the relevant employees aware of its obligations of
confidentiality under the relevant Transaction Document and shall at all times
procure compliance with such obligations by such employees;


(i)to the disclosure of any information to professional advisers who receive the
same under a duty of confidentiality; or


59

--------------------------------------------------------------------------------



(j)to the disclosure of any information which any Rating Agency may require to
be disclosed to it or its professional advisers.


12.CALCULATIONS AND PAYMENTS


12.1Basis of accrual


Unless otherwise provided in the Transaction Documents any interest,
commitments, commission or fees due from one Transaction Party to another under
any Transaction Document shall accrue from day to day and shall be calculated on
the basis of a year of 360 days.


12.2FX calculations


Unless otherwise provided in the Transaction Documents, if on any day, a party
is required to make any calculations under or in connection with a Transaction
Document involving amounts denominated in an Approved Currency other than in
Base Currency, such party shall convert such amounts from such Approved Currency
into Base Currency at the Applicable Conversion Rate on such day.


12.3Currency indemnity


If any sum (a Sum) due from a paying Transaction Party to a receiving
Transaction Party under any Transaction Document or any order, judgment, award
or decision given or made in relation thereto has to be converted from the
currency (the First Currency) in which such Sum is payable into another currency
(the Second Currency) for the purpose of:


(a)making or filing a claim or proof against the paying Transaction Party; or


(b)obtaining or enforcing an order, judgment, award or decision in any court or
other tribunal,


the paying Transaction Party shall indemnify the receiving Transaction Party
from and against any loss suffered or incurred as a result of any discrepancy
between (a) the rate of exchange used for such purpose to convert such Sum from
the First Currency into the Second Currency and (b) the rate or rates of
exchange available to such person at the time of receipt in the international
currency markets. The paying Transaction Party shall pay such indemnity to the
receiving Transaction Party as soon as reasonably possible.
12.4Payments to other Transaction Parties


On each date on which any Transaction Document requires an amount to be paid by
one Transaction Party to another Transaction Party (other than the Main SPV),
the paying Transaction Party shall make the relevant amount available to the
receiving Transaction Party by payment to the account specified in the relevant
Transaction Document for value on the due date no later than the time specified
in the relevant Transaction Document or, if no time is specified in the relevant
Transaction Document, by close of banking hours in the place of payment on the
due date.


12.5No set-off
60

--------------------------------------------------------------------------------





Except as expressly permitted under any Transaction Document, all payments
required to be made by any Transaction Party under the Transaction Documents
shall be calculated without reference to any set-off or counterclaim and shall
be made free and clear of and without any deduction for or on account of any
set-off or counterclaim, unless the party to which such Transaction Party is
required to pay, has become Insolvent, in which case set-off and counterclaim by
such Transaction Party shall be permitted to the fullest extent possible under
applicable law.


12.6Rectification


If any amount paid pursuant to a Transaction Document (other than by or to the
Facility Agent) shall be determined (after consultation in good faith between
the Transaction Parties which are parties to the relevant Transaction Document)
to have been incorrect, the Transaction Parties shall consult in good faith in
order to agree upon an appropriate method for rectifying such error so that the
amounts subsequently received and retained by all relevant Transaction Parties
are those which they would have received and retained if no such error had been
made.


13.VALUE ADDED TAX


13.1Exclusive of VAT


Unless otherwise provided, any sum stated to be payable under a Transaction
Document by one Transaction Party to another is exclusive of any VAT chargeable
on the supply for which that sum is the consideration (in whole or in part) for
VAT purposes.


13.2Input supply


If any Transaction Document requires a Transaction Party (the Payer) to
reimburse another Transaction Party (the Payee) for costs related to a supply
made to the Payee, the Payer shall also indemnify the Payee for any VAT burden
with respect to this supply, as far as the Payee is not entitled to recover this
VAT burden through deduction in its own VAT return or through a request for
refund of VAT filed with the VAT authorities of the competent jurisdiction. For
the purposes of this Clause 13.2 the wording VAT burden shall mean the VAT (with
respect to the aforementioned supply) that has been charged to the Payee by its
supplier or the VAT that has become due by the Payee on the basis of reverse
charge rules (i.e. when VAT has to be paid through self-assessment by the
recipient of the supply).


14.WITHHOLDING TAXES


14.1Tax deduction


Each payment made by a paying Transaction Party to a receiving Transaction Party
under any Transaction Document shall be made without any Tax deduction, unless a
Tax deduction is required by any law.


14.2Notification


61

--------------------------------------------------------------------------------



If a paying Transaction Party becomes aware that it must make a Tax deduction in
respect of any payment under any Transaction Document (or that there is any
change in the rate or the basis of a Tax deduction) it shall notify the
receiving Transaction Party accordingly.


14.3Tax gross-up


Except as otherwise provided in any Transaction Document, if a Tax deduction is
required by law to be made by a paying Transaction Party (other than the Main
SPV, the Main SPV Administrator, the Main SPV Account Bank, the Lender, the
Funding Administrator, the Italian Intermediary and the Facility Agent) the
amount of the payment due from such paying Transaction Party shall be increased
to an amount which (after making any Tax deduction) leaves an amount equal to
the payment which would have been due if no Tax deduction had been required.


14.4Tax Credits


If a paying Transaction Party makes a Tax payment and a receiving Transaction
Party determines that a Tax credit is attributable to that Tax payment and the
receiving Transaction Party has obtained, utilised and retained that Tax credit
then the receiving Transaction Party shall pay an amount to the paying
Transaction Party which the receiving Transaction Party determines will leave it
(after that payment) in the same after-tax position as it would have been in had
the Tax payment not been required to be made by the paying Transaction Party.


15.STAMP DUTY


15.1Stamping


If any stamp duty, registration taxes, or any other similar duties or taxes are
required to be paid with respect to any Transaction Documents or any document
referred to in it, the Main SPV Administrator shall promptly arrange for the
document to be stamped and the duties or taxes paid for by the Main SPV.


15.2Delivery of stamped Transaction Documents


If any Transaction Document is subject to stamp duty and counterparts or
duplicates of any Transaction Document are executed, the Main SPV Administrator
shall ensure that all the counterparts or duplicates are duly stamped and shall
then deliver a stamped counterpart or duplicate to each other Transaction Party
to such Transaction Document as soon as practicable.


16.NOTICES


16.1Communications in writing


Except as otherwise specified in a Transaction Document, any notice:


(a)shall be in writing;


62

--------------------------------------------------------------------------------



(b)shall be in the English language or accompanied by a translation thereof into
English certified (by an officer of the person making or delivering the same) as
being a true and accurate translation thereof; and


(c)shall be delivered personally or sent by post (and air mail if overseas) or
by fax to the party due to receive the notice at its address as specified in
Schedule 2 hereto or to another address specified by that party by not less than
7 days' written notice to the other Transaction Parties received before the
notice was despatched.


16.2Time of receipt


Unless there is evidence that it was received earlier, a notice marked for the
attention of the person specified in accordance with Clause 16.1 is deemed
given:


(a)if delivered personally, when left at the relevant address referred to in the
Notices Details;


(b)if sent by post, except air mail, two (2) Business Days after posting it;


(c)if sent by air mail, six (6) Business Days after posting it; and


(d)if sent by fax, when confirmation of its transmission has been recorded by
the sender's fax machine.


16.3Notice to Debtors


All notices made under or pursuant to the Transaction Documents to Debtors
located in the jurisdictions described in Schedule 2 will be made in compliance
with the requirements set out therein.


17.VARIATION OF TRANSACTION DOCUMENTS


17.1Transaction Documents; Facility Agent's consent


A variation of any Transaction Document is valid only if it is in writing and
signed by or on behalf of the Facility Agent, the Main SPV (or, in relation to
the Italian Intermediary Receivables Purchase Agreement, the Italian
Intermediary (acting upon the instructions of the Facility Agent)) and each
other Transaction Party which is a party to such Transaction Document and
notification is made to the Rating Agencies of such variation.


17.2Master Definitions Agreement


A variation of this Agreement is valid in respect of (i) a Transaction Party or
(ii) a Transaction Document which incorporates the definitions and/or Common
Terms contained in this Agreement (or if the definitions and/or the Common Terms
contained in this Agreement otherwise apply to that Transaction Document), only
if
1.it is signed by each of the Transaction Parties which is a party to such
Transaction Document and (b) it is signed by the Main SPV and the Facility Agent
pursuant to Clause 17.1.
63

--------------------------------------------------------------------------------





18.ACCESSION OF ADDITIONAL ORIGINATORS


18.1Accession request


At any time during the Revolving Period, Greif CC may deliver to the Facility
Agent, with a copy to each of the Funding Administrator and the Main SPV, a
written request for the accession of one or several members of the Greif Group
to the Programme as additional originator (an Additional Originator). Such
request may be revoked.


18.2Due diligence


Following receipt of a request referred to in paragraph 18.1 (Accession
request), the Facility Agent, together with any relevant Transaction Party, will
arrange for appropriate due diligence (including information technology,
accounting, legal or tax aspect) to be performed in respect of each Additional
Originator, its Receivables, its origination, collection and management process
relating thereto, its accession process to the relevant Transaction Documents
and such other matters relevant in the context of such accession. The costs of
any such due diligence shall be borne by Greif CC.


The Facility Agent shall be entitled (acting reasonably) to appoint any
professional adviser in any relevant jurisdiction, as it may deem necessary or
desirable for the purposes of the due diligence and, as applicable, the
accession process (including any new or amendment documentation and opinions),
it being specified that the fees to be reasonably charged by any such
professional adviser and the terms and conditions of its appointment shall be
submitted to and approved by Greif CC prior to its appointment. Such fees shall
be borne by Greif CC.


18.3Accession process


No accession of an Additional Originator shall take place unless the Facility
Agent, the Funding Administrator and the Main SPV, in their entire discretion,
have agreed in writing to such accession, which consent may only be given if the
following conditions are satisfied or waived:


(i)on the basis of the conclusions of the due diligence carried out in
accordance with paragraph 18.2 (Due diligence), each of the Facility Agent, the
Funding Administrator and the Main SPV is reasonably satisfied that the
Additional Originator is capable of acceding the Programme and performing its
obligations under the Programme and that its Receivables satisfy the Eligibility
Criteria;


(ii)the IT tests in relation to the Additional Originator accession have been
carried out by the relevant Additional Originator together with the Funding
Administrator in a form satisfactory to the Facility Agent and the Funding
Administrator;


(iii)Collection Account(s) has/have been established by it in its name, is/are
in operation;


64

--------------------------------------------------------------------------------



(iv)the execution of any other relevant agreements or amendment to the
Transaction Documents and, as the case may be, the delivery of such other
documents which in the opinion of the Facility Agent are necessary for its
accession;


(v)the delivery by the Additional Originator (or by Greif CC on its behalf) to
the Facility Agent, the Funding Administrator and the Main SPV of the documents
referred to in Part III of Schedule 4 applicable to such Additional Originator,
in form and substance satisfactory to the Facility Agent, the Funding
Administrator and the Main SPV; and


(vi)the delivery of an Accession Letter executed by the relevant Additional
Originator and the relevant parties thereto, in such form as acceptable to the
Facility Agent.


18.4Intra-group Mergers


(a)In case of an accession of an Additional Originator pursuant to a legal
merger in the same jurisdiction between an Originator as disappearing entity and
an entity that is part of the Group as acquiring company, the due diligence set
out in clause 18.2 and the accession process set out in clause 18.3 shall be
completed, unless agreed otherwise. The Parties expressly agree that if the
accession process set out in clause 18.3 has been completed, such merger does
not constitute a Termination Event.


(b)In case of a legal merger in the same jurisdiction between:


(i)an Originator as surviving entity and an entity that is part of the Group
(but not an Originator) as disappearing entity; or


(ii)an Originator as surviving entity and another  Originator as disappearing
entity,


no accession of an Additional Originator takes place and, for the avoidance of
doubt, the provisions of clauses 18.1 through 18.3 shall not apply. If and when
agreed by Greif CC, the Facility Agent, the Funding Administrator and the Main
SPV, following prior notification of the intended merger, due diligence may be
performed as set out in clause 18.2, however such due diligence will be limited
to (x) confirmation with local counsel in the relevant jurisdiction that the
merger process is complete and the surviving entity has properly acquired the
business of the disappearing entity and its Receivables and (y), only in respect
of a merger set out in 18.4(b)(i) above, confirmation that the Receivables of
the surviving entity satisfy the Eligibility Criteria.


(c)Greif CC will notify the Facility Agent not less than 1 month prior to any
intra-group mergers or other corporate event that could have an impact on the
Programme. Within 1 month after the effectuation of a merger set out above under
(b), the relevant Originator in its capacity as acquiring company, will notify
the Facility Agent and the Main SPV thereof by sending the Facility Agent and
the Main SPV a letter substantially in the form of Schedule 7.


65

--------------------------------------------------------------------------------



(d)Each Party agrees to execute any other relevant agreements or amendment to
the Transaction Documents and, as the case may be, the delivery of such other
documents which in the opinion of the Facility Agent are necessary for any
intra-group merger or accession process.


(e)The Facility Agent shall be entitled (acting reasonably) to appoint any
professional adviser in any relevant jurisdiction, with the consent of Greif CC
only, as it may deem necessary or desirable for the purposes of any intra-group
merger and/or accession process (including any new or amendment documentation
and opinions. The fees to be reasonably charged by any such professional adviser
and the terms and conditions of its appointment shall be submitted to and
approved by Greif CC prior to its appointment. Such fees shall be borne by Greif
CC.


19.PARTIAL INVALIDITY


The illegality, invalidity or unenforceability of any provision of the
Transaction Documents or any part thereof under the law of any jurisdiction
shall not affect its legality, validity or enforceability under the law of any
other jurisdiction nor the legality, validity or enforceability of any other
provision. In the event that a provision of a Transaction Document is invalid,
illegal, not binding, or unenforceable (either in whole or in part), the
remainder of such Transaction Document shall continue to be effective to the
extent that, in view of such Transaction Document's substance and purpose, such
remainder is not inextricably related to and therefore inseverable from the
invalid, illegal, not binding or unenforceable provision. The parties shall make
every effort to reach agreement on a new clause which differs as little as
possible from the invalid, illegal, not binding or unenforceable provision,
taking into account the substance and purpose of such Transaction Document.


20.ENTIRE AGREEMENT


The Transaction Documents and any documents referred to in the Transaction
Documents constitute the entire agreement and understanding between the
Transaction Parties relating to the transactions contemplated by such
Transaction Documents.


21.MULTIPLE CAPACITIES


Where any Transaction Party acts in more than one capacity under a Transaction
Document, the provisions of that Transaction Document shall apply to such person
as though it were a separate party in each such capacity.


22.INCONSISTENCY


If a provision of any Transaction Document is inconsistent with any provision of
this Agreement, the provision of such Transaction Document shall prevail.


23.SERVICES NON-EXCLUSIVE


23.1Non-Exclusivity


66

--------------------------------------------------------------------------------



Except as otherwise provided in a Transaction Document, nothing in the
Transaction Documents shall prevent any Transaction Party from rendering
services similar to those provided for in the Transaction Documents to other
persons, firms or companies or from carrying on any business similar to or in
competition with the business of any of the Transaction Parties.


23.2Existing Businesses


Nothing in the Transaction Documents shall prevent any Transaction Party from
carrying on its own business in the manner which it thinks fit, unless, by so
doing, it would render itself unable to perform its obligations under the
Transaction Documents in the manner contemplated in the Transaction Documents.


24.EXERCISE OF RIGHTS AND REMEDIES


24.1No waiver


A failure to exercise or delay in exercising a right or remedy provided by any
Transaction Document or by law does not constitute a waiver of the right or
remedy or a waiver of other rights or remedies. No single or partial exercise of
a right or remedy provided by any Transaction Document or by law prevents
further exercise of the right or remedy or the exercise of another right or
remedy.


24.2Rights and remedies cumulative


The rights and remedies contained in a Transaction Document are cumulative and
not exclusive of rights or remedies provided by law.


24.3Facility Agent's consent


No right or remedy provided by any Transaction Document is capable of being
waived other than with the prior written consent of the Facility Agent (and in
relation to the Italian Intermediary Receivables Purchase Agreement, the Italian
Intermediary acting upon the instructions of the Facility Agent).


25.ASSIGNMENT AND SUBCONTRACTING


25.1Successors


Unless otherwise provided for in such Transaction Document, each Transaction
Document shall be binding upon and enure to the benefit of each Transaction
Party which is a party to such Transaction Document or is otherwise bound by its
terms and its or any subsequent successors and assigns.


25.2Assignment


Save as contemplated by the Transaction Documents, a Transaction Party (other
than the Facility Agent) may not assign, transfer, pledge or otherwise encumber,
or purport to assign,
67

--------------------------------------------------------------------------------



transfer, pledge or otherwise encumber a right or obligation under any
Transaction Document to which it is a party without the prior written consent of
the Facility Agent.


25.3Benefit


Each Transaction Party (other than the Facility Agent) is entering into each
Transaction Document to which it is a party for its benefit and not for the
benefit of another person.


25.4Subcontract


A Transaction Party may not subcontract the performance of any of its
obligations under a Transaction Document, unless specifically permitted under
the terms of the Transaction Documents.


25.5Counterpart


Each Transaction Document may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument.


26.GOVERNING LAW AND JURISDICTION


26.1Governing law of the Common Terms


If, and to the extent that, the Common Terms apply or otherwise are incorporated
by reference into any Transaction Document, such Common Terms and all non-
contractual obligations arising out of or pursuant to them shall be governed by,
and construed in accordance with, the laws governing that Transaction Document
and the provision of that Transaction Document setting out the relevant
jurisdiction shall apply mutatis mutandis to such Common Terms.


26.2Attorney


If a party to a Transaction Document is represented by (an) attorney(s) in
connection with the execution of such Transaction Document or any agreement or
document pursuant hereto, and the relevant power of attorney is expressed to be
governed by Netherlands law, such choice of law is hereby accepted by the other
parties, in accordance with Article 14 of the Hague Convention on the Law
Applicable to Agency of 14 March 1978.


IN WITNESS WHEREOF the parties hereto have executed and delivered this Agreement
the day and the year first above written.


68


--------------------------------------------------------------------------------



SCHEDULE 1
THE ORIGINATORS
PART 1


ORIGINATORS



No.Originator nameLocation1Greif Belgium BVBABelgium2Greif Nederland B.V.The
Netherlands3Greif Italy S.R.l. (formerly named Greif Plastics Italy
S.R.L. (which was formerly named Fustiplast S.P.A.) and merged with Greif Italia
S.P.A.)Italy4Greif France S.A.S. (formerly Greif France Holdings
S.A.S. as acquiring company which merged with Greif France S.A.S. (as original
French Seller and disappearing company) and subsequently changed its name into
Greif France S.A.S.)France5Greif Packaging Spain S.L.Spain6Greif Packaging
Germany GmbH (formerly Greif Germany Holding GmbH and merged with Greif Germany
GmbH)Germany7Greif Packaging Plastics Germany GmbH (formerly Pack2Pack
Deutschland GmbH and merged with Greif Plastics Germany GmbH (formerly named
EarthMinded Germany GmbH (which was formerly named pack2pack Mendig GmbH) and
merged with Greif Plastics Germany GmbH (which was formerly named Fustiplast
GmbH)))Germany8Greif Portugal S.A.Portugal





PART 2


INACTIVE ORIGINATORS



1EarthMinded France SAS (formerly named Pack2pack Lille SAS)France2Greif Sweden
Aktiebolag (merged with Greif Packaging Sweden AktiebolagSweden3Greif UK
Ltd.England

69


--------------------------------------------------------------------------------



SCHEDULE 2

NOTICE DETAILS



PartyNotice DetailsAn Originator or the Originator's Agent
Greif Services Belgium BVBA
Beukenlei 24, 2960 Brecht, Belgium
Attn.: Mr. David Lloyd
Facsimile: +32 3 6700246
Telephone: +32 3 6700204
CC
Greif International Holding B.V.
Van Heuven Goedhartlaan 9A, 1181 LE Amstelveen, The
Netherlands
Attn. Wanda H. van Engelen
Facsimile: +31 (0)20 7157099
Telephone: +31 (0)20 7157091
CC
Greif, Inc.
425 Winter Road
Delaware, Ohio 43015
United States of America
Attn: Gary R. Martz
Facsimile: +1 740 549 6101
Telephone: +1 740 549 6188
Master Servicer, Belgian Intermediary or Subordinated Lender
Greif Services Belgium BVBA
Beukenlei 24, 2960 Brecht, Belgium
Attn.: Mr. David Lloyd
Facsimile: +32 3 6700246
Telephone: +32 3 6700204
CC
Greif International Holding B.V.
Van Heuven Goedhartlaan 9A, 1181 LE Amstelveen, The
Netherlands
Attn. Wanda H. van Engelen
Facsimile: +31 (0)20 7157099
Telephone: +31 (0)20 7157091
CC
Greif, Inc.
425 Winter Road
Delaware, Ohio 43015
United States of America
Attn: Gary R. Martz
Facsimile: +1 740 549 6101
Telephone: +1 740 549 6188



70

--------------------------------------------------------------------------------




PartyNotice DetailsPerformance Indemnity Provider
Greif, Inc.
425 Winter Road
Delaware, Ohio 43015
United States of America
Attn: Mr Gary R. Martz
Facsimile: +1 740 549 6101
Telephone: +1 740 549 6188
CC
Greif International Holding B.V.
Van Heuven Goedhartlaan 9A, 1181 LE Amstelveen, The
Netherlands
Attn. Wanda H. van Engelen
Facsimile: +31 (0)20 7157099
Telephone: +31 (0)20 7157091
CC
Greif Services Belgium BVBA
Beukenlei 24, 2960 Brecht, Belgium
Attn.: David Lloyd
Facsimile: +32 3 6700246
Telephone: +32 3 6700204
Main SPV
Cooperage Receivables Finance B.V.
Naritaweg 165 Telestone 8
1043 BW Amsterdam, The Netherlands
Attn: Managing Directors
Facsimile: +31 (0)20 5722 650
Telephone: +31 (0)20 5722 300
Email: AmsStructuredFinance@citco.com
Main SPV's Director
Trust International Management (T.I.M.) B.V.
Naritaweg 165 Telestone 8
1043 BW Amsterdam, The Netherlands
Attn: Managing Directors
Facsimile: +31 (0)20 5722 650
Telephone: +31 (0)20 5722 300
Email: AmsStructuredFinance@citco.com
Director
Trust International Management (T.I.M.) B.V.
Naritaweg 165 Telestone 8
1043 BW Amsterdam, The Netherlands
Attn: Managing Directors
Facsimile: +31 (0)20 5722 650
Telephone: +31 (0)20 5722 300
Email: AmsStructuredFinance@citco.com



71

--------------------------------------------------------------------------------




PartyNotice DetailsShareholder
Naritaweg 165 Telestone 8
1043 BW Amsterdam, The Netherlands
Attn: Managing Directors
Facsimile: +31 (0)20 5722 650
Telephone: +31 (0)20 5722 300
Email: AmsStructuredFinance@citco.com
The Facility Agent and Italian Intermediary, the Funding Administrator, Main SPV
Administrator, Facility Agent, Reporting Entity and Main SPV Account Bank
Coöperatieve Rabobank U.A.
Attn: Eugene van Esveld
P.O. Box 17100, 3500 HG Utrecht, The Netherlands
Facsimile: +31 (0)30 2161 863
Telephone: +31 (0)30 2169 398
The Lender
(1)
Nieuw Amsterdam Receivables Corporation B.V.
Prins Bernhardplein 200
1097 JB Amsterdam
The Netherlands
Attention: The Directors
Telephone: +31 20 521 4777
email: NL-NARC@intertrustgroup.com
With a copy to the following:
(1)
Coöperatieve Rabobank U.A.
P.O. Box 17100
3500 HG Utrecht
The Netherlands
Attn: Eugene van Esveld
Facsimile: +31 (0)30 2161 863
Telephone: +31 (0)30 2169 398
Liquidity Facility Provider
Coöperatieve Rabobank U.A., trading as Rabobank London
Thames Court
One Queenhithe
London
EC4V 3RL
England
Attn: Asset Based Finance, James Han
Telephone: +44 (0)20 7809 3072
Facsimile: +44 (0)20 7809 3523

72


--------------------------------------------------------------------------------



SCHEDULE 3


ELIGIBILITY CRITERIA


The Receivables that satisfy each of the following criteria are Eligible
Receivables:


(a)A Receivable that has been originated by the Seller in the ordinary course of
its business.


(b)In the case of a Receivable which does not arise from a Key Account Contract,
a Receivable which is governed by the laws of the jurisdiction of the Seller.


(c)In the case of a Receivable arising from a Key Account Contract, a Receivable
that is governed by the laws of either Belgium, England, France, Italy,
Portugal, Spain, Germany, Sweden, the Netherlands, Denmark, Norway, the State of
California and the State of Michigan.


(d)A Receivable with respect to which the applicable Originator has performed
all obligations required to be performed by it thereunder or under any related
Contract, including shipment of the merchandise and/or the performance of the
services purchased thereunder.


(e)A Receivable that is denominated in EUR, NOK, SEK, DKK or GBP.


(f)A Receivable where payment is due no later than 365 days after the relevant
invoice date.


(g)A Receivable that is not a Delinquent Receivable or a Defaulted Receivable.


(h)A Receivable where the terms thereof (including payment terms) has not been
altered, adjusted or extended in a manner that would materially adversely affect
the transferability or collectability of such Receivable or the ability of a
Transaction Party to comply with the terms of the Transaction Documents.


(i)A Receivable which has been underwritten in all material respects accordance
with the relevant Originator's Credit and Collection Policy and complies in all
material respects with applicable laws.


(j)A Receivable which is freely assignable by the relevant Originator without
the need to give notice to, or obtain the consent of, the Debtor or any third
party (or if such notice or consent is required, it has been obtained or given).


(k)The relevant Originator is the legal and beneficial owner of the Receivable,
has good and marketable title to it, and is entitled and empowered to sell the
Receivable to the Buyer.


(l)A Receivable which together with its related Contract constitutes the legal,
valid, binding and enforceable obligation of the Debtor and is at the time of
sale not subject to any litigation, dispute, counterclaim or other defence.


(m)A Receivable which together with its related Contract does not contravene any
applicable law which would render such Receivable unenforceable or which would
otherwise impair in any material respect the collectability of such Receivable.
73

--------------------------------------------------------------------------------





(n)The Debtor of the Receivable is not a Delinquent Debtor.


(o)A Receivable which is free and clear of any charge, encumbrance or Adverse
Claim, and has not (save in respect of ING Receivables) been previously sold or
pledged to any other party.


(p)Where a Receivable as well as the Collections relating thereto and any
Related Rights can be easily segregated and identified for ownership purposes on
any given day.


(q)A Receivable that is identifiable by its Nominal Amount, Debtor name and
address, and its term, the details of which are electronically stored in the
computer systems of the relevant Originator and/or the Master Servicer at any
given time.


(r)Where a Receivable and its Related Rights and Contracts are not subject to
any current account arrangements.


(s)A Receivable that does not originate from the resale of products which were
subject to an Adverse Claim or for which the original acquisition price has not
been paid by the relevant Originator.


(t)A Receivable that does not originate from the resale of products which had
been acquired by the relevant Originator subject to a reservation of title,
unless the reservation of title has lapsed due to the payment of the original
acquisition price or has otherwise lapsed.


(u)A Receivable evidenced by an invoice issued to the relevant Debtor which
complies with the applicable VAT requirements, and which shows the amount and
percentage of VAT applied, if any.


(v)A Receivable that does not carry any contractually agreed interest (other
than late payment interest) and which is not subject to any withholding tax and
in respect of which no stamp, registration or similar tax is required to be
paid.


(w)A Receivable that does not arise under a contract which by its terms
restricts or prevents the receipt and/or disclosure of the Receivable and any
other Debtor related information as may be required in connection with the sale
of such Receivable under the terms of any of the Transaction Documents or for
the purposes of enforcement.


(x)A Receivable that does not arise under a contract which is subject to
consumer protection or public procurement laws and regulations.


(y)A Receivable that is not subject to any currency convertibility or currency
transfer limitation.


(z)A Receivable that does not arise under a contract that constitutes a hire,
leasing, hire purchase or contract hire transaction.


(aa)In respect of French Receivables, that it does not arise from a sub-contract
(contrat de sous-traitance) under which the relevant debtor may prevail itself
of a direct claim right (action
74

--------------------------------------------------------------------------------



directe) provided for under French law no. 75-1334 dated 31 December 1975 (as
amended by laws no. 81-1 dated 2 January 1981 and no. 84.46 dated 24 January
1984).
(bb)In respect of the Receivable, the location of the Debtor and its address for
invoicing purposes (if different) are clearly identified in the books and
records of the relevant Originator.


(cc)A Receivable that is not an Excluded Receivable.


(dd)An Italian Receivable is an Italian law governed monetary claims owned by
the relevant Italian Originator originated by it in the course of its business
activity and assignable to the Italian Intermediary pursuant to the law with
Debtors made pursuant to the relevant Receivables Offers and the Receivables
Acceptances under law No. 52 of 21st February 1991.


(ee)A Receivable that is not affected by (i) the rights of the holder of billets
à ordre, lettres de change or similar types of negotiable instruments issued in
relation to such receivable or (ii) any retention of title (réserve de
propriété) or retention right (droit de retention) for the benefit of a third
party.


75


--------------------------------------------------------------------------------



SCHEDULE 4


CONDITIONS PRECEDENT


PART 1


INITIAL CONDITIONS PRECEDENT


The following are the Initial Conditions Precedent:


(a)copies of a resolution of the Main SPV's, the Shareholder's and each Greif
Transaction Party's board of directors (except for the German Originators), and
any other necessary corporate documents, approving the Transaction Documents to
which it will become a party and the other documents to be delivered by it and
the transactions contemplated hereunder;


(b)a director's certificate of each Originator certifying as to such
Originator's solvency;


(c)copies of the constitutive documents of the Main SPV, the Shareholder and
each Greif Transaction Party;


(d)a certificate of the Main SPV, the Shareholder and each Greif Transaction
Party certifying:


(i)the names and signatures of the officers authorised on behalf of such party
to execute the Transaction Documents to which it will become a party and any
other documents to be delivered by it hereunder, on which certificate the Main
SPV and the Funding Administrator may conclusively rely until such time as the
Main SPV and the Funding Administrator shall receive from such party a revised
certificate meeting the requirements of this paragraph; and


(ii)the authenticity of the constitutive documents of such party.


(e)legal opinions from:


(i)legal counsel in the relevant jurisdictions to the Greif Transaction Parties
in form and substance satisfactory to the Main SPV and the Funding Administrator
regarding (i) due execution by, and corporate authority of each Greif
Transaction Party, (ii) the validity and enforceability of the obligations of
the Greif Transactions Parties under and in connection with the Transaction
Documents to which they are expressed to be a party and (iii) the perfection of
the sale and transfer of the Receivables Purchase Agreements (other than the
Nieuw Amsterdam Receivables Purchase Agreement) and such other matters
concerning such Greif Transaction Party as the Main SPV and/or the Funding
Administrator may require; and


(ii)legal counsel in the relevant jurisdictions to the Funding Administrator
regarding (i) the due execution and corporate authority of Main SPV, (ii) the
validity and enforceability of the obligations of Main SPV under and in
connection with the relevant Transaction Documents to which Main SPV is
expressed to be a party, (iii) the enforceability of the Main SPV Security
Documents, and (iv) the sale of the Receivables;
76

--------------------------------------------------------------------------------





(f)a copy of the Servicing Agreement as executed;


(g)a copy of the Nieuw Amsterdam Receivables Purchase Agreement (which has been,
for the avoidance of doubt, been replaced by the Nieuw Amsterdam Receivables
Funding Agreement) as executed;


(h)a copy of the Receivables Purchase Agreements as executed;


(i)a copy of the Subordinated Loan Agreement as executed;


(j)a copy of the Administration Agreement as executed;


(k)a copy of each Management Agreement as executed;


(l)a copy of each Security Agreement as executed;


(m)a copy of the Master Definitions Agreement as executed;


(n)a copy of the Performance and Indemnity Agreement as executed;


(o)a copy of the Liquidity Facility Agreement as executed;


(p)evidence satisfactory to the Facility Agent that the Transaction Security has
been or will be perfected in accordance with all applicable laws, including but
not limited to any notice required to be provided under any Collection Account
Pledge Agreement;


(q)evidence satisfactory to the Facility Agent that any required UCC filing has
been completed;


(r)confirmation from each of the Rating Agencies that upon execution of the
Nieuw Amsterdam Receivables Purchase Agreement, the Commercial Paper will
maintain their then current rating; and


(s)a copy of the Funding Cost Fee Letter as executed and evidence that the fees,
costs and expenses then due from the Greif Transaction Parties pursuant thereto
have been paid.


PART 2


ONGOING CONDITIONS PRECEDENT


The Ongoing Conditions Precedent are:


(a)no Termination Event has occurred;


(b)all representations and warranties referred to in Article 20 of the Nieuw
Amsterdam Receivables Financing Agreement are true and correct;


77

--------------------------------------------------------------------------------



(c)no applicable law, order, judgement or decree or other Requirement of Law
shall prohibit the purchase of the Purchased Receivables by the relevant Lender;


(d)in the case of an Advance, the making of such Advance is permitted pursuant
to Clause 5 of the Nieuw Amsterdam Receivables Financing Agreement and the Main
SPV (or the Master Servicer on its behalf) has delivered a Drawdown Request,
appropriately completed, within the time period required thereby;


(e)all Reports have been delivered when due or within any applicable grace
period (or any failure to deliver a Report when due has been waived in writing
by the Funding Administrator);


(f)in the case of an Investment, no Potential Termination Event has occurred;


(g)all Fees required to be paid, have been paid when due; and


(h)any Subordinated Loan Advance required to be made under the Subordinated Loan
Agreement has been made in full.


PART 3


ACCESSION CONDITIONS PRECEDENT


The following are the Accession Conditions Precedent to the accession of an
Additional Originator:


(a)copies of a resolution of the Additional Originator's board of directors (if
applicable) and any other necessary corporate documents, approving the
Transaction Documents to which it will become a party and the other documents to
be delivered by it and the transactions contemplated hereunder;


(b)a director's certificate of each Additional Originator certifying as to such
Additional Originator's solvency;


(c)copies of the constitutive documents of the Additional Originator;


(d)a certificate (signed by an authorised officer of the Additional Originator)
certifying (a) the names and signatures of the officers authorised on behalf of
such party to execute (1) the Transaction Documents to which it will become a
party and any other documents to be delivered by it hereunder, on which
certificate the Main SPV and the Funding Administrator may conclusively rely
until such time as the Main SPV and the Funding Administrator shall receive from
such party a revised certificate meeting the requirements of this paragraph and
(2) all documents and notices to be signed and/or dispatched by it under or in
connection with the Transaction Documents to which it is or will be a party; and
(b) the authenticity of the constitutive documents of such party.


(e)a legal opinion in relation to such Additional Originator and its obligations
under the Transaction Documents, in form and substance satisfactory to the Main
SPV and the Funding Administrator (including its relevant counsel) and the
Rating Agencies rating the Commercial Paper of the Lender, to substantially the
same effect as the opinions delivered
78

--------------------------------------------------------------------------------



on or about the Closing Date including as to the capacity and authority of such
Additional Originator, the sale of Receivables under the applicable law agreed
between the Funding Administrator and the Servicer for such sale,
enforceability, security and such other matters as the Main SPV and/or the
Funding Administrator may require;


(f)a copy of the relevant Security Agreement as executed;


(g)evidence satisfactory to the Facility Agent that the Transaction Security has
been or will be perfected in accordance with all applicable laws, including but
not limited to any notice required to be provided under any Collection Account
Security Agreement in relation to each Collection Account of such Additional
Originator;


(h)evidence satisfactory to the Facility Agent that any required UCC filing has
been completed;


(i)evidence that the fees, costs and expenses then due from the Greif
Transaction Parties pursuant thereto have been paid;


(j)confirmation from the Facility Agent that it, the Funding Administrator and
the Main SPV have completed all necessary 'Know Your Customer' checks with
respect to such Additional Originator;


(k)confirmation from the Facility Agent that it, the Funding Administrator and
the Main SPV have received all credit and other necessary internal approvals in
connection with the accession of such Additional Originator; and


(l)the Lender and the Facility Agent shall have received confirmation from the
Rating Agencies rating the Lender's Commercial Paper that the accession of such
Additional Originator into the Transaction Documents will not adversely affect
the ratings of the Lender.


PART 4


RESTRUCTURING CONDITIONS PRECEDENT


(a)a copy of the Amendment Agreement duly executed by all parties thereto
together with all schedules thereto in agreed form;


(b)a copy of the Termination and Settlement Agreement, duly executed by the
parties thereto;


(c)a copy of the Clifford Chance legal opinion regarding the Nieuw Amsterdam
Receivables Funding Agreement and the Rights Pledge Agreement;


(d)the Accession Conditions Precedent having been fullfilled in connection with
the accession to the Programme of Greif Packaging Germany GmbH and Greif
Packaging Plastics Germany GmbH;


79

--------------------------------------------------------------------------------



(e)an email confirmation from A&O Spain regarding the deletion of the apostille
requirement in connection with the Spanish Transfer Requirements set out in
Schedule 2 – Part B of this Agreement; and


(f)a copy of the Funding Cost Fee Letter in agreed form attached as schedule to
the Amendment Agreement and payment of all fees due and payable on or prior to
the occurrence of the Effective Date (or on such other date as Rabobank and the
Performance Indemnity Provider may agree in writing).


PART 5
SECOND 2020 EFFECTIVE DATE CONDITIONS PRECEDENT


(a)a copy of the Second 2020 Amendment Agreement duly executed by all parties
thereto together with all schedules thereto in agreed form; and


(b)written confirmation from Spanish, Portuguese and Italian legal counsel that
the amendments do not affect the true sale analysis.


80


--------------------------------------------------------------------------------



SCHEDULE 5


OVERVIEW OF LAW APPLICABLE TO CONTRACTS KEY ACCOUNTS AND TRANSFER REQUIREMENTS


Part A – Key Accounts



Greif AffiliateDebtor Location and DebtorGoverning Law of Key Account
contractFall back governing lawCombined Transfer Requirements to be complied
withBelgium


BASF + Ciba


German (Expired)


Belgian
German


Belgian


Bayer


German


Belgian
German


Belgian


BP


English


Belgian
English


Belgian


Brenntag


German


Belgian
German


Belgian
Greif Belgium BVBA (Belgium)
Chevron
State law California
Belgian
State law California


Belgian
Dow Chemical + R&HState law Michigan (Expired)BelgianState law Michigan

Belgian


Shell


English (Expired)


Belgian
English


Belgian
TotalBelgianBelgianBelgian


Univar


Dutch (Expired)


Belgian
Dutch


Belgian
The Netherlands


Akzo Nobel/ICI


Dutch (Expired)


Belgian
Dutch


Belgian

81

--------------------------------------------------------------------------------




Greif AffiliateDebtor Location and DebtorGoverning Law of Key Account
contractFall back governing lawCombined Transfer Requirements to be complied
with




Dow Chemical + R&H


State law Michigan (Expired)




Belgian
State law Michigan


Belgian
Germany


Bayer


German


Belgian
German


Belgian
France




Chevron




State law California




Belgian
State law Michigan


Belgian
TotalFrenchBelgianBelgian


Univar


Dutch (Expired)


Belgian
Dutch


Belgian
Germany


Akzo Nobel/ICI


Dutch (Expired)


German
Dutch


German
BASF + CibaGerman (Expired)GermanGermanBayerGermanGermanGerman


Greif Germany GmbH (Germany)


BP


English


German
English


German
BrenntagGermanGermanGerman


Chevron


State law California


German
State law Michigan


German


Dow Chemical + R&H
State law Michigan (Expired)


German
State law Michigan


German
Momentive/HexionDutchGermanDutch

82

--------------------------------------------------------------------------------




Greif AffiliateDebtor Location and DebtorGoverning Law of Key Account
contractFall back governing lawCombined Transfer Requirements to be complied
withGerman


Shell


English (Expired)


German
English


German
TotalGermanGermanGermanThe Netherlands


Akzo Nobel/ICI


Dutch (Expired)


German
Dutch


German


Dow Chemical + R&H


State law Michigan (Expired)


German
State law Michigan


German
Denmark


Brenntag


German


German
Danish


German
France


Dow Chemical + R&H


State law Michigan (Expired)


German
State law Michigan

GermanSpain


Akzo Nobel/ICI


Dutch (Expired)


Spanish
Dutch


Spanish
Greif Packaging Spain S.A. (Spain)


BASF + Ciba


German (Expired)


Spanish
German


Spanish
BayerGermanSpanishGerman

Spanish


BP


English


Spanish
English


Spanish

83

--------------------------------------------------------------------------------




Greif AffiliateDebtor Location and DebtorGoverning Law of Key Account
contractFall back governing lawCombined Transfer Requirements to be complied
with


Brenntag


German


Spanish
German


Spanish


Chevron


State law California


Spanish
State law California


Spanish


DSM


Dutch (Expired)


Spanish
Dutch


Spanish


Momentive/Hexion


Dutch


Spanish
Dutch


Spanish


Shell


English (Expired)


Spanish
English


Spanish
TotalSpainSpanishSpanish


Univar


Dutch (Expired)


Spanish
Dutch


Spanish
France


Akzo Nobel/ICI


Dutch (Expired)


French
Dutch


French


BASF + Ciba


German (Expired)


French
German


French
Greif France S.A.S. (France)


Bayer


German


French
German


French


Brenntag


German


French
German


French


Chevron


State law California


French
State law California


French
Dow Chemical + R&H
State law Michigan (Expired)
French
State law Michigan

84

--------------------------------------------------------------------------------




Greif AffiliateDebtor Location and DebtorGoverning Law of Key Account
contractFall back governing lawCombined Transfer Requirements to be complied
withFrench


DSM


Dutch (Expired)


French
Dutch


French


Shell


English (Expired)


French
English


French
TotalFrenchFrenchFrench


Univar


Dutch (Expired)


French
Dutch


French
Germany


BASF + Ciba


German (Expired)


French
German


French
Switzerland


DSM


Dutch (Expired)


French
Dutch


French
UK


Akzo Nobel/ICI


Dutch (Expired)


English
Dutch


English


Bayer


German


English
German


English
Greif UK Ltd. (UK)


Brenntag


German


English
German


English
Dow Chemical + R&H
State law Michigan (Expired)
English
State law Michigan


English


DSM


Dutch (Expired)


English
Dutch


English
Momentive/HexionDutchEnglishDutch

85

--------------------------------------------------------------------------------




Greif AffiliateDebtor Location and DebtorGoverning Law of Key Account
contractFall back governing lawCombined Transfer Requirements to be complied
withEnglishShellEnglish (Expired)EnglishEnglishTotalEnglishEnglishEnglish


Univar


Dutch (Expired)


English
Dutch


English
Italy


Akzo Nobel/ICI


Dutch (Expired)


Italian
Dutch


Italian


BASF + Ciba


German (Expired)


Italian
German


Italian


Bayer


German


Italian
German


Italian


BP


English


Italian
English


Italian
Greif Italia S.p.A. (Italy)


Brenntag


German


Italian
German


Italian


Chevron


State law California


Italian
State law California


Italian




Dow Chemical + R&H


State law Michigan (Expired)




Italian
State law California

Italian


Shell


English (Expired)


Italian
English


Italian
TotalItalianItalianItalianSwitzerlandBrenntagGermanItalianGerman

86

--------------------------------------------------------------------------------




Greif AffiliateDebtor Location and DebtorGoverning Law of Key Account
contractFall back governing lawCombined Transfer Requirements to be complied
withItalian


DSM


Dutch (Expired)


Italian
Dutch


Italian


Univar


Dutch (Expired)


Italian
Dutch


Italian
The NetherlandsAkzo Nobel/ICIDutch (Expired)DutchDutch


BASF + Ciba


German (Expired)


Dutch
German


Dutch


Dow Chemical + R&H


State law Michigan (Expired)


Dutch
State law Michigan


Dutch
DSMDutch (Expired)DutchDutch


Shell


English (Expired)


Dutch
English


Dutch
Greif Nederland B.V. (The Netherlands)


Total


Dutch


Dutch


Dutch
UnivarDutch (Expired)DutchDutchSweden


Akzo Nobel/ICI


Dutch (Expired)


Dutch
Sweden


Dutch
France


BP


English


Dutch
English


Dutch


Dow Chemical + R&H
State law Michigan (Expired)
Dutch
State law Michigan


Dutch
DSMDutch (Expired)DutchDutch

87

--------------------------------------------------------------------------------




Greif AffiliateDebtor Location and DebtorGoverning Law of Key Account
contractFall back governing lawCombined Transfer Requirements to be complied
withItaly


BP


English


Dutch
English


Dutch
Switzerland


Brenntag


German


Dutch
German


Dutch
DSMDutch (Expired)DutchDutchBelgium




Chevron




State law California




Dutch

State law Michigan

DutchGermany




Dow Chemical + R&H


State law Michigan (Expired)




Dutch

State law Michigan

DutchSweden


Akzo Nobel/ICI


Dutch (Expired)


Swedish
Dutch


Swedish
Greif Sweden Aktiebolag (Sweden)


Bayer


German


Swedish
German


Swedish
BrenntagGermanSwedishGerman

Swedish


Univar


Dutch (Expired)


Swedish
Dutch


Swedish
Denmark


Bayer/Covestro


German


Swedish
Danish


German

88

--------------------------------------------------------------------------------




Greif AffiliateDebtor Location and DebtorGoverning Law of Key Account
contractFall back governing lawCombined Transfer Requirements to be complied
withSwedishPortugal


BP


English


Portuguese
English


Portuguese
Greif Portugal S.A. (Portugal)
Brenntag
German
Portuguese
German Portuguese


Univar


Dutch (Expired)


Portuguese
Dutch


Portuguese
The Netherlands
Greif Plastics Germany GmbH (formerly named Fustiplast GmbH) (Germany)
Tholu B.V.
Italian
German
Dutch German
Belgium


Fuchs


German¹


French
German


French


Brenntag


Belgian¹


French
Belgian


French
EarthMinded France SAS (formerly named P2P Lille S.A.S.) (France)
PPGFrench¹FrenchFrench


Cytec


Belgian


French
Belgian


French
France


Fuchs


German¹


French
German


French


Brenntag


Belgian¹


French
Belgian


French

89

--------------------------------------------------------------------------------




Greif AffiliateDebtor Location and DebtorGoverning Law of Key Account
contractFall back governing lawCombined Transfer Requirements to be complied
withPPGFrench¹FrenchFrenchThe
NetherlandsPPGFrench¹FrenchFrenchGermanyFuchsGerman¹GermanGermanEarthMinded
Germany GmbH (formerly named P2P Mendig GmbH) (Germany)
Cytec
Belgian
German
Belgian


German
Belgium


Cytec


Belgian


German
Belgian


German
The Netherlands


Cytec


Belgian


German
Belgian


German

¹ Based on conflict of laws analysis.






90

--------------------------------------------------------------------------------



Part B – Transfer Requirements



Capitalised terms defined in the relevant Originator Receivables Purchase
Agreement corresponding with the governing law have the same meaning when used
in this Schedule unless the context requires otherwise.Governing law of
ReceivablesTransfer RequirementsBelgianNo formalities.French
1.The Seller will on the Reporting Date immediately preceding the relevant
Settlement Date and by no later than 17.00 CET deliver to the Buyer a duly
completed Transfer Request, setting out the aggregate nominal amount of the
Receivables originated by the Seller during the preceding Data Period to be
transferred to the Buyer.
2.Following the delivery of a Transfer Request and on the immediately following
Settlement Date:


(a)the Seller will deliver to the Buyer a duly completed and appropriate
Transfer Document, duly signed by the Seller, vesting in the Buyer all its title
to and rights and interest in the Scheduled Receivables, together with the
benefit of all related security and all other ancillary rights (droits
accessoires); and


(b)the Buyer will make payment of the Purchase Price to the Seller subject to
and in accordance with paragraph 4 below.
3.The transfer of the Scheduled Receivables will take effect upon the delivery
of a Transfer Document and the payment of the Purchase Price in accordance with
paragraph 4 and further below.
4.The Buyer will pay the nominal Euro amount of the Scheduled Receivables (the
Purchase Price) on each Investment Date on which these Scheduled Receivables are
transferred and simultaneously with the delivery by the Seller of the Transfer
Document.
5.The parties acknowledge and agree that any transfer of Scheduled Receivables
effected pursuant to and in accordance with the terms of the relevant Originator
Receivables Purchase Agreement (among which payment, by the Buyer to the
relevant Seller, of the Purchase Price in respect of the relevant Scheduled
Receivables) shall subrogate the Buyer to the full nominal value Euro amount of
the relevant Scheduled Receivables on such date, irrespective of any other
payments that are to be made by the parties pursuant to the relevant Originator
Receivables Purchase Agreement.

91

--------------------------------------------------------------------------------



6.On each Investment Date, the Seller will pay a fee (the Fee) to the Buyer
calculated according to a rate fixed by the Parties from time to time on the
Investment Date and will be determined on an at arms' length basis as if the
Seller and the Buyer were unconnected companies, taking into account:


(a)the delcredere risk incurred by the Buyer;


(b)the administrative services performed by the Buyer;


(c)the face value of Scheduled Receivables as of the relevant Investment Date;


(d)the market rate for similar factoring transactions;


(e)the interest rate of the interbank offered rate prevailing in the principal
financial centre of the Seller's location;


(f)all out-of-pocket costs and expenses of the Buyer in connection with the
perfection of its rights, title and interest to the Scheduled Receivables and
the enforcement of any obligation of the Seller vis-à-vis the Buyer hereunder;
and


(g)any other fees, charges or costs charged by the Buyer as separately agreed
from time to time between the Buyer and the Seller.


7.The Fee shall be calculated by applying the rate applicable on the Purchase
Date to the aggregate nominal value of all Scheduled Receivables to be purchased
by the Buyer on the Purchase Date, regardless of any collections made on the
Purchased Receivables by the Seller.


8.As they are expected to become debtor and creditor of each other for the
duration of the relevant Originator Receivables Purchase Agreement, the Seller
and the Buyer will enter into a current account legal relationship (the Current
Account) so that payment of the various amounts due by one Party to the other
Party will take place by booking the amount due on this Current Account. Such
payments shall be entered into the Current Account and settled exclusively in
Euro.


The following amount will be booked to the Current Account on each Investment
Date:


•in favour of the Buyer: the Fee; and
•in favour of the Seller: the Purchase Price.
On each Investment Date, the Parties will calculate the intermediate closing
balance of the Current Account to be paid on such Investment Date, taking into
account all entries scheduled to take
92

--------------------------------------------------------------------------------



place on such Investment Date. The balance resulting from each intermediate
closing will be paid in favour of the Seller or the Buyer, as the case may be.
German
1.Without limiting paragraph 3 below, the Seller shall deliver on each Reporting
Date (and after the occurrence of a Stop Purchase Date on such dates as
requested by the Facility Agent) to the Buyer and Master Servicer two originals
of the German Transfer Document duly executed by the Seller pursuant to which
the Seller offers to assign the Receivables set out in a schedule (the German
Receivables Transfer Schedule), whereas the German Receivables Transfer Schedule
shall be in such form and detail as the Buyer may specify, setting out the
relevant details of the Receivables sold by the Seller to the Buyer pursuant to
the relevant Originator Receivables Purchase Agreement during the preceding Data
Period (the German Scheduled Receivables).
2.The German Receivables Transfer Schedule will be delivered in computer
readable format and contain all data that the Buyer, Master Servicer or Funding
Administrator may reasonably request and in particular:


(a)the name, address and contact number of the Debtors of the German Scheduled
Receivables (and address for invoices, if different), the date and number of the
invoice, the outstanding nominal amount (and Approved Currency in which
denominated), the invoice payment date, the VAT number as mentioned on the
invoice or any other reference used by the Seller that permits the
identification of those Debtors;


(b)the aggregate nominal amount of the German Scheduled Receivables in the
relevant Approved Currency on the relevant Purchase Date; and


(c)any other information that the Buyer, Master Servicer or Funding
Administrator may need or reasonably request in connection with the performance
of its obligations under the Transaction Documents.
3.Upon receipt of two copies of the German Transfer Document and the relevant
German Receivables Transfer Schedule on the relevant Reporting Date, the Buyer
shall accept such offer to assign by countersigning two copies of the German
Transfer Document and sending one copy back to the Seller.
Italian
1.The acceptance by the Buyer of a Receivables Offer through a corresponding
Receivables Acceptance pursuant to paragraph 3 below; and

93

--------------------------------------------------------------------------------



2. The payment of the relevant Purchase Price in accordance with paragraph 4
below on the Settlement Date immediately following such Purchase Date,
3.Without limiting paragraph 4 through 6 below, the Seller shall deliver on each
Reporting Date (and after the occurrence of a Stop Purchase Date on such dates
as requested by the Buyer (or any other person on its behalf)) to the Buyer:


(a)a schedule, in such form and detail as the Buyer may specify (the Transfer
Schedule), setting out the relevant details of the Purchased Receivables
purported to be sold by the Seller to the Buyer pursuant to the relevant
Originator Receivables Purchase Agreement and originated during the preceding
Data Period (the Scheduled Receivables); and


(b)a duly executed Receivables Offer.
4.The Transfer Schedule will be delivered in computer readable format and
contain all data that the Buyer may reasonably request and in particular:


(a)the name, address and contact number of the Debtors of the Scheduled
Receivables (and address for invoices, if different), the date and number of the
invoice, the outstanding nominal amount (and Approved Currency in which
denominated), the invoice payment date, the VAT number as mentioned on the
invoice or any other reference used by the Seller that permits the
identification of those Debtors;


(b)the aggregate nominal amount of the Scheduled Receivables in the relevant
Approved Currency on the relevant Purchase Date; and


(c)any other information that the Buyer, may need or reasonably request in
connection with the performance of its obligations under the Transaction
Documents.

94

--------------------------------------------------------------------------------



5.Each Receivables Offer by the Seller:


(a)shall be irrevocable and binding on the Seller when delivered to the Buyer;
and


(b)will constitute an irrevocable offer by the Seller to assign and transfer,
pursuant to the Factoring Law and the applicable provisions of the Italian Civil
Code, to the Buyer without recourse against the Seller in case of default by the
relevant Debtors (pro soluto) in accordance with Article 1267 of the Italian
Civil Code and with economic effect from the relevant Purchase Date, all of such
Seller's title to, rights and interest in the Scheduled Receivables listed in
the relevant Transfer Schedule (including, without limitation, all amounts due
or to become due in respect thereof and any Related Rights).

6.If any Receivables Offer is not accepted by the Buyer in accordance with
paragraph 7 below, such Receivables Offer shall automatically and with no
formalities be considered cancelled.
Receivables Acceptance
7.Subject to the Buyer having received a duly completed and signed Receivables
Offer, the Buyer shall by no later than 17.00 CET on the relevant Reporting
Date, accept the relevant Receivables Offer made by the Seller via facsimile by
sending a corresponding Receivables Acceptance.
8.Each Receivables Acceptance by the Buyer shall:


(a)be irrevocable and binding on the Buyer when delivered to the Seller;


(b)constitute an irrevocable acceptance by the Buyer to purchase, pursuant to
the Factoring Law and applicable provisions of the Italian Civil Code, from the
Seller without recourse against the Seller in case of default by the relevant
Debtors (pro soluto) in accordance with Article 1267 of the Italian Civil Code
and with economic effect from the relevant Purchase Date, all of such Seller's
right and title to the Scheduled Receivables to which the relevant Receivables
Offer relates.
9.Any purported acceptance of a Receivables Offer other than in the manner
specified above shall be null and void and of no effect (and for the avoidance
of doubt, nothing in the relevant Originator Receivables Purchase Agreement
shall, by itself and without being followed by a Receivables Acceptance by the
Buyer, operate so as to convey, assign or transfer to any person any title to or
right or interest in any Scheduled Receivables).

95

--------------------------------------------------------------------------------




Traceability Law
10.The Parties undertake that, if and to the extent any of the Scheduled
Receivables and/or Contracts and/or the Debtors falls into one of the categories
to which law no. 136 of 13 August 2010 on financial flow traceability relating
to public-works or public-supply contracts and the relevant implementing
regulations (the Traceability Law) applies or otherwise any of the transactions
contemplated by the relevant Originator Receivables Purchase Agreement triggers
the applicability of the Traceability Law, they will comply with all
obligations, conditions and requirements provided for by the Traceability Law,
including, without limitation, by making all payments to and from dedicated bank
or postal accounts (conti dedicati) and upon request of the Buyer (in its sole
discretion) provide evidence thereof by means of bank or postal wires or other
payment instruments which ensure full traceability and, where relevant, by
indicating in the relevant Debt assignment agreement and/or payment instrument
the relevant work or supply identification codes (CIG and, where necessary,
CUP).

96

--------------------------------------------------------------------------------



11.The Seller undertakes (i) to indicate in each invoice relating to a Scheduled
Receivable which Debtors are subject to Traceability Law and (ii) to provide the
Buyer with all such information, and to take all such actions, as necessary for
the Buyer to comply with its obligations under the Traceability Law.
12.The Buyer shall be entitled, at its own discretion, to elect whether to, or
refuse to, purchase the Scheduled Receivables which are subject to Traceability
Law.
13.The Seller shall give to the Buyer, promptly upon request and, in any case,
not later than 2 Business Days after the receipt of a Receivables Acceptance,
any information necessary to comply with the Traceability Law relating to the
Scheduled Receivables which are subject to Traceability Law.
Purchase Price
14.The Buyer shall, provided it has received the necessary funding, pay the
Purchase Price (as defined below) for the Scheduled Receivables sold and
transferred to the Buyer during the preceding Data Period on each Investment
Date by:


(a)crediting the amount due to the Seller's Account; and


(b)to the extent permitted under applicable law, if the Buyer is also scheduled
to receive payment from the Seller on the relevant Investment Date in the same
currency, the Buyer may set off, in part but not in whole, such payments subject
to the prior consent of the Seller.
15.The purchase price for the Scheduled Receivables sold and transferred to the
Buyer during the preceding Data Period shall be the aggregate nominal value of
such Scheduled Receivables (the Purchase Price).
16.Following a request from the Buyer (in its sole discretion), the Seller shall
request that, upon payment of the Purchase Price being made by the Buyer to the
relevant Seller's Account in accordance with the foregoing provisions, the bank
where such account is held shall issue a duly signed standard bank receipt
(contabile bancaria), bearing date certain at law (data certa) to the Buyer,
evidencing the amounts which have been paid into the relevant Seller's Account
as Purchase Price and the date of such payment.

97

--------------------------------------------------------------------------------




DutchIn accordance with the Transaction Documents, the Buyer shall notify, or
require the Seller to notify, the Debtor of the assignment of the present and
future Receivables on or about the Closing Date and thereafter by sending such
Debtor a notice substantially in the form of Schedule 6 (Form of Notification
Letter) to the Dutch Originator Receivables Purchase Agreement, provided that no
such notice shall be required to Debtors in respect of the assignment of the
present and future Receivables under the English Originator Receivables Purchase
Agreement and the Greif CC Receivables Purchase Agreement.PortugueseIn
accordance with the Transaction Documents, the Buyer shall give, or require that
the Seller gives, notice of assignment to a Debtor on or about the Closing Date,
informing the relevant Debtor of the sale of all present and future Receivables
owing by that Debtor by the Seller to the Buyer substantially in the form of
Schedule 6 (Form of Notification Letter) to the Portuguese Originator
Receivables Purchase Agreement. The notice of assignment should be served by
means of registered letter with evidence of receipt.Spanish
For the purpose of reaching a certainty of the date and obtaining the benefits
of Article 1526 of the Spanish Civil Code and for the purposes of article 323 of
the Spanish Civil Procedural Law 1/2000 of 7 January the Seller and the Buyer
agree to appear before a Notary Public and to raise to the status of a notarised
document each duly executed Confirmation and corresponding Transfer Schedule
provided that any such notarisation will take place before and by a Notary
Public as soon as possible following the request of the Facility Agent (in its
sole discretion) but in any event not later than ten (10) Business Days from
such request.
Swedish
1.In accordance with the Transaction Documents, the Buyer shall notify, or shall
require the Seller to notify, each Debtor of the assignment of the Receivables
on or about the Closing Date by sending such Debtor a notice substantially in
the form of Schedule 6 (Form of Notification Letter) to the to the Swedish
Originator Receivables Purchase Agreement. The Seller shall notify any Debtors
becoming Debtor of the Seller after the Closing Date by sending such Debtor a
notice substantially in the form of Schedule 6 (Form of Notification Letter).
2.In addition to paragraph 1 above a notification text shall be included by the
Seller in all invoices relating to the Receivables substantially as set out
below:
"This is to notify you that all our claims under this invoice (and future
invoices) have been sold to Greif Services Belgium BVBA and thereafter on-sold
to Cooperage Receivables Finance B.V. All payments relating to this invoice
shall, until further notice, be made to the following account number [account
number] with [Bank] until otherwise instructed by Cooperage Receivables Finance
B.V. We, [Swedish Originator], will administer the invoice as agent for
Cooperage Receivables Finance B.V. until you are instructed otherwise by
Cooperage Receivables Finance B.V."

98

--------------------------------------------------------------------------------




English
On or about the Closing Date, the Buyer or, upon an instruction thereto from the
Buyer, the Seller on its behalf shall (i) give formal notice of the sale to the
Buyer of each Purchased Receivable and the onward sale of the Purchased
Receivables to Cooperage Receivables Finance B.V., to the relevant Debtor in the
form as set out in Schedule 6 to the English Originator Receivables Purchase
Agreement and (ii) notify new payment instructions, or have them notified, to
the relevant Debtors.
State law Michigan and State law California
On or about the Closing Date the Seller will file the UCC financing statements
naming each of the Originators as Seller, Greif CC as Buyer, and Main SPV as the
Assignee of the Buyer with the District of Columbia UCC filing office (the
Filing Office) and the UCC-1 financing statement naming Greif CC as Seller and
Main SPV as Buyer for filing with the Filing Office.






Danish
The Buyer shall notify, or shall require the Seller to notify, each Debtor of
the assignment of the Receivables on the date on which such Receivable is
transferred by sending such Debtor a notice substantially in the following form:
This is to notify you that pursuant to the terms of a receivables purchase
agreement between [relevant Originator] and Greif Services Belgium BVBA dated 27
April 2012, we have sold and assigned all existing and future receivables we may
have against you to Greif Services Belgium BVBA.
Subsequently, pursuant to another receivables purchase agreement between Greif
Services Belgium BVBA and Cooperage Receivables Finance B.V. dated 27 April
2012, Greif Services Belgium BVBA has sold and assigned the same existing and
future receivables to Cooperage Receivables Finance B.V.
These sales and assignments have at this moment no impact on you. We, [relevant
Originator], will continue to administer the receivables as agent for the
Cooperage Receivables Finance B.V. until you are instructed otherwise by the
Cooperage Receivables Finance B.V. Hence, until further notice from the
Cooperage Receivables Finance B.V. or its successor or assignees to the
contrary, you may continue to pay any and all amounts due under existing and
future receivables into collection account with account number [account number]
with [name of bank].

99


--------------------------------------------------------------------------------



SCHEDULE 6


FORM OF ACCESSION LETTER


To:
Coöperatieve Rabobank U.A. trading as Rabobank London
Coöperatieve Rabobank U.A. (together with Coöperatieve Rabobank U.A. trading as
Rabobank London, Rabobank)
Nieuw Amsterdam Receivables Corporation B.V. Cooperage Receivables Finance B.V.
Stichting Cooperage Receivables Finance Holding Greif Services Belgium BVBA
the Originators
Trust International Management (T.I.M.) B.V. (together with Greif Inc., the
Parties)


[Place, date] Dear Sir, Madam
Dated [ ]


Greif trade receivables securitisation programme – Accession Letter


1.In April 2012, the Parties set up a trade receivables securitisation programme
(the Programme).


2.The Parties have entered into a Master Definitions Agreement originally dated
27 April 2012, as may be amended and/or restated from time to time (the Master
Definitions Agreement) and into various other Transaction Documents in
connection with the Programme. Capitalised terms used in this Accession Letter,
unless otherwise defined herein, shall have the meanings provided in Clause 1.1
(Interpretation).


3.This is an Accession Letter as set out in clause 18 (Accession of Additional
Originators) of the Master Definitions Agreement.


4.This Accession Letter is signed by [Additional Originator], [registered
office] and [registered number] (the Additional Originator) following the
delivery of the consent of the Facility Agent, the Funding Administrator and the
Main SPV in accordance with clause 18 of the Master Definitions Agreement.


5.The Additional Originator agrees, as from the date hereof:


(a)to enter into an Originator Receivables Purchase Agreement [and Collection
Account Pledge Agreement];


(b)to become party as an Originator the Master Definitions Agreement and to any
Transaction Document as the Facility Agent may deem necessary; and


100

--------------------------------------------------------------------------------



(c)to be bound by the terms of the Transaction Documents in its capacity as
Originator.


6.By executing this Accession Letter, the Additional Originator represents and
warrants to the Facility Agent, the Funding Administrator and the Main SPV that:


(a)it has received a copy of the Transaction Documents and has full knowledge of
the same and undertakes to perform all obligations resulting from the
Transaction Documents to which it accedes hereunder as an Originator;


(b)it has the full power and capacity and is able to perform its duties and
obligations as Originator in accordance with the Transaction Documents to which
it becomes a party pursuant to this Accession Letter;


(c)100% (or such other percentage as may be agreed by the Facility Agent, the
Funding Administrator and the Main SPV) of its share capital and voting rights
are held directly or indirectly by Greif Inc. (except for such percentage of
share capital and voting rights that are attributed to directors or managers or
other individuals in accordance with mandatory applicable laws).


7.The Additional Originator is a company duly incorporated under the laws of its
jurisdiction and makes the representations and warranties provided for in the
Transaction Documents to which it accedes hereunder in respect of an Originator
at the date hereof and repeats such representations and warranties on any
relevant date thereafter pursuant to the terms of the Transaction Documents to
which it accedes hereunder. The representations and warranties are deemed to be
incorporated mutatis mutandis into this Accession Letter.


8.The Additional Originator undertakes to fulfil at the date hereof the same
undertakings as provided in the Transaction Documents to which it accedes
hereunder in respect the other Originators. The undertakings are deemed to be
incorporated mutatis mutandis into this Accession Letter.


9.Greif Inc. in its capacity as Performance Indemnity Provider confirms that the
Performance and Indemnity Agreement remains in full force and effect and, for
the avoidance of doubt, also extends to the Additional Originator.


10.The Additional Originator's administrative details are as follows:

Address:[]Fax No:[]Attention:[]

11.This Accession Letter does not create any amendment to the provisions of the
Transaction Documents. This Accession Letter constitutes a Transaction Document


12.This Accession Letter and any non-contractual obligations shall be governed
by, and shall be construed in accordance with, the laws of The Netherlands. The
parties agree that the competent court in Amsterdam, The Netherlands, shall have
the exclusive jurisdiction to settle any disputes which may arise out of or in
connection with this Accession Letter including any non-contractual obligations
arising out of or in relation to this Accession Letter.
101

--------------------------------------------------------------------------------



For and on behalf of:


[Additional Originator]




......................................................................
Name:
Title:




For and on behalf of:


Greif Inc. as Performance Indemnity Provider




......................................................................
Name:
Title:


For and on behalf of:
Coöperatieve Rabobank U.A. as Facility Agent and Funding Administrator




......................................................................
Name:
Title:




For and on behalf of:
Cooperage Receivables Finance B.V. as Main SPV




......................................................................
Name:
Title:


102


--------------------------------------------------------------------------------



SCHEDULE 7


FORM OF MERGER NOTIFICATION LETTER


LETTERHEAD GREIF


To:
Coöperatieve Rabobank U.A. Cooperage Receivables Finance B.V.


[Place, date] Dear Sir, Madam
Subject: Notification of merger between [•] as disappearing company, and [•] as
acquiring company


1.In April 2012, the Parties set up a trade receivables securitisation programme
(as amended and extended from time to time: the Programme).


2.Under a [•] originator receivables purchase agreement dated [27 April 2012],
[•] (the Acquiring Company) [and [•] (the Disappearing Company) from time to
time sold and transferred legal title to trade receivables [it/they]
originated].


3.Effective [•], [[•] (the Disappearing Company)/the Disappearing Company]
legally merged (the Merger) into [•] (the Acquirer). As a result of the Merger,
[all rights and obligations of the Disappearing Company have transferred to the
Acquirer]. The Merger is evidenced by the extract from the [insert reference to
relevant trade register] with respect to the Acquirer attached hereto as Annex.


4.[The rights and obligations of the Disappearing Company under the Programme
are carried out by the Acquirer as of the effective date of the Merger].


By countersigning this notification letter:


(1)Greif formally notifies Rabobank of the Merger;


(2)The Parties expressly agree that the Merger does not constitute a Termination
Event (as defined in the master definitions agreement relating to the Programme
dated 27 April 2012, as amended from time to time). [If and to the extent that
the occurrence of the Merger could be construed to constitute a Termination
Event, Rabobank hereby waives such Termination Event but such waiver shall not
be construed as a waiver of any other term or any other breach of the
Programme.]


(3)Greif Inc. in its capacity as Performance Indemnity Provider confirms that
the Performance and Indemnity Agreement remains in full force and effect and,
for the avoidance of doubt, also extends to the Acquirer.


103

--------------------------------------------------------------------------------



We look forward to receiving the countersigned notification letter. Once the
document is signed by all parties, we will compile and circulate the executed
letter.


Kind regards, Greif Inc.
[signature on following page]
104


--------------------------------------------------------------------------------



SCHEDULE 8 EXCLUDED DEBTORS


Italian Excluded Debtors on 27 February 2020



BP codeName100028580ITALCHIMICA SRL100028615ENI SPA100028625AGRUMARIA CORLEONE
SPA100028637F.LLI BRANCA SPA100028640FRATELLI CALABRETTA SNC100028654CONSORZIO
CASALASCO POMODORO100028659DECCO ITALIA SRL100028677LA CESENATE CONSERVE
ALIMENTARI SPA100028720STERILTOM SRL100028751RODOLFI MANSUETO SPA100028763FEGER
DI GERARDO FERRAIOLI SPA100028783CBCOTTI SRL100028791BONO & DITTA
SPA100028801DESCO SPA100028823EUROFOOD SRL100028827COPPOLA SPA100028834MISITANO
& STRACUZZI SPA100028929GIOIA SUCCHI SRL100028944HANS ZIPPERLE
SPA100028971ALPENFRUCHT SRL100029118VOG PRODUCTS SOC. AGRICOLA COOP100029125LE
DUE VALLI SRL

105

--------------------------------------------------------------------------------




100029139CITROFOOD SRL100029178MIRITZ & DI BARTOLO SRL100029233Matrica
Spa100029291MUTTI SPA100029370BORMAN ITALIANA SRL100029385BRYMORE
SPA100029553ECOSEAL SRL100030115Versalis100030267GARMON SPA100030528LCBEAUTY
SPA100030566VINORTE SRL100030851AGRUMARIA REGGINA SRL100038905COLORIFICIO
SAMMARINESE SPA100050664TOMATO FARM



Portuguese Excluded Debtors on 27 February 2020



BP codeName100040413AGRAZ
S.A.100039836ALSAT100039561CAMPIL100039824CONESA100039564CONESA
PORTUGAL100046612CONESA VEGAS ALTAS, SLU100039838LAS MARISMAS100039567SUGAL

106

--------------------------------------------------------------------------------




100009518Sumol+Compal Marcas SA100039865TOMATES DEL GUADIANA100039933TOMATES DEL
SUR100039843TRANSA100061778TRAVIR



Spanish Excluded Debtors on 27 February 2020



BP codeName100040413AGRAZ S.A.100039836ALSAT100039824CONESA100046612CONESA VEGAS
ALTAS, SLU100039838LAS MARISMAS100039865TOMATES DEL GUADIANA100039933TOMATES DEL
SUR100039843TRANSA100061778TRAVIR

107


--------------------------------------------------------------------------------



SCHEDULE 3


AMENDED AND RESTATED GREIF CC RECEIVABLES PURCHASE AGREEMENT








--------------------------------------------------------------------------------



AGREED FORM






AMENDED AND RESTATED GREIF CC RECEIVABLES
PURCHASE AGREEMENT


ORIGINALLY DATED 27 APRIL 2012, AS FURTHER AMENDED AND RESTATED ON 21 JUNE 2019
AND 17 APRIL 2020






BETWEEN






GREIF SERVICES BELGIUM BVBA
as Seller and as Master Servicer






AND






COOPERAGE RECEIVABLES FINANCE B.V.
as Buyer






AND






COÖPERATIEVE RABOBANK U.A.
as Facility Agent and Funding Administrator







--------------------------------------------------------------------------------



GREIF CC RECEIVABLES PURCHASE AGREEMENT


THIS AGREEMENT is originally made on 27 April 2012, as amended and restated on
21 June 2019 and 17 April 2020
BETWEEN:


(1)GREIF SERVICES BELGIUM BVBA (formerly named Greif Coordination Center BVBA),
a company incorporated under Belgian law, registered with the register of legal
entities (RPM/RPR) under the number 0438.202.052, Commercial Court of Antwerp,
Belgium, whose registered office is at Beukenlei 24, 2960 Brecht, Belgium (in
its capacity as seller under this Agreement, the Seller, and in its capacity as
master servicer under the Servicing Agreement, the Master Servicer);


(2)COOPERAGE RECEIVABLES FINANCE B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid), incorporated under the
laws of The Netherlands having its corporate seat (statutaire zetel) in
Amsterdam, The Netherlands and its registered office at Naritaweg 165, 1043 BW
Amsterdam,
The Netherlands (the Buyer); and


(3)COÖPERATIEVE RABOBANK U.A., a cooperative with excluded liability (coöperatie
met uitgesloten aansprakelijkheid) incorporated under the laws of The
Netherlands, having its corporate seat (statutaire zetel) in Amsterdam, the
Netherlands and its registered office at Croeselaan 18, 3521 CB Utrecht, The
Netherlands (the Facility Agent and Funding Administrator).


WHEREAS:


(i)This Agreement was executed originally on 27 April 2012 between Greif
Coordination Center BVBA (now Greif Services Belgium BVBA) as seller and master
servicer and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. (trading as
Rabobank International), London Branch (now Coöperatieve Rabobank U.A.) as
facility agent and funding administrator.


(ii)This Agreement is being amended and restated in order to make certain
changes as further set out herein.


(iii)The Seller wishes to sell and transfer to the Buyer, and the Buyer wishes
to purchase and acquire from the Seller, from time to time certain trade
receivables originated by the Originators (other than the Italian Originators)
in the course of their business which have been sold to the Seller under the
relevant Originator Receivables Purchase Agreement, payable on such term and
arising from the sale and delivery of goods and/or provision of services by the
relevant Originator to its domestic and foreign business customers, including
all amounts due and to become due thereunder, and all security for the payment
of such amounts.


(iv)The Seller acknowledges and agrees that the Buyer may, in connection with
the Greif Group's trade receivables securitisation programme (the Programme) and
in accordance
1



--------------------------------------------------------------------------------



with the Transaction Documents, create a security right over the receivables it
acquires from the Buyer in favour of the Facility Agent (for the benefit of the
Lender)..


(A)The Buyer has appointed Greif Services Belgium BVBA to be the Master Servicer
of the receivables that will be sold to the Buyer under the Programme pursuant
to the Servicing Agreement.


(B)The Facility Agent and the Funding Administrator, in their capacities as
facility agent and funding administrator (respectively) to the Lender under the
Transaction Documents, are party to this Agreement to acknowledge and obtain the
benefit of certain undertakings in favour of them.


1.DEFINITIONS AND INTERPRETATION


1.1In this Agreement, unless the context requires otherwise, capitalised terms
not otherwise defined have the meanings given to them in the Master Definitions
Agreement (defined below) and:


Amendment Agreement means the amendment agreement dated 21 June 2019 between,
amongst others, the Master Servicer, the Buyer and the Facility Agent.


Confirmation means, in relation to each Reporting Date, a confirmation
substantially in the form of Schedule 3, confirming the transfer to the Buyer of
all rights and title of the Seller in and to the Scheduled Receivables sold and
transferred to the Buyer during the preceding Data Period.


Eligible Receivable means, for the purposes of this Agreement, a Receivable that
meets the relevant Eligibility Criteria as set out in the Master Definitions
Agreement and of which the Debtor is not a Restricted Party as defined in the
Amendment Agreement.


Financing Cost means all financing cost incurred by the Buyer during a Data
Period, including any Yield and fees payable to the Lender, any fees, interest
or other costs payable under or in connection with the Subordinated Loan, any
servicing fees or other costs payable under or in connection with the Servicing
Agreement and any other fees, charges or costs payable by the Buyer in
connection with the Programme and any other fees, charges or costs charged by
the Buyer as separately agreed from time to time between the Buyer and the
Seller.


Insolvency Regulation means Regulation (EU) 2015/848 of the European Parliament
and of the Council of 20 May 2015 on insolvency proceedings.


Master Definitions Agreement means the master definitions agreement dated on or
about the date of this Agreement made between among others, the Buyer, the
Master Servicer, the Facility Agent, the Funding Administrator and the Lender.


Notary Public means a notary public or other official with the authority to sign
public documents within the meaning of article 1 of the Convention Abolishing
the Requirement of Legalisation for Foreign Public Documents in the territory of
a State that has ratified such convention.
2



--------------------------------------------------------------------------------





Parties means the Seller and the Buyer and Party means either of them as the
context may require.


Purchase Price has the meaning ascribed to such term in Clause 5.2.


Purchased Receivables Portfolio means in relation to a Reporting Date, the
portfolio of outstanding Purchased Receivables.


Scheduled Receivables has the meaning ascribed to that term in Clause 4.1.


2020 Amendment Agreement means the amendment agreement dated April 2020 between,
amongst others, the Master Servicer, the Buyer and the Facility Agent.


2020 Effective Date has the meaning given thereto in the 2020 Amendment
Agreement.


Seller's Account means the bank account to be designated by the Seller. Stop
Purchase Date means the date on which the Revolving Period ends. Transfer
Schedule has the meaning ascribed to such term in Clause 4.1.
1.2Unless otherwise defined in this Agreement or the context requires otherwise,
words and expressions used in this Agreement have the meanings and constructions
ascribed to them in the Master Definitions Agreement set out in Clause 1.1 of
the Master Definitions Agreement.


1.3Terms in this Agreement, except where otherwise stated or where the context
otherwise requires, shall be construed in the same way as set forth in Clause
1.2 of the Master Definitions Agreement.


1.4The Common Terms apply to this Agreement and shall be binding on the parties
to this Agreement as if set out in full in this Agreement.


1.5If there is any conflict between the provisions of the Master Definitions
Agreement and the provisions of this Agreement, the provisions of this Agreement
shall prevail.


1.6For the purpose of Clause 2 of the Master Definitions Agreement, the Seller
is designated as an Obligor and the Buyer, the Facility Agent and the Funding
Administrator (as applicable) each as an Obligee.


2.AGREEMENT TO SELL AND PURCHASE RECEIVABLES


2.1Subject to the terms of this Agreement:


(a)the Seller agreed to sell to the Buyer effective on the Closing Date and
thereafter on each Purchase Date during the Revolving Period up to the 2020
Effective Date, all Receivables that the Seller owned on each such date,
together with the benefit of all related security and all other ancillary
rights, including for the avoidance of doubt, any Related Rights;
3



--------------------------------------------------------------------------------





(b)from the 2020 Effective Date until the Buyer has notified the Seller in
writing that no further sales and assignments are to take place following the
end of the Revolving Period (such date the Assignment End Date), and subject to
and in accordance with Clause 3, the Seller hereby agrees to sell and assign to
the Buyer all Receivables that the Seller owns or will own, together with the
benefit of all related security and all other ancillary rights, including for
the avoidance of doubt, any Related Rights, in each case until but excluding the
Stop Purchase Date.


Subject to the provisions of this Agreement, the Buyer hereby accepts each such
offer for sale and assignment.


2.2The Parties confirm that each sale of Receivables under this Agreement is
unconditional. The Seller waives any right it may have to demand rescission of
the sale of Purchased Receivables hereunder.


2.3For the avoidance of doubt, the Parties confirm that it is their intention to
achieve an effective outright transfer of legal title to the Purchased
Receivables, and not a security arrangement as security for any of the Seller's
obligations (as an assignment by way of security or otherwise). The Buyer shall
be free to further dispose of, and be entitled to the Collections made on, the
Purchased Receivables, and shall bear the credit and/or insolvency risk of the
Debtors. In connection with any such further disposal, the Buyer may disclose
such information, other than personal data (as defined in accordance with all
applicable data protection laws), about the Seller and the Purchased Receivables
as the Buyer considers appropriate.


2.4For clarification purposes only, the deliverables to be provided by the
Parties (and the timing for the delivery of such deliverables) required to give
effect to the sale and purchase of Receivables under this Agreement, are further
described in the timeline set out in Schedule 4. To the extent that the timeline
conflicts with or contradicts any provision of a Transaction Document, such
Transaction Documents shall prevail.


3.TRANSFER OF LEGAL TITLE TO THE RECEIVABLES


3.1Subject to any additional transfer formalities set out in Clause 3.2 and,
where relevant, Clause 3.4 and unless otherwise specified in this Agreement,
from the 2020 Effective Date the Seller transfers and assigns all its rights,
title and interest in the relevant Receivables (other than the Italian
Receivables) that the Seller owns on each Purchase Date to the Buyer. Such
transfer and assignment shall in respect of:


(a)the Dutch Receivables and Belgian Receivables be governed by Dutch law;


(b)the UK Receivables be governed by English law;


(c)the French Receivables be governed by French law;


(d)the Spanish Receivables, be governed by Spanish law;


(e)the German Receivables, be governed by German law;
4



--------------------------------------------------------------------------------





(f)the Swedish Receivables, be governed by Swedish law;


(g)the Portuguese Receivables, be governed by Portuguese law.


3.2In respect of the transfer by the Seller to the Buyer of the Receivables
described in Clause 2.1, the Parties must also comply with the following
additional transfer formalities:


(a)for Dutch Receivables, the additional transfer formalities set out in
Schedule 5;


(b)for French Receivables, the additional transfer formalities set out in
Schedule 6;


(c)for Spanish Receivables, the additional transfer formalities set out in
Schedule 7;


(d)for German Receivables, the additional transfer formalities set out in
Schedule 8; and


(e)for UK Receivables, the additional transfer formalities set out in Schedule
9; and


(f)for Swedish Receivables, the additional transfer formalities set out in
Schedule 10.


3.3Subject to the terms of the Transaction Documents, the Buyer is hereby
authorised to and undertakes to proceed with any filings, notifications and/or
other formalities which are necessary or which the Buyer deems useful for
rendering the transfer of any Purchased Receivable fully effective vis-à-vis the
Debtor thereof or any other third parties, at the expense of the Seller. The
Seller hereby exempts the Buyer from the restrictions set forth in section 181
of the German Civil Code (Bürgerliches Gesetzbuch) (restriction on self-dealing
and multi-representation) or any other restrictions under any other applicable
law.


3.4Should it not be possible to effect a valid and effective assignment by the
Seller to the Buyer of the Purchased Receivables purchased pursuant to this
Agreement, the Seller and the Buyer agree that they shall:


(a)perform per Key Account Debtor the transfer requirements required by the laws
set out under the heading "Combined Transfer Requirements" as set out in
Schedule 5 to the Master Definitions Agreement (Overview of law applicable to
contracts); and


(b)do all such other acts and things as may be required to assign validly and
effectively the relevant Purchased Receivables to the Buyer, in accordance with
the law applicable to the relevant Purchased Receivables and any other law set
out in Schedule 5 to the Master Definitions Agreement (Overview of law
applicable to contracts).


4.IDENTIFICATION OF RECEIVABLES


4.1Without limiting Clause 4.2, the Seller shall deliver on each Reporting Date
(and after the occurrence of a Stop Purchase Date on such dates as requested by
the Facility Agent) to the Buyer:


5



--------------------------------------------------------------------------------



(a)a schedule, in such form and detail as the Buyer may specify as agreed with
the Funding Administrator (the Transfer Schedule), setting out the relevant
details of the Receivables sold and transferred by the Seller to the Buyer
pursuant to this Agreement during the preceding Data Period (the Scheduled
Receivables); and


(b)a duly executed Confirmation.


4.2The Transfer Schedule will be delivered in computer readable format and
contain all data that the Buyer or Funding Administrator may reasonably request
and in particular:


(a)the name, address and contact number of the Debtors of the Scheduled
Receivables (and address for invoices, if different), the date and number of the
invoice, the outstanding nominal amount (and Approved Currency in which
denominated), the invoice payment date, the VAT number as mentioned on the
invoice or any other reference used by the Seller that permits the
identification of those Debtors;


(b)the aggregate nominal amount of the Scheduled Receivables in the relevant
Approved Currency on the relevant Purchase Date; and


(c)any other information that the Buyer or Funding Administrator may need or
reasonably request in connection with the performance of its obligations under
the Transaction Documents.


5.PURCHASE PRICE


5.1The Buyer shall pay the Purchase Price (as defined below) for the Scheduled
Receivables (other than any French Receivables) sold and transferred to the
Buyer during the preceding Data Period on each Investment Date by:


(a)crediting the amount due to the Seller's Account; and


(b)to the extent permitted under applicable law, if the Buyer is also scheduled
to receive payment from the Seller (other than Collections) on the relevant
Investment Date in the same currency, the Buyer may set off such payments
subject to the prior consent of the Seller.


5.2The purchase price for the Scheduled Receivables (other than any French
Receivables) sold and transferred to the Buyer during the preceding Data Period
shall be the aggregate nominal value of such Scheduled Receivables in the
relevant Approved Currency less the Financing Cost as determined by the Master
Servicer (the Purchase Price).


5.3In relation to any French Receivables this Clause 5 does not apply to the
transfers by the Seller to the Buyer of the French Receivables and clause 5
(Purchase Price) of the Originator Receivables Purchase Agreement entered into
by the Seller with, among others, the French Originators apply mutatis mutandis
to this Agreement with respect to the Purchase Price and the fees to be paid by
the Seller and the Buyer with respect to the transfer of French Receivables.


6.NOTIFICATION OF DEBTORS
6



--------------------------------------------------------------------------------





6.1Other than any notification in accordance with Clause 3 above, the Buyer and
the Seller will not give notice of transfer to a Debtor of a Purchased
Receivable other than in accordance with this Clause 6.


Netherlands and Sweden
6.2On the occurrence of a Debtor Notification Event, the Buyer may:


(a)notify;


(b)require the Seller to notify; or


(c)require the Seller to procure that a Dutch Originator or Swedish Originator
notifies,


each Debtor of a Purchased Receivable (that was sold to the Seller by that
Originator under the relevant Originator Receivables Purchase Agreement) of any
new payment instructions specified by the Buyer or the Funding Administrator (as
the case may be).


6.3Any notice given to a Debtor under Clause 6.2 should substantially be in the
form set out in Schedule 11 with any necessary amendment as reasonably requested
by the Buyer or the Funding Administrator.


Belgium, France, Germany, Portugal, Spain and United Kingdom
6.4On the occurrence of a Debtor Notification Event, the Buyer shall:


(a)notify; or


(b)require that the Seller notifies; or


(c)require the Seller to procure that a Belgian Originator, French Originator,
German Originator, Portuguese Originator, Spanish Originator or UK Originator
notifies,


each Debtor of a Purchased Receivable (that was sold to the Seller by that
Originator under the relevant Originator Receivables Purchase Agreement) of:


(d)the transfer of the Purchased Receivable by that Originator to the Seller,
and the subsequent transfer of such Purchased Receivable by the Seller to the
Buyer under this Agreement; and


(e)any new payment instructions specified by the Buyer or the Funding
Administrator (as the case may be).


6.5Any notice given to a Debtor under Clause 6.4 should substantially be in the
form set out in Schedule 12 with any necessary amendment as reasonably requested
by the Buyer or the Funding Administrator.


6.6Where the Purchased Receivable is a Portuguese Receivable, any notice to be
given to the relevant Debtor under Clause 6.4 must be served by means of
registered letter with evidence of receipt.
7



--------------------------------------------------------------------------------





7.REPRESENTATIONS AND WARRANTIES - COVENANTS - INDEMNIFICATION


7.1The Seller makes the representations and warranties set out in Schedule 1 to
the Buyer, the Facility Agent and the Funding Administrator in accordance with
Clause 7.4.


7.2The Seller undertakes to the Buyer, Facility Agent and Funding Administrator
to comply with its obligations as set out in Schedule 2 at all times during the
term of this Agreement in all material respects, except for the obligations set
out in paragraphs (g), (h), (j), (p), (q), (r), (s), (t), (u) and (y) in
Schedule 2, which shall be complied with in all respects on each date during the
term of this Agreement.


7.3The Buyer contemplates reselling the Purchased Receivables to a third party
in the context of the Programme. The Seller acknowledges and agrees that the
Buyer shall from time to time provide the Seller with a copy of the
representations, warranties and any other relevant requirements of the Programme
and request the Seller to make corresponding representations and warranties, to
undertake corresponding covenants or to meet corresponding requirements in
relation to such onsold Purchased Receivables for the purposes of the Programme.
In addition, the Buyer may also request that the Seller make additional
representations and warranties, undertake additional covenants or comply with
additional requirements in relation to such onsold Purchased Receivables. The
Seller undertakes to immediately comply with these requests and undertakes to
offer its full co-operation in this respect.


7.4The agreement of the Buyer to purchase and make payment for the Purchased
Receivables is entered into on the basis of all undertakings and agreements of
the Seller contained in this Agreement and of the aforesaid representations and
warranties being true and accurate in all material respects on each Purchase
Date, each Settlement Date and each Reporting Date, except for the
representations or warranties set out in paragraphs (e) (i) (j) (k) (m) and (t)
of Schedule 1 which shall be true and correct in all respects on each such date.


7.5Without prejudice to the other rights and/or remedies of the Buyer, the
Seller undertakes that it will hold the Buyer, Facility Agent and Funding
Administrator fully and effectively indemnified from and against, and will
compensate the Buyer, Facility Agent and Funding Administrator for any and all
losses, liabilities, costs, claims, charges, actions, proceedings, damages,
expenses or demands which it may incur or which may be made against it as a
result of or arising out of, or in relation to, any misrepresentation or alleged
misrepresentation by the Seller in, or any breach or alleged breach of, any of
the aforesaid representations, warranties, undertakings or agreements and such
indemnity shall include all costs, charges and expenses which the Buyer,
Facility Agent and Funding Administrator may pay or incur in disputing or
defending any claim, demand or action or other proceedings.


7.6The Buyer represents and warrants to each of the Seller, the Facility Agent
and the Funding Administrator that:


(a)it is not and will not be a resident of France for tax purposes and it has
not and will not have a permanent establishment in France.
8



--------------------------------------------------------------------------------





(b)it is not and will not be, incorporated, domiciled or established in a Non-
Cooperative Jurisdiction.


7.7The Seller represents and warrants to each of the Buyer, the Facility Agent
and the Funding Administrator that:


(a)it is not and will not be, incorporated, domiciled or established in a non-
cooperative State or territory within the meaning of Article 238-0A of the
French Tax Code (Code général des impôts) (a Non-Cooperative Jurisdiction).


(b)It is and will be a resident of Belgium within the meaning of the tax treaty
entered into between France and Belgium on 10 March 1964, as amended, and no
payment received by it or any transactions contemplated by the Receivables
Purchase Agreements and the Transfer Documents shall be attributable to any of
its permanent establishment in France.


8.DEEMED COLLECTIONS


8.1If and to the extent the Buyer or a subsequent owner of the Receivables shall
be required for any reason to pay over to a Debtor, any Transaction Party or any
other Person (other than in accordance with the Transaction Documents) any
amount received by itself or on its behalf under this Agreement, or any
subsequent Receivables Purchase Agreement or the Servicing Agreement, such
amount shall be deemed not to have been so received but rather to have been
retained by the Seller, and, accordingly, the Buyer or a subsequent owner (as
the case may be) shall have a claim against the Seller (without duplication) for
such amount in the relevant Approved Currency as a Deemed Collection, payable
when and to the extent that any distribution to such Debtor, or any Transaction
Party or any other Person (as the case may be) is made in respect thereof. The
Seller shall pay or cause to be paid an amount in the relevant Approved Currency
equal to such Deemed Collection to the Collection Account within two (2)
Business Days.


8.2If at any time after the purchase of a Purchased Receivable hereunder, any
Dilution occurs in respect of such Purchased Receivable and has been identified
in accordance with the Cleared Invoice Allocation, the Seller shall, pay or
cause to be paid an amount in the relevant Approved Currency equal to such
Dilution as a Deemed Collection into the relevant Collection Account within two
(2) Business Days.


8.3If any representation or warranty is untrue or incorrect with respect to any
Receivable sold under this Agreement, the Seller shall pay or cause to be paid
an amount equal to the Purchase Price paid for such Receivable as a Deemed
Collection to the Seller's Collection Account within two (2) Business Days.
Following such payment, the relevant Receivable shall cease to be part of the
Portfolio.


8.4Any amounts paid or caused to be paid by the Seller into the Master
Collection Account in accordance with Clauses 8.1, 8.2 and 8.3 above shall for
the purposes of the Transaction Documents be treated as Collections.


9



--------------------------------------------------------------------------------



8.5Subject to Clause 13.2, in the event of the occurrence of a Termination Event
in respect of the Seller, an amount equal to the Unpaid Balance of all
Receivables sold by the Seller and at such time owned by the Main SPV shall for
the purposes of the Transaction Documents be treated as Collections deemed to be
received by the Seller. The Seller shall remit such Deemed Collections to Main
SPV within two (2) Business Days.


8.6The Seller shall agree with the Buyer to create a security right over the
Master Collection Accounts.


9.COLLECTION OF PURCHASED RECEIVABLES AND FURTHER ASSURANCE


9.1Subject to Clause 6, the Buyer or the Master Servicer (on account of the
Buyer) may do whatever is necessary to ensure that the transfer of Purchased
Receivables together with any related security and other ancillary rights is
duly perfected, and enforceable against the Debtor and third parties. The Seller
agrees that from time to time it will promptly execute and deliver all
instruments and documents and take all further action that the Buyer or the
Funding Administrator or the Facility Agent (after the occurrence of a
Termination Event) may reasonably request in order to perfect the transfer of
legal title to the Purchased Receivables, together with the benefit of any
related security and all other related ancillary rights, to protect the Buyer's
and/or the Funding Administrator's interest in the Purchased Receivables and to
enable the Buyer and/or the Funding Administrator to exercise or enforce its
rights under this Agreement and/or under the Purchased Receivables.


9.2Prior to a Termination Event, the Seller shall ensure that all Collections in
relation to Purchased Receivables are received in a Collection Account and on a
daily basis swept to the relevant Master Collection Account.


9.3After the occurrence of a Rating Downgrade Event, the Seller is required to
either transfer ownership of each of the Master Collection Accounts to the Buyer
or assist the Buyer to establish new blocked accounts in the name of the Buyer
over which security will be created for the benefit of the Facility Agent and
ensure that all Debtors are notified and all Collections are paid into such new
account(s).


10.OTTAWA CONVENTION


The Parties agree to opt out entirely of the UNIDROIT Convention of 28 May 1988
on International Factoring (the Ottawa Convention) and any other provisions of
any law in any other country or territory implementing the Ottawa Convention,
pursuant to Article 3 of the Ottawa Convention.


11.COSTS AND EXPENSES


The Seller agrees to pay and indemnify, defend and hold harmless the Buyer
against and from any tax or governmental fee or charge (other than any tax based
on income) (i) which may be imposed upon any sale of the Receivables to the
Buyer, or (ii) which may be imposed upon the Buyer with respect to any
Receivable (or any related supplies) provided, however, that the Seller shall
have the right, at its expense, to conduct or participate in any proceedings
resisting or objecting to the imposition or collection of any such tax,
governmental fee or charge.
10



--------------------------------------------------------------------------------





12.ASSIGNMENT


The Parties will not be entitled to assign, transfer or in any other manner
dispose of all or any of its rights and/or obligations under this Agreement.


13.DURATION


13.1This Agreement shall commence on the date specified at the start of this
Agreement and shall continue until it is terminated by either Party by giving
the other one (1) calendar month's notice upon the earlier of (a) the occurrence
of the Final Discharge Date, and (b) the date on which the obligations arising
in respect of the occurrence of a Termination Event with respect to the Seller
as set out in Clauses 8.5 above and 13.2 below or elsewhere in this Agreement
have been irrevocably satisfied in full.


13.2In the event of the occurrence of a Stop Purchase Date in respect of the
Seller, Clauses 2 and 3 will cease to be in effect (without retroactive effect).


14.NOTARISATION


The Seller and the Buyer agree to have this Agreement notarised by a Notary
Public and properly apostilled as soon as possible following the request of the
Funding Administrator (in its sole discretion) but in any event not later than
ten (10) business days from the date of such request.


15.GOVERNING LAW AND JURISDICTION


15.1Other than as specifically set out in Clause 3.1 and Clauses 15.2 to 15.6
and any Schedules referred to therein, this Agreement and any non-contractual
obligations arising out of or in connection with it shall be governed by, and
construed in accordance with, the laws of The Netherlands.


15.2Clause 3.2(b) and the additional transfer formalities set out in Schedule 6
shall be governed by, and construed in accordance with, French law.


15.3Clause 3.2(c) and the additional transfer formalities set out in Schedule 7
shall be governed by, and construed in accordance with, Spanish law.


15.4Clause 3.2(d) and the additional transfer formalities set out in Schedule 8
shall be governed by, and construed in accordance with, German law.


15.5Clause 3.2(e) and the additional transfer formalities set out in Schedule 9
shall be governed by, and construed in accordance with, English law


15.6Clause 3.2(f) and the additional transfer formalities set out in Schedule 10
shall be governed by, and construed in accordance with, Swedish law.


15.7The courts of The Netherlands will have non-exclusive jurisdiction to settle
any disputes which may arise out of or in connection with this Agreement
(including any non-contractual
11



--------------------------------------------------------------------------------



obligations which may arise out of or in connection therewith) and that
accordingly, any legal action or proceedings arising out of or in connection
with this Agreement may be brought in such courts.


12




--------------------------------------------------------------------------------



SCHEDULE 1


REPRESENTATIONS AND WARRANTIES


(a)The Seller is a corporation validly organised and existing under the laws of
the jurisdiction of its incorporation and has full power and authority to
execute and deliver this Agreement and to perform the terms and provisions of
this Agreement.


(b)The Seller has obtained all necessary official authorisations and licences
and complies with the laws and regulations applicable to carry on its business
as well as to sell the Receivables to the Buyer under the terms of this
Agreement, except to the extent that non-compliance would not, individually or
in the aggregate, have a Material Adverse Effect.


(c)The Seller has validly executed this Agreement and the execution, delivery
and performance by the Seller of this Agreement and each transfer of Receivables
have been duly authorised by all necessary corporate actions and do not and will
not conflict with, nor result in any violation, or constitute any default under
any provision of the articles of association of the Seller or any agreement or
undertaking binding upon or applicable to the Seller or its property, or any law
or governmental regulation or court decision applicable to the Seller or its
property or result in the creation or imposition or of any Adverse Claim on its
assets.


(d)For the purposes of the Insolvency Regulation, the Seller's centre of main
interest (as that term is used in Article 3(1) of the Insolvency Regulation) is
situated in its jurisdiction of incorporation and it has no "establishment" (as
that term is used in Article 2(h) of the Insolvency Regulation) in any other
jurisdiction.


(e)The Transaction Documents to which the Seller is party constitute legal,
valid, binding and enforceable obligations of the Seller in accordance with
their terms subject to any bankruptcy or insolvency law or other similar law
affecting creditors' rights.


(f)Any factual information (taken as a whole) provided to the Buyer under this
Agreement, including any factual information relating to the Purchased
Receivables and any information relating to the Collection Account is true,
accurate and complete.


(g)Other than for debt collection services and certain other services which may
be subject to VAT, no tax (including VAT) is payable and no deduction or
withholding applies in connection with payments made under the Transaction
Documents or under the Purchased Receivables, provided that, with respect to the
Spanish Receivables, the Buyer proves its tax residence status in a Member State
of the European Union (other than Spain) through a valid tax residence
certificate issued by the competent tax authorities, and it does not act, for
the purposes of this Agreement, through a tax haven territory (as defined in the
Spanish Royal Decree 1080/1991 of 5th July) nor through a permanent
establishment in Spain;


(h)No legal proceedings exist against the Seller which would have a Material
Adverse Effect on the ability of the Seller to comply with its obligations under
this Agreement or any of the transactions contemplated therein.


13



--------------------------------------------------------------------------------



(i)Each Receivable sold by the Seller that is treated as an Eligible Receivable
for the purposes of (i) the Originator's Settlement Report or (ii) the
determination of the Adjusted Net Receivables Balance, is in fact an Eligible
Receivable.


(j)No Excluded Receivables are included in the Purchased Receivables Portfolio.


(k)No other amounts than Collections on the Purchased Receivables are deposited
into the Collection Account. All collections on Purchased Receivables are paid
into the Collection Account.


(l)Each of the Originators of the Purchased Receivables has complied with its
Credit and Collection Policy.


(m)Any claims that the Buyer may have under this Agreement rank at least pari
passu with the claims of all the Seller's other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred by law.


(n)There has been no substantial change to the general nature of the Seller's
business than that as conducted by the Seller as at the date of this Agreement
without the prior consent of the Facility Agent and Funding Administrator.


(o)The Seller has not knowingly withheld any information that could reasonably
be deemed to be relevant to the Buyer.


(p)The Seller is an indirect wholly-owned subsidiary of the Performance
Indemnity Provider.


(q)Subject to any applicable grace period, the Seller is not in breach of any of
the Transaction Documents to which it is party.


(r)The Seller has kept proper documents, books, records and other information
necessary or useful for the recovery of the Purchased Receivables and
Collections in respect thereof and they are complete and accurate in all
material respects.


(s)Subject to any applicable grace period, no Termination Event or Potential
Termination Event has occurred.


(t)There is no Insolvency Proceeding instituted against the Seller.


(u)Upon the occurrence of the conditions set out in Clause 3, the Buyer acquires
legal ownership of each Purchased Receivable and related security with respect
thereto, and to the best of its knowledge and belief, free and clear of any
Adverse Claim (other than in favor of the Buyer and the Facility Agent and
Funding Administrator).


(v)The Seller has accounted for each sale of each Purchased Receivable by it
hereunder in its books and financial statements as sales.


(w)The Receivables are non-negotiable monetary claims and have not been
manifested in bearer debt instruments or similar.


14




--------------------------------------------------------------------------------



SCHEDULE 2


UNDERTAKINGS


The Seller undertakes:


(a)that it will furnish to the Buyer, the Facility Agent and Funding
Administrator upon a reasonable request any general corporate and general
financial information in respect of the Seller;


(b)to ensure that the relevant Originator (other than an Italian Originator)
will allow the Buyer, the Facility Agent and the Funding Administrator and/or
their agents at all times during normal business hours (subject to 10 Business
Days' notice prior to the occurrence of a Stop Purchase Date), to review
processes and procedures and systems to capture and report relevant information
to be provided under the Transaction Documents in respect of Debtors, Purchased
Receivables and Collections, to examine, inspect and make copies from the
relevant Originator's books and records and to allow the Buyer or its agent to
arrange for the verification of debts with the relevant Debtors through the
Seller within a reasonable time period (if the Seller does not contact the
Debtor within such reasonable timeframe, the Buyer, Facility Agent or Funding
Administrator and/or their agents is allowed to do so directly) and to supply to
the Buyer, the Facility Agent and Funding Administrator or their agents upon
request additional statements of any purchase order together with all notes and
papers evidencing the same and any guarantees, securities or other documents or
information relating thereto;


(c)it will notify each of the Facility Agent and Funding Administrator of: (i)
the occurrence of a Termination Event; (ii) all litigation, legal action and
proceedings against the Seller that could affect the Seller's ability to comply
with its obligations under this Agreement and furnish to the Buyer as soon as
possible with information relating to such litigation, legal action or
proceedings; (iii) any changes in the Credit and Collection Policies with a view
to obtaining the Facility Agent's and Funding Administrator's consent prior to
implementation (such consent shall not be unreasonably withheld); (iv) any
change to the general nature of the Seller's business than that as conducted by
the Seller as at the date of this Agreement with the view of obtaining the
Facility Agent and Funding Administrator's consent prior to implementation (such
consent shall not be unreasonably withheld); or (iv) any event that has a
Material Adverse Effect on the ability of the Seller to perform its obligations
under the Transaction Documents to which it is party;


(d)to ensure that the relevant Originator (other than an Italian Originator)
will seek the consent of the Funding Administrator and Facility Agent in
relation to any change or amendment to its Credit and Collection Policy if such
change or amendment would impact the collectability of the Purchased
Receivables;


(e)to keep proper Records (maintained separately from its other books and
records) (i) necessary or useful for the control and the recovery of the
Purchased Receivables and Collections or (ii) otherwise required for the
purposes of providing information in respect of Purchased Receivables,
Collections and Debtors under the terms of the Transaction Documents;
15



--------------------------------------------------------------------------------





(f)to ensure that the relevant Originator (other than an Italian Originator)
will make available to the Buyer on request and free of charge all documents
needed for the recovery of unpaid Purchased Receivables or all documents from
Debtors certifying the existence and the amount of the Purchased Receivables and
all evidence required by the Buyer in any proceedings and the Seller will either
itself or through the relevant Originator procure the attendance at any hearing
of such witnesses as the Buyer may require;


(g)to do all things necessary to remain duly organized and validly existing
under the laws of the jurisdiction of its incorporation and to maintain all
requisite authority and licenses to conduct its business in the jurisdiction of
its incorporation;


(h)to maintain its centre of main interest (as that term is used in Article 3(1)
of the Insolvency Regulation) in its jurisdiction of incorporation;


(i)it will ensure at all times that any unsecured and unsubordinated claims of
the Buyer against it under this Agreement rank at least pari passu with all
present and future claims of all its other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred by laws
of general application;


(j)it will comply in all respects with all laws and regulations to which it may
be subject, if failure to comply has or is reasonably likely to have a Material
Adverse Effect;


(k)it will comply with and perform its obligations under the Transaction
Documents to which it is party;


(l)it will ensure that an Originator will use its best commercial efforts to
comply with the terms and conditions of any purchase order or receivables
contract between that Originator and a Debtor of a Purchased Receivable as if
the relevant Originator is the owner of such Purchased Receivable;


(m)to use its best efforts to ensure that no transfers are made from or to the
Master Collection Accounts except for (i) transfers made by the Originators
(other than the Italian Originators) in respect of the Purchased Receivables and
(ii) the daily sweep of the balance of the Collection Accounts to the Master
Collection Accounts;


(n)to notify each of the Buyer. the Facility Agent and Funding Administrator of
a change of its accountants or, to the extent relevant to the Programme, any
changes in its accounting policies;


(o)to take any further action reasonably requested by the Buyer to ensure that
the sale and transfer of Purchased Receivables contemplated under this Agreement
are treated as a true sale from an accounting perspective;


(p)not to sell, assign, charge or otherwise dispose of any Purchased
Receivables;


(q)not to grant security over any of the Purchased Receivables to any third
party;


16



--------------------------------------------------------------------------------



(r)not to create or allow to subsist any security interest or encumbrance on or
over the Master Collection Accounts except as required under the Transaction
Documents;


(s)it will not without the prior consent of the Buyer grant any discounts or
rebates, issue any credit notes, extend, amend or otherwise modify the terms of
any Purchased Receivable unless such extension, amendment or modification is:
permitted under the Servicing Agreement or in the ordinary course of the
Seller's business or consistent with the Credit and Collection Policies;


(t)it will not without the prior consent of the Facility Agent and Funding
Administrator amend or modify any payment instructions to the Debtors of the
Purchased Receivables or the Master Collection Account unless the Seller
executes and delivers a replacement account pledge or other equivalent security
arrangement in favor of the Facility Agent and Funding Administrator to the
satisfaction of the Facility Agent and Funding Administrator;


(u)it will not amend, supplement or terminate a Transaction Document to which it
is party except in accordance with the Common Terms;


(v)it will promptly deliver any information, documents, Records or reports with
respect to Purchased Receivables and Collections that the Buyer shall reasonably
require to complete all reports to be provided by it, other than personal data
(as defined in accordance with all applicable data protection laws);


(w)it will furnish to the Buyer, Master Servicer and Funding Administrator all
such assistance (including powers of attorney and other authorisations) as the
Buyer, Master Servicer or the Funding Administrator may from time to time
reasonably request with respect to the servicing, administration, collection and
enforcement of the Purchased Receivables and the related Collections;


(x)not to collect any collections in its own name, not to use any funds paid
into the Collection Account for its own benefit and only to debit the Collection
Account insofar as this is permitted under the Transaction Documents;


(y)it will ensure that Originators promptly inform the Seller, the Facility
Agent and the Funding Administrator in case any information in relation to a Key
Account Debtor as set out in Schedule 5 to the Master Definitions Agreement is
incorrect and will ensure that Originators provide each of the Seller, the
Facility Agent and the Funding Administrator with an updated Schedule; and


(z)all Records and documents relating to the Receivables sold under this
Receivables Purchase Agreement are kept in the office of the Seller or its
agents and such Records show clearly all transactions, payments, receipts and
proceedings relating to that Purchased Receivable and are complete and accurate.


17




--------------------------------------------------------------------------------



SCHEDULE 3


CONFIRMATION


Subject: Transfer Schedule n. [•] for an amount of [•]


In accordance with the Greif CC Receivables Purchase Agreement, dated as of [●],
between the undersigned (the Agreement)


the Seller:


GREIF SERVICES BELGIUM BVBA
Beukenlei 24
2960 Brecht Belgium


and


the Buyer:


COOPERAGE RECEIVABLES FINANCE B.V.
Naritaweg 165, 1043 BW Amsterdam The Netherlands


the Seller confirms having sold, assigned and effectively transferred as of the
date below to the Buyer for a Purchase Price of EUR[•] that was received by the
Seller on [•] all rights, title and interest of the Seller in, to and under each
and every Scheduled Receivable identified in the Transfer Schedule attached
hereto, together with all security granted to secure the payment of each such
Scheduled Receivable, and any other ancillary rights related to each such
Scheduled Receivable.


This sale, assignment and transfer has been made pursuant to, and upon the
representations, warranties and agreements of the Seller contained in, the
Agreement.


Any terms as used herein shall have the same meaning as set forth in the
Agreement. [•],
[SELLER] DATE:
BY:
TITLE:


[BUYER] DATE:
BY:
TITLE:


18



--------------------------------------------------------------------------------



[to be signed by duly authorised signatory of the Seller] encl.: Transfer
Schedule
19




--------------------------------------------------------------------------------



SCHEDULE 4


TIMELINE


Relevant Date
Timing
Deliverable
Cut-off Date
C (i.e., the last calendar day of each calendar month)
Reporting Date
S – 3 Business Days. Any Reporting Date falling on a day which is not a Business
Day will be postponed to the next day that is a Business Day)
The Master Servicer will provide the Facility Agent and Funding Administrator
with the relevant Servicer Report and Receivables Report in respect of the
preceding Data Period.
The Facility Agent and Funding Administrator will receive the information from
the Master Servicer which will be used to advise the Main SPV of the cash
component of the Advance.
Settlement Date or "S"
24th calendar date of each calendar month. Any Settlement Date falling on a day
which is not a Business Day will be postponed to the next day that is a Business
Day)
Settlement Dates can happen more frequently after Special Report Dates.

20




--------------------------------------------------------------------------------



SCHEDULE 5 TRANSFER FORMALITIES FOR
DUTCH RECEIVABLES




(1)In accordance with the terms of the Dutch Originator RPA, the Seller shall
procure that the relevant Dutch Originator notifies the relevant Debtor of the
assignment of the Dutch Receivables under that Dutch Originator RPA, and the
subsequent assignment under this Agreement, on or about the Closing Date by
sending such Debtor a notice substantially in the form of Schedule 6 to the
Dutch Originator RPA. The Seller shall procure that the relevant Dutch
Originator notifies any Debtors becoming Debtor of the Seller after the Closing
Date by sending such Debtor a notice substantially in the form of Schedule 6 to
the Dutch Originator RPA.


(2)In this Schedule 5, "Dutch Originator RPA" means the Originator Receivables
Purchase Agreement between the Dutch Originator (as seller) and the Seller (as
buyer).


21




--------------------------------------------------------------------------------



SCHEDULE 6 TRANSFER FORMALITIES FOR
FRENCH RECEIVABLES


(1)The Seller will transfer all its rights, title and interest in the French
Receivables that the Seller owns on each Purchase Date in accordance with this
Schedule.


(2)The Seller will:


(a)on the Reporting Date immediately preceding the relevant Settlement Date and
by no later than 17.00 CET deliver to the Buyer a duly completed transfer
request addressed to the Buyer (substantially in the form of Schedule 3 of the
French Originator RPA with any necessary amendments) (the Transfer Request),
setting out the aggregate nominal amount of the French Receivables to be
transferred to the Buyer; and


(b)following the delivery of a Transfer Request and on the immediately following
Settlement Date, deliver to the Buyer a duly completed and appropriate transfer
document addressed to the Buyer (substantially in the form of Schedule 4 of the
French Originator RPA with any necessary amendments) (the Transfer Document),
duly signed by the Seller, and


the Buyer will pay the corresponding Purchase Price to the Seller subject to and
in accordance with paragraph (5).


(3)The transfer of the French Receivables will take effect upon the delivery of
a Transfer Document and the payment of the Purchase Price in accordance with
paragraph (5).


(4)Clause 4 (Identification of Receivables) of the French Originator RPA shall
apply to this Agreement as if set out in full with any necessary amendments.


(5)Clause 5 (Purchase Price) of the French Originator RPA shall apply to this
Agreement as if set out in full with any necessary amendments.


(6)In this Schedule 6:


(a)"French Originator RPA" means each Originator Receivables Purchase Agreement
between a French Originator (as seller) and the Seller (as buyer); and


(b)"French Receivables" means the French Receivables originated by the Seller
during the relevant Data Period as further detailed in the relevant Transfer
Request and Transfer Schedule.


22




--------------------------------------------------------------------------------



SCHEDULE 7


TRANSFER FORMALITIES FOR SPANISH RECEIVABLES


(1)Notwithstanding Clause 4.2, the Transfer Schedule shall contain the full
legal name, address and contact number of the Debtors of the Spanish Receivables
(and address for invoices, if different), the date and number of the invoice,
the outstanding nominal amount (and Approved Currency in which denominated), the
invoice payment date, the VAT number as mentioned on the invoice or any other
reference used by the Seller that permits the identification of those Debtors.


(2)For the purpose of reaching a certainty of the date and obtaining the
benefits of Article 1526 of the Spanish Civil Code and for the purposes of
article 323 of the Spanish Civil Procedural Law 1/2000 of 7 January, the Seller
and the Buyer agree to appear before a Notary Public and raise to the status of
a notarised document each duly executed Confirmation and corresponding Transfer
Schedule each time upon request of the Buyer (in its sole discretion) as soon as
possible and ultimately within ten (10) business days from such request.


(3)In this Schedule 7, "Spanish Originator RPA" means each Originator
Receivables Purchase Agreement between a Spanish Originator (as seller) and the
Seller (as buyer).


23




--------------------------------------------------------------------------------



SCHEDULE 8


TRANSFER FORMALITIES FOR GERMAN RECEIVABLES


(1)The Seller shall deliver on each Reporting Date (and after the occurrence of
a Stop Purchase Date on such dates as requested by the Facility Agent) to the
Buyer two originals of the German transfer document (substantially in the form
set out in Schedule 1 of the German Originator RPA with any necessary
amendments) (the German Transfer Document) duly executed by the Seller pursuant
to which the Seller offers to assign the German Receivables set out in a
schedule (the German Receivables Transfer Schedule), whereas the German
Receivables Transfer Schedule shall be in such form and detail as the Buyer may
specify, setting out the relevant details of the German Receivables sold by the
Seller to the Buyer pursuant to this Agreement during the preceding Data Period
(the German Scheduled Receivables).


(2)The German Receivables Transfer Schedule will be delivered in computer
readable format and contain all data that the Buyer or the Funding Administrator
may reasonably request and in particular:


(a)the name, address and contact number of the Debtors of the German Scheduled
Receivables (and address for invoices, if different), the date and number of the
invoice, the outstanding nominal amount (and Approved Currency in which
denominated), the invoice payment date, the VAT number as mentioned on the
invoice or any other reference used by the Seller that permits the
identification of those Debtors;


(b)the aggregate nominal amount of the German Scheduled Receivables in the
relevant Approved Currency on the relevant Purchase Date; and


(c)any other information that the Buyer or Funding Administrator may need or
reasonably request in connection with the performance of its obligations under
the Transaction Documents.


(3)Upon receipt of two copies of the German Transfer Document and the relevant
German Receivables Transfer Schedule on the relevant Reporting Date, the Buyer
shall accept such offer to assign by countersigning two copies of the German
Transfer Document and sending one copy back to the Seller.


(4)In this Schedule 8, "German Originator RPA" means each Originator Receivables
Purchase Agreement between a German Originator (as seller) and the Seller (as
buyer).


24




--------------------------------------------------------------------------------



SCHEDULE 9


TRANSFER FORMALITIES FOR UK RECEIVABLES


(1)In accordance with the terms of the UK Originator RPA, the Seller shall
procure that the relevant UK Originator notifies the relevant Debtor of the
assignment of the UK Receivables under that UK Originator RPA, and the
subsequent assignment under this Agreement, on or about the Closing Date by
sending such Debtor a notice substantially in the form of Schedule 6 to the UK
Originator RPA. The Seller shall procure that the relevant UK Originator
notifies any Debtors becoming Debtor of the Seller after the Closing Date by
sending such Debtor a notice substantially in the form of Schedule 6 to the UK
Originator RPA.


(2)In this Schedule 9, "UK Originator RPA" means the Originator Receivables
Purchase Agreement between the UK Originator (as seller) and the Seller (as
buyer).


25




--------------------------------------------------------------------------------



SCHEDULE 10


TRANSFER FORMALITIES FOR
SWEDISH RECEIVABLES


(1)In accordance with the terms of the Swedish Originator RPA, the Seller shall
procure that the relevant Swedish Originator on each invoice notify the relevant
Debtor of the assignment of the Swedish Receivables under that Swedish
Originator RPA, and the subsequent assignment under this Agreement, and include
the notification text set out in Schedule 6 to the Swedish Originator RPA.
Furthermore, the Seller shall procure that the relevant Swedish Originator takes
any step to comply with all such formalities which may be required under any
applicable law to perfect the assignment of any such Swedish Receivables.


(2)In this Schedule 10, "Swedish Originator RPA" means each Originator
Receivables Purchase Agreement between a Swedish Originator (as seller) and the
Seller (as buyer).


26




--------------------------------------------------------------------------------



SCHEDULE 11


NOTICE OF NEW PAYMENT
INSTRUCTIONS TO DEBTOR


[name of the Debtor]
[address]
[place] [date]


New payment instructions


We refer to [our letter to you dated [•]]/[our invoice(s) set out in the annexed
document].


As mentioned in the [letter]/[invoice(s)], pursuant to a Receivables Purchase
Agreement dated [●] (the "Agreement"), Greif Services Belgium BVBA has purchased
and acquired all receivables owing from you to us, as well as all related
security and all other ancillary rights under the receivables (the
"Receivables"). We have set out the details of those Receivables in the annexed
document.


The Receivables have subsequently been onsold by Greif Services Belgium BVBA and
the Receivables have ultimately been acquired by Cooperage Receivables Finance
B.V.


You should in the future make all payments in connection with the Receivables
exclusively to Cooperage Receivables Finance B.V account no [•] sort code [•]
opened with [•] as the owner of the Receivables.


Yours sincerely,







[Insert name of Originator] Annex: list of Receivables


27




--------------------------------------------------------------------------------



ANNEX TO SCHEDULE 10 – LIST OF RECEIVABLES



Invoice numberInvoice dateInvoice amountDue date

28




--------------------------------------------------------------------------------



SCHEDULE 12


NOTICE OF TRANSFER OF
RECEIVABLE AND NEW PAYMENT
INSTRUCTIONS TO DEBTOR


[name of the Debtor]
[address]
[place] [date]


Transfer of receivables


This is to give you notice that, pursuant to a Receivables Purchase Agreement
dated [●] (the "Agreement"), Greif Services Belgium BVBA has purchased and
acquired all receivables owing from you to [us] as identified in the annexed
document, as well as all related security and all other ancillary rights under
the receivables (the "Receivables").


The Receivables have subsequently been onsold by Greif Services Belgium BVBA and
the Receivables have ultimately been acquired by Cooperage Receivables Finance
B.V..


You should in the future make all payments in connection with the Receivables
exclusively to Cooperage Receivables Finance B.V. account no [•] sort code [•]
opened with [•] as the owner of the Receivables.


Yours sincerely,







[insert name of Originator] Annex: list of Receivables


29




--------------------------------------------------------------------------------



ANNEX TO SCHEDULE 11 – LIST OF RECEIVABLES



Invoice numberInvoice dateInvoice amountDue date

30




--------------------------------------------------------------------------------



SCHEDULE 4


AMENDED AND RESTATED ITALIAN ORIGINATOR RECEIVABLES
PURCHASE AGREEMENT








--------------------------------------------------------------------------------



AGREED FORM






AMENDED AND RESTATED
ORIGINATOR RECEIVABLES PURCHASE AGREEMENT


ORIGINALLY DATED 27 APRIL 2012, AS AMENDED AND RESTATED ON 21 JUNE 2019 AND 27
FEBRUARY 2020 AND ON 17 APRIL 2020




BETWEEN




GREIF ITALY S.R.L
as Seller




AND




COÖPERATIEVE RABOBANK U.A.
as Buyer



































--------------------------------------------------------------------------------



THIS ORIGINATOR RECEIVABLES PURCHASE AGREEMENT is originally made on 27 April
2012, as amended and restated on 21 June 2019 and as amended on 27 February 2020
and 17 April 2020
BETWEEN:


(1)GREIF ITALY S.R.L., a company governed by the laws of Italy, whose registered
office is located at Viale Industria, 29, 24040, Bottanuco, Bergamo, Italy,
registered with the Companies Registry of Bergamo under number 398886 in its
capacity as seller under this agreement, the Seller; and


(2)COÖPERATIEVE RABOBANK U.A., a cooperative with excluded liability (coöperatie
met uitgesloten aansprakelijkheid) incorporated under the laws of The
Netherlands having its corporate seat (statutaire zetel) in Amsterdam, The
Netherlands and its registered office at Croeselaan 18, 3521 CB Utrecht, The
Netherlands in its capacity as the Buyer.


WHEREAS:


(A)This Agreement was executed originally on 27 April 2012 between Greif Italia
S.p.A. and Fustiplast S.p.A. (now Greif Italy S.R.l. (formerly named Greif
Plastics Italy S.R.L. (which was formerly named Fustiplast S.P.A.)) and merged
with Greif Italia S.P.A.)) as sellers and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A. (now Coöperatieve Rabobank U.A.) as buyer.


(B)This Agreement is being amended and restated in order to make certain changes
as further set out herein.


(C)The Seller wishes to sell and transfer to the Buyer, and the Buyer wishes to
purchase and acquire from the Seller, from time to time certain trade
receivables originated by the Seller in the course of its business, payable on
such term and arising from the sale and delivery of goods and/or provision of
services by the Seller to its domestic and foreign business customers, including
all amounts due and to become due thereunder, and all security for the payment
of such amounts.


1.DEFINITIONS AND INTERPRETATION


1.1In this Agreement, unless the context requires otherwise, capitalised terms
not otherwise defined have the meanings given to them in the Master Definitions
Agreement (defined below) and:


Amendment Agreement means the Amendment Agreement dated on or about the date of
this Agreement between, amongst others, the Sellers and the Buyer.


Eligible Receivable means, for the purposes of this Agreement, a Receivable that
meets the relevant Eligibility Criteria as set out in the Master Definitions
Agreement and of which the Debtor is not a Restricted Party as defined in the
Amendment Agreement.


Credit and Collection Policy means the credit and collection policy of the
Seller as set out in Schedule 4 as the same may be amended or supplemented from
time to time.
1

--------------------------------------------------------------------------------





Factoring Law means Law No. 52 of 21 February 1991 of the Republic of Italy, as
amended, integrated and supplemented from time to time.


Insolvency Regulation means Regulation (EU) 2015/848 of the European Parliament
and of the Council of 20 May 2015 on insolvency proceedings.


Italian Civil Code means the Italian codice civile, the initial version of which
was approved by Italian Royal Decree No. 262 of 16 March 1942.


Italian Insolvency Act means Royal Decree No. 267 of 16 March 1942, as amended,
integrated and supplemented from time to time.


Master Definitions Agreement means the master definitions agreement dated on or
about the date of this Agreement made between among others, the Seller and the
Buyer.


Originator's Settlement Report has the meaning ascribed to that term in Clause
11.1.


Parties means the Sellers and the Buyer and Party means either of them as the
context may require.


Purchase Price has the meaning ascribed to such term in Clause 5.1(b).


Purchased Receivables Portfolio means in relation to a Reporting Date, the
portfolio of outstanding Purchased Receivables.


Receivables Acceptance means, in relation to each Reporting Date and a
Receivables Offer, an acceptance to purchase by the Buyer substantially in the
form of Schedule 3, Part B, pursuant to which the Buyer accepts to purchase from
the Seller all rights and title of the Seller in and to the relevant Scheduled
Receivables.


Receivables Offer means, in relation to each Reporting Date, an offer
substantially in the form of Schedule 3, Part A, pursuant to which the Seller
offers for sale to the Buyer all rights and title of the Seller in and to the
Scheduled Receivables originated by the Seller during the preceding Data Period.


Scheduled Receivables has the meaning ascribed to that term in Clause 4.1.


Seller's Account means the bank account to be designated by the Seller.


Stop Purchase Date means earlier of: (a) the date of occurrence of an Originator
Termination Event with respect to the Seller and (b) the date on which the
Revolving Period ends.


Transfer Schedule has the meaning ascribed to such term in Clause 4.1.


1.2Unless otherwise defined in this Agreement or the context requires otherwise,
words and expressions used in this Agreement have the meanings and constructions
ascribed to them in
2

--------------------------------------------------------------------------------



the Master Definitions Agreement set out in Clause 1.1 of the Master Definitions
Agreement.


1.3Terms in this Agreement, except where otherwise stated or where the context
otherwise requires, shall be construed in the same way as set forth in Clause
1.2 of the Master Definitions Agreement.


1.4The Common Terms apply to this Agreement and shall be binding on the parties
to this Agreement as if set out in full in this Agreement.


1.5If there is any conflict between the provisions of the Master Definitions
Agreement and the provisions of this Agreement, the provisions of this Agreement
shall prevail.


1.6For the purpose of Clause 2 of the Master Definitions Agreement, the Seller
is designated as an Obligor and the Buyer as an Obligee.


2.AGREEMENT TO SELL AND PURCHASE RECEIVABLES


2.1Subject to the terms of this Agreement, the Seller hereby offers to sell to
the Buyer, effective without recourse in the case of default by the relevant
Debtors (pro soluto) on each Purchase Date, and the Buyer agrees to purchase,
pursuant to the Factoring Law and the applicable provisions of the Italian Civil
Code, all Receivables that the Seller owns or will own on each such date,
together with the benefit of all related security and all other ancillary
rights, including for the avoidance of doubt, any Related Rights, in each case
until but excluding the Stop Purchase Date. Subject to the provisions of this
Agreement, the Buyer hereby accepts such offer for sale.


2.2Subject to Clause 3.2 below, the Parties confirm that each sale of
Receivables under this Agreement is unconditional. The Seller waives, to the
possible extent, any right it may have to demand rescission of the sale of
Purchased Receivables hereunder.


2.3For the avoidance of doubt, the Parties confirm that it is their intention to
achieve an effective outright transfer of legal title to the Purchased
Receivables, and not a security arrangement as security for any of the Seller's
obligations (as an assignment by way of security or otherwise). The Buyer shall
be free to further dispose of, and be entitled to the Collections made on, the
Purchased Receivables, and shall bear the credit and/or insolvency risk of the
Debtors. In connection with any such further disposal, the Buyer may disclose
such information about the Seller and the Purchased Receivables as the Buyer
considers appropriate.


3.TRANSFER OF LEGAL TITLE TO THE RECEIVABLES


3.1The Seller will transfer all its rights, title and interest in the
Receivables that the Seller owns on that Purchase Date in accordance with the
terms set out in this Agreement and, where relevant, Clause 3.4.


3.2Subject to the following conditions precedent being met:


3

--------------------------------------------------------------------------------



(a)the acceptance by the Buyer of a Receivables Offer through a corresponding
Receivables Acceptance pursuant to Clause 4 below; and


(b)the payment of the relevant Purchase Price in accordance with Clause 5 below
on the Settlement Date immediately following such Purchase Date,


all of that Seller's rights, titles and interests to the Scheduled Receivables
to which the relevant Receivables Offer and Receivables Acceptance relate shall,
on such Settlement Date, pass and be assigned to the Buyer without recourse
against the Seller in case of default by the relevant Debtors (pro soluto) and
with economic effect from the relevant Purchase Date, on the terms and
conditions of this Agreement.


3.3Subject to the terms of the Transaction Documents, the Buyer is hereby
authorised to and undertakes to proceed with any filings, notifications and/or
other formalities which are necessary or which the Buyer deems useful for
rendering the transfer of any Purchased Receivable fully effective vis-à-vis the
Debtor thereof or any other third parties, at the expense of the Seller.


3.4Should it not be possible to effect a valid and effective assignment by the
Seller to the Buyer of the Purchased Receivables purchased pursuant to this
Agreement, the Seller and the Buyer agree that they shall:


(a)perform per Key Account Debtor the transfer requirements required by the laws
set out under the heading "Combined Transfer Requirements" as set out in
Schedule 5 to the Master Definitions Agreement (Overview of law applicable to
contracts); and


(b)do all such other acts and things as may be required to assign validly and
effectively the relevant Purchased Receivables to the Buyer, in accordance with
the law applicable to the relevant Purchased Receivables and any applicable law
set out in Schedule 5 to the Master Definitions Agreement.


3.5The Buyer shall be entitled to give notice of transfer to the relevant
Debtors under the terms set out in Clause 8.1 below.


4.OFFER OF RECEIVABLES – ACCEPTANCE Receivables Offer
4.1Without limiting Clause 4.2, the Seller shall deliver on each Reporting Date
(and after the occurrence of a Stop Purchase Date on such dates as requested by
the Buyer (or any other person on its behalf)) to the Buyer:


(a)a schedule, in such form and detail as the Buyer may specify (the Transfer
Schedule), setting out the relevant details of the Purchased Receivables
purported to be sold by the Seller to the Buyer pursuant to this Agreement and
originated during the preceding Data Period (the Scheduled Receivables); and


(b)a duly executed Receivables Offer.


4

--------------------------------------------------------------------------------



4.2The Transfer Schedule will be delivered in computer readable format and
contain all data that the Buyer may reasonably request and in particular:


(a)the name, address and contact number of the Debtors of the Scheduled
Receivables (and address for invoices, if different), the date and number of the
invoice, the outstanding nominal amount (and Approved Currency in which
denominated), the invoice payment date, the VAT number as mentioned on
the invoice or any other reference used by the Seller that permits the
identification of those Debtors;


(b)the aggregate nominal amount of the Scheduled Receivables in the relevant
Approved Currency on the relevant Purchase Date; and


(c)any other information that the Buyer, may need or reasonably request in
connection with the performance of its obligations under the Transaction
Documents.


4.3Each Receivables Offer by the Seller shall:


(a)be irrevocable and binding on the Seller when delivered to the Buyer; and


(b)will constitute an irrevocable offer by the Seller to assign and transfer,
pursuant to the Factoring Law and the applicable provisions of the Italian Civil
Code, to the Buyer without recourse against the Seller in case of default by the
relevant Debtors (pro soluto) in accordance with Article 1267 of the Italian
Civil Code and with economic effect from the relevant Purchase Date, all of such
Seller's title to, rights and interest in the Scheduled Receivables listed in
the relevant Transfer Schedule (including, without limitation, all amounts due
or to become due in respect thereof and any Related Rights).


4.4If any Receivables Offer is not accepted by the Buyer in accordance with
Clause 4.5 below, such Receivables Offer shall automatically and with no
formalities be considered cancelled.


Receivables Acceptance


4.5Subject to the Buyer having received a duly completed and signed Receivables
Offer, the Buyer shall by no later than 17.00 CET on the relevant Reporting
Date, accept the relevant Receivables Offer made by the Seller via facsimile by
sending a corresponding Receivables Acceptance.


4.6Each Receivables Acceptance by the Buyer shall:


(a)be irrevocable and binding on the Buyer when delivered to the Seller;


(b)constitute an irrevocable acceptance by the Buyer to purchase, pursuant to
the Factoring Law and applicable provisions of the Italian Civil Code, from the
Seller without recourse against the Seller in case of default by the relevant
Debtors (pro soluto) in accordance with Article 1267 of the Italian Civil Code
and with economic effect from the relevant Purchase Date, all of such Seller's
right and title to the Scheduled Receivables to which the relevant Receivables
Offer relates.
5

--------------------------------------------------------------------------------





4.7Any purported acceptance of a Receivables Offer other than in the manner
specified above shall be null and void and of no effect (and for the avoidance
of doubt, nothing in this Agreement shall, by itself and without being followed
by a Receivables Acceptance by the Buyer, operate so as to convey, assign or
transfer to any person any title to or right or interest in any Scheduled
Receivables).
Traceability Law


4.8The Parties undertake that, if and to the extent any of the Scheduled
Receivables and/or Contracts and/or the Debtors falls into one of the categories
to which law no. 136 of 13 August 2010 on financial flow traceability relating
to public-works or public-supply contracts and the relevant implementing
regulations (the Traceability Law) applies or otherwise any of the transactions
contemplated by this Agreement triggers the applicability of the Traceability
Law, they will comply with all obligations, conditions and requirements provided
for by the Traceability Law, including, without limitation, by making all
payments to and from dedicated bank or postal accounts (conti dedicati) by means
of bank or postal wires or other payment instruments which ensure full
traceability and, where relevant, by indicating in the relevant debt assignment
agreement and/or payment instrument the relevant work or supply identification
codes (CIG and, where necessary, CUP).


4.9The Seller undertakes (i) to indicate in each invoice relating to a Scheduled
Receivable which Debtors are subject to Traceability Law and (ii) to provide the
Buyer with all such information, and to take all such actions, as necessary for
the Buyer to comply with its obligations under the Traceability Law.


4.10The Buyer shall be entitled, at its own discretion, to elect whether to, or
refuse to, purchase the Scheduled Receivables which are subject to Traceability
Law.


4.11The Seller shall give to the Buyer, promptly upon request and, in any case,
not later than 2 Business Days after the receipt of a Receivables Acceptance,
any information necessary to comply with the Traceability Law relating to the
Scheduled Receivables which are subject to Traceability Law.


5.PURCHASE PRICE


5.1The Buyer shall, provided it has received the necessary funding, pay the
Purchase Price (as defined below) for the Scheduled Receivables sold and
transferred to the Buyer during the preceding Data Period on each Investment
Date by:


(a)on the Settlement Date immediately following the relevant Purchase Date,
crediting the amount due to the Seller's Account through a payment bearing date
certain at law (data certa) in accordance with article 5, paragraphs 1 and 1-bis
of the Factoring Law; and


(b)to the extent permitted under applicable law, if the Buyer is also scheduled
to receive payment from the Seller on the relevant Investment Date in the same
currency, the Buyer may set off, in part but not in whole, such payments subject
to the prior consent of the Seller.


6

--------------------------------------------------------------------------------



5.2The purchase price for the Scheduled Receivables sold and transferred to the
Buyer during the preceding Data Period shall be the aggregate nominal value of
such Scheduled Receivables (the Purchase Price).


5.3Following a request from the Buyer (in its sole discretion), the Seller shall
arrange that, upon payment of the Purchase Price being made by the Buyer to the
relevant Seller's Account in accordance with the foregoing provisions, the bank
where such account is held shall issue a duly signed standard bank receipt
(contabile bancaria), bearing date certain at law (data certa) to the Buyer,
evidencing the amounts which have been paid into the relevant Seller's Account
as Purchase Price and the date of such payment.


6.REPRESENTATIONS AND WARRANTIES - COVENANTS - INDEMNIFICATION


6.1The Seller makes the representations and warranties set out in Schedule 1 to
the Buyer, Facility Agent and Funding Administrator in accordance with Clause
6.4.


6.2The Seller undertakes to comply with its obligations as set out in Schedule 2
at all times during the term of this Agreement in all material respects, except
for the obligations set out in paragraphs (g), (h), (j), (r), (s), (t), (u),
(v), (w) and (aa) in Schedule 2, which shall be complied with in all respects on
each date during the term of this Agreement.


6.3The Buyer contemplates reselling the Purchased Receivables to a third party.
The Seller acknowledges and agrees that the Buyer shall from time to time
provide the Seller with a copy of the representations, warranties and any other
relevant requirements in case of further transfer and assignment and request the
Seller to make corresponding representations and warranties, to undertake
corresponding covenants or to meet corresponding requirements in relation to
such onsold Purchased Receivables. In addition, the Buyer may also request that
the Seller make additional representations and warranties, undertake additional
covenants or comply with additional requirements in relation to such onsold
Purchased Receivables. The Seller undertakes to immediately comply with these
requests and undertakes to offer its full co-operation in this respect.


6.4The agreement of the Buyer to purchase and make payment for the Purchased
Receivables is entered into on the basis of all undertakings and agreements of
the Seller contained in this Agreement and of the aforesaid representations and
warranties being true and accurate in all material respects on each Purchase
Date, each Settlement Date and each Reporting Date except for the
representations or warranties set out in paragraphs (e), (j), (l), (m) and (t)
of Schedule 1 which shall be true and correct in all respects on each date.


6.5Without prejudice to the other rights and/or remedies of the Buyer, the
Seller undertakes that it will hold the Buyer fully and effectively indemnified
from and against, and will compensate the Buyer for any and all losses,
liabilities, costs, claims, charges, actions, proceedings, damages, expenses or
demands which it may incur or which may be made against it as a result of or
arising out of, or in relation to, any misrepresentation or alleged
misrepresentation by the Seller in, or any breach or alleged breach of, any of
the aforesaid representations, warranties, undertakings or agreements and such
indemnity shall include all costs, charges and expenses which the Buyer may pay
or incur in disputing or defending any claim, demand or action or other
proceedings.
7

--------------------------------------------------------------------------------





7.DEEMED COLLECTIONS


7.1If and to the extent the Buyer or a subsequent owner of the Receivables shall
be required for any reason to pay over to a Debtor, any Transaction Party or any
other Person (other than in accordance with the Transaction Documents) any
amount received by itself or on its behalf under this Agreement, or any
subsequent Receivables Purchase Agreement or the Servicing Agreement, such
amount shall be deemed not to have been so received but rather to have been
retained by the Seller, and, accordingly, the Buyer shall have a claim against
the Seller (without duplication) for such amount in the relevant Approved
Currency as a Deemed Collection, payable when and to the extent that any
distribution to such Debtor, or any Transaction Party or any other Person (as
the case may be) is made in respect thereof. The Seller shall pay or cause to be
paid an amount in the relevant Approved Currency equal to such Deemed Collection
to the relevant Collection Account within two (2) Business Days.


7.2If at any time after the purchase of a Purchased Receivable hereunder, any
Dilution occurs in respect of such Purchased Receivable and has been identified
in accordance with the Cleared Invoice Allocation, the Seller shall pay or cause
to be paid an amount in the relevant Approved Currency equal to such Dilution as
a Deemed Collection into the relevant Collection Account within two (2) Business
Days.


7.3If any representation or warranty is untrue or incorrect with respect to any
Receivable sold under this Agreement, the Seller shall pay or cause to be paid
an amount equal to the Purchase Price paid for such Receivable as a Deemed
Collection to the relevant Collection Account within two (2) Business Days.
Following such payment, the relevant Receivable shall cease to be part of the
Portfolio.


7.4If any Deemed Collection (other than referred to in Clauses 7.1, 7.2 or 7.3)
is received, or deemed to be received, by the Seller, the Seller shall pay or
cause to be paid an amount equal to such Deemed Collection to the relevant
Collection Account within two (2) Business Days.


7.5Any amounts paid or caused to be paid by the Seller into the relevant
Collection Account in accordance with Clauses 7.1, 7.2 and 7.3 above shall for
the purposes of the Transaction Documents be treated as Collections.


7.6Subject to Clause 15.2, in the event of the occurrence of an Originator
Termination Event in respect of the Seller, an amount equal to the Unpaid
Balance of all Receivables sold by the Seller and not yet paid by the Debtor
shall for the purposes of the Transaction Documents be treated as Collections
deemed to be received by the Seller. The Seller shall remit such Deemed
Collections to the Buyer within two (2) Business Days.


8.DEBTOR NOTIFICATION AND REDIRECTION OF COLLECTIONS


8.1On the Closing Date and at any time thereafter, the Buyer shall be entitled
to give notice of transfer to a Debtor of a Purchased Receivable by serving to
such Debtor a written notice, substantially in the form set out in Schedule 5.


8

--------------------------------------------------------------------------------



8.2Other than any notification in accordance with Clauses 3 above and 8.3 below,
the Seller will not give notice of transfer to a Debtor of a Purchased
Receivable, except in accordance with the instructions of the Buyer.


8.3Notwithstanding the foregoing, the Buyer may do whatever is necessary to
ensure that the transfer of Purchased Receivables together with any related
security and other ancillary rights is duly perfected, and enforceable against
the Debtor and third parties. The Seller agrees that from time to time it will
promptly execute and deliver all instruments and documents and take all further
action that the Buyer may reasonably request in order to perfect the transfer of
legal title to the Purchased Receivables, together with the benefit of any
related security and all other related ancillary rights, to protect the Buyer's
interest in the Purchased Receivables and to enable the Buyer to exercise or
enforce its rights under this Agreement and/or under the Purchased Receivables.


8.4The Seller will ensure that on each Business Day, prior to the occurrence of
any of a Potential Termination Event, Termination Event, Potential Originator
Termination Event or Originator Termination Event, the Collections standing to
the balance of the Seller's Collection Account on such day will be transferred
to the Master Collection Account. After the occurrence of a Potential
Termination Event, Termination Event, Potential Originator Termination Event or
Originator Termination Event, the Seller shall ensure that all Collections shall
be transferred to the account or accounts designated by the Facility Agent for
such purpose.


8.5After the occurrence of a Rating Downgrade Event, the Seller is required to
either transfer ownership of each of the Seller Collection Accounts to Main SPV
or assist Main SPV to establish new blocked accounts in the name of Main SPV
over which security will be created for the benefit of the Facility Agent and
ensure that all Debtors are notified and all Collections are paid into such new
account(s).


9.OTTAWA CONVENTION


9.1The parties agree to opt out entirely of the UNIDROIT Convention of 28 May
1988 on International Factoring (the Ottawa Convention) and any other provisions
of any law in any other country or territory implementing the Ottawa Convention,
pursuant to Article 3 of the Ottawa Convention.


10.APPOINTMENT OF SELLER AS SUB-CONTRACTOR


10.1The Buyer hereby appoints the Seller as sub-servicer to provide services in
respect of the Receivables.


10.2The Seller hereby accepts its appointment as sub-contractor under Clause
10.1. The Seller shall carry out such services with due care and diligence in
accordance with the Servicing Agreement and shall be liable for any breaches or
other failures in connection with the performance of such services under the
Servicing Agreement in accordance therewith.


11.REPORTING OBLIGATIONS OF THE SELLER AS SUB-CONTRACTOR


9

--------------------------------------------------------------------------------



11.1The Seller shall, subject to Clause 11.2, provide the Buyer by no later than
ten (10) Business Days prior to the Settlement Date with a report in respect of
the Purchased Receivables Portfolio (the Originator's Settlement Report).


11.2If (a) a Rating Downgrade Event occurs, within 30 days of the occurrence of
the Rating Downgrade Event or (b) a Stop Purchase Date occurs, the Seller shall
provide the Buyer with an Originator's Settlement Report at more regular
intervals as specified in the Servicing Agreement.


11.3At the occurrence of a Termination Event, the Buyer may require the Seller
to provide the Buyer with an Originator's Settlement Report on such dates as
reasonably indicated by the Buyer.


11.4Each Originator's Settlement Report will be delivered in computer readable
format and contains the following data in respect of the Purchased Receivables
Portfolio:


(i)total Collections received in respect of the outstanding Purchased
Receivables during the preceding Data Period;


(ii)total amount of Receivables sold by the Seller to the Buyer during the
preceding Data Period;


(iii)the total amount of Eligible Receivables in the Purchased Receivables
Portfolio during the preceding Data Period;


(iv)any credit notes granted in respect of any outstanding Purchased Receivables
during the preceding Data Period;


(v)information relating to the outstanding balances of Purchased Receivables as
at the date of the Originator's Settlement Report;


(vi)information relating to any outstanding Purchased Receivables that are
deemed to be Delinquent Receivables during the preceding Data Period; and


(vii)information relating to any outstanding Purchased Receivables that are
deemed to be Defaulted Receivables during the preceding Data Period.


11.5On the date falling six months after the date of this Agreement, and on each
date falling six months thereafter, the Seller, in its capacity as
sub-contractor under the Servicing Agreement, shall provide the Buyer with
details relating to any outstanding Purchased Receivables that have been
written-off during the preceding six months period.


12.COSTS AND EXPENSES


The Seller agrees to pay and indemnify, defend and hold harmless the Buyer
against and from any tax or governmental fee or charge, including withholding
tax (other than any tax based on income) (i) which may be imposed upon any sale
of the Receivables to the Buyer, or (ii) which may be imposed upon the Buyer
with respect to any Receivable (or any related supplies) provided, however, that
the Seller shall have the right, at its expense, to conduct or
10

--------------------------------------------------------------------------------



participate in any proceedings resisting or objecting to the imposition or
collection of any such tax, governmental fee or charge.


13.POWER OF ATTORNEY


The Seller hereby appoints the Buyer to be its lawful attorney to complete, deal
with, negotiate or endorse negotiable instruments and other remittance received
by the Seller.


14.MISCELLANEOUS PROVISIONS


14.1As between the Seller and the Buyer, a copy of the Buyer's ledger sheets
whether maintained manually or by machine or by computer and certified by the
company secretary or an authorised officer of the Buyer to be a true and
accurate copy shall be final and conclusive evidence, absent manifest error, as
to the sums collected and received by the Buyer in respect of Purchased
Receivables or of the fee charges and other sums payable by the Seller to the
Buyer up to the date of such certificate save only to the extent that the Seller
shall prove specific errors or omissions appearing on the face of the ledger
sheets.


14.2The Parties will not be entitled to assign, transfer or in any other manner
dispose of all or any of its rights and obligations under this Agreement.


15.DURATION


15.1This Agreement shall commence on the date specified at the start of this
Agreement and shall continue until it is terminated, either in respect of one or
both of the Sellers, by either a Seller or the Buyer by giving the other Party
one (1) calendar month's notice upon the earlier of (a) the occurrence of the
Final Discharge Date, and (b) the date on which the obligations arising in
respect of the occurrence of an Originator Termination Event with respect to the
relevant Seller as set out in Clauses 7.6 and 15.2 below or elsewhere in this
Agreement have been irrevocably and fully satisfied in full.


15.2In the event of an occurrence of a Stop Purchase Date in respect of any of
the Sellers, Clauses 2 and 3 will cease to be in effect (without retroactive
effect) in respect of the relevant Seller.


16.DATA PROTECTION


The Buyer also appoints the Seller as "processor" (the Responsabile del
Trattamento) of the personal data relating to the Purchased Receivables
including any Related Rights for and on behalf of the Buyer, in accordance with
Legislative Decree no. 196 of 30 June 2003 and Regulation (EU) 2016/679 (Privacy
Law). In such capacity as Responsabile del Trattamento the Seller shall perform
any processing of personal data relating to the Purchased Receivables, that is
necessary in the context of the Seller's activities and duties hereunder and
undertakes to comply with the provisions of the Privacy Law. The Seller further
agrees, in relation to its activities, to carry out all that is necessary in
order to ensure that the Buyer complies with and fulfils all provisions of the
Privacy Law in respect of the Purchased Receivables and any Related Rights.


17.TRANSPARENCY RULES
11

--------------------------------------------------------------------------------





Pursuant to and in accordance with the transparency rules (Disposizioni in
materia di trasparenza delle operazioni e dei servizi bancari e finanziari.
Correttezza delle relazioni tra intermediari e clienti) applicable to
transactions and banking and financial services issued by Bank of Italy on 9
February 2011 and published in the Italian official gazette (Gazzetta Ufficiale)
on 16 February 2011 (the Transparency Rules), the parties to this Agreement
acknowledge and declare that this Agreement and any of its terms and conditions
have been negotiated, with the assistance of their respective legal counsels, on
an individual basis and, as a result, this Agreement falls into the category of
the agreements "che costituiscono oggetto di trattativa individuale" which are
exempted from the application of Section II of the Transparency Rules.


18.GOVERNING LAW


Except for the provisions set out in Clauses 2, 3, 4, 5, 16 and 17, which are
governed by Italian law, this Agreement and any non-contractual obligations
arising out of or in connection with it shall be governed by, and construed in
accordance with, the laws of The Netherlands.


19.ENFORCEMENT


The courts of The Netherlands will have non-exclusive jurisdiction to settle any
disputes which may arise out of or in connection with this Agreement (including
any non-contractual obligations which may arise out of or in connection
therewith) and that accordingly, any legal action or proceedings arising out of
or in connection with this Agreement may be brought in such courts.


12


--------------------------------------------------------------------------------



SCHEDULE 1 REPRESENTATIONS AND WARRANTIES
(a)The Seller is a corporation validly organised and existing under the laws of
the jurisdiction of its incorporation and has full power and authority to
execute and deliver this Agreement and to perform the terms and provisions of
this Agreement.


(b)The Seller has obtained all necessary official authorisations and licences
and complies with the laws and regulations applicable to carry on its business
as well as to sell the Receivables to the Buyer under the terms of this
Agreement, except to the extent that non-compliance would not, individually or
in the aggregate, have a Material Adverse Effect.


(c)The Seller has validly executed this Agreement and the execution, delivery
and performance by the Seller of this Agreement and each transfer of Receivables
have been duly authorised by all necessary corporate actions and do not and will
not conflict with, nor result in any violation, or constitute any default under
any provision of the articles of association of the Seller or any agreement or
undertaking binding upon or applicable to the Seller or its property, or any law
or governmental regulation or court decision applicable to the Seller or its
property or result in the creation or imposition or of any Adverse Claim on its
assets.


(d)For the purposes of the Insolvency Regulation, its centre of main interest
(as that term is used in Article 3(1) of the Insolvency Regulation) is situated
in its jurisdiction of incorporation and it has no "establishment" (as that term
is used in Article 2(10) of the Insolvency Regulation) in any other
jurisdiction.


(e)The Transaction Documents to which the Seller is party constitute legal,
valid, binding and enforceable obligations of the Seller in accordance with
their terms subject to any bankruptcy or insolvency law or other similar law
affecting creditors' rights.


(f)Any factual information (taken as a whole) provided to the Buyer under this
Agreement, including any factual information relating to the Purchased
Receivables and any information relating to the Collection Account is true,
accurate and complete.


(g)No tax (including VAT) is payable and no deduction or withholding applies in
connection with the collection on the outstanding Purchased Receivable or
payments made under the Transaction Documents.


(h)No legal proceedings exist against the Seller which would have a Material
Adverse Effect on the ability of the Seller to comply with its obligations under
this Agreement or any of the transactions contemplated therein.


(i)Each Receivable sold by the Seller that is treated as an Eligible Receivable
for the purposes of (i) the Originator's Settlement Report or (ii) the
determination of the Adjusted Net Receivables Balance, is in fact an Eligible
Receivable.


(j)No Excluded Receivables are included in the Purchased Receivables Portfolio.


13

--------------------------------------------------------------------------------



(k)No other amounts than Collections on the Purchased Receivables are deposited
into the Collection Account. All collections on Purchased Receivables are paid
into the Collection Account.


(l)The Seller has complied with its Credit and Collection Policy.


(m)Any claims that the Buyer may have under this Agreement rank at least pari
passu with the claims of all the Seller's other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred by law.


(n)There has been no substantial change to the general nature of the Seller's
business than that as conducted by the Seller as at the date of this Agreement
without the prior consent of the Buyer.


(o)The Seller has not knowingly withheld any information that could reasonably
be deemed to be relevant to the Buyer.


(p)The Seller is an indirect wholly-owned subsidiary of the Performance
Indemnity Provider.


(q)Subject to any applicable grace period, the Seller is not in breach of any of
the Transaction Documents to which it is party.


(r)The Seller has kept proper documents, books, records and other information
necessary or useful for the recovery of the Purchased Receivables and
Collections in respect thereof and they are complete and accurate in all
material respects.


(s)Subject to any applicable grace period, no Termination Event or Potential
Termination Event or Originator Termination Event has occurred.


(t)There is no Insolvency Proceeding instituted against the Seller.


(u)Upon the occurrence of the conditions set out in Clause 3 of the Agreement,
the Buyer acquires legal ownership of each Purchased Receivable sold on each
Purchase Date and Related Security with respect thereto, and to the best of its
knowledge and belief, free and clear of any Adverse Claim (other than in favour
of the Buyer).


(v)The Seller has accounted for each sale of each Purchased Receivable by it
hereunder in its books and financial statements as sales.


(w)Since the Closing Date there have been no material changes in its Credit and
Collection Policy other than in accordance with the Transaction Documents.


(x)the transaction contemplated in this Agreement is not a transaction of
greater importance with related parties (operazione di maggiore rilevanza con
parti correlate) as defined pursuant to the provisions of the CONSOB regulation
"Regolamento recante disposizioni in materia di operazioni con parti correlate",
adopted with Resolution no. 17221 of 12 March 2010, later amended by Resolution
no. 17389 of 23 June 2010.


14


--------------------------------------------------------------------------------



SCHEDULE 2


UNDERTAKINGS


The Seller undertakes:


(a)it will furnish to the Buyer upon a reasonable request any general corporate
and general financial information in respect of the Seller;


(b)to allow the Buyer and/or its agents at all times during normal business
hours (subject to 10 Business Days' notice prior to the occurrence of a Stop
Purchase Date), to review processes and procedures and systems to capture and
report relevant information to be provided under the Transaction Documents in
respect of Debtors, Purchased Receivables and Collections, to examine, inspect
and make copies from the Seller's books and records and to allow the Buyer to
arrange for verification of debts with the relevant Debtors through the Seller
within a reasonable time period (if the Seller does not contact the Debtor
within such reasonable timeframe, the Buyer and/or its agent is allowed to do so
directly) and to supply to the Buyer upon request additional statements of any
purchase order together with all notes and papers evidencing the same and any
guarantees, securities or other documents or information relating thereto;


(c)it will notify the Buyer of: (i) the occurrence of a Termination Event or
Originator Termination Event; (ii) all litigation, legal action and proceedings
against the Seller that could affect the Seller's ability to comply with its
obligations under this Agreement and furnish to the Buyer as soon as possible
with information relating to such litigation, legal action or proceedings; (iii)
any changes in its Credit and Collection Policy with a view to obtain the
Buyer's consent prior to implementation (such consent shall not be unreasonably
withheld); (iv) any change to the general nature of the Seller's business than
that as conducted by the Seller as at the date of this Agreement with the view
of obtaining the Buyer's consent prior to implementation (such consent shall not
be unreasonably withheld); or (iv) any event that has a Material Adverse Effect
on the ability of the Seller to perform its obligations under the Transaction
Documents to which it is party;


(d)it will comply with the terms of its Credit and Collection Policy and, in
accordance with the Servicing Agreement, seek the consent of the Buyer in
relation to any change or amendment to the same if such change or amendment
would impact the collectability of the Purchased Receivables;


(e)to keep proper Records (maintained separately from its other books and
records) (i) necessary or useful for the control and the recovery of the
Purchased Receivables and Collections or (ii) otherwise required for the
purposes of providing information in respect of Purchased Receivables,
Collections and Debtors under the terms of the Transaction Documents;


(f)to make available to the Buyer on request and free of charge all documents
needed for the recovery of unpaid Purchased Receivables or all documents from
Debtors certifying the existence and the amount of the Purchased Receivables and
all evidence required by the
15

--------------------------------------------------------------------------------



Buyer in any proceedings and the Seller will procure the attendance at any
hearing of such witnesses as the Buyer may require;


(g)to do all things necessary to remain duly organised and validly existing
under the laws of the jurisdiction of its incorporation and to maintain all
requisite authority and licenses to conduct its business in the jurisdiction of
its incorporation;


(h)to maintain its centre of main interest (as that term is used in Article 3(1)
of the Insolvency Regulation) in its jurisdiction of incorporation;


(i)it will ensure at all times that any unsecured and unsubordinated claims of
the Buyer against it under this Agreement rank at least pari passu with all
present and future claims of all its other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred by laws
of general application;


(j)it will comply in all respects with all laws and regulations to which it may
be subject, if failure to comply has or is reasonably likely to have a Material
Adverse Effect;


(k)it will comply with and perform its obligations under the Transaction
Documents to which it is party;


(l)to ensure that it will use its best commercial efforts to comply with the
terms and conditions of any purchase order or receivables contract between
itself and a Debtor of a Purchased Receivable as if an interest in such
Purchased Receivable had not been sold and assigned hereunder;


(m)to require each Debtor to make payments in relation to the Purchased
Receivables exclusively to the Collection Account and to ensure that no
transfers are made from or to the Collection Account except for (i) crediting of
Collections in respect of the Purchased Receivables, (ii) crediting transfers
pursuant to paragraph (n) below, and
(iii) debits made in respect of the daily sweep of the balance of the Collection
Account to the Master Collection Account;


(n)without prejudice to the undertaking under paragraph (m) above, if a Debtor
makes a payment in relation to the Purchased Receivables to an account of the
Seller (other than the Collection Account), the Seller will transfer such
payment to the Collection Account within 2 Business Days of such payment being
made;


(o)if a Debtor has made payment in relation to the Purchased Receivables to an
account of the Seller (other than the Seller's Collection Account), the Seller
has transferred or will transfer such payment to the Collection Account within 2
Business Days of such payment being made;


(p)to notify the Buyer of a change of its accountants or, to the extent relevant
to the Programme, any changes in its accounting policies;


(q)to take any further action reasonably requested by the Buyer to ensure that
the sale and transfer of Purchased Receivables contemplated under this Agreement
are treated as a true sale from an accounting perspective;
16

--------------------------------------------------------------------------------





(r)not to sell, assign, charge or otherwise dispose of any Purchased
Receivables;


(s)not to grant security over any of the Purchased Receivables to any third
party;


(t)not to create or allow to subsist any security interest or encumbrance on or
over the Collection Account except as required under the Transaction Documents;


(u)it will not without the prior consent of the Buyer, extend, amend or
otherwise modify the terms of any Purchased Receivable unless such extension,
amendment or modification is: (i) permitted under the Servicing Agreement; (ii)
in the ordinary course of the Seller's business; or (iii) consistent with the
Credit and Collection Policy;


(v)it will not without the prior consent of the Buyer amend or modify any
payment instructions to the Debtors of the Purchased Receivables or the
Collection Account unless the Seller executes and delivers a replacement account
pledge or other equivalent security arrangement in favour of the Buyer to the
satisfaction of the Buyer; and


(w)it will not amend, supplement or terminate a Transaction Document to which it
is party except in accordance with the Common Terms;


(x)it will promptly deliver any information, documents, Records or reports with
respect to Purchased Receivables and Collections that the Buyer shall reasonably
require to complete all reports to be provided by it;


(y)it will furnish to the Buyer all such assistance (including powers of
attorney and other authorizations) as the Buyer may from time to time reasonably
request with respect to the servicing, administration, collection and
enforcement of the Purchased Receivables and the related Collections;


(z)all Records and documents relating to the Receivables sold under this
Receivables Purchase Agreement are kept in the office of the Seller or its
agents and such Records show clearly all transactions, payments, receipts and
proceedings relating to that Purchased Receivable and are complete and accurate;
and


(aa)it will promptly inform the Master Servicer, the Facility Agent and the
Funding Administrator in case any information in relation to a Key Account
Debtor as set out in Schedule 5 to the Master Definitions Agreement is incorrect
and will provide each of the Master Servicer, the Facility Agent and the Funding
Administrator with an updated Schedule.


17


--------------------------------------------------------------------------------



SCHEDULE 3 RECEIVABLES OFFER
Part A


To:


[Coöperatieve Rabobank U.A.]
[•]


[place], [date]
Subject: Transfer Schedule n. [•] for an amount of [•]
We refer to the [Originator] Receivables Purchase Agreement (hereinafter the
Agreement) dated [•] as amended and/or restated from time to time between your
company (as Buyer) and our company (as Seller).


Capitalised terms not otherwise defined in this letter, shall have the meanings
given to them in the Agreement.


We hereby offer to assign and transfer to you under the provisions of the
Factoring Law and the applicable provisions of the Italian Civil Code, without
recourse against us in the case of default by the relevant Debtors (pro soluto),
all the Scheduled Receivables identified in the Transfer Schedule attached
hereto, together with all related Related Rights.


Pursuant to Clause [5] of the Agreement, we wish to receive payment of the
Purchase Price due in respect of the Scheduled Receivables identified in the
Transfer Schedule being equal to Euro [to be completed], on the next Settlement
Date into the following account [•].


Yours faithfully,







[GREIF ITALY S.R.L]




Schedule: Transfer Schedule






*** *** ***




18

--------------------------------------------------------------------------------



Part B


RECEIVABLES ACCEPTANCE


To:


[GREIF ITALY S.R.L]
[•]


[place], [date]
Subject: Transfer Schedule n. [•] for an amount of [•]


We refer to the Originator Receivables Purchase Agreement (hereinafter the
Agreement) dated [•] between your company (as Seller) and our company (as Buyer)
and the Receivables Offer dated the date hereof.


Capitalised terms not otherwise defined in this letter, shall have the meanings
given to them in the Agreement.


We hereby accept your Receivables Offer [no. [to be completed]] and thus accept
to purchase from you under the provisions of the Factoring Law and the
applicable provisions of the Italian Civil Code, without recourse against you in
the case of default by the relevant Debtors (pro soluto), all the Scheduled
Receivables identified in the Transfer Schedule attached thereto, together with
all Related Rights.


In the light of the above, we confirm that we will transfer to you the Purchase
Price due in respect of the Scheduled Receivables on the next Settlement Date in
accordance with Clause [5] of the Agreement.


This letter incorporates by reference any provisions of the Agreement governing
the agreements and understanding between the Buyer and the Seller in respect of
the assignment of the Scheduled Receivables listed in the Transfer Schedule.


Yours faithfully,







(as Buyer)


19


--------------------------------------------------------------------------------



SCHEDULE 4


CREDIT AND COLLECTION POLICIES


Remains unchanged


20


--------------------------------------------------------------------------------



SCHEDULE 5


FORM OF NOTIFICATION TO DEBTORS PART 1
ITALIAN VERSION


Spett.le [•] [•]
all'att.ne di [•] [luogo], [data]
Oggetto: Notifica di cessione di credito




Con riferimento al nostro credito derivante dal contratto [•], relativo alla
fattura n. [•] e di ammontare pari ad euro [•] (il "Credito"), Vi comunichiamo
che la scrivente società [•] (la "Società"), ai sensi del contratto denominato
"[Originator] Receivables Purchase Agreement" (il "Contratto") e sottoscritto
dalla Società in data [•] con Coöperatieve Centrale Raiffeisen- Boerenleenbank
B.A. ("Rabobank"), ha ceduto il Credito a Rabobank, con sede legale a Croeselaan
18, 3521 CB Utrecht, Olanda.


Con la presente lettera Vi diamo pertanto istruzione di pagare gli importi
dovuti in relazione al Credito sul conto corrente n. [•], aperto presso [•] in
nome di [•] salvo diverse istruzioni impartite per iscritto da [Rabobank].



Inoltre, Vi informiamo che in dipendenza di quanto previsto dal contratto di
cessione su
indicato, Rabobank, (in qualità di titolare autonomo, il Titolare del
Trattamento) ha ricevuto, o potrà ricevere a breve, i dati personali contenuti
nei documenti relativi al/i Credito/i Ceduto/i e/o da Voi comunicati al Cedente
al momento della conclusione dei contratti da cui il/i Credito/i Ceduto/i
deriva/no (i Dati). Una volta trasferiti, i Dati saranno trattati dal Titolare
del Trattamento e dal o dai responsabili del trattamento al solo fine di gestire
e riscuotere e/o recuperare il/i Credito/i Ceduto/i mediante elaborazioni
manuali o strumenti elettronici o comunque automatizzati, informatici e
telematici, con logiche strettamente correlate a questa finalità.


[Greif Italia S.p.A.]., con sede legale in [•], Codice Fiscale e Partita IVA
[•], iscritta nel registro delle imprese di [•], é stato incaricato dal Titolare
del Trattamento di agire, per suo conto, per procedere al recupero del/i
Credito/i Ceduto/i. [Grief Italia S.p.A.] é stato inoltre nominato a questo fine
responsabile del trattamento dei dati personali dei debitori del/i Credito/i
Ceduto/i e degli eventuali loro garanti, secondo quanto disposto all'articolo 29
del Codice Privacy.


I Dati potranno essere comunicati anche ad ulteriori soggetti che agiranno in
qualità di responsabili del trattamento dei Dati, per trattamenti che soddisfino
le menzionate finalità, ai sensi del, e nel rispetto di quanto previsto al,
Codice Privacy. I Dati potranno essere comunicati all'estero ad alcuni o tutti i
soggetti di cui sopra, residenti all'interno dell'Unione Europea. L'elenco
completo di tali soggetti sarà a disposizione presso il responsabile per il
riscontro all'interessato di seguito
21

--------------------------------------------------------------------------------



identificato. In qualità di debitore ceduto e/o eventuale garante, successore o
avente causa, il soggetto in indirizzo può esercitare i diritti di cui
all'articolo 7 del Codice Privacy e, pertanto, ha il diritto di chiedere la
conferma dell'esistenza o meno dei Dati, di conoscere l'origine degli stessi, le
finalità e modalità del trattamento, l'aggiornamento, la rettificazione, la
cancellazione ove ricorrano i presupposti, nonché, qualora vi abbia interesse,
l'integrazione dei Dati.


Titolare autonomo del trattamento dei Dati è Rabobank,. Responsabile per il
riscontro all'interessato in caso di esercizio dei diritti di cui all'art. 7 del
Codice Privacy per conto del Titolare del Trattamento é [•].


Vogliate cortesemente indirizzare tutte le comunicazioni relative al Credito
ceduto, per quanto riguarda la nostra Società, al seguente indirizzo:


[•]


in copia a [•], al seguente indirizzo [•]:




Distinti Saluti




[data certa]






22

--------------------------------------------------------------------------------



PART 2


ENGLISH VERSION


(for information purpose only)
To Debtor
[•]
For the kind attention of [•]


RE: Notification of assignment of claim




We hereby inform you that, with respect to our claim deriving from the agreement
[•], relating to the invoice [•] and for an amount of Euro [•] (the "Claim"),
our company [•] (the "Company"), by way of the receivables purchase agreement
(the "Agreement") entered into on [•] with Coöperatieve Rabobank U.A.
("Rabobank"), has assigned the Claim (the "Assigned Claim") to [Rabobank], with
registered office at Croeselaan 18, 3521 CB Utrecht, Olanda.


We hereby instruct you to pay any amount due in relation to the Claim into
current account no. [•] held at [•] in the name of [•], unless [Rabobank]
instruct otherwise in writing.



Furthermore, we inform you that pursuant to the provisions of the receivables
purchase
agreement described above, Rabobank (the Recipient) has received, or may receive
shortly, the personal data set out in the agreements related to the Assigned
Receivable/s and/or communicated by you to the Assignor at the time of signing
the agreements from which the Assigned Claim/s arises/arise (the Data). Once
transferred, the Data shall be managed by the Recipient and/or such other
entities responsible for the management of the Data with the sole purpose of
managing, collecting and/or recovering the Assigned Claim/s by means of manual,
electronic and automatic processing instruments in each case related to this
objective.


[Greif Italia S.p.A.], with its registered office at [•], fiscal and VAT Code
[•], enrolled with the Companies' Register of [•], has been appointed by the
Recipient to act, on its behalf, as agent for the recovery of the collections in
respect of the Assigned Receivable/s. [Greif Italia S.p.A] has also been
appointed as the entity responsible for the processing of the personal data of
the Assigned Claim/s' debtors and their possible grantors, according to the
provisions of article 29 of the Privacy Law.


The Data may also be communicated to any other person acting as the responsible
person for the Data processing, for processes having the aim of carrying out
activities permitted under the provisions of the Privacy Law. The Data may be
communicated abroad to some or all of the persons indicated above resident in
the European Union. The full list of these persons will be available at the
office of the responsible entity indicated below.


23

--------------------------------------------------------------------------------



As assigned debtor and/or possible grantor, successor or third party creditor,
the person by whom the relevant data shall be managed may exercise its rights
under article 7 of the Privacy Law and, therefore, it shall have the right to
require the confirmation of the existence of the Data, to know the source of the
Data, to know the purposes and the methods of the processing of the Data, to
require the updating, the amendment and the deletion (if the necessary
conditions apply) of any Data and, if so interested, to require any integration
of the Data.


The individual recipient of the Data is [Rabobank]. The entity responsible for
dealing with those persons whose data is being managed, in the event such
persons exercise their rights under article 7 of the Privacy Law, is [•].


Please kindly send all the notifications relating to the assigned receivables,
intended for our Company, to the following address:


[•]


A copy is sent to [•] to the following address [•]: Yours sincerely,


[date certain at law]


24


--------------------------------------------------------------------------------



SCHEDULE 5


AMENDED AND RESTATED PORTUGUESE ORIGINATOR RECEIVABLES PURCHASE AGREEMENT






--------------------------------------------------------------------------------




AGREED FORM


AMENDED AND RESTATED ORIGINATOR RECEIVABLES PURCHASE AGREEMENT


ORIGINALLY DATED 27 APRIL 2012 AND 27 FEBRUARY 2020 AND AS AMENDED AND RESTATED
ON
 17 APRIL 2020


BETWEEN




GREIF PORTUGAL, S.A.
as seller




AND




GREIF SERVICES BELGIUM BVBA
as Buyer and as Master Servicer




AND




COÖPERATIEVE RABOBANK U.A.
as Facility Agent and Funding Administrator































--------------------------------------------------------------------------------



THIS ORIGINATOR RECEIVABLES PURCHASE AGREEMENT is made on 27 April 2012 and
amended on 27 February 2020 as amended and restated on 17 April 2020
BETWEEN:


(1)GREIF PORTUGAL, S.A., a company incorporated under Portuguese law, registered
with the Commercial Registry Office of Vila Franca de Xira under the number
500345155 (formerly number 646/19739213), whose registered office is at Rua da
Leziria, nº 1, Póvoa de Santa Iria, Portugal (the Seller);


(2)GREIF SERVICES BELGIUM BVBA (formerly named Greif Coordination Center BVBA),
a company incorporated under Belgian law, registered with the register of legal
entities (RPM/RPR) under the number 0438.202.052, Commercial Court of Antwerp,
Belgium, whose registered office is at Beukenlei 24, 2960 Brecht, Belgium (in
its capacity as buyer under this Agreement, the Buyer, and in its capacity as
master servicer under the Servicing Agreement, the Master Servicer); and


(3)COÖPERATIEVE RABOBANK U.A., a cooperative with excluded liability (coöperatie
met uitgesloten aansprakelijkheid) incorporated under the laws of The
Netherlands, having its corporate seat (statutaire zetel) in Amsterdam, the
Netherlands and its registered office at Croeselaan 18, 3521 CB Utrecht, The
Netherlands in its capacities as facility agent and funding administrator
(respectively) to the Lender (the Facility Agent and Funding Administrator).


WHEREAS:


(A)This Agreement was executed originally on 27 April 2012 between Greif
Portugal,
S.A. as seller and Greif Coordination Center BVBA (now Greif Services Belgium
BVBA) as buyer and master servicer and Coöperatieve Centrale Raiffeisen-
Boerenleenbank B.A. (trading as Rabobank International), London Branch (now
Coöperatieve Rabobank U.A.) as facility agent and funding administrator.


(B)This Agreement is being amended and restated in order to make certain changes
as further set out herein


(C)The Seller wishes to sell and transfer to the Buyer, and the Buyer wishes to
purchase and acquire from the Seller, from time to time certain trade
receivables originated by the Seller in the course of its business, payable on
such term and arising from the sale and delivery of goods and/or provision of
services by the Seller to its domestic and foreign business customers, including
all amounts due and to become due thereunder, and all security for the payment
of such amounts.


(D)The Seller acknowledges and agrees that:


(i)the Buyer will on-sell the receivables it acquires from the Seller under this
Agreement to the Main SPV; and


(ii)the Main SPV may further on-sell the receivables it acquires from the Buyer
to the Funding Administrator (for the account of the Lender),


1



--------------------------------------------------------------------------------



each in connection with the Greif Group's trade receivables securitisation
programme (the Programme) in accordance with the Transaction Documents.
1.On or about the Closing Date, the Buyer will repurchase certain Receivables
from ING that have been originated by the Seller. The Seller is willing to give
certain representations and undertakings in respect of those Receivables to the
Buyer.


(E)The Main SPV has appointed Greif Services Belgium BVBA to be the Master
Servicer of the Receivables that will be sold to it by the Buyer under the
Programme pursuant to the Servicing Agreement.


(F)The Facility Agent and the Funding Administrator, in their capacities as
facility agent and funding administrator (respectively) to the Lender under the
Transaction Documents, are party to this Agreement to acknowledge and obtain the
benefit of certain undertakings in favour of them.


1.DEFINITIONS AND INTERPRETATION


1.1In this Agreement, unless the context requires otherwise, capitalised terms
not otherwise defined have the meanings given to them in the Master Definitions
Agreement (defined below) and:


Confirmation means, in relation to each Reporting Date, a confirmation
substantially in the form of Schedule 3, confirming the transfer to the Buyer of
all rights and title of the Seller in and to the Scheduled Receivables sold and
transferred to the Buyer during the preceding Data Period.


Credit and Collection Policy means the credit and collection policy of the
Seller as set out in Schedule 4 as the same may be amended or supplemented from
time to time.


Financing Cost means all financing cost incurred by the Main SPV during a Data
Period, including any Yield and fees payable to the Lender, any fees, interest
or other costs payable under or in connection with the Subordinated Loan.


Insolvency Regulation means Regulation (EU) 2015/848 of the European Parliament
and of the Council of 20 May 2015 on insolvency proceedings.


Master Definitions Agreement means the master definitions agreement dated on or
about the date of this Agreement made between among others, the Seller, the
Master Servicer, the Facility Agent, the Funding Administrator and the Lender.


Originator's Settlement Report has the meaning ascribed to that term in Clause
10.1.


Parties means the Seller and the Buyer and Party means either of them as the
context may require.


Purchase Price has the meaning ascribed to such term in Clause 5.2.


Purchased Receivables Portfolio means in relation to a Reporting Date, the
portfolio of outstanding Purchased Receivables.
2



--------------------------------------------------------------------------------





Scheduled Receivables has the meaning ascribed to that term in Clause 4.1.


Seller's Account means the bank account to be designated by the Seller.


Stop Purchase Date means earlier of: (a) the date of occurrence of an Originator
Termination Event with respect to the Seller and (b) the date on which the
Revolving Period ends.


Transfer Schedule has the meaning ascribed to such term in Clause 4.1.


1.2Unless otherwise defined in this Agreement or the context requires otherwise,
words and expressions used in this Agreement have the meanings and constructions
ascribed to them in the Master Definitions Agreement set out in Clause 1.1 of
the Master Definitions Agreement.


1.3Terms in this Agreement, except where otherwise stated or where the context
otherwise requires, shall be construed in the same way as set forth in Clause
1.2 of the Master Definitions Agreement.


1.4The Common Terms apply to this Agreement and shall be binding on the parties
to this Agreement as if set out in full in this Agreement.


1.5If there is any conflict between the provisions of the Master Definitions
Agreement and the provisions of this Agreement, the provisions of this Agreement
shall prevail.


1.6For the purpose of Clause 2 of the Master Definitions Agreement, the Seller
is designated as an Obligor and the Buyer, the Facility Agent and the Funding
Administrator (as applicable) each as an Obligee.


2.AGREEMENT TO SELL AND PURCHASE RECEIVABLES


2.1Subject to the terms of this Agreement, the Seller hereby agrees to sell and
assign to the Buyer, effective on (a) the Closing Date and (b) thereafter on
each Purchase Date during the Revolving Period, all Receivables that the Seller
owns or will own on each such date, together with the benefit of all related
security and all other ancillary rights, including for the avoidance of doubt,
any Related Rights, in each case until but excluding the Stop Purchase Date.
Subject to the provisions of this Agreement, the Buyer hereby accepts such offer
for sale. The sale and assignment of the Receivables pursuant to this Clause 2.1
and Clause 3 shall be governed by the laws of Portugal.


2.2The Parties confirm that each sale of Receivables under this Agreement is
unconditional. The Seller waives any right it may have to demand rescission of
the sale of Purchased Receivables hereunder.


2.3For the avoidance of doubt, the Parties confirm that it is their intention to
achieve an effective outright transfer of legal title to the Purchased
Receivables, and not a security arrangement as security for any of the Seller's
obligations (as an assignment by way of security or otherwise). The Buyer shall
be free to further dispose of, and be entitled to the
3



--------------------------------------------------------------------------------



Collections made on, the Purchased Receivables, and shall bear the credit and/or
insolvency risk of the Debtors. In connection with any such further disposal,
the Buyer may disclose such information about the Seller and the Purchased
Receivables as the Buyer considers appropriate.


2.4For clarification purposes only, the deliverables to be provided by the
Parties (and the timing for the delivery of such deliverables) required to give
effect to the sale and purchase of Receivables under this Agreement, are further
described in the timeline set out in Schedule 5. To the extent that the timeline
conflicts with or contradicts any provision of a Transaction Document, such
Transaction Documents shall prevail.


3.TRANSFER OF LEGAL TITLE TO THE RECEIVABLES


3.1The Seller shall transfer and assign to the Buyer all its rights, title and
interest in the Receivables that the Seller owns on that Purchase Date in
accordance with Clause 2.1 and, where relevant, Clause 3.3. The Parties
recognise that in certain cases notice to the Debtors of the assignment of the
Receivables pursuant to this Agreement by the Seller to the Buyer may have been
given already prior to the amendment and restatement of this Agreement.


3.2Subject to the terms of the Transaction Documents, the Buyer is hereby
authorised to and undertakes to proceed with any filings, notifications and/or
other formalities which are necessary or which the Buyer deems useful for
rendering the transfer of any Purchased Receivable fully effective vis-à-vis the
Debtor thereof or any other third parties, at the expense of the Seller.


3.3Should it not be possible to effect a valid and effective assignment by the
Seller to the Buyer of the Purchased Receivables purchased pursuant to this
Agreement, the Seller and the Buyer agree that they shall:


(a)perform per Key Account Debtor the transfer requirements required by the laws
set out under the heading "Combined Transfer Requirements" as set out in
Schedule 5 to the Master Definitions Agreement (Overview of law applicable to
contracts); and


(b)do all such other acts and things as may be required to assign validly and
effectively the relevant Purchased Receivables to the Buyer, in accordance with
the law applicable to the relevant Purchased Receivables and any other
applicable law set out in Schedule 5 to the Master Definitions Agreement.


4.IDENTIFICATION OF RECEIVABLES


4.1Without limiting Clause 4.2, the Seller shall deliver on each Reporting Date
(and after the occurrence of a Stop Purchase Date on such dates as requested by
the Facility Agent) to the Buyer and Master Servicer:


(a)a schedule, in such form and detail as the Buyer may specify as agreed with
the Funding Administrator (the Transfer Schedule), setting out the relevant
details of the Receivables sold and transferred by the Seller to the Buyer
pursuant to this Agreement during the preceding Data Period (the Scheduled
Receivables); and


4



--------------------------------------------------------------------------------



(b)a duly executed Confirmation.


4.2The Transfer Schedule will be delivered in computer readable format and
contain all data that the Buyer, Master Servicer or Funding Administrator may
reasonably request and in particular:


(a)the name, address and contact number of the Debtors of the Scheduled
Receivables (and address for invoices, if different), the date and number of the
invoice, the outstanding nominal amount (and Approved Currency in which
denominated), the invoice payment date, the VAT number as mentioned on the
invoice or any other reference used by the Seller that permits the
identification of those Debtors;


(b)the aggregate nominal amount of the Scheduled Receivables in the relevant
Approved Currency on the relevant Purchase Date; and


(c)any other information that the Buyer, Master Servicer or Funding
Administrator may need or reasonably request in connection with the performance
of its obligations under the Transaction Documents.


5.PURCHASE PRICE


5.1The Buyer shall pay the Purchase Price (as defined below) for the Scheduled
Receivables sold and transferred to the Buyer during the preceding Data Period
on each Investment Date by:


(a)crediting the amount due to the Seller's Account; and


(b)to the extent permitted under applicable law, if the Buyer is also scheduled
to receive payment from the Seller (other than Collections) on the relevant
Investment Date in the same currency, the Buyer may set off such payments
subject to the prior consent of the Seller.


5.2The purchase price for the Scheduled Receivables sold and transferred to the
Buyer during the preceding Data Period shall be the aggregate nominal value of
such Scheduled Receivables in the relevant Approved Currency less the sum of (i)
the Financing Cost attributable to the Seller as determined by Master Servicer
and (ii) the Servicing Fee attributable to the Seller as determined by the
Master Servicer. The Master Servicer shall make such determination having regard
to the aggregate nominal value of all Scheduled Receivables sold by the Seller
during that Data Period relative to the aggregate nominal value of Receivables
sold by all Originators (other than the Italian Originator) during the same Data
Period (the Purchase Price).


6.REPRESENTATIONS AND WARRANTIES - COVENANTS - INDEMNIFICATION


6.1The Seller makes the representation and warranties set out in Schedule 1 to
the Buyer, Facility Agent and Funding Administrator in accordance with Clause
6.4.


5



--------------------------------------------------------------------------------



6.2The Seller undertakes to the Buyer, Facility Agent and Funding Administrator
to comply with its obligations as set out in Schedule 2 at all times during the
term of this Agreement in all material respects except for the obligations set
out in paragraphs (g), (h), (j), (q), (r), (s), (t), (u), (v) and (z) in
Schedule 2, which shall be complied with in all respects on each date during the
term of this Agreement.


6.3The Buyer contemplates reselling the Purchased Receivables to a third party
in the context of the Programme. The Seller acknowledges and agrees that the
Buyer shall from time to time provide the Seller with a copy of the
representations, warranties and any other relevant requirements of the Programme
and request the Seller to make corresponding representations and warranties, to
undertake corresponding covenants or to meet corresponding requirements in
relation to such onsold Purchased Receivables for the purposes of the Programme.
In addition, the Buyer may also request that the Seller make additional
representations and warranties, undertake additional covenants or comply with
additional requirements in relation to such onsold Purchased Receivables. The
Seller undertakes to immediately comply with these requests and undertakes to
offer its full co-operation in this respect.


6.4The agreement of the Buyer to purchase and make payment for the Purchased
Receivables is entered into on the basis of all undertakings and agreements of
the Seller contained in this Agreement and of the aforesaid representations and
warranties being true and accurate in all material respects on each Purchase
Date, each Settlement Date and each Reporting Date except for the
representations or warranties set out in paragraphs (e), (j), (l), (m) and (t)
of Schedule 1 which shall be true and correct in all respects on each date.


6.5Without prejudice to the other rights and/or remedies of the Buyer, the
Seller undertakes that it will hold the Buyer, the Facility Agent and Funding
Administrator fully and effectively indemnified from and against, and will
compensate the Buyer, the Facility Agent and Funding Administrator for any and
all losses, liabilities, costs, claims, charges, actions, proceedings, damages,
expenses or demands which it may incur or which may be made against it as a
result of or arising out of, or in relation to, any misrepresentation or alleged
misrepresentation by the Seller in, or any breach or alleged breach of, any of
the aforesaid representations, warranties, undertakings or agreements and such
indemnity shall include all costs, charges and expenses which the Buyer, the
Facility Agent and Funding Administrator may pay or incur in disputing or
defending any claim, demand or action or other proceedings.


7.DEEMED COLLECTIONS


7.1If and to the extent the Buyer or a subsequent owner of the Receivables shall
be required for any reason to pay over to a Debtor, any Transaction Party or any
other Person (other than in accordance with the Transaction Documents) any
amount received by itself or on its behalf under this Agreement, or any
subsequent Receivables Purchase Agreement or the Servicing Agreement, such
amount shall be deemed not to have been so received but rather to have been
retained by the Seller, and, accordingly, the Buyer or a subsequent owner (as
the case may be) shall have a claim against the Seller (without duplication) for
such amount in the relevant Approved Currency as a Deemed Collection, payable
when and to the extent that any distribution to such Debtor, or any Transaction
Party or any other Person (as the case may be) is made in respect thereof. The
Seller shall pay or cause to be paid an amount in the
6



--------------------------------------------------------------------------------



relevant Approved Currency equal to such Deemed Collection to the relevant
Collection Account within two (2) Business Days.


7.2If at any time after the purchase of a Purchased Receivable hereunder, any
Dilution occurs in respect of such Purchased Receivable and has been identified
in accordance with the Cleared Invoice Allocation, the Seller shall pay or cause
to be paid an amount in the relevant Approved Currency equal to such Dilution as
a Deemed Collection into the relevant Collection Account within two (2) Business
Days.


7.3If any representation or warranty is untrue or incorrect with respect to any
Receivable sold under this Agreement, the Seller shall pay or cause to be paid
an amount equal to the Purchase Price paid for such Receivable as a Deemed
Collection to the relevant Collection Account within two (2) Business Days.
Following such payment, the relevant Receivable shall cease to be part of the
Portfolio.


7.4If any Deemed Collection (other than referred to in Clauses 7.1, 7.2 or 7.3)
is received, or deemed to be received, by the Seller, the Seller shall pay or
cause to be paid an amount equal to such Deemed Collection to the relevant
Collection Account within two (2) Business Days.


7.5Any amounts paid or caused to be paid by the Seller into the relevant
Collection Account in accordance with Clauses 7.1, 7.2 and 7.3 above shall for
the purposes of the Transaction Documents be treated as Collections.


7.6Subject to Clause 14.2, in the event of the occurrence of an Originator
Termination Event in respect of the Seller, an amount equal to the Unpaid
Balance of all Receivables sold by the Seller and at such time owned by the Main
SPV shall for the purposes of the Transaction Documents be treated as
Collections deemed to be received by the Seller. The Seller shall remit such
Deemed Collections to Main SPV within two (2) Business Days.


8.DEBTOR NOTIFICATION AND REDIRECTION OF COLLECTIONS


8.1The Buyer has the right at any time to give notice of transfer to a Debtor of
a Purchased Receivable or to cause the Seller to notify any Debtors
substantially in the form of Schedule 6 (Form of Notification Letter).


8.2Other than any notification in accordance with Clauses 3 above and 8.3 below,
the Seller will not give notice of transfer to a Debtor of a Purchased
Receivable, except in accordance with the instructions of the Buyer, or
following the occurrence of a Debtor Notification Event, the instructions of the
Facility Agent.


8.3Notwithstanding the foregoing, the Buyer may do whatever is necessary to
ensure that the transfer of Purchased Receivables together with any related
security and other ancillary rights is duly perfected, and enforceable against
the Debtor and third parties. The Seller agrees that from time to time it will
promptly execute and deliver all instruments and documents and take all further
action that the Buyer or the Funding Administrator or the Facility Agent (after
the occurrence of a Termination Event) may reasonably request in order to
perfect the transfer of legal title to the Purchased Receivables, together with
the benefit of any related security and all other related ancillary rights, to
protect the Buyer's
7



--------------------------------------------------------------------------------



and/or the Main SPV's and/or the Funding Administrator's interest in the
Purchased Receivables and to enable the Buyer and/or the Main SPV and/or the
Funding Administrator to exercise or enforce its rights under this Agreement
and/or under the Purchased Receivables.


8.4The Seller will ensure that on each Business Day, prior to the occurrence of
any of a Potential Termination Event, Termination Event, Potential Originator
Termination Event or Originator Termination Event, the Collections standing to
the balance of the Seller's Collection Account on such day will be transferred
to the Master Collection Account. After the occurrence of a Potential
Termination Event, Termination Event, Potential Originator Termination Event or
Originator Termination Event, the Seller shall ensure that all Collections shall
be transferred to the account or accounts designated by the Facility Agent for
such purpose.


8.5After the occurrence of a Rating Downgrade Event, the Seller is required to
either transfer ownership of each of the Seller Collection Accounts to Main SPV
or assist Main SPV to establish new blocked accounts in the name of Main SPV
over which security will be created for the benefit of the Facility Agent and
ensure that all Debtors are notified and all Collections are paid into such new
account(s).


9.APPOINTMENT OF SELLER AS SUB-CONTRACTOR


9.1The Master Servicer pursuant to the Servicing Agreement, hereby appoints the
Seller as sub-contractor for the services referred to in Clause 3 of the
Servicing Agreement.


9.2The Seller hereby accepts its appointment as sub-contractor under Clause 9.1.
The Seller shall carry out such services with due care and diligence in
accordance with the Servicing Agreement and shall be liable for any breaches or
other failures in connection with the performance of such services to the same
extent as the Master Servicer under the Servicing Agreement.


9.3The Seller is entitled to an arm's length remuneration for its services as
sub- contractor, as separately agreed between the Seller and the Master
Servicer.


10.REPORTING OBLIGATIONS OF THE SELLER AS SUB-CONTRACTOR


10.1The Seller shall, subject to Clause 10.2, provide the Master Servicer by no
later than ten (10) Business Days prior to the Settlement Date with a report in
respect of the Purchased Receivables Portfolio (the Originator's Settlement
Report).


10.2If (a) a Rating Downgrade Event occurs, within 30 days of the occurrence of
the Rating Downgrade Event or (b) a Stop Purchase Date occurs, the Seller shall
provide the Master Servicer with an Originator's Settlement Report at more
regular intervals as specified in the Servicing Agreement.


10.3At the occurrence of a Termination Event, the Master Servicer may, at the
instruction of the Facility Agent, require the Seller to provide the Master
Servicer with an Originator's Settlement Report on such dates as indicated by
the Master Servicer, acting on the reasonable instruction of the Facility Agent.
8



--------------------------------------------------------------------------------





10.4Each Originator's Settlement Report will be delivered in computer readable
format and contains the following data in respect of the Purchased Receivables
Portfolio:


(i)total Collections received in respect of the outstanding Purchased
Receivables during the preceding Data Period;


(ii)total amount of Receivables sold by the Seller to the Buyer during the
preceding Data Period;


(iii)the total amount of Eligible Receivables in the Purchased Receivables
Portfolio during the preceding Data Period;


(iv)any credit notes granted in respect of any outstanding Purchased Receivables
during the preceding Data Period;


(v)information relating to the outstanding balances of Purchased Receivables as
at the date of the Originator's Settlement Report;


(vi)information relating to any outstanding Purchased Receivables that are
deemed to be Delinquent Receivables during the preceding Data Period; and


(vii)information relating to any outstanding Purchased Receivables that are
deemed to be Defaulted Receivables during the preceding Data Period.


10.5On the date falling six months after the date of this Agreement, and on each
date falling six months thereafter, the Seller, in its capacity as
sub-contractor under the Servicing Agreement, shall provide the Buyer and the
Master Servicer with details relating to any outstanding Purchased Receivables
that have been written-off during the preceding six months period.


11.COSTS AND EXPENSES


11.1The Seller agrees to pay and indemnify, defend and hold harmless the Buyer
against and from any tax or governmental fee or charge (other than any tax based
on income) (i) which may be imposed upon any sale of the Receivables to the
Buyer, or (ii) which may be imposed upon the Buyer with respect to any
Receivable (or any related supplies) provided, however, that the Seller shall
have the right, at its expense, to conduct or participate in any proceedings
resisting or objecting to the imposition or collection of any such tax,
governmental fee or charge.


11.2The Seller agrees to pay the Buyer any fees, charges or costs charged by the
Buyer in relation to the Programme as agreed from time to time and as approved
by the Funding Administrator (such approval not to be unreasonably withheld).


12.POWER OF ATTORNEY


The Seller hereby appoints the Buyer to be its lawful attorney:


9



--------------------------------------------------------------------------------



(a)to execute or sign a Confirmation relating to the transfer of the relevant
Receivables; and


(b)to complete, deal with, negotiate or endorse negotiable instruments and other
remittance received by the Seller.


13.MISCELLANEOUS PROVISIONS


13.1As between the Seller and the Buyer, a copy of the Buyer's ledger sheets
whether maintained manually or by machine or by computer and certified by the
company secretary or an authorised officer of the Buyer to be a true and
accurate copy shall be final and conclusive evidence, absent manifest error, as
to the sums collected and received by the Buyer in respect of Purchased
Receivables or of the fee charges and other sums payable by the Seller to the
Buyer up to the date of such certificate save only to the extent that the Seller
shall prove specific errors or omissions appearing on the face of the ledger
sheets.


13.2The Parties will not be entitled to assign, transfer or in any other manner
dispose of all or any of its rights and obligations under this Agreement.


14.DURATION


14.1This Agreement shall commence on the date specified at the start of this
Agreement and shall continue until it is terminated by either Party by giving
the other one (1) calendar month's notice upon the earlier of (a) the occurrence
of the Final Discharge Date, and (b) the date on which the obligations arising
in respect of the occurrence of an Originator Termination Event with respect to
the Seller as set out in Clauses 7.6 and 14.2 below or elsewhere in this
Agreement have been irrevocably satisfied in full.


14.2In the event of the occurrence of a Stop Purchase Date in respect of the
Seller, Clauses 2 and 3 will cease to be in effect (without retroactive effect).


15.GOVERNING LAW AND JURISDICTION


15.1This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by, and construed in accordance with, the
laws of The Netherlands except for Clause 2.1 and Clause 3 and the sale and
assignment of the Receivables hereunder which shall be governed by and construed
in accordance with the laws of Portugal.


15.2The courts of The Netherlands will have non-exclusive jurisdiction to settle
any disputes which may arise out of or in connection with this Agreement
(including any non-contractual obligations which may arise out of or in
connection therewith) and that accordingly, any legal action or proceedings
arising out of or in connection with this Agreement may be brought in such
courts.




10




--------------------------------------------------------------------------------



SCHEDULE 1 REPRESENTATIONS AND WARRANTIES


(a)The Seller is a corporation validly organised and existing under the laws of
the jurisdiction of its incorporation and has full power and authority to
execute and deliver this Agreement and to perform the terms and provisions of
this Agreement.


(b)The Seller has obtained all necessary official authorisations and licences
and complies with the laws and regulations applicable to carry on its business
as well as to sell the Receivables to the Buyer under the terms of this
Agreement, except to the extent that non-compliance would not, individually or
in the aggregate, have a Material Adverse Effect.


(c)The Seller has validly executed this Agreement and the execution, delivery
and performance by the Seller of this Agreement and each transfer of Receivables
have been duly authorised by all necessary corporate actions and do not and will
not conflict with, nor result in any violation, or constitute any default under
any provision of the articles of association of the Seller or any agreement or
undertaking binding upon or applicable to the Seller or its property, or any law
or governmental regulation or court decision applicable to the Seller or its
property or result in the creation or imposition or of any Adverse Claim on its
assets.


(d)For the purposes of the Insolvency Regulation, its centre of main interest
(as that term is used in Article 3(1) of the Insolvency Regulation) is situated
in its jurisdiction of incorporation and it has no "establishment" (as that term
is used in Article 2(h) of the Insolvency Regulation) in any other jurisdiction.


(e)The Transaction Documents to which the Seller is party constitute legal,
valid, binding and enforceable obligations of the Seller in accordance with
their terms subject to any bankruptcy or insolvency law or other similar law
affecting creditors' rights.


(f)Any factual information (taken as a whole) provided to the Buyer under this
Agreement, including any factual information relating to the Purchased
Receivables and any information relating to the Collection Account is true,
accurate and complete.


(g)No tax (including VAT) is payable and no deduction or withholding applies in
connection with the collection on the outstanding Purchased Receivable or
payments made under the Transaction Documents.


(h)No legal proceedings exist against the Seller which would have a Material
Adverse Effect on the ability of the Seller to comply with its obligations under
this Agreement or any of the transactions contemplated therein.


(i)Each Receivable sold by the Seller that is treated as an Eligible Receivable
for the purposes of (i) the Originator's Settlement Report or (ii) the
determination of the Adjusted Net Receivables Balance, is in fact an Eligible
Receivable.


(j)No Excluded Receivables are included in the Purchased Receivables Portfolio.


11



--------------------------------------------------------------------------------



(k)No other amounts than Collections on the Purchased Receivables are deposited
into the Collection Account. All collections on Purchased Receivables are paid
into the Collection Account.


(l)The Seller has complied with its Credit and Collection Policy.


(m)Any claims that the Buyer may have under this Agreement rank at least pari
passu with the claims of all the Seller's other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred by law.


(n)There has been no substantial change to the general nature of the Seller's
business than that as conducted by the Seller as at the date of this Agreement
without the prior consent of the Facility Agent and Funding Administrator.


(o)The seller has not knowingly withheld any information that could reasonably
be deemed to be relevant to the Buyer.


(p)The Seller is an indirect wholly-owned subsidiary of the Performance
Indemnity Provider.


(q)Subject to any applicable grace period, the Seller is not in breach of any of
the Transaction Documents to which it is party.


(r)The Seller has kept proper documents, books, records and other information
necessary or useful for the recovery of the Purchased Receivables and
Collections in respect thereof and they are complete and accurate in all
material respects.


(s)Subject to any applicable grace period, no Termination Event or Potential
Termination Event or Originator Termination Event has occurred.


(t)There is no Insolvency Proceeding instituted against the Seller.


(u)Upon the occurrence of the conditions set out in Clause 3 of the Agreement,
the Buyer acquires legal ownership of each Purchased Receivable sold on each
Purchase Date and Related Security with respect thereto, and to the best of its
knowledge and belief, free and clear of any Adverse Claim (other than in favour
of the Buyer and the Facility Agent and Funding Administrator).


(v)The Seller has accounted for each sale of each Purchased Receivable by it
hereunder in its books and financial statements as sales.


(w)Since the Closing Date there have been no material changes in its Credit and
Collection Policy other than in accordance with the Transaction Documents.


12




--------------------------------------------------------------------------------



SCHEDULE 2
UNDERTAKINGS


The Seller undertakes:


(a)it will furnish to the Buyer, the Facility Agent and Funding Administrator
upon a reasonable request any general corporate and general financial
information in respect of the Seller;


(b)to allow the Buyer, the Facility Agent and Funding Administrator and/or their
agents at all times during normal business hours (subject to 10 Business Days'
notice prior to the occurrence of a Stop Purchase Date), to review processes and
procedures and systems to capture and report relevant information to be provided
under the Transaction Documents in respect of Debtors, Purchased Receivables and
Collections, to examine, inspect and make copies from the Seller's books and
records and to allow the Buyer to arrange for verification of debts with the
relevant Debtors through the Seller within a reasonable time period (if the
Seller does not contact the Debtor within such reasonable timeframe, the Buyer,
Facility Agent or Funding Administrator and/or their agents is allowed to do so
directly) and to supply to the Buyer, the Facility Agent and Funding
Administrator upon request additional statements of any purchase order together
with all notes and papers evidencing the same and any guarantees, securities or
other documents or information relating thereto;


(c)it will notify each of the Facility Agent and Funding Administrator of: (i)
the occurrence of a Termination Event or Originator Termination Event; (ii) all
litigation, legal action and proceedings against the Seller that could affect
the Seller's ability to comply with its obligations under this Agreement and
furnish to the Buyer as soon as possible with information relating to such
litigation, legal action or proceedings; (iii) any changes in its Credit and
Collection Policy with a view to obtaining the Facility Agent's and Funding
Administrator's consent prior to implementation (such consent shall not be
unreasonably withheld); (iv) any change to the general nature of the Seller's
business than that as conducted by the Seller as at the date of this Agreement
with the view of obtaining the Facility Agent's and Funding Administrator's
consent prior to implementation (such consent shall not be unreasonably
withheld); or (iv) any event that has a Material Adverse Effect on the ability
of the Seller to perform its obligations under the Transaction Documents to
which it is party;


(d)it will comply with the terms of its Credit and Collection Policy and, in
accordance with the Servicing Agreement, seek the consent of the Funding
Administrator and Facility Agent in relation to any change or amendment to the
same if such change or amendment would impact the collectability of the
Purchased Receivables;


(e)to keep proper Records (maintained separately from its other books and
records) (i) necessary or useful for the control and the recovery of the
Purchased Receivables and Collections or (ii) otherwise required for the
purposes of providing information in respect of Purchased Receivables,
Collections and Debtors under the terms of the Transaction Documents;


(f)to make available to the Buyer on request and free of charge all documents
needed for the recovery of unpaid Purchased Receivables or all documents from
Debtors certifying the
13



--------------------------------------------------------------------------------



existence and the amount of the Purchased Receivables and all evidence required
by the Buyer in any proceedings and the Seller will procure the attendance at
any hearing of such witnesses as the Buyer may require;


(g)to do all things necessary to remain duly organised and validly existing
under the laws of the jurisdiction of its incorporation and to maintain all
requisite authority and licenses to conduct its business in the jurisdiction of
its incorporation;


(h)to maintain its centre of main interest (as that term is used in Article 3(1)
of the Insolvency Regulation) in its jurisdiction of incorporation;


(i)it will ensure at all times that any unsecured and unsubordinated claims of
the Buyer against it under this Agreement rank at least pari passu with all
present and future claims of all its other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred by laws
of general application;


(j)it will comply in all respects with all laws and regulations to which it may
be subject, if failure to comply has or is reasonably likely to have a Material
Adverse Effect;


(k)it will comply with and perform its obligations under the Transaction
Documents to which it is party;


(l)to ensure that it will use its best commercial efforts to comply with the
terms and conditions of any purchase order or receivables contract between
itself and a Debtor of a Purchased Receivable as if an interest in such
Purchased Receivable had not been sold and assigned hereunder;


(m)to require each Debtor to make payments in relation to the Purchased
Receivables exclusively to the Collection Account and to ensure that no
transfers are made from or to the Collection Account except for (i) crediting of
Collections in respect of the Purchased Receivables, (ii) crediting transfers
pursuant to paragraph (n) below, and
(iii) debits made in respect of the daily sweep of the balance of the Collection
Account to the Master Collection Account;


(n)without prejudice to the undertaking under paragraph (m) above, if a Debtor
makes a payment in relation to the Purchased Receivables to an account of the
Seller (other than the Collection Account), the Seller will transfer such
payment to the Collection Account within 2 Business Days of such payment being
made;


(o)to notify each of the Buyer, the Facility Agent and Funding Administrator of
a change of its accountants or, to the extent relevant to the Programme, any
changes in its accounting policies;


(p)to take any further action reasonably requested by the Buyer to ensure that
the sale and transfer of Purchased Receivables contemplated under this Agreement
are treated as a true sale from an accounting perspective;


(q)not to sell, assign, charge or otherwise dispose of any Purchased
Receivables;


14



--------------------------------------------------------------------------------



(r)not to grant security over any of the Purchased Receivables to any third
party;


(s)not to create or allow to subsist any security interest or encumbrance on or
over the Collection Account except as required under the Transaction Documents;


(t)it will not without the prior consent of the Buyer, extend, amend or
otherwise modify the terms of any Purchased Receivable unless such extension,
amendment or modification is: (i) permitted under the Servicing Agreement; (ii)
in the ordinary course of the Seller's business; or (iii) consistent with the
Credit and Collection Policy;


(u)it will not without the prior consent of the Facility Agent and Funding
Administrator amend or modify any payment instructions to the Debtors of the
Purchased Receivables or the Collection Account unless the Seller executes and
delivers a replacement account pledge or other equivalent security arrangement
in favour of the Facility Agent and Funding Administrator to the satisfaction of
the Facility Agent and Funding Administrator;


(v)it will not amend, supplement or terminate a Transaction Document to which it
is party except in accordance with the Common Terms;


(w)it will promptly deliver any information, documents, Records or reports with
respect to Purchased Receivables and Collections that the Master Servicer or
Backup Servicer shall reasonably require to complete all reports to be provided
by it;


(x)it will furnish to the Buyer, Master Servicer and Funding Administrator all
such assistance (including powers of attorney and other authorizations) as the
Buyer, Master Servicer or the Funding Administrator may from time to time
reasonably request with respect to the servicing, administration, collection and
enforcement of the Purchased Receivables and the related Collections;


(y)all Records and documents relating to the Receivables sold under this
Receivables Purchase Agreement are kept in the office of the Seller or its
agents and such Records show clearly all transactions, payments, receipts and
proceedings relating to that Purchased Receivable and are complete and accurate;
and


(z)it will promptly inform the Master Servicer, the Facility Agent and the
Funding Administrator in case any information in relation to a Key Account
Debtor as set out in Schedule 5 to the Master Definitions Agreement is incorrect
and will provide each of the Master Servicer, the Facility Agent and the Funding
Administrator with an updated Schedule.


15




--------------------------------------------------------------------------------



SCHEDULE 3 CONFIRMATION


Subject: Transfer Schedule n. [•] for an amount of [•]


In accordance with the Originator Receivables Purchase Agreement, dated as of
[•] (as amended from time to time), between the undersigned (the Agreement)


the Seller:


GREIF PORTUGAL, S.A.


Rua da Leziria, nº 1 Póvoa de Santa Iria Portugal


and


the Buyer:


GREIF SERVICES BELGIUM BVBA


Beukenlei 24
2960 Brecht Belgium


the Seller confirms having sold, assigned and effectively transferred as of the
date below to the Buyer all rights, title and interest of the Seller in, to and
under each and every Scheduled Receivable identified in the Transfer Schedule
attached hereto, together with all security granted to secure the payment of
each such Scheduled Receivable, and any other ancillary rights related to each
such Scheduled Receivable.


This sale, assignment and transfer has been made pursuant to, and upon the
representations, warranties and agreements of the Seller contained in, the
Agreement.


Any terms as used herein shall have the same meaning as set forth in the
Agreement. [•],
[SELLER] DATE:
BY:
TITLE:


[BUYER] DATE:
BY:
TITLE:


[to be signed by duly authorised signatory of the Seller] encl.: Transfer
Schedule
16




--------------------------------------------------------------------------------



SCHEDULE 4
CREDIT AND COLLECTION POLICIES


17



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures






















image81.jpg [image81.jpg]
THE GREIF WAY
Customer to Cash

Greif Europe Customer-to-Cash Policy Document






















Issue No 01


18



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures

Date
April, 2004
Document Ref.Customer to Cash Greif Europe Credit Policy and GuidelinesWritten
byReviewed byApproved byGreif – MVREL – JSH



CONTENTS



1.
Document
Overview....................................................................................................................20
1.1
Objective..................................................................................................................................…20
1.2
Scope............................................................................................................................................20
1.3
Policies.........................................................................................................................................20
1.4
Review.........................................................................................................................................21
2.
Credit Policies and
Procedures....................................................................................................22
2.1
New Customer Credit Approval and
Set-up................................................................................22
2.2
Customer Master File
Maintenance.........................................................................................…24
2.3
Establishing Account Credit
Limits.............................................................................................25
2.4
Payment
Terms............................................................................................................................27
2.5
Credit Limit Monitoring and
Control..........................................................................................28
2.6
Credit
Sanctions...........................................................................................................................30
2.7
Bankruptcies, Administration,
Receivership...............................................................................33
2.8
Credit
Notes.................................................................................................................................35
3.
Collections...................................................................................................................................36
3.1
Account
segmentation..................................................................................................................36
3.2
Collection
Process........................................................................................................................37
3.3
Consignment
Billing....................................................................................................................40
3.4
Consolidated
Billing....................................................................................................................42
3.5
Cash
Application..........................................................................................................................44
3.6
Terms Compliance & Unearned
Discounts.................................................................................45
4.
Dispute
Management...................................................................................................................47
4.1
Dispute Management System
Process.........................................................................................47
Appendix 1 -
DEFINITIONS.......................................................................................................50
Appendix 2 - SEGMENTATION
LOGIC...................................................................................51
Appendix 3 - DISPUTE
CODES.................................................................................................52



19



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


1.Document Overview


1.1Objective


The objective of this document is to establish The Greif Way to manage the
customer to cash cycle. This cycle begins at new customer set-up and order
generation and ends with successful collection of receivables or deactivation of
a customer no longer doing business with or unable to meet their financial
obligation to Greif. The process includes establishing credit protocols to
minimize risk exposure, developing collections strategies to maximize cash
receipts and minimize receivables, and enabling the root cause elimination and
timely correction of errors.


1.2Scope


The scope of the customer-to-cash policies and procedures include: Sales, Credit
and Collection, Customer Service, Shipping, Billing and Accounts Receivable.
They apply to third parties only – different policies and procedures apply to
sales within Greif.


1.3Policies


The following are the policies that are set out in more detail in this document:


Greif will extend terms only to customers that have been approved for credit.
Exceptions require appropriate management approval.


Greif will sell products only to customers that are formally recorded into
Greif’s ERP systems and will review customer data on a periodic basis to
maintain accuracy.


SBU Controllers are responsible for determining who must approve all credit
limits within the limits of the Greif Approval Authority Matrix, and what
documentation will be required to support the limit given. New small accounts
will be required to purchase product via credit card terms in countries where
this is possible.


It is Greif policy that only a limited number of terms and conditions are
offered to customers. However, in recognition of the variation of normal trading
terms between European countries the range of terms will be defined per country.


Customer credit limits will be monitored and updated as deemed appropriate to
business needs and to mitigate credit risk exposure.


Greif will use collection escalation and credit sanctions up to and including
legal action and/or customer deactivation to assure prompt collections of
receivables and mitigate credit risk exposure.


Collection strategies will be segmented based on Working Capital impact.


20



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


All customers will be contacted for collection purposes to ensure on time
payments. The contact method (phone call, fax, email or dunning letters) will
vary according to the customer segment.


Consolidated billing and self-billing terms must be documented in a contract,
which is in writing, dated and signed by the customer and Greif. Processes and
systems must be clearly set up to ensure accuracy and completeness of
consolidated billing and supplier self-billing.


Cash Application will apply all payments and credits to a customer’s account on
a timely basis.


Discounted payments must be received by Greif by the discount due date and
discounts are only allowed if customers account is current except for
acknowledged disputes.


A dispute is defined as “any unmet customer expectation, real or perceived, that
results in short or non-payment of an invoice”. Effective dispute management
systems must be in place to ensure timely resolution of all disputes and,
therefore, timely settlement of customer accounts.


1.4Review


It is the responsibility of the Greif Credit Committee to ensure the Global
Policies and Procedures are adhered to and remain current on an annual basis and
make the proper adjustments.


The Greif Credit Committee comprises the CFO; Treasurer; IP&S Global Controller;
IP&S Vice President Global Sales and Controller PP&S.


The SBU Controllers are responsible for ensuring that appropriate local policies
and procedures are developed and followed that fit within the framework of this
overall Greif policy and procedure. They are also responsible to ensure that the
local policies and procedures are amended as needed in accordance with changes
in business requirements.


Local policies and procedures need to address:


Local policies and where they differ from Greif’s overall policy.


Local responsible process owner(s) - Responsibility Matrix


Local criteria applied in implementing the policy.


Documentation needed locally to support the policy.


Responsibility for each function within the process.


Timing applied in the process.


Reports that are generated to support the policies and procedures.
21



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


2.Credit Policies and Procedures


2.1New Customer Credit Approval and Set-up


2.1.1Policy


Greif will extend terms only to customers who have been approved for credit.
Exceptions require appropriate management approval.


2.1.2Purpose


The process of establishing a new customer account is to ensure Greif can
operate and maintain commercial transactions with the customer, including order
entry, invoicing, shipping and collection. This process ensures that all current
and potential customers are aware of Greif’s business practices in executing
commercial transactions. Any potential new customer needs to acknowledge Greif’s
business practices and fulfil certain documentation pre-requisites to validate
its existence and allow Greif to evaluate risk and assign a credit limit.
Documentation for new customers could typically include: new customer request
form; terms and conditions of sale; Greif’s payment remittance preferences and
relevant information; late payment bill back and interest policy; Greif’s
consolidated and consignment billing requirements; credit application;
additional guarantee if needed.


2.1.3Responsibilities


The SBU Controllers and designated personnel are responsible for determining the
responsibilities for new customer credit approval and set-up within their BU’s.


The following is an indicative list of functions, to be tailored at a country
level to local organization and practice:


Sales/Customer Service (CS):


•Provide potential new customers with New Customer Orientation Package


•Review credit applications and supporting documents for completeness and
accuracy prior to forwarding to the Credit Department


•Ensure credit applications are signed by authorized parties


•Provide estimated annual sales to the Credit Department


Credit Department


•Update content of customer orientation packages


•Assess risk and determine a credit limit for the customer


•Determine if there is a need for an additional credit guarantee
22



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


Credit Supervisor/Manager


•Review new accounts and assign to appropriate Credit Analyst


•Approve exceptions for new customers requests without credit applications


Customer Master File Administrator


Set up Customer Master File


•Ensure all required customer information is entered into the customer master
file


•Assign new customer account numbers


•identify duplicate customer numbers


•Provide account number to customer service


Submit duplicate customer numbers to Credit Supervisor/Manager for review


2.1.4Criteria


Any potential new customer needs to acknowledge Greif's business practices and
fulfil certain documentation pre-requisites to validate its existence and allow
Greif to evaluate risk and assign a credit limit.


2.1.5Timing


The New Customer Request must be submitted before a new customer number can be
established.


A credit application and a new customer request form must be received before a
customer can be assigned a credit limit.


Credit limits must be established before terms can be extended to a new
customer.


Upon receipt of a complete and accurate credit application with all required
supporting documentation, the credit department will, within a completion target
of 48 hours, review the account, perform risk assessment and assign a credit
limit.


Note: If any documentation or information is missing, the new customer request
will be sent back to Sales/Customer Service for completion.


2.1.6Documentation


Responsibility Matrix


Local (country specific) format of New Customer Request Form
23



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


Local (country specific) format of New Customer Orientation Package (which could
include a.o.: Terms and Conditions, Payment remittance preferences, Payment and
remittance information, Bank details, Late payment bill back and interest
policy, Greif’s consolidated and consignment billing requirements (as
appropriate), Credit Application, etc.)


2.1.7Procedure


Please see separate Powerpoint flowchart ‘C2C Policy Process Flows Europe’.


2.2Customer Master File Maintenance


2.2.1Policy


Greif will sell products only to customers that are formally recorded into
Greif’s ERP systems and will review customer data on a periodic basis to
maintain accuracy.


2.2.2Purpose


To ensure orders can be correctly shipped and billed to support timely
collections of receivables.


2.2.3Responsibilities


Business Units are responsible for ensuring the procedures for maintaining
accurate Customer Master Files are followed and are effective. Although an
overall coordinator is normally responsible for the Customer Master File
maintenance process, the various fields within the Customer Master File should
have specific owners responsible for data integrity. Thus responsibility for
credit limits may well be with a different than responsibility for customer
addresses.


The following is an indicative fist of functions and owners, to be tailored at a
country level to local organization and practice:


Credit:


Terms of Payment – must approve deviations from standard terms


Credit Limits – assigns credit limits


Credit Analyst – determines collection responsibility

Block field – controls the release of shipments


Bill-to fields – must be notified of additions or changes


Parent/subsidiary relationships – Where a corporate guarantee is required we
must ensure there is documentation from the customer, on the customer’s
letterhead, verifying this relationship.
24



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


Sales Admin/Customer Master:


Sales Reps – assigns sales rep responsible for account


Initial Customer Category A/B/C designation based on forecast annual sales ‒
determines the collection approach Greif will take with this customer


Customer Addresses Contact information
2.2.4Criteria


A change request is required to execute a change in a Customer Master File.
Supporting documentation will be maintained for Customer Master Fife changes.


Changes could be: address change, new addresses, phone number, contact name,
parent/subsidiary (parent-child) relationship, etc.


2.2.5Documentation


Responsibility Matrix


Customer Master File Change Request


Audit Trail Report (log of changes to Customer Master File)


2.2.6Timing


Customer Master Files will be updated as needed.


The Customer Master File field owners will use ad hoc reports to validate
Customer Master File data integrity as deemed necessary.


2.2.7Procedure


Please see separate Powerpoint flowchart ‘C2C Policy – Process Flows Europe’


2.3Establishing Account Credit Limits


2.3.1Policy


SBU Controllers are responsible for determining who must approve all credit
limits within the limits of the Greif Approval Authority Matrix, and what
documentation will be required to support the credit limit given.


2.3.2Purpose
25



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


To manage credit exposure with new customers


2.3.3Responsibilities


SBU Controllers or designated personnel are responsible for determining the
authority levels for credit limits within the SBU’s.


The authority level on BU level cannot exceed the approval authority of the SBU
Manager. The authority of the SBU Manager is defined in the Greif Approval
Authority Matrix and currently amounts to $1,000,000.


They are also responsible for ensuring that this process is followed when
assigning new credit limits, and updating these requirements, as business needs
change.


The following is an indicative list of functions, to be tailored at a country
level to local organization and practice:


Credit Analyst:


Performs credit risk assessment


Can issue credit limits up to a certain limit (to be defined in the
Responsibility Matrix)


Credit Supervisor:


Approves credit limits which are incremental of the credit limits issued by the
Credit Analyst, again limited to a certain maximum (to be defined in the
Responsibility Matrix)


SBU Controller/Customer to Cash Director:


Approves credit limits which are incremental of the credit limits approved by
the Credit Supervisor, but limited to the authority level of the SBU Manager


2.3.4Criteria


New small accounts will be required to purchase product via cash terms (payment
in advance, direct debit, credit card etc). Exceptions are to be approved by the
Credit Supervisor/Manager.


Customers who have been in business less than 2 years may be required to provide
a Personal Credit Guarantee, Corporate Guarantee at the discretion of the credit
department.


The following documentation may be used to establish customers’ credit limits:
Financial statements
References
26



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


D&B (Dun & Bradstreet or equivalent) score Annual sales
Years in business


Number of employees


Any customer who does not qualify for extended credit will be assigned the
lowest possible credit limit (e.g. €1 where €0 indicates unlimited credit), and
they will be assigned a cash payment term (i.e. Cash in Advance. Credit Card,
etc). This is the default value that populates the customer’s file if a credit
limit is not entered.


2.3.5Documentation


Responsibility Matrix


Credit Application & supporting financial documentation


Forecast annual sales to the customer


2.3.6Timing


New customers are assigned credit limits upon receipt of a new customer request
with accompanying credit application and financial information


2.3.7Procedure


Please see separate Powerpoint flowchart ‘C2C Policy – Process Flows Europe’


2.4Payment Terms


2.4.1Policy


It is Greif policy that only a limited number of terms and conditions are
offered to customers. Recognizing the fact that normal trading terms vary
significantly from country to country means that Europe-wide terms cannot be
defined, so this is interpreted as a limited number of terms within any country.


The SBU Controllers or designated personnel must approve exceptions to standard
terms at a country level.


2.4.2Purpose


Control the accounts receivable levels to a competitive position. Upon signing a
Greif credit application the customer is agreeing to Greif’s Terms and
Conditions (note: where a credit application has been waived, the agreed upon
payment terms must be specified in a formal signed contract and a request for
extended terms).
27



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


2.4.3Responsibilities


The SBU Controllers and designated personnel are responsible for defining,
communicating and driving adherence to standard terms.


The following is an indicative list of functions, to be tailored at a country
level to local organization and practice:


SBU Controllers/Customer to Cash Director/Supervisor Credit and Collections:
Approve exceptions to standard terms
Define objectives to drive toward standard terms Sales/Customer Service:
Present Greif’s standard terms to new customers


Secure customer agreement to agreed (and approved if required) payment terms
contract.


Credit/ Customer Service:


Drive customers to pay to formally agreed upon terms


2.4.4Criteria


Upon signing a Greif credit application the customer is agreeing to Greif’s
Terms and Conditions


Where a credit application has been waived by the Credit Supervisor/Manager, the
agreed upon payment terms must be specified in a formal signed contract and a
request for extended terms.


2.4.5Documentation


Responsibility Matrix


List of accepted payment terms Signed credit application Customer contract
Unearned Discount Report Request for Extended Terms
2.4.6Timing
28



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


Customers with extended terms will be reviewed on an annual basis


2.4.7Procedure


Please see separate Powerpoint flowchart ‘C2C Policy – Process Flows Europe’


2.5Credit Limit Monitoring and Control


2.5.1Policy


Customer credit limits will be monitored and Updated as deemed appropriate to
business needs and to mitigate credit risk exposure. In order to ensure this the
credit limit check must compare the value of open orders plus the outstanding
account balance against the credit limit.


2.5.2Purpose


The purpose of reviewing credit limits is to ensure risk levels are acceptable
and customers who require adjustments to their credit limit based on business
volume changes have it adjusted accordingly.


2.5.3Responsibilities


SBU Controllers and designated personnel are responsible to ensure periodic
reviews and appropriate limits are maintained on all customers in compliance
with this process.


One possible exception to the use of a credit limit as the primary method of
controlling exposure is where a system such as BPCS has a secondary check on
‘days overdue’. This means that the system can be set to trigger order hold and
delivery stop if an invoice for the customer is more than a certain number of
days overdue, for example 2 days. The ‘days overdue’ check operates in parallel
with but independently of the credit limit check. In these circumstances it
would be possible to set a high credit limit for an established customer who
places blanket orders so that the order hold is not triggered unnecessarily. In
this case the control would come from the check on days overdue.


The following is an indicative list of functions, to be tailored at a country
level to local organization and practice:


Credit Supervisor:


•Reviews high profile accounts for credit limits and credit risk exposure
Sales/Customer Service:


•Requests for credit limit increases
29



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


Credit Analyst:


•Reviews, assesses and responds to requests for credit limit increases


•Maintains limits to their appropriate levels for Greif


•Determine when customers require high risk limits to control exposure


•Communicates changes to credit limits to sales and plant personnel


2.5.4Criteria


High Risk Credit Limits:


•The lowest possible value that would trigger a credit limit check. (Note: this
is the default value that populates the customer’s file if a credit limit is not
entered. In some systems 0 indicates no credit limit checking required)


Open Credit Terms


•When the customer has open terms this is indicated by a value which means no
credit limit check or the maximum permitted by the field size (e.g. 0 or
9999999999999, depending on the system rules)


Standard Credit Limits


Updated customer financials may be required to increase a customer’s credit
limit depending on risk factors and Credit Department Review.


A customer’s credit may be increased more than once per year by obtaining the
appropriate financial information and Credit Department Analysis.


2.5.5Documentation

Responsibility Matrix


Updated financial data


D&B (Dun & Bradstreet or equivalent) report (if applicable)


Annual Sales data


Request for credit limit increase


2.5.6Timing


Customer credit limit reviews will be performed as dictated by various
parameters. i.e.:


30



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


•Past due performance


•Debit ratio


•Increase in sales volume


•Changes in payment performance


•Overall financial condition


2.5.7Procedure


Please see separate Powerpoint flowchart ‘C2C Policy - Process Flows Europe’


2.6Credit Sanctions


2.6.1Policy


Greif will use collection escalation and credit sanctions up to and including
legal. action and/or customer deactivation to assure prompt collections of
receivables and mitigate credit risk exposure.


Customer orders will be held if customers exceed their credit limits and may be
held if they incur a high past due balance. With the use of credit limits most
order holds will be an automatic process. Where a manual stop is required only a
designated person can enter this. Equally, only designated users have the
authority to release a customer from order hold status.


The various levels of credit sanctioning are as follows: order stop and legal
action/3rd party collection agency. Customers will be blocked for order entry /
deactivated if they are escalated to legal action / a 3rd party collections
agency and also if they have not conducted business within the last 12 months.
Customers blocked or deactivated for credit reasons can only be reactivated
provided that they pay any uncollected receivables and/or have an agreed payment
arrangement. Customers deactivated due to lack of business must submit a new
credit application with supporting documentation to be reactivated unless they
provide a valid guarantee for future terms of payment or agree to cash terms.


2.6.2Purpose


The purpose of having credit sanctions in place is to take action in the case of
breaches, to restrict the customer’s ability to incur additional debt, as well
as to increase the level of risk exposure. Minimize risk exposure to customers
that have not respected the General Terms and Conditions outlined by Greif.


2.6.3Responsibilities


31



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


SBU Controllers and designated personnel are responsible for monitoring the
adherence to these guidelines and, in particular, for determining how and when
the various levels of credit sanctions are applied.


The following is an indicative list of functions, to be tailored at a country
level to local organization and practice:


Credit Department:


Follow collection steps as outlined in the policy


Execute sanctioning steps as appropriate


Ensure several attempts have been made to collect from a customer prior to
escalating an account to a sanctioned status


Manually apply shipment holds in the system as appropriate


Notify Sales and Plant personnel of customers at risk of being escalated to a
sanctioned status and communicating the ramifications of such actions


Notifying customers who are at risk of being escalated to a sanctioned status


Block the account, change credit limit and update terms and Customer Master File
as required for 3rd Party Collection Accounts


Block for order entry/deactivate customers meeting deactivation criteria and
communicating these accounts to Sales and Plant personnel


Communicated list of customers to deactivate to the Customer Master File
Administrator to update the CMF


Ensure deactivated customers are not reactivated (or assigned a new customer
number) without fulfilling the reactivation requirements


Sales/Customer Service:


Must provide written documentation if extenuating circumstances that should
exclude a customer from any sanctioning steps.


Must identify customers who should not be deactivated within 2 weeks of
notification, otherwise the customer will be deactivated and must submit a new
credit application to resume business.


Credit Supervisor/Manager:


Provides feedback (approval-disapproval) on customers who should not be
deactivated


32



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


Customer Master File Administrator:


Updates Customer Master File


2.6.4Criteria


Credit Sanctioning:


The various levels of credit sanctioning are as follows:


•Order Stop


•3rd Party Collections/Legal action
•These accounts will be blocked to prevent additional order acceptance
•These credit limits will be set to a low value to block orders
•Sales and plant personnel will be notified of status
Customer Deactivation (Blocked on Customer Master):


Customers will be blocked or deactivated if they are escalated to a 3rd Party
Collections agency or legal action


Customers can be blocked or deactivated if they have not conducted business with
Greif within the last 12 months.


Customer Reactivation:


Customers blocked or deactivated for credit reasons cannot be reactivated until
they pay any uncollected receivables and accrued collection charges and/or have
an agreed payment arrangement or agree to cash terms for any future business.


Customers blocked or deactivated due to lack of business must submit a new
credit application with supporting documentation to be reactivated unless they
provide a valid guarantee for future terms of payment or agree to cash terms for
any future business.


Reserves:


Uncollectible receivables must be provided for as defined in the Accountancy
Policy on Accounts Receivable Allowances
Once an account is 90 days overdue or is sent to a 3rd Party Collection Agency
or for legal action, Greif will reserve for 30% of the open balance
If an account at a 3rd Party Collection agency or subject to legal action ages
beyond
150 days (may be 90 days in some countries), any outstanding balance will be
reserved for at 100%.
33



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


2.6.5Documentation


Responsibility Matrix.


Collections history


Report of blocked/deactivated customers 3rd


Party Collections Report


Customer Hold Report


2.6.6Timing


On a quarterly basis, the customer base will be reviewed to identify customers
to be deactivated:


2.6.7Procedure


Please see separate Powerpoint flowchart ‘C2C Policy – Process Flows Europe’


2.7Bankruptcies, Administration, Receivership


2.7.1Policy


All accounts in bankruptcy, administration, receivership or subject to a
voluntary creditors’ agreement will be reserved for 100%. For the purposes of
this policy ‘bankruptcy’ will include all the above categories.


Customers who file for bankruptcy may continue to do business with Greif upon
review and approval of extenuating circumstances by Greif’s management, as
deemed appropriate under local circumstances.


All bankruptcies should be reviewed on a monthly basis


2.7.2Purpose


To minimize the exposure/loss if a customer files for bankruptcy


2.7.3Responsibilities


The SBU Controller and designated personnel are responsible for determining who
is responsible for managing any accounts in bankruptcy.


The following is an indicative list of functions, to be tailored at a country
level to local organization and practice:


Credit Analyst:


34



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


Upon notification that a customer is in bankruptcy:


•These accounts will be blocked to prevent additional order acceptance
•These credit limits will be set to a low value to block orders
•Sales and plant personnel will be notified of status
•Notify Sales and plant personnel
•Provide monthly status of bankruptcies


Customer to Cash Director:


Review monthly bankruptcy report with Credit Analyst to determine if action is
required


Provide monthly bankruptcy report, with updated action requirements, to SBU
Controller


Review monthly bankruptcy report to determine the proper accruals and recoveries


2.7.4Criteria


Customers who have filed for bankruptcy


Customers subject to a winding-up order


Customers who are no longer in business


Customers against which Greif has or files Legal actions


Customers in liquidation


2.7.5Documentation


Responsibility Matrix


Reorganization Plan


Monthly Bankruptcy Status/Summary


2.7.6Timing


All bankruptcies will be reviewed on a monthly basis


2.7.7Procedure


Please see separate Powerpoint flowchart ‘C2C Policy Process Flows Europe’


2.8Credit Notes
35



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


2.8.1Policy


Greif will only issue credit notes as a consequence of a validly tested and
approved resolution to an erroneous, disputed or otherwise contested’
receivable, or as a consequence of a contractual obligation. The occurrence of
events leading to erroneous, disputed or otherwise contested receivables needs
to be questioned and repetition should be avoided whenever possible. The delay
between the resolution, the approval thereof and the issuance of a credit note
should be kept to a minimum.


The authority to approve the issuance of credit notes can differ based on the
event triggering it and/or on the financial impact.


2.8.2Purpose


To minimize the ageing of the accounts receivables caused by credit balances
already in the ledger and/or credit notes expected to be issued


2.8.3Responsibilities


The SBU Controller and designated personnel are responsible for determining who
is managing and approving the issuance of credit notes and to define the time
allowed between the trigger to release and the actual issuance of a credit note.


2.8.4Documentation


Responsibility Matrix


Summary on Issued Credit Notes


Summary on Events leading to Credit Notes Summary on Delay in Credit Note
Issuance
3.Collections


3.1Account segmentation


3.1.1Policy


Collection strategies will be segmented based on Working Capital impact.
Collection strategies will normally be segmented based on the following
criteria:
•Large Customers; customers who have a significant relationship with Greif. The
criterion is those accounts that represent up to 80% of net turnover in the
country. Consider also including Key Accounts whatever the turnover in the
country. These will be designated as ‘A’ accounts.


36



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


•Mid-size accounts; these are typically medium to large customers. The criterion
is those accounts that represent 15% (between 80% and 95%) of net turnover in
the country. These will be designated as ‘B’ accounts.


•Small accounts; these are typically smaller customers who require little or no
special attention and who represent just 5 % of turnover in the country. These
will be designated as ‘C’ accounts.


To recognise the payment patterns of customers there is a further element of
segmentation:


•Good Payers; Customers who on an average over 12 months pay on time (with a
2-day grace period to allow for weekends) are in Category 1


•Medium Payers; Customers who on an average over 12 months pay within 30 days of
due date are in Category 2.


•Bad Payers; Customers who on an average over 12 months pay more than 30 days
late are Category 3.


The two elements are combined to give a code, e.g. Al, to define the segment to
which an account is assigned. The method used to establish this code is
described in Appendix A2.


3.1.2Purpose


The purpose of the account segmentation is to assign proper service support to
each type or group of customers based on their relevance to the organization


3.1.3Responsibilities


The SBU Controller and designated personnel will determine who will define the
segment strategies and how the customers in each segment will be addressed from
the customer to cash processes.


The following is an indicative list of functions, to be tailored at a country
level to local organization and practice:


Credit Department


Defines collection strategies for all customer segments Notifies


Sales and Customer MF Administrator of changes


Executes collection strategies for all Large, Mid-size and Small customers


3.1.4Criteria


Collection strategies will be segmented based on the following Customer
Financial Groups in the system:
37



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


•Large–(incl. Key) Customers; customers who have a significant relationship with
Greif


•Mid-size accounts; these are typically medium to large customers
•Small accounts; these are typically smaller customers who require little or no
special attention


3.1.5Documentation


Responsibility Matrix


A list of segments and customers


3.1.6Timing


As new customers are added to Greif’s portfolio they will be assigned to
specific segments based on key account status (regardless of expected turnover),
on forecast turnover and creditworthiness and with a default value of ‘medium
payer, i.e. in one of segments A2, B2 or C2.


Periodic reviews can generate customer reassignments to a new segment.


3.1.7Procedure


Please see separate Powerpoint flowchart ‘C2C Policy - Process Flows Europe’ for
account segmentation.


3.2Collection Process


3.2.1Policy


All customers will be contacted for collection purposes and to ensure on time
payments. The contact method (phone call, fax, email or dunning letters) will
vary according to the customer segment.


Guidelines need to be established for all collectors so as to effectively focus
their efforts. In general, the prime focus of collection efforts should be on
the Large accounts and to a lesser extent the medium accounts. More cost
effective strategies need to be developed for small accounts (e.g., using more
automated approaches such as dunning letters).


Customer orders will be held if customers exceed their credit limits and may be
held if they incur a high past due balance. With the use of credit limits most
order holds will be an automatic process. Where a manual stop is required only a
designated person can enter this. Equally, only designated users have the
authority to release a customer from order hold status


38



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


Collection agencies will be used to collect from delinquent accounts after Greif
has exercised due diligence in obtaining payment


3.2.2Purpose


The purpose of the collection practice is to ensure that the A/R balance has a
proper coverage and all invoices are paid according to the negotiated terms.


3.2.3Responsibilities


The following is an indicative list of functions, to be tailored at a country
level to local organization and practice:


Collector:


Collecting on all Large, Mid-size and Small accounts


Notifying Sales of customers with high past due balances negatively impacting
company performance


Solicit Sales support in collections of accounts not paying where there are no
identifiable invoicing or shipment issues


Credit Supervisor & Sales/Customer Service:


Both functions must:


•Ensure invoices are paid in a timely manner
•Review cash application (matching) to ensure unapplied cash is not the cause of
old outstanding invoices


•Log disputes as they arise to prevent old outstanding invoices due to
invoicing/order problems


•Adhere to collection Policies and strategies Sales/Customer Service:
Support collection efforts on Large and Mid-size accounts


3.2.4Criteria


The SBU Controllers and designated personnel are responsible for determining who
is responsible for ensuring effective collection strategies are implemented for
all customer Criteria


39



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


Collection strategies will be used according to its segments (proactive calls,
service calls, account reconciliation calls, dunning – letters, fax or emails,
etc) will be performed according to the business rules following the guidelines
listed below:


Large accounts:


•Use proactive calls to verify accuracy and timely payment of large invoices
•Use customer service calls to maintain contact and good relationships with
these customers


•Past due/reconciliation calls will be used to reconcile accounts and identify
issues impeding payment


•Dispute follow-up to ensure timely resolution of problems impeding payment
•Follow-up contacts will be used to secure payment commitments on past due
invoices or on disputed invoices that have been resolved


•Sales support will be solicited to assist in collection of severely past due
invoices that have no disputes impeding payment in order to avoid shipment
delays due to non-payment


•With proper notification to Sales of inability to secure payment future
shipments may be halted.


Mid-size accounts:


•Use proactive calls to verify accuracy and timely payment of large invoices
•Past due calling will be executed based on A/R impact, accounts should be
contacted as they become 1-20 days past due to prevent aging to 31-60 or 60- 90
day buckets. These calls will target the identification of disputes impeding
payment or obtaining a promise to pay from the customer


•Dispute follow-up to ensure timely resolution of problems impeding payment
•Sales support may be solicited to assist in collection of severely past due
invoices that have no disputes impeding payment in order to avoid shipment
delays due to non-payment


•With proper notification to sales of inability to secure payment, future
shipments may be halted.


Small accounts:


•A more cost effective strategy will be used to secure payments from small
accounts that have limited impact on the A/R balance
40



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


•These accounts will initially be contacted via dunning letters to encourage the
customers to contact collections if there is a problem with the past due
invoice.


•Failure to respond will result in subsequent calls and letters ultimately
escalating to shipment hold and 3rd Party Collections for payment delinquencies.
Payment with order may be required for any future orders.
3rd Party Collection and Bankruptcy:
•These accounts will be managed on a monthly basis.


3.2.5Documentation


Responsibility Matrix


Dunning letters


Aging reports
Monthly 3rd Party Collections reports Monthly Bankruptcy reports
3.2.6Timing


Collection activity will be triggered according to the business rules Control
Reports
Aging Report


Collection Activity Report Customer Performance Reports Dispute Reports
3.2.7Procedure


Please see separate Powerpoint flowchart ‘C2C Policy – Process Flows Europe’


3.3Consignment Billing


3.3.1Policy


Consignment agreements must be documented in a contract, which is in writing,
dated and signed by the customer and Greif.


41



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


Processes and systems must be clearly set up to ensure accuracy and completeness
of billing for sales under consignment arrangements.


3.3.2Purpose


A Consignment program is very similar to a “flooring” programme. The supplier
(Greif) places its product (drums) at the customer’s facility and is paid as the
product is consumed or sold. The supplier (Greif) retains ownership of the
product but relinquishes most physical control of the product. This requires
different control procedures from product that is billed on dispatch.


3.3.3Responsibilities


The SBU Controllers and designated personnel are responsible for ensuring the
accuracy and effectiveness of this process and identifying when and where
improvements are needed and driving those improvements forward.


The following is an indicative list of functions, to be tailored at a country
level to local organization and practice:


Sales:


Established consignment billing contracts


Communicate consignment contracts to the Master-file maintenance function so
consignment warehouses can be set up in the system


Ensure all parties (customer, plant, credit, etc) understand if any currently
billed product will be part of the consignment stock and how those invoices will
be dealt with.


Ensures weekly or monthly physical counts are being performed Make sure
consignment invoices are being send out
Customer Master File Administrator


Manages the request for set up of consignment warehouses in the system Customer.
Notifies Greif when to replenish the consignment warehouse (where applicable)
Notifies Greif of what product has been used
3.3.4Criteria


Warehouses are set up for each consignment customer.


42



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


Greif plants are notified by the customer when to replenish the consignment
warehouse.


The customer, notifies Greif plants on art agreed interval, what was used


The plants use the customer’s usage numbers to then generate invoices.


Upon setting up a new consignment customer, Sales should strongly avoid having
the contract be retroactive and should ensure they have explicitly documented
when the customer believes the contract starts.


If the customer is going to consider current stock as consignment, that is
considered retroactive and immediate inventory counts should commence to ensure
the initial billing is correct. These counts should be documented and
approved/signed by both Greif and the customer, detailing the status of the
inventory including:


•Which open invoices are to be paid
•Which open invoices are considered part of consignment stock and will be
credited


•Note: Incorrect initial billings or gaps in the understanding of initial
billing will likely result in problematic billing carrying through for several
months resulting in unnecessary excessive aging A/R


3.3.5Documentation


Responsibility Matrix


Consignment contract


Consignment Service Level Agreement (SLA) Checklist (recommended)


Consignment Control Reports (consumption reports) in order to ensure timely
consignment billing


3.3.6Timing


Periodic audits (weekly where possible)


3.3.7Procedure


Please see separate Powerpoint flowchart ‘C2C Policy Process Flows Europe’


3.4Consolidated Billing


3.4.1Policy


Processes and systems must be clearly set up to ensure accuracy and completeness
of consolidated billing. Similar considerations apply where customers self-bill.
43



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


3.4.2Purpose


The purpose of consolidated billing is to optimise the collection effort and
improve service to customer.


3.4.3Responsibilities


The SBU Controllers are responsible for ensuring the accuracy and effectiveness
of this process and identifying when and where improvements are needed and
driving those improvements forward.


The following is an indicative list of functions, to be tailored at a country
level to local organization and practice:


Sales:


Generates consolidated invoicing contracts


Notifying all parties of consolidated billing requirements Approved Terms of
Payment Form
Sales/Customer Service:


Must use correct order type when entering an order that falls under consolidated
billing


Runs reports as required to generate the consolidated billing summary to send to
the customer


3.4.4Criteria


Consolidated billing can only be for the whole customer account, not for part of
the transactions.


Orders for consolidated billing customers must have a certain order type to
prevent printing and mailing of the invoice until the end of the consolidation
cycle:


3.4.5Documentation


Responsibility Matrix


Where systems support automatic production of a single invoice per set of
consolidated transactions no further action is required. If a separate invoice
is produced per despatch there may be a requirement to produce a consolidated
bill summary, which summarises a number of receivable items but is not itself a
receivable. In this case a copy of the summary document is sent to the customer,
to collections and to cash application.


Summary invoice where required.
44



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


3.4.6Timing


Billing performed as required (may be 7-day, 10-day, 14-day or monthly
intervals).


3.4.7Procedure


Please see separate Powerpoint flowchart ‘C2C Policy Process Flows Europe’


3.5Cash Application


3.5.1Policy


Cash Application will apply all payments and credits to a customer’s account on
a timely basis.


Payments will be auto matched with invoices wherever possible upon electronic
remittance from the bank. Any unmatched payments will need to be manually
applied.


Matching tolerances may be used to apply payments to invoices with slight value
differences as long as strictly defined criteria for tolerances are in place.


3.5.2Purpose


To ensure accurate and timely closure of paid invoices


3.5.3Responsibilities


The SBU Controllers are responsible for ensuring the cash application processes
and policies are effective and are adhered to.


The following is an indicative list of functions, to be tailored at a country
level to local organization and practice:


Cash Application:


Apply ail payments and credits to open invoices


Credit Department:


Review Unearned Discount report monthly and determine if action is required


Assisting in the matching of payments/credits to invoices where matches have not
been made


3.5.4Criteria


Wherever. systems support this, payments will be auto matched with invoices upon
electronic remittance from the bank.
45



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


Any unmatched payments will need to be manually applied as soon as possible.


Wherever systems support this, matching tolerances will be used to apply
payments to invoices with slight value differences. This policy is applicable to
manual matching as well as auto matching.


A report will be run monthly to review short payments trends and identify
customers who chronically do not comply to Greif’s discount terms policy, or who
chronically fail to pay their invoices in full.


3.5.5Documentation


Responsibility Matrix

Bank remittances


Negotiable drafts


Cheques


Unearned discount report


3.5.6Timing


Cash Application will apply non-problematic payments/credits within 48 hours of
receipt.


3.5.7Procedure


Please see separate Powerpoint flowchart ‘C2C Policy Process Flows Europe’


3.6Terms Compliance & Unearned Discounts


3.6.1Policy


In certain countries it is practice that discounts are offered by Greif for
early settlement of amounts due. This policy applies in such cases. Discounted
payments must be received by Greif by the discount due date and discounts are
allowed only if the customer’s account is current except for acknowledged
disputes.


3.6.2Purpose


To identify and manage customers who do not comply with Greif’s early payment
discount terms policy, in order and minimize profit leakage and charge back
customers taking unearned discounts.


3.6.3Responsibilities


46



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


The SBU Controllers and designated personnel are. responsible for ensuring
process compliance and initiating process changes as needed.


The following is an indicative list of functions, to be tailored at a country
level to local organization and practice:


Credit Department


Review monthly Unearned Discount report and identify customers to be considered
for charge-back


Notify Sales of customers in non-compliance with Greif’s discount payment terms
and those customers under consideration for billing back of unearned discounts


Issue warning letters and non-compliance letters to customers identified to be
chronic abusers


Conduct quarterly meeting's with Sales to review customer non-compliance
performance and determine which customers should be denied early payment
discount terms


Notify customer if payment terms change Sales
Review Large customers targeted for Unearned Discount letter (warning letter or
non- compliance letter)


Provide feedback within 7 days to the Credit Department of extenuating
circumstances that would exclude certain Key customers from being charged back
for unearned discounts


Support quarterly non-compliance review meetings and complete action items


Participate in collection process if customers continue to take unauthorized
discounts, or support change in payment terms to Net Terms for such customers


3.6.4Criteria


Unearned discounts:


•Discounts taken on accounts that do not allow early payment discounts (i.e.
accounts with Net Payment Terms)


•Discounts taken where remittance is received in the Greif bank account after
the discount term period has expired


•Discounts taken above the authorized discount percentage:


All customers


Relevant charge back criteria:
47



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


•Customers taking unearned discounts over multiple months
•Amounts exceeding 25% of discount allowed or €500 per month
•Average Days Late >2 days after discount allowable date


3.6.5Documentation


Responsibility Matrix


Unearned Discount Report


Activity report – modified unearned discount report to include activity status
and recommendations


Warning Letter – letter issued to customers the first time they take unearned
discounts


Non-compliance Letter – letter issued to customers who continue taking unearned
discount this notice includes an invoice for the amount to be re-billed with
supporting information on the unauthorized discounts taken


Payment Terms Change Letter – letter informing the customer that they no longer
qualify for discount terms and that they have been moved to Net Terms


Customer Master File update notice – form instructing the payment terms be
updated on the Customer Master File


3.6.6Timing


Monthly Reporting


Monthly Rebilling


Quarterly Review meetings between Credit and Sales


3.6.7Procedure


Please see separate Powerpoint flowchart ‘C2C Policy – Process Flows Europe’


4.Dispute Management


4.1Dispute Management System Process


4.1.1Policy


A dispute is defined as “any unmet customer expectation, real or perceived, that
results in short or non-payment of an invoice”.
48



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


All disputes must be identified. The process of identifying a dispute defines
the initial responsibilities for routing and resolution.


4.1.2Purpose


The purpose of a Dispute Management System is:


To accelerate the resolution of customer disputes


To establish a formal process for identifying, tracking, routing, escalating,
resolving and reporting on customer disputes


Capture all key dates and information throughout the lifespan of a dispute for
monitoring and control of processing activity


4.1.3Responsibilities


The SBU Controllers and designated personnel are responsible for ensuring the
Dispute Management process is effective and is adhered to by all functions in
the organization and that everyone involved in the process has a full
understanding of their responsibilities.


The following is an indicative list of functions, to be tailored at a country
level to local organization and practice:


Identifier:


Identifying, capturing and categorizing disputes.


Encourage the customer to pay the non-disputed amount, short paying the invoice.
Resolving the issues immediately where possible
Communicating disputes to the appropriate resolvers where routing is not
automatic Resolver:
Investigating the validity, cause and source of the dispute


Updating and capturing the resolution and any relevant information


Working with the customer to agree on an appropriate resolution to the problem
Obtaining a promise to pay from customers where possible
Completing the resolution activity where possible


Manually escalating disputes to Management when they are unable to resolve the
issue


49



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


Routing the dispute to the appropriate Closer when the resolution cannot be
executed by the Resolver (i.e. applying a credit)


Escalator:


Driving resolution of escalated disputes Assisting resolvers where necessary
Making required decisions to enable resolution where required Process Owner:
Monitor monthly Dispute Management Performance Identify areas of process
breakdowns
Highest frequency and value of disputes


Excessive Cycle times


Identify dispute category and/or type of highest frequency or financial impact
Assemble teams/resources to address issues
Determine additional types/causes/sources if necessary to achieve increased
granularity for problem identification, analysis and elimination


Oversee the implementation of identified solutions and monitor their
effectiveness


4.1.4Criteria


The process of identifying a dispute defines the initial responsibilities for
routing and resolution. This is accomplished by defining dispute:


•Category – The highest classification of disputes. This defines the area that
the problem has occurred. Disputes are tracked at the highest level to determine
the problem area of largest impact.


•Type – The type of dispute is dependent on the category. This defines the
specific issue that is preventing the customer from paying.


•Cause – This is the reason the problem or issue occurred.
4.1.5Documentation


Responsibility Matrix




50



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


Dispute Matrix – defines dispute categories, types, causes, resolvers and
escalation protocols.


Dispute Causality Report Dispute Cycle Time Report Dispute by Owner
4.1.6Timing


Monthly reviews of the data will drive corrective action activities


4.1.7Procedure


Please see separate Powerpoint flowchart ‘C2C Policy – Process Flows Europe’


51



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


APPENDIX 1- DEFINITIONS


The following are standard Greif definitions to be used in the C2C process:


•DSO = Days Sales Outstanding
•A/R = Third Party Accounts Receivable NR


•DSO (for KPI purposes) = 12 month rolling A/R (average of the last 12 months)


12 months (Net) sales divided by 365


•Month-end DSO (for best possible DSO purposes)= Current Month end A/R  
(Net) Sales in the last three months divided by 90


•BPDSO = Current Month end current (i.e.not overdue) A/R


(Net) Sales in the last three months divided by 90


•Debtors aging report: Overdue balances should be split between
•Current
•0 - 30 days overdue
•30 - 60 days overdue
•60 - 90 days overdue
•over 90 days overdue
All overdue dates to be based on the due date of the invoice rather than the
invoice date


52



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


APPENDIX 2 - SEGMENTATION LOGIC
This applies only to 3rd party turnover – Greif group companies are excluded.
ABC code


Basis: 12 months net turnover (including credit notes), preferably on all
invoices issued during the period but can be on paid/matched transactions during
the period if this data is more readily available.


Establish turnover by account then sort by descending turnover amount. Calculate
the individual customer’s percentage of total turnover and the cumulative
percentage of turnover on each line.


Up to 80% cumulative the accounts are category A;


From 80% to 95% of cumulative turnover the accounts are category B Over 95% of
cumulative turnover the accounts are category C.
123 Payment Category


Basis: individual invoices paid or matched during a 12-month period (do not
include credit notes as their due dates and matching dates would distort the
‘days difference’ calculation).


For each paid/matched invoice calculate the paid date minus the due payment date
= days difference. A negative result indicates early payment.


Take a simple average of the ‘days difference’ for each customer account
(Average days difference = ADD). No weighting by value is applied.


For ADDs less than or equal to 2 days the customer’s payment category is 1


For ADDs greater than 2 but less than or equal to 30 days the customer’s payment
category is 2


For ADDs greater than 30 the customer’s payment category is 1 Segment Code
BPCS: Concatenate the ABC-code and 123-payment category for each account and
store in the designated field(s).


Exact: store the two codes in separate user-defined fields.


53



--------------------------------------------------------------------------------



C2C Credit and Collection Policies and Procedures


APPENDIX 3 - DISPUTE CODES

Dispute Code
Dispute Reason
100Goods Returned211Wrong quantity entered on order (under or over)221Customer
ordered wrong quantity261Shipped wrong quantity262Shipped truckload vs exact
quantity223Customer claims amount received < amount billed273Product lost in
shipment321Customer disagrees with price341Correct price not in system312Product
substituted but price not adjusted324Customer disagrees with charges (fuel,
pallets, etc)323Customer unaware of new price increase325Customer disagrees with
effective date345Correct price not updated in system411Incorrect VAT-regime
applied421Missing export documents412Missing/Incorrect Customer Order
Number414Missing/Incorrect Customer details (address, etc.)413Wrong product
entered433Provided wrong product415Wrong freight charges entered425Customer
disagrees with charges417Duplicate order entered427Customer placed duplicate
order407Customer doesn’t want goods521Customer takes unallowed
discounts522Customer pays to their own terms552Terms code not updated in our
system513Awaiting credit533Informal agreement523Never received invoice504Proof
of Delivery Needed621Damaged at customer661Damaged at shipping671Damaged in
transit681Damaged in production682Mfg. Issue

54



--------------------------------------------------------------------------------




Responsibility MatrixVersion 2.0Last update26-Oct-04Name of BU:Functions
described in C2CMain responsibilities (re: C2CResponsibility in
BUSupervisor/ManageRemarks (Exceptions toPolicyPolicy for full detail)rstandard
C2C Policy –Financial Limits(if applicable – etc.))

2.1New Customer Credit Approval and Set-up


Sales/Customer Service
General follow-up of customer set up (New Customer Information to customer) and
credit applicationCredit DepartmentAssess creditworthiness/Assign credit
limitsCredit Supervisor/ManagerDecision to start-up business/Approve credit
limitsCustomer Master File AdministratorSet-up CMF

2.2Customer Master File Maintenance

CreditTerms of payment /Credit Limits / Block field/Bill-to fields/Parent-
SubsidiariesSales Admin/Customer Master
Sales Reps /ABC- categorisation/Address/Contact Information

2.3Establishing Account Credit Limits

Credit AnalystAssess creditworthiness/Assign credit limitsFinancial Limit <
XXXCredit Supervisor/ManagerApprove credit limitsFinancial Limit < XXX + YYYSBU
Controller/Customer to Cash DirectorApprove high credit limitsFinancial Limit <
SBU Manager

2.4Payment Terms

SBU Controller/Customer to Cash DirectorApprove exceptions to standard
termsSales/Customer ServiceCommunication terms to customerCredit/Customer
ServiceFollow-up on payment according to terms

2.5Credit Limit Monitoring and Control

Credit Supervisor/ManagerManage Credit Limits/Credit Risk exposureSales/Customer
ServiceRequest credit limit IncreaseCredit AnalystReview and assessment of
creditworthiness

2.6Credit Sanctions

Credit DepartmentExecute sanctioning stepsSales/Customer ServiceExclude
customers from sanctioning stepsCredit Supervisor/ManagerApproves continuation
of deactivated customersCustomer Master File AdministratorUpdate CMF

2.7Bankruptcies

Credit AnalystFollow-up on bankruptciesCustomer to Cash Director
Review bankruptcies•

55



--------------------------------------------------------------------------------




Responsibility MatrixVersion 2.0Last update26-Oct-04Name of BU:Functions
described in C2CMain responsibilities (re: C2CResponsibility in
BUSupervisor/ManageRemarks (Exceptions toPolicyPolicy for full detail)rstandard
C2C Policy –Financial Limits(if applicable – etc.))

2.8Credit Notes

ApprovalApproves issuance of credit noteFollow-upOverview delay in credit note
issuance

3.1Account Segmentation

Credit DepartmentDefine and execute collection strategies

3.2Collection Process

CollectorCollectingCredit Supervisor/ManagerAdhere to collection policies and
strategies (incl. dispute mgt)Sales/Customer serviceAdhere to collection
policies and strategies (incl. dispute mgt)Sales/Customer serviceSupport
Collecting

3.3Consignment Billing

SalesEstablish contractsCustomer Master File AdministratorSet-up
CMFCustomerNotification on replenishment

3.4Consolidated Billing

SalesGenerate contractsSales/Customer ServiceRecord consolidated billing needs
upon order entry

3.5Cash application

Cash applicationApply paymentsCredit DepartmentReview unearned discounts

3.6Terms compliance and Unearned Discounts

Credit DepartmentFollow-up on non-complianceSalesReview non-compliance

3.7Dispute management

IdentifierIdentifying, categorizing
disputesResolverInvestigatingEscalatorResolve as dispute escalateProcess
ownerMonitor dispute management

Remarks: Please use this space to clarify any particular circumstance existing
in your BU which is different from the European C2C policy – if possible attach
local policies to this Matrix







SignatureBU ManagementSBU Management





56



--------------------------------------------------------------------------------



Betalingscondities: NETHERLANDS - IC

CompanyTermOmschr9230 dgn 8dgn 2%400CASH401WITHIN 30 DAYS402WITHIN 60
DAYS403WITHIN 90 DAYS404WITHIN 120 DAYS405WITHIN 180 DAYS406WITHIN 45
DAYS407WITHIN 270 DAYS410AGAINST DOCS.411AGAINST L/C412IMPORT DECL413PAYM.IN
ADVANCE420FREE OF CHARGE431WITHIN 30 DAYS466WITHIN 66 DAYS4702% 10 30
NET1AGInnerh. 45 Tage1A1Binnen 45 dagen1A2<45 Dagen m.f.1A345 dagen, E.M.1BD<30
Dagen m.f.1B1<30 dagen m.f.1B3<8 dagen m.f1B4<60 dagen m.f1DD<10 Dagen m.f1D1<10
DAGEN M.F1D2<10 Dagen, 2%1D3<10 Dagen, 3%1D4<10 Dagen, 4%1D5<14 Dagen, 2%1E130
dgn, <14 -3%1F114 DAGEN NETTO1F215 DAGEN, E.M.1F3Binnen 120 dagen1G1Binnen 90
dagen1G260 Dagen e.m.1H1Netto contant1H230 Dagen, E.M.1H330 dgn, <14
-2%1I1Binnen 60 dagen1J1Binnen 180 dagen

57



--------------------------------------------------------------------------------




CompanyTermOmschr1Z1C.A.D.1Z2Cost & Freight1Z3Credit nota1Z4Betaling
vooraf1Z5Confirmed/Irrev1Z6FREE OF CHARGE



58



--------------------------------------------------------------------------------



Betalingscondities: NETHERLANDS - CLOS

CompanyTermOmschr400CASH401WITHIN 30 DAYS402WITHIN 60 DAYS403WITHIN 90
DAYS404WITHIN 120 DAYS405WITHIN 180 DAYS406WITHIN 45 DAYS407WITHIN 270
DAYS410AGAINST DOCS.411AGAINST L/C412IMPORT DECL413PAYM.IN ADVANCE9230 dgn 8dgn
2%420FREE OF CHARGE431WITHIN 30 DAYS466WITHIN 66 DAYS4702% 10 30 NET1A1Binnen 45
dagen1A2<45 Dagen m.f.1A345 dagen, E.M.1AGInnerh. 45 Tage1B1<30 dagen m.f.1B3<8
dagen m.f.1B4<60 dagen m.f.1BD<30 Dagen m.f.1D1<10 DAGEN M.F1D2<10 dagen,
2%1D3<10 dagen, 3%1D4<10 dagen, 4%1D5<14 Dagen, 2%1DD<10 Dagen M.F1E130 dgn,
<14-3%1F114 DAGEN NETTO1F215 DAGEN, E.M.1F3Binnen 120 dagen1G1Binnen 90
dagen1G260 Dagen e.m.1H1Netto contant1H230 Dagen, E.M.1H330 dgn, <14-2%111Binnen
60 dagen1J1Binnen 180 dagen

59



--------------------------------------------------------------------------------




CompanyTermOmschr1Z1C.A.D.1Z2Cost & Freight1Z3Credit nota1Z4Betaling
vooraf1Z5Confirmed/Irrev1Z6FREE OF CHARGE

60




--------------------------------------------------------------------------------



SCHEDULE 5 TIMELINE



Relevant DateTimingDeliverableCut-off DateC (i.e., the last calendar day of each
calendar month)Reporting DateS – 3 Business Days. Any Reporting Date falling on
a day which is not a Business Day will be postponed to the next day that is a
Business Day)
The Master Servicer will provide the Facility Agent and Funding Administrator
with the relevant Servicer Report and Receivables Report in respect of the
preceding Data Period.


The Facility Agent and Funding Administrator will receive the information from
the Master Servicer which will be used to advise the Main SPV of the cash
component of the Advance.
Settlement Date or "S"
24th calendar date of each calendar month. Any Settlement Date falling on a day
which is not a Business Day will be postponed to the next day that is a Business
Day)


Settlement Dates can happen more frequently after Special Report Dates.

61




--------------------------------------------------------------------------------



SCHEDULE 6
FORM OF NOTIFICATION LETTER


BY REGISTERED MAIL WITH EVIDENCE OF RECEIPT


Dear Sirs


Pursuant to the terms of a receivables purchase agreement between ourselves and
Greif Services Belgium BVBA dated [•] (as amended and/or restated from time to
time) we have sold and assigned any and all existing and future receivables,
including any related rights, we may have against you from time to time.


Subsequently, pursuant to the terms of another receivables purchase agreement
between Greif Services Belgium BVBA and Cooperage Receivables Finance B.V. dated
[•] (as amended and/or restated from time to time), Greif Services Belgium BVBA
has sold and assigned the same existing and future receivables to Cooperage
Receivables Finance B.V.


We hereby inform you of the abovementioned sales and assignments. As a
consequence of such sales and assignments Cooperage Receivables Finance B.V. is
permitted to accept payments arising out of any agreements between ourselves.
Until you receive further notice by or on behalf of Cooperage Receivables
Finance B.V., you may continue to pay all amounts due into collection account
[•].


At this moment, these sales and assignments have no impact on you, we will
continue to act as servicer and as main point of contact for you.


If you have any questions about the abovementioned sales and assignments, please
contact [•].


Yours sincerely




[insert name originator]


62




--------------------------------------------------------------------------------



SCHEDULE 6


AMENDED AND RESTATED SPANISH ORIGINATOR RECEIVABLES PURCHASE AGREEMENT






--------------------------------------------------------------------------------



AGREED FORM






AMENDED AND RESTATED
ORIGINATOR RECEIVABLES PURCHASE AGREEMENT


ORIGINALLY DATED 27 APRIL 2012, AS AMENDED AND RESTATED ON 21 JUNE 2019 AND 27
FEBRUARY 2020 AND AS FURTHER AMENDED AND RESTATED ON 17 APRIL 2020




BETWEEN




GREIF PACKAGING SPAIN S.L.
as Seller




AND




GREIF SERVICES BELGIUM BVBA
as Buyer and as Master Servicer




AND




COÖPERATIEVE RABOBANK U.A.
as Facility Agent and Funding Administrator































--------------------------------------------------------------------------------



THIS ORIGINATOR RECEIVABLES PURCHASE AGREEMENT is originally made on 27 April
2012 as amended and restated on 21 June 2019 and as amended on 27 February 2020
and as further amended and restated on 17 April 2020
BETWEEN:


(1)GREIF PACKAGING SPAIN S.L., a company incorporated under Spanish law, whose
registered office is at Marie Curie 2-4, Martorell, Barcelona, Spain (the
Seller);


(2)GREIF SERVICES BELGIUM BVBA (formerly named Greif Coordination Center BVBA),
a company incorporated under Belgian law, registered with the register of legal
entities (RPM/RPR) under the number 0438.202.052, Commercial Court of Antwerp,
Belgium, whose registered office is at Beukenlei 24, 2960 Brecht, Belgium (in
its capacity as buyer under this Agreement, the Buyer, and in its capacity as
master servicer under the Servicing Agreement, the Master Servicer); and


(3)COÖPERATIEVE RABOBANK U.A., a cooperative with excluded liability (coöperatie
met uitgesloten aansprakelijkheid) incorporated under the laws of The
Netherlands, having its corporate seat (statutaire zetel) in Amsterdam, the
Netherlands and its registered office at Croeselaan 18, 3521 CB Utrecht, The
Netherlands in its capacities as facility agent and funding administrator
(respectively) to the Lender (the Facility Agent and Funding Administrator).


WHEREAS:


(A)This Agreement was executed originally on 27 April 2012 between Greif
Packaging Spain S.A. ((now Greif Packaging Spain S.L.) as seller and Greif
Coordination Center BVBA (now Greif Services Belgium BVBA) as buyer and master
servicer and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. (trading as
Rabobank International), London Branch (now Coöperatieve Rabobank U.A. as
facility agent and funding administrator.


(B)This Agreement is being amended and restated in order to confirm the
amendment of the frequency of the notarisation of the duly executed Confirmation
and corresponding Transfer Schedule.


(C)The Seller wishes to sell and transfer to the Buyer, and the Buyer wishes to
purchase and acquire from the Seller, from time to time certain trade
receivables originated by the Seller in the course of its business, payable on
such term and arising from the sale and delivery of goods and/or provision of
services by the Seller to its domestic and foreign business customers, including
all amounts due and to become due thereunder, and all security for the payment
of such amounts.


(D)The Seller acknowledges and agrees that:


(a)the Buyer will on-sell the receivables it acquires from the Seller under this
Agreement to the Main SPV; and


(b)the Main SPV may further create a security right over the receivables it
acquires from the Buyer in favour of the Facility Agent (for the benefit of the
Lender),
1



--------------------------------------------------------------------------------



each in connection with the Greif Group's trade receivables securitisation
programme (the Programme) in accordance with the Transaction Documents.


(E)The Main SPV has appointed Greif Services Belgium BVBA to be the Master
Servicer of the Receivables that will be sold to it by the Buyer under the
Programme pursuant to the Servicing Agreement.


(F)The Facility Agent and the Funding Administrator, in their capacities as
facility agent and funding administrator (respectively) to the Lender under the
Transaction Documents, are party to this Agreement to acknowledge and obtain the
benefit of certain undertakings in favour of them.


1.DEFINITIONS AND INTERPRETATION


1.1In this Agreement, unless the context requires otherwise, capitalised terms
not otherwise defined have the meanings given to them in the Master Definitions
Agreement (defined below) and:


Confirmation means, in relation to each Reporting Date, a confirmation
substantially in the form of Schedule 3, confirming the transfer to the Buyer of
all rights and title of the Seller in and to the Scheduled Receivables sold and
transferred to the Buyer during the preceding Data Period.


Credit and Collection Policy means the credit and collection policy of the
Seller as set out in Schedule 4 as the same may be amended or supplemented from
time to time.


Financing Cost means all financing cost incurred by the Main SPV during a Data
Period, including any Yield and fees payable to the Lender, any fees, interest
or other costs payable under or in connection with the Subordinated Loan.


Insolvency Regulation means Regulation (EU) 2015/848 of the European Parliament
and of the Council of 20 May 2015 on insolvency proceedings.


Master Definitions Agreement means the master definitions agreement dated on or
about the date of this Agreement made between among others, the Seller, the
Master Servicer, the Facility Agent, the Funding Administrator and the Lender.


Originator's Settlement Report has the meaning ascribed to that term in Clause
10.1.


Notary Public means a notary public or other official with the authority to sign
public documents within the meaning of article 1 of the Convention Abolishing
the Requirement of Legalisation for Foreign Public Documents in the territory of
a State that has ratified such convention.


Parties means the Seller and the Buyer and Party means either of them as the
context may require.


Purchase Price has the meaning ascribed to such term in Clause 5.1.


2



--------------------------------------------------------------------------------



Purchased Receivables Portfolio means in relation to a Reporting Date, the
portfolio of outstanding Purchased Receivables.


Scheduled Receivables has the meaning ascribed to that term in Clause 4.1.


Seller's Account means the bank account to be designated by the Seller.


Stop Purchase Date means earlier of: (a) the date of occurrence of an Originator
Termination Event with respect to the Seller and (b) the date on which the
Revolving Period ends.


Transfer Schedule has the meaning ascribed to such term in Clause 4.1.


1.2Unless otherwise defined in this Agreement or the context requires otherwise,
words and expressions used in this Agreement have the meanings and constructions
ascribed to them in the Master Definitions Agreement set out in Clause 1.1 of
the Master Definitions Agreement.


1.3Terms in this Agreement, except where otherwise stated or where the context
otherwise requires, shall be construed in the same way as set forth in Clause
1.2 of the Master Definitions Agreement.


1.4The Common Terms apply to this Agreement and shall be binding on the parties
to this Agreement as if set out in full in this Agreement.


1.5If there is any conflict between the provisions of the Master Definitions
Agreement and the provisions of this Agreement, the provisions of this Agreement
shall prevail.


1.6For the purpose of Clause 2 of the Master Definitions Agreement, the Seller
is designated as an Obligor and the Buyer, the Facility Agent and the Funding
Administrator (as applicable) each as an Obligee.


2.AGREEMENT TO SELL AND PURCHASE RECEIVABLES


2.1Subject to the terms of this Agreement, the Seller hereby agrees to sell to
the Buyer, effective on (a) the Closing Date and (b) thereafter on each Purchase
Date during the Revolving Period, all Receivables that the Seller owns or will
own on each such date, together with the benefit of all related security and all
other ancillary rights, including for the avoidance of doubt, any Related
Rights, in each case until but excluding the Stop Purchase Date. Subject to the
provisions of this Agreement, the Buyer hereby accepts such sale.


2.2The Parties confirm that each sale of Receivables under this Agreement is
unconditional. The Seller waives any right it may have to demand rescission of
the sale of Purchased Receivables hereunder.


2.3For the avoidance of doubt, the Parties confirm that it is their intention to
achieve an effective outright transfer of legal title to the Purchased
Receivables, and not a security arrangement as security for any of the Seller's
obligations (as an assignment by way of
3



--------------------------------------------------------------------------------



security or otherwise). The Buyer shall be free to further dispose of, and be
entitled to the Collections made on, the Purchased Receivables, and shall bear
the credit and/or insolvency risk of the Debtors. In connection with any such
further disposal, the Buyer may disclose such information, other than personal
data (as defined in accordance with all applicable data protection laws), about
the Seller and the Purchased Receivables as the Buyer considers appropriate.


2.4For clarification purposes only, the deliverables to be provided by the
Parties (and the timing for the delivery of such deliverables) required to give
effect to the sale and purchase of Receivables under this Agreement, are further
described in the timeline set out in Schedule 5. To the extent that the timeline
conflicts with or contradicts any provision of a Transaction Document, such
Transaction Documents shall prevail.


3.TRANSFER OF LEGAL TITLE TO THE RECEIVABLES


3.1The Seller will transfer all its rights, title and interest in the
Receivables that the Seller owns on that Purchase Date in accordance with Clause
3.2, Clause 3.3 and, where relevant, Clause 3.4.


3.2For the purpose of reaching a certainty of the date and obtaining the
benefits of Article 1526 of the Spanish Civil Code and for the purposes of
article 323 of the Spanish Civil Procedural Law 1/2000 of 7 January the Seller
and the Buyer agree to appear before a Notary Public and to raise to the status
of a notarised document each duly executed Confirmation and corresponding
Transfer Schedule, provided that any such notarisation will take place before
and by a Notary Public as soon as possible following the request of the Funding
Administrator (in its sole discretion) but in any event not later than ten (10)
business days from the date of such request.


3.3Subject to the terms of the Transaction Documents, the Buyer is hereby
authorised to and undertakes to proceed with any filings, notifications and/or
other formalities which are necessary or which the Buyer deems useful for
rendering the transfer of any Purchased Receivable fully effective vis-à-vis the
Debtor thereof or any other third parties, at the expense of the Seller.


3.4Should it not be possible to effect a valid and effective assignment by the
Seller to the Buyer of the Purchased Receivables purchased pursuant to this
Agreement, the Seller and the Buyer agree that they shall:


(a)perform per Key Account Debtor the transfer requirements required by the laws
set out under the heading "Combined Transfer Requirements" as set out in
Schedule 5 to the Master Definitions Agreement (Overview of law applicable to
contracts), and


(b)do all such other acts and things as may be required to assign validly and
effectively the relevant Purchased Receivables to the Buyer, in accordance with
the law applicable to the relevant Purchased Receivables and any other
applicable law set out in Schedule 5 to the Master Definitions Agreement.


4.IDENTIFICATION OF RECEIVABLES


4



--------------------------------------------------------------------------------



4.1Without limiting Clause 4.2, the Seller shall deliver on each Reporting Date
(and after the occurrence of a Stop Purchase Date on such dates as requested by
the Facility Agent) to the Buyer and Master Servicer:


(a)a schedule, in such form and detail as the Buyer may specify as agreed with
the Funding Administrator (the Transfer Schedule), setting out the relevant
details identifying the Receivables sold and transferred by the Seller to the
Buyer pursuant to this Agreement during the preceding Data Period (the
Scheduled Receivables); and


(b)a duly executed Confirmation.


4.2The Transfer Schedule will be delivered in computer readable format and
contain all data that the Buyer, Master Servicer or Funding Administrator may
reasonably request and in particular:


(a)the full legal name, address and contact number of the Debtors of the
Scheduled Receivables (and address for invoices, if different), the date and
number of the invoice, the outstanding nominal amount (and Approved Currency in
which denominated), the invoice payment date, the VAT number as mentioned on the
invoice or any other reference used by the Seller that permits the
identification of those Debtors;


(b)the aggregate nominal amount of the Scheduled Receivables in the relevant
Approved Currency on the relevant Purchase Date; and


(c)any other information that the Buyer, Master Servicer or Funding
Administrator may need or reasonably request in connection with the performance
of its obligations under the Transaction Documents.


5.PURCHASE PRICE


5.1The Buyer shall pay the Purchase Price (as defined below) for the Scheduled
Receivables sold and transferred to the Buyer during the preceding Data Period
on each Investment Date by:


(a)crediting the amount due to the Seller's Account; and


(b)to the extent permitted under applicable law, if the Buyer is also scheduled
to receive payment from the Seller (other than Collections) on the relevant
Investment Date in the same currency, the Buyer may set off such payments
subject to the prior consent of the Seller.


5.2The purchase price for the Scheduled Receivables sold and transferred to the
Buyer during the preceding Data Period shall be the aggregate nominal value of
such Scheduled Receivables in the relevant Approved Currency less the sum of (i)
the Financing Cost attributable to the Seller as determined by Master Servicer
and (ii) the Servicing Fee attributable to the Seller as determined by the
Master Servicer. The Master Servicer shall make such determination having regard
to the aggregate nominal value of all Scheduled
5



--------------------------------------------------------------------------------



Receivables sold by the Seller during that Data Period relative to the aggregate
nominal value of Receivables sold by all Originators (other than the Italian
Originator) during the same Data Period (the Purchase Price).


6.REPRESENTATIONS AND WARRANTIES - COVENANTS - INDEMNIFICATION


6.1The Seller makes the representation and warranties set out in Schedule 1 to
the Buyer, Facility Agent and Funding Administrator in accordance with Clause
6.4.


6.2The Seller undertakes to the Buyer, Facility Agent and Funding Administrator
to comply with its obligations as set out in Schedule 2 at all times during the
term of this Agreement in all material respects, except for the obligations set
out in paragraphs (g), (h), (j), (q), (r), (s), (t), (u), (v) and (z) in
Schedule 2, which shall be complied with in all respects on each date during the
term of this Agreement..


6.3The Buyer contemplates reselling the Purchased Receivables to a third party
in the context of the Programme. The Seller acknowledges and agrees that the
Buyer shall from time to time provide the Seller with a copy of the
representations, warranties and any other relevant requirements of the Programme
and request the Seller to make corresponding representations and warranties, to
undertake corresponding covenants or to meet corresponding requirements in
relation to such onsold Purchased Receivables for the purposes of the Programme.
In addition, the Buyer may also request that the Seller make additional
representations and warranties, undertake additional covenants or comply with
additional requirements in relation to such onsold Purchased Receivables. The
Seller undertakes to immediately comply with these requests and undertakes to
offer its full co-operation in this respect.


6.4The agreement of the Buyer to purchase and make payment for the Purchased
Receivables is entered into on the basis of all undertakings and agreements of
the Seller contained in this Agreement and of the aforesaid representations and
warranties being true and accurate in all material respects on each Purchase
Date, each Settlement Date and each Reporting Date except for the
representations or warranties set out in paragraphs (e), (j), (l), (m) and (t)
of Schedule 1 which shall be true and correct in all respects on each date.


6.5Without prejudice to the other rights and/or remedies of the Buyer, the
Seller undertakes that it will hold the Buyer, the Facility Agent and Funding
Administrator fully and effectively indemnified from and against, and will
compensate the Buyer, the Facility Agent and Funding Administrator for any and
all losses, liabilities, costs, claims, charges, actions, proceedings, damages,
expenses or demands which it may incur or which may be made against it as a
result of or arising out of, or in relation to, any misrepresentation or alleged
misrepresentation by the Seller in, or any breach or alleged breach of, any of
the aforesaid representations, warranties, undertakings or agreements and such
indemnity shall include all costs, charges and expenses which the Buyer, the
Facility Agent and Funding Administrator may pay or incur in disputing or
defending any claim, demand or action or other proceedings.


7.DEEMED COLLECTIONS
6



--------------------------------------------------------------------------------





7.1If and to the extent the Buyer or a subsequent owner of the Receivables shall
be required for any reason to pay over to a Debtor, any Transaction Party or any
other Person (other than in accordance with the Transaction Documents) any
amount received by itself or on its behalf under this Agreement, or any
subsequent Receivables Purchase Agreement or the Servicing Agreement, such
amount shall be deemed not to have been so received but rather to have been
retained by the Seller, and, accordingly, the Buyer or a subsequent owner (as
the case may be) shall have a claim against the Seller (without duplication) for
such amount in the relevant Approved Currency as a Deemed Collection, payable
when and to the extent that any distribution to such Debtor, or any Transaction
Party or any other Person (as the case may be) is made in respect thereof. The
Seller shall pay or cause to be paid an amount in the relevant Approved Currency
equal to such Deemed Collection to the relevant Collection Account within two
(2) Business Days.


7.2If at any time after the purchase of a Purchased Receivable hereunder, any
Dilution occurs in respect of such Purchased Receivable and has been identified
in accordance with the Cleared Invoice Allocation, the Seller shall pay or cause
to be paid an amount in the relevant Approved Currency equal to such Dilution as
a Deemed Collection into the relevant Collection Account within two (2) Business
Days.


7.3If any representation or warranty is untrue or incorrect with respect to any
Receivable sold under this Agreement, the Seller shall pay or cause to be paid
an amount equal to the Purchase Price paid for such Receivable as a Deemed
Collection to the relevant Collection Account within two (2) Business Days.
Following such payment, the relevant Receivable shall cease to be part of the
Portfolio.


7.4If any Deemed Collection (other than referred to in Clauses 7.1, 7.2 or 7.3)
is received, or deemed to be received, by the Seller, the Seller shall pay or
cause to be paid an amount equal to such Deemed Collection to the relevant
Collection Account within two (2) Business Days.


7.5Any amounts paid or caused to be paid by the Seller into the relevant
Collection Account in accordance with Clauses 7.1, 7.2 and 7.3 above shall for
the purposes of the Transaction Documents be treated as Collections.


7.6Subject to Clause 14.2, in the event of the occurrence of an Originator
Termination Event in respect of the Seller, an amount equal to the Unpaid
Balance of all Receivables sold by the Seller and at such time owned by the Main
SPV shall for the purposes of the Transaction Documents be treated as
Collections deemed to be received by the Seller. The Seller shall remit such
Deemed Collections to Main SPV within two (2) Business Days.


8.DEBTOR NOTIFICATION AND REDIRECTION OF COLLECTIONS


8.1The Buyer has the right at any time to give notice of transfer to a Debtor of
a Purchased Receivable.


8.2Other than any notification in accordance with Clauses 3 above and 8.3 below,
the Seller will not give notice of transfer to a Debtor of a Purchased
Receivable, except in accordance with the instructions of the Buyer, or
following the occurrence of a Debtor Notification Event, the instructions of the
Facility Agent.
7



--------------------------------------------------------------------------------





8.3Notwithstanding the foregoing, the Buyer may do whatever is necessary to
ensure that the transfer of Purchased Receivables together with any related
security and other ancillary rights is duly perfected, and enforceable against
the Debtor and third parties. The Seller agrees that from time to time it will
promptly execute and deliver all instruments and documents and take all further
action that the Buyer or the Funding Administrator or the Facility Agent (after
the occurrence of a Termination Event) may reasonably request in order to
perfect the transfer of legal title to the Purchased Receivables, together with
the benefit of any related security and all other related ancillary rights, to
protect the Buyer's and/or the Main SPV's and/or the Funding Administrator's
interest in the Purchased Receivables and to enable the Buyer and/or
the Main SPV and/or the Funding Administrator to exercise or enforce its rights
under this Agreement and/or under the Purchased Receivables.


8.4The Seller will ensure that on each Business Day, prior to the occurrence of
any of a Potential Termination Event, Termination Event, Potential Originator
Termination Event or Originator Termination Event, the Collections standing to
the balance of the Seller's Collection Account on such day will be transferred
to the Master Collection Account. After the occurrence of a Potential
Termination Event, Termination Event, Potential Originator Termination Event or
Originator Termination Event, the Seller shall ensure that all Collections shall
be transferred to the account or accounts designated by the Facility Agent for
such purpose.


8.5After the occurrence of a Rating Downgrade Event, the Seller is required to
either transfer ownership of each of the Seller Collection Accounts to Main SPV
or assist Main SPV to establish new blocked accounts in the name of Main SPV
over which security will be created for the benefit of the Facility Agent and
ensure that all Debtors are notified and all Collections are paid into such new
account(s).


9.APPOINTMENT OF SELLER AS SUB-CONTRACTOR


9.1The Master Servicer pursuant to the Servicing Agreement, hereby appoints the
Seller as sub-contractor for the services referred to in Clause 3 of the
Servicing Agreement.


9.2The Seller hereby accepts its appointment as sub-contractor under Clause 9.1.
The Seller shall carry out such services with due care and diligence in
accordance with the Servicing Agreement and shall be liable for any breaches or
other failures in connection with the performance of such services to the same
extent as the Master Servicer under the Servicing Agreement.


9.3The Seller is entitled to an arm's length remuneration for its services as
sub-contractor, as separately agreed between the Seller and the Master Servicer.


10.REPORTING OBLIGATIONS OF THE SELLER AS SUB-CONTRACTOR


10.1The Seller shall, subject to Clause 10.2, provide the Master Servicer by no
later than ten (10) Business Days prior to the Settlement Date with a report in
respect of the Purchased Receivables Portfolio (the Originator's Settlement
Report).


8



--------------------------------------------------------------------------------



10.2If (a) a Rating Downgrade Event occurs, within 30 days of the occurrence of
the Rating Downgrade Event or (b) a Stop Purchase Date occurs, the Seller shall
provide the Master Servicer with an Originator's Settlement Report at more
regular intervals as specified in the Servicing Agreement.


10.3At the occurrence of a Termination Event, the Master Servicer may, at the
instruction of the Facility Agent, require the Seller to provide the Master
Servicer with an Originator's Settlement Report on such dates as indicated by
the Master Servicer, acting on the reasonable instruction of the Facility Agent.


10.4Each Originator's Settlement Report will be delivered in computer readable
format and contains the following data in respect of the Purchased Receivables
Portfolio:


(a)total Collections received in respect of the outstanding Purchased
Receivables during the preceding Data Period;


(b)total amount of Receivables sold by the Seller to the Buyer during the
preceding Data Period;


(c)the total amount of Eligible Receivables in the Purchased Receivables
Portfolio during the preceding Data Period;


(d)any credit notes granted in respect of any outstanding Purchased Receivables
during the preceding Data Period;


(e)information relating to the outstanding balances of Purchased Receivables as
at the date of the Originator's Settlement Report;


(f)information relating to any outstanding Purchased Receivables that are deemed
to be Delinquent Receivables during the preceding Data Period; and


(g)information relating to any outstanding Purchased Receivables that are deemed
to be Defaulted Receivables during the preceding Data Period.


10.5On the date falling six months after the date of this Agreement and on each
date falling six months thereafter, the Seller, in its capacity as
sub-contractor under the Servicing Agreement, shall provide the Buyer and the
Master Servicer with details relating to any outstanding Purchased Receivables
that have been written-off during the preceding six months period.


11.COSTS AND EXPENSES


11.1The Seller agrees to pay and indemnify, defend and hold harmless the Buyer
against and from any tax or governmental fee or charge (other than any tax based
on income) (i) which may be imposed upon any sale of the Receivables to the
Buyer, or (ii) which may be imposed upon the Buyer with respect to any
Receivable (or any related supplies) provided, however, that the Seller shall
have the right, at its expense, to conduct or participate in any proceedings
resisting or objecting to the imposition or collection of any such tax,
governmental fee or charge.
9



--------------------------------------------------------------------------------





11.2The Seller agrees to pay the Buyer any fees, charges or costs charged by the
Buyer in relation to the Programme as agreed from time to time and as approved
by the Funding Administrator (such approval not to be unreasonably withheld).


12.POWER OF ATTORNEY


The Seller hereby appoints the Buyer to be its lawful attorney:


(a)to execute or sign a Confirmation relating to the transfer of the relevant
Receivables; and


(b)to complete, deal with, negotiate or endorse negotiable instruments and other
remittance received by the Seller.


13.MISCELLANEOUS PROVISIONS


13.1As between the Seller and the Buyer, a copy of the Buyer's ledger sheets
whether maintained manually or by machine or by computer and certified by the
company secretary or an authorised officer of the Buyer to be a true and
accurate copy shall be final and conclusive evidence, absent manifest error, as
to the sums collected and received by the Buyer in respect of Purchased
Receivables or of the fee charges and other sums payable by the Seller to the
Buyer up to the date of such certificate save only to the extent that the Seller
shall prove specific errors or omissions appearing on the face of the ledger
sheets.


13.2The Parties will not be entitled to assign, transfer or in any other manner
dispose of all or any of its rights and obligations under this Agreement.


14.DURATION


14.1This Agreement shall commence on the date specified at the start of this
Agreement and shall continue until it is terminated by either Party by giving
the other one (1) calendar month's notice upon the earlier of (a) the occurrence
of the Final Discharge Date, and (b) the date on which the obligations arising
in respect of the occurrence of an Originator Termination Event with respect to
the Seller as set out in Clauses 7.6 and 14.2 below or elsewhere in this
Agreement have been irrevocably satisfied in full.


14.2In the event of an occurrence of a Stop Purchase Date in respect of the
Seller, Clauses 2 and 3 will cease to be in effect (without retroactive effect).


15.NOTARISATION


The Seller and the Buyer agree to have this Agreement notarised by a Notary
Public and properly apostilled as soon as possible following the request of the
Funding Administrator (in its sole discretion) but in any event not later than
ten (10) Business Days from the date of such request.


16.GOVERNING LAW AND JURISDICTION


10



--------------------------------------------------------------------------------



16.1This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by, and construed in accordance with, the
laws of The Netherlands.


16.2The courts of The Netherlands will have non-exclusive jurisdiction to settle
any disputes which may arise out of or in connection with this Agreement
(including any non-contractual obligations which may arise out of or in
connection therewith) and that accordingly, any legal action or proceedings
arising out of or in connection with this Agreement may be brought in such
courts.


11




--------------------------------------------------------------------------------



SCHEDULE 1 REPRESENTATIONS AND WARRANTIES
(a)The Seller is a corporation validly organised and existing under the laws of
the jurisdiction of its incorporation and has full power and authority to
execute and deliver this Agreement and to perform the terms and provisions of
this Agreement.


(b)The Seller has obtained all necessary official authorisations and licences
and complies with the laws and regulations applicable to carry on its business
as well as to sell the Receivables to the Buyer under the terms of this
Agreement, except to the extent that non-compliance would not, individually or
in the aggregate, have a Material Adverse Effect.


(c)The Seller has validly executed this Agreement and the execution, delivery
and performance by the Seller of this Agreement and each transfer of Receivables
have been duly authorised by all necessary corporate actions and do not and will
not conflict with, nor result in any violation, or constitute any default under
any provision of the by-laws (estatutos) of the Seller or any agreement or
undertaking binding upon or applicable to the Seller or its property, or any law
or governmental regulation or court decision applicable to the Seller or its
property or result in the creation or imposition or of any Adverse Claim on its
assets.


(d)For the purposes of the Insolvency Regulation, its centre of main interest
(as that term is used in Article 3(1) of the Insolvency Regulation) is situated
in its jurisdiction of incorporation and it has no "establishment" (as that term
is used in Article 2(10) of the Insolvency Regulation) in any other
jurisdiction.


(e)The Transaction Documents to which the Seller is party constitute legal,
valid, binding and enforceable obligations of the Seller in accordance with
their terms subject to any bankruptcy or insolvency law or other similar law
affecting creditors' rights.


(f)Any factual information (taken as a whole) provided to the Buyer under this
Agreement, including any factual information relating to the Purchased
Receivables and any information relating to the Collection Account is true,
accurate and complete.


(g)No tax (including VAT) is payable and no deduction or withholding applies in
connection with the collection on the outstanding Purchased Receivable or
payments made under the Transaction Documents provided that the Buyer proves its
tax residence status in a Member State of the European Union (other than Spain)
through a valid tax residence certificate issued by the competent tax
authorities, and it does not act, for the purposes of this Agreement, through a
tax haven territory (as defined in the Spanish Royal Decree 1080/1991 of 5th
July) nor through a permanent establishment in Spain.


(h)No legal proceedings exist against the Seller which would have a Material
Adverse Effect on the ability of the Seller to comply with its obligations under
this Agreement or any of the transactions contemplated therein.


(i)Each Receivable sold by the Seller that is treated as an Eligible Receivable
for the purposes of (i) the Originator's Settlement Report or (ii) the
determination of the Adjusted Net Receivables Balance, is in fact an Eligible
Receivable.


12



--------------------------------------------------------------------------------



(j)No Excluded Receivables are included in the Purchased Receivables Portfolio.


(k)No other amounts than Collections on the Purchased Receivables are deposited
into the Collection Account. All collections on Purchased Receivables are paid
into the Collection Account.


(l)The Seller has complied with its Credit and Collection Policy.


(m)Any claims that the Buyer may have under this Agreement rank at least pari
passu with the claims of all the Seller's other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred or
subordinated by law.


(n)There has been no substantial change to the general nature of the Seller's
business than that as conducted by the Seller as at the date of this Agreement
without the prior consent of the Facility Agent and Funding Administrator.


(o)The Seller has not knowingly withheld any information that could reasonably
be deemed to be relevant to the Buyer.


(p)The Seller is an indirect wholly-owned subsidiary of the Performance
Indemnity Provider.


(q)Subject to any applicable grace period, the Seller is not in breach of any of
the Transaction Documents to which it is party.


(r)The Seller has kept proper documents, books, records and other information
necessary or useful for the recovery of the Purchased Receivables and
Collections in respect thereof and they are complete and accurate in all
material respects.


(s)Subject to any applicable grace period, no Termination Event or Potential
Termination Event or Originator Termination Event has occurred.


(t)There is no Insolvency Proceeding instituted against the Seller.


(u)The Seller:


(i)does not fall into any of the categories set out in articles 317 et seq. and
362 and 363 et seq. of the Spanish Capital Companies Law (Real Decreto
Legislativo 1/2010 por el que se aprueba el Texto Refundido de la Ley de
Sociedades de Capital), which would require it to be dissolved or to reduce its
share capital;


(ii)has not passed any resolution of winding-up or liquidation (disolución o
liquidación), transformation (transformación), merger (fusión), demerger
(escisión), global assignment of the assets and liabilities (cesión global del
activo y del pasivo), international transfer of registered seat (traslado del
domicilio social), reduction of share capital that would make its share capital
lower than the minimum share capital required by law or any other structural
change (modificación estructural);


(iii)has its effective administrative and managing centre (centro de efectiva
administración y dirección) in Spain;
13



--------------------------------------------------------------------------------





(iv)does not qualify as a related entity (persona especialmente relacionada) to
Greif CC for the purposes of Articles 89 et seq. of Law 22/2003, of 9 July,
Insolvency Law, as amended from time to time (Ley 22/2003 de 9 de julio,
Concursal) (the Insolvency Law); and


(v)(i) is not unable to pay its debts within the meaning of Article 2 et seq. of
the Insolvency Law; (ii) would not be, as a consequence of entering into this
Agreement or performing its obligations thereunder, unable to pay its debts
within the meaning of such Article; (iii) no petition has been presented or
order made by a court for insolvency (concurso), winding-up, dissolution or
administration in relation to it (iv) has not made a petition to any court
pursuant to Article 5 bis of the Insolvency Law; and (v) no receiver or
administrative receiver has been appointed in relation to any of its assets or
premises;


(v)The Buyer acquires legal ownership of each Purchased Receivable sold on each
Purchase Date and Related Security with respect thereto, and to the best of its
knowledge and belief, free and clear of any Adverse Claim (other than in favor
of the Buyer and the Facility Agent and Funding Administrator). The transfer of
each Purchased Receivable will become enforceable vis-a-vis third parties upon
compliance with the notarisation and apostilling procedure set out in Clause 3.


(w)The Seller has accounted for each sale of each Purchased Receivable by it
hereunder in its books and financial statements as sales.


(x)Since the Closing Date there have been no material changes in its Credit and
Collection Policy other than in accordance with the Transaction Documents.


14




--------------------------------------------------------------------------------



SCHEDULE 2


UNDERTAKINGS


The Seller undertakes:


(a)it will furnish to the Buyer, the Facility Agent and Funding Administrator
upon a reasonable request any general corporate and general financial
information in respect of the Seller;


(b)to allow the Buyer, the Facility Agent and Funding Administrator and/or their
agents at all times during normal business hours (subject to 10 Business Days'
notice prior to the occurrence of a Stop Purchase Date), to review processes and
procedures and systems to capture and report relevant information to be provided
under the Transaction Documents in respect of Debtors, Purchased Receivables and
Collections, to examine, inspect and make copies from the Seller's books and
records and to allow the Buyer to arrange for verification of debts with the
relevant Debtors through the Seller within a reasonable time period (if the
Seller does not contact the Debtor within such reasonable timeframe, the Buyer,
Facility Agent or Funding Administrator and/or their agents is allowed to do so
directly) and to supply to the Buyer, the Facility Agent and Funding
Administrator upon request additional statements of any purchase order together
with all notes and papers evidencing the same and any guarantees, securities or
other documents or information relating thereto;


(c)it will notify each of the Facility Agent and Funding Administrator of: (i)
the occurrence of a Termination Event or Originator Termination Event; (ii) all
litigation, legal action and proceedings against the Seller that could affect
the Seller's ability to comply with its obligations under this Agreement and
furnish to the Buyer as soon as possible with information relating to such
litigation, legal action or proceedings; (iii) any changes in its Credit and
Collection Policy with a view to obtaining the Facility Agent's and Funding
Administrator's consent prior to implementation (such consent shall not be
unreasonably withheld); (iv) any change to the general nature of the Seller's
business than that as conducted by the Seller as at the date of this Agreement
with the view of obtaining the Facility Agent's and Funding Administrator's
consent prior to implementation (such consent shall not be unreasonably
withheld); or (iv) any event that has a Material Adverse Effect on the ability
of the Seller to perform its obligations under the Transaction Documents to
which it is party;


(d)it will comply with the terms of its Credit and Collection Policy and, in
accordance with the Servicing Agreement, seek the consent of the Funding
Administrator and Facility Agent in relation to any change or amendment to the
same if such change or amendment would impact the collectability of the
Purchased Receivables;


(e)to keep proper Records (maintained separately from its other books and
records) (i) necessary or useful for the control and the recovery of the
Purchased Receivables and Collections or (ii) otherwise required for the
purposes of providing information in respect of Purchased Receivables,
Collections and Debtors under the terms of the Transaction Documents;


15



--------------------------------------------------------------------------------



(f)to make available to the Buyer on request and free of charge all documents
needed for the recovery of unpaid Purchased Receivables or all documents from
Debtors certifying the existence and the amount of the Purchased Receivables and
all evidence required by the Buyer in any proceedings and the Seller will
procure the attendance at any hearing of such witnesses as the Buyer may
require;


(g)to do all things necessary to remain duly organised and validly existing
under the laws of the jurisdiction of its incorporation and to maintain all
requisite authority and licenses to conduct its business in the jurisdiction of
its incorporation;


(h)to maintain its centre of main interest (as that term is used in Article 3(1)
of the Insolvency Regulation) in its jurisdiction of incorporation;


(i)it will ensure at all times that any unsecured and unsubordinated claims of
the Buyer against it under this Agreement rank at least pari passu with all
present and future claims of all its other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred or
subordinated by laws of general application;


(j)it will comply in all respects with all laws and regulations to which it may
be subject, if failure to comply has or is reasonably likely to have a Material
Adverse Effect;


(k)it will comply with and perform its obligations under the Transaction
Documents to which it is party;


(l)to ensure that it will use its best commercial efforts to comply with the
terms and conditions of any purchase order or receivables contract between
itself and a Debtor of a Purchased Receivable as if an interest in such
Purchased Receivable had not been sold and assigned hereunder;


(m)to require each Debtor to make payments in relation to the Purchased
Receivables exclusively to the Collection Account and to ensure that no
transfers are made from or to the Collection Account except for (i) crediting of
Collections in respect of the Purchased Receivables, (ii) crediting transfers
pursuant to paragraph (n) below, and
(iii) debits made in respect of the daily sweep of the balance of the Collection
Account to the Master Collection Account;


(n)without prejudice to the undertaking under paragraph (m) above, if a Debtor
makes a payment in relation to the Purchased Receivables to an account of the
Seller (other than the Collection Account), the Seller will transfer such
payment to the Collection Account within 2 Business Days of such payment being
made;


(o)to notify each of the Buyer, the Facility Agent and Funding Administrator of
a change of its accountants or, to the extent relevant to the Programme, any
changes in its accounting policies;


(p)to take any further action reasonably requested by the Buyer to ensure that
the sale and transfer of Purchased Receivables contemplated under this Agreement
are treated as a true sale from an accounting perspective to the extent legally
possible;


16



--------------------------------------------------------------------------------



(q)not to sell, assign, charge or otherwise dispose of any Purchased
Receivables;


(r)not to grant security over any of the Purchased Receivables to any third
party;


(s)not to create or allow to subsist any security interest or encumbrance on or
over the Collection Account except as required under the Transaction Documents;


(t)it will not without the prior consent of the Buyer, extend, amend or
otherwise modify the terms of any Purchased Receivable unless such extension,
amendment or modification is: (i) permitted under the Servicing Agreement; (ii)
in the ordinary course of the Seller's business; or (iii) consistent with the
Credit and Collection Policy;


(u)it will not without the prior consent of the Facility Agent and Funding
Administrator amend or modify any payment instructions to the Debtors of the
Purchased Receivables or the Collection Account unless the Seller executes and
delivers a replacement account pledge or other equivalent security arrangement
in favour of the Facility Agent and Funding Administrator to the satisfaction of
the Facility Agent and Funding Administrator;


(v)it will not amend, supplement or terminate a Transaction Document to which it
is party except in accordance with the Common Terms;


(w)it will promptly deliver any information, documents, Records or reports with
respect to Purchased Receivables and Collections that the Master Servicer or
Backup Servicer shall reasonably require to complete all reports to be provided
by it, other than personal data (as defined in accordance with all applicable
data protection laws);


(x)it will furnish to the Buyer, Master Servicer and Funding Administrator all
such assistance (including powers of attorney and other authorizations) as the
Buyer, Master Servicer or the Funding Administrator may from time to time
reasonably request with respect to the servicing, administration, collection and
enforcement of the Purchased Receivables and the related Collections;


(y)all Records and documents relating to the Receivables sold under this
Receivables Purchase Agreement are kept in the office of the Seller or its
agents and such Records show clearly all transactions, payments, receipts and
proceedings relating to that Purchased Receivable and are complete and accurate;
and


(z)it will promptly inform the Master Servicer, the Facility Agent and the
Funding Administrator in case any information in relation to a Key Account
Debtor as set out in Schedule 5 to the Master Definitions Agreement is incorrect
and will provide each of the Master Servicer, the Facility Agent and the Funding
Administrator with an updated Schedule.


17




--------------------------------------------------------------------------------



SCHEDULE 3 CONFIRMATION
Subject: Transfer Schedule n. [•] for an amount of [•]


In accordance with the Originator Receivables Purchase Agreement, dated as of
[•] as amended and restated on [•], between the undersigned (the Agreement)


the Seller:


GREIF PACKAGING SPAIN S.L.


Marie Curie 2-4 Martorell, Barcelona Spain


and


the Buyer:


GREIF SERVICES BELGIUM BVBA


Beukenlei 24
2960 Brecht Belgium


the Seller confirms having sold, assigned and effectively transferred as of the
date below to the Buyer for a Purchase Price of EUR [•] that was received by the
Seller on [•] all rights, title and interest of the Seller in, to and under each
and every Scheduled Receivable identified in the Transfer Schedule attached
hereto, together with all security granted to secure the payment of each such
Scheduled Receivable, and any other ancillary rights related to each such
Scheduled Receivable.


This sale, assignment and transfer has been made pursuant to, and upon the
representations, warranties and agreements of the Seller contained in, the
Agreement.


Any terms as used herein shall have the same meaning as set forth in the
Agreement. [•],
[SELLER] DATE: BY: TITLE:


[BUYER] DATE: BY: TITLE:


18



--------------------------------------------------------------------------------



[to be signed by duly authorised signatory of the Seller] encl.: Transfer
Schedule


19




--------------------------------------------------------------------------------



SCHEDULE 4


CREDIT AND COLLECTION POLICIES


Remains unchanged


20




--------------------------------------------------------------------------------



SCHEDULE 5
TIMELINE


Relevant Date
Timing
Deliverable
Cut-off Date
C (i.e., the last calendar day of each calendar month)
Reporting Date
S – 3 Business Days. Any Reporting Date falling on a day which is not a Business
Day will be postponed to the next day that is a Business Day)
The Master Servicer will provide the Facility Agent and Funding Administrator
with the relevant Servicer Report and Receivables Report in respect of the
preceding Data Perio


The Facility Agent and Funding Administrator will receive the information from
the Master Servicer which will be used to advise the Main SPV of the cash
component of the Advance.
Settlement Date or "S"
24th calendar date of each calendar month. Any Settlement Date falling on a day
which is not a Business Day will be postponed to the next day that is a Business
Day)


Settlement Dates can happen more frequently after Special Report Dates.

21




--------------------------------------------------------------------------------



SCHEDULE 7
SUPPLEMENTAL FUNDING COSTS FEE LETTER








--------------------------------------------------------------------------------



AGREED FORM


17 April 2020


From: Coöperatieve Rabobank U.A.
as Facility Agent (Rabobank)
Croeselaan 18
3521 CB Utrecht
The Netherlands


Nieuw Amsterdam Receivables Corporation B.V. (Nieuw Amsterdam)
Prins Bernhardplein 200
1097 JB Amsterdam
The Netherlands


To: Greif, Inc. (the Performance Indemnity Provider)
425 Winter Road
Delaware Ohio 43015
United States of America


Cooperage Receivables Finance B.V. (the Main SPV)
Naritaweg 165, Telestone 8
1043 BW Amsterdam
The Netherlands


Ladies and Gentlemen:


Re: Supplemental Funding Costs Fee Letter (the Fee Letter)


This letter is supplemental to the Funding Costs Fee Letter dated 21 June 2019
and entered into in connection with, amongst others, the extension (the
Extension) and amendment of the EUR 100,000,000 trade receivables securitisation
facility (the Facility) as documented in the Transaction Documents (as defined
in the Master Definitions Agreement originally dated 27 April 2012 and as
amended and restated on or about the date hereof (and as the same may be
amended, varied or supplemented from time to time) between, inter alios, the
parties to this Fee Letter (the Master Definitions Agreement)). This Fee Letter
also constitutes the Funding Costs Fee Letter for Nieuw Amsterdam.


Capitalised terms in this Fee Letter shall, except where the context otherwise
requires and save where otherwise defined herein, bear the meanings ascribed to
them in the Master Definitions Agreement.


I.EXTENSION FEE


The following extension fee shall be due and payable by the Performance
Indemnity Provider on or promptly following the 2020 Effective Date (as defined
in the amendment agreement dated on or about the date hereof between, inter
alios, the parties to this Fee Letter) (or on such other date as Rabobank and
the Performance Indemnity Provider may agree in writing) in connection with



--------------------------------------------------------------------------------



Rabobank's services in arranging and structuring the Facility, to Rabobank (for
its own account) a non-refundable extension fee of EUR 25,000.


II.MARGIN


The Applicable Margin (payable on each Settlement Date and for the first time
starting with the Settlement Date occurring after the 2020 Effective Date) shall
be:


•1.05% per annum for those Tranches (or part thereof) that are funded by Nieuw
Amsterdam (as Lender) through the issuance of Commercial Paper (as referred to
in the definition of CP Rate).


•1.10% per annum for those Tranches (or part thereof) that are funded by Nieuw
Amsterdam (as Lender) through drawings under its Liquidity Facility Agreement
(the Liquidity Facility Margin).


III.CALCULATIONS


The Funding Administrator shall calculate the Applicable Margin. All
computations hereunder shall be made on the basis of a year of 360 days for the
actual number of days elapsed.


IV.OTHER COSTS AND EXPENSES


Only for this Extension, Rabobank and Nieuw Amsterdam will pay for any
out-of-pocket expenses in connection with structuring, documentation of the
Extension including reasonable legal fees and expenses of Clifford Chance LLP
acting as transaction counsel, their legal advisers and, to the extent
applicable, rating agency fees.


V.MISCELLANEOUS


The Applicable Margin described in this Fee Letter shall be: (i) paid in Euro
without any set-off or counterclaim in immediately available funds on the date
when due; (ii) non-refundable; and (iii) in addition to and not creditable
against any other fee, cost or expense payable under any Transaction Documents.


This Fee Letter may be executed in counterparts, all of which taken together
shall constitute one and the same agreement.


Any provisions of this Fee Letter may be amended if, but only if, such amendment
is in writing and is signed by each of the parties hereto. This Fee Letter is
supplemental to the Funding Costs Fee Letter dated 21 June 2019 and other than
the amendments as set out herein, the terms of the Funding Costs Fee Letter
dated 21 June 2019 shall continue to apply.


This Fee Letter and the rights and obligations of the parties hereto and any
non-contractual obligations arising out of or in connection with this Fee Letter
shall be governed by and construed in accordance with Netherlands law.






--------------------------------------------------------------------------------



SIGNATORIES


COÖPERATIEVE RABOBANK U.A.; TRADING AS RABOBANK LONDON
As Liquidity Facility Provider



/s/ ANNE-CLARIE LERIN/s/ JULIAN SOEHNCHENBy: Anne-Clarie LerinBy: Julian
SoehnchenTitle: Authorized SignatoryTitle: Authorized Signatory



COÖPERATIEVE RABOBANK U.A.
As Facility Agent, Main SPV Account Bank, Funding Administrator, Main SPV
Administrator and the Italian Intermediary



/s/ DANILO GUAITOLLI/s/ JOP VAN DER SLUISBy: Danilo GuaitolliBy: Jop van der
SluisTitle: DirectorTitle: Executive Director



NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V.
As Lender



/s/ M.W. KNOL/s/ P.C. VAN DER LINDENBy: M.W. KnolBy: P.C. Van Der LindenTitle:
Proxy HolderTitle: Proxy Holder



COOPERAGE RECEIVABLES FINANCE B.V.
As Main SPV



/s/ R. MERBIS/s/ J.P.V.G. VISSERBy: R. MerbisBy: J.P.V.G. VisserTitle:
Attorney-in-fact ATitle: Attorney-in-fact A



STICHTING COOPERAGE RECEIVABLES FINANCE
As Shareholder



/s/ R. MERBIS/s/ J.P.V.G. VISSERBy: R. MerbisBy: J.P.V.G. VisserTitle:
Attorney-in-fact ATitle: Attorney-in-fact A



GREIF SERVICES BELGIUM BVBA
for itself as Servicer, Subordinated Lender and Belgian Intermediary



/s/ DAVID LLOYDBy: David LloydTitle: Director








--------------------------------------------------------------------------------



GREIF SERVICES BELGIUM BVBA
As Originators' Agent and on behalf of each Originator



/s/ DAVID LLOYDBy: David LloydTitle: Director



GREIF, INC.
As Performance Indemnity Provider



/s/ DAVID LLOYDBy: David LloydTitle: VP, Corporate Financial Controller &
Treasurer



TRUST INTERNATIONAL MANAGEMENT (T.I.M.) B.V.
As Director



/s/ R. MERBIS/s/ J.P.V.G. VISSERBy: R. MerbisBy: J.P.V.G. VisserTitle:
Attorney-in-fact ATitle: Attorney-in-fact A






